Exhibit 10.7

Execution Version

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

AMENDMENT NO. 5 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of December 12, 2014 (this
“Amendment”), by and among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada, Cott Beverages Inc., a Georgia corporation,
Cliffstar LLC, a Delaware limited liability company, Cott Beverages Limited, a
company organized under the laws of England and Wales, and DS Services of
America, Inc., a Delaware corporation, as Borrowers, the other Loan Parties
party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as Administrative
Agent and Administrative Collateral Agent, and General Electric Capital
Corporation, as Co-Collateral Agent, and each of the other parties party hereto.
Each capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Amended Credit Agreement referred to below.

WITNESSETH

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Administrative
Agent, the UK Security Trustee, the Administrative Collateral Agent, the
Co-Collateral Agent, and the other parties party thereto, are parties to that
certain Credit Agreement, dated as of August 17, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as
further amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, as further amended by that certain Amendment No. 3 to Credit
Agreement, dated as of October 22, 2013, as further amended by that certain
Amendment No. 4 to Credit Agreement, dated as of May 28, 2014, and as may be
further amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”; and as amended by this
Amendment, the “Amended Credit Agreement”);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement in order to
(a) increase the aggregate principal amount of the Commitments by $100,000,000
to an aggregate principal amount of $400,000,000 (the “Commitment Increase”),
such additional Commitments to be provided by certain Persons listed on Annex I
attached hereto (the “Commitment Annex”) that were lenders under the Credit
Agreement immediately prior to the Amendment No. 5 Effective Date (the “Existing
Lenders”) and may also be provided by certain financial institutions listed on
the Commitment Annex that are not Existing Lenders (the “New Lenders” and,
together with the Existing Lenders, the “Lenders”), and (b) effect certain other
amendments to the Credit Agreement as set forth herein; and

WHEREAS, each Lender, the Administrative Agent, the other Agents, each Issuing
Bank, and each Swingline Lender are willing to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each party hereto is willing to agree to amend certain provisions
of the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.

I. Amendments to Credit Agreement. Effective as of the Amendment No. 5 Effective
Date (as defined below), each party hereto hereby agrees that the Credit
Agreement shall be and hereby is amended as follows:

1. The introductory paragraph to the Credit Agreement is hereby amended as
follows:

(a) by deleting the first and second occurrences of the word “and”,

(b) by adding the phrase “, and as further amended by Amendment No. 5, dated as
of December 12, 2014” immediately after the phrase “as of May 28, 2014”, and

(c) by adding the phrase “, and DS SERVICES OF AMERICA, INC., a Delaware
corporation (“DS Services”)” immediately after the phrase “COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales”.

2. Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety:

 

  (a) “2009 Indenture”,

 

  (b) “2009 Note Documents”,

 

  (c) “2009 Notes”,

 

  (d) “2009 Notes Call Premium Expense”,

 

  (e) “2010 APA”,

 

  (f) “2010 Earnout”,

 

  (g) “2010 Indenture”,

 

  (h) “2010 Note Documents”,

 

  (i) “2010 Notes”,

 

  (j) “2010 Notes Call Premium Expense”,

 

  (k) “2014 Acquisition Note”,

 

  (l) “Average Aggregate Availability”,

 

  (m) “BCB European”,

 

2



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

  (n) “BCB International”,

 

  (o) “Caroline”,

 

  (p) “Cliffstar Acquisition”,

 

  (q) “Cliffstar Companies”,

 

  (r) “Cott Acquisition LLC”,

 

  (s) “Designated Companies”,

 

  (t) “Existing Credit Agreement”,

 

  (u) “First Amendment”,

 

  (v) “Funding Accounts”,

 

  (w) “Luxembourg Reorganization”,

 

  (x) “Offering Memorandum”,

 

  (y) “Permitted Deferred Consideration”,

 

  (z) “Qualified PP&E Appraisal (Equipment)”,

 

  (aa) “Qualified PP&E Appraisal (Real Property)” ,

 

  (bb) “Reorganization Disclosure Letter”,

 

  (cc) “Reorganization Schedule”,

 

  (dd) “Replacement Note Documents”, and

 

  (ee) “Restructuring”.

3. The defined term “Disclosed Matters” is hereby renamed “Disclosed Matters
(2010)”.

4. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

(a) “2014 Indenture” means the Indenture, dated as of June 24, 2014, among Cott
Beverages, the guarantors from time to time party thereto, and Wells Fargo Bank,
National Association, as trustee, paying agent, registrar, transfer agent and
authenticating agent.

(b) “2014 Notes Documents” means the 2014 Indenture, the 2014 Notes and all
documents relating thereto or executed in connection therewith.

 

3



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) “2014 Notes” means the $525,000,000 in original principal amount of Cott
Beverages 5.375 % Senior Notes due 2022 issued under the 2014 Indenture.

(d) “Amendment No. 5” means Amendment No. 5 to Credit Agreement, dated as of
December 12, 2014, among the Loan Parties party thereto, the Lenders party
thereto, the Agents, and the Swingline Lenders and Issuing Banks party thereto.

(e) “Amendment No. 5 Effective Date” has the meaning assigned to such term in
Amendment No. 5.

(f) “AML/Anti-Terrorism Laws” has the meaning assigned to such terms in
Section 3.23(a).

(g) “Consent Solicitation” has the meaning assigned to such term in Amendment
No. 5.

(h) “Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Borrowers and the Restricted
Subsidiaries on a consolidated basis as of such date, excluding (a) Indebtedness
described in clauses (d), (e), (k), (l) and (n) of the definition thereof,
(b) Indebtedness under undrawn letters of credit, and (c) Guarantees of
Indebtedness described in clause (a) or (b) above; provided that the outstanding
Indebtedness attributable to any non-wholly owned Restricted Subsidiary shall be
included in Consolidated Funded Indebtedness in proportion to the percentage of
Equity Interests in such non-wholly owned Restricted Subsidiary owned by the
Company and its direct or indirect wholly-owned Restricted Subsidiaries.

(i) “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b) EBITDA.

(j) “Cott Unsecured Notes Indenture” means the Indenture, dated as of
December 12, 2014, among Cott Beverages, the guarantors from time to time party
thereto, and Wells Fargo Bank, National Association, as trustee, paying agent,
registrar, transfer agent and authenticating agent.

(k) “Cott Unsecured Notes Documents” means the Cott Unsecured Notes Indenture,
the Cott Unsecured Notes and all documents relating thereto or executed in
connection therewith.

(l) “Cott Unsecured Notes” means the $625,000,000 in original principal amount
of Cott Beverages 6.75% Senior Notes due 2020 issued under the Cott Unsecured
Notes Indenture.

(m) “Disclosed Matters (2014)” means the notices of actions, suits and
proceedings and the environmental matters set forth in a letter delivered to the
Administrative Agent dated as of the Amendment No. 5 Effective Date and made
available to the Lenders.

(n) “DS Holdings” means DS Services Holdings, Inc., a Delaware corporation.

 

4



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(o) “Eligible Supplemental Real Property” means (a) the real property of any
Original Contributor listed on Schedule 1.01(g)(1) to Amendment No. 5 on the
Amendment No. 5 Effective Date and (b) any real property of any Original
Contributor designated as Eligible Supplemental Real Property after the
Amendment No. 5 Effective Date and prior to the Supplemental Real Property
Amortization Trigger Date, which designation shall become effective upon, and
shall be evidenced by, the inclusion of, such Eligible Supplemental Real
Property in the next succeeding monthly or weekly, as applicable, Borrowing Base
Certificate and the Aggregate Borrowing Base Certificate delivered to each
Collateral Agent pursuant to Section 5.01(g) after the date of such designation,
so long as the requirements set forth in Section V of Amendment No. 5 have been
satisfied with respect to such Supplemental Eligible Real Property on or prior
to the date of such designation; provided that at no time shall (i) any Eligible
Real Property constitute or be designated as Eligible Supplemental Real Property
or (ii) the Eligible Supplemental Real Property include any real property not
listed on Schedule 1.01(g)(1) or 1.01(g)(2) as in effect on the Amendment No. 5
Effective Date.

(p) “Fourth Canadian Reaffirmation Agreement” means the Canadian law governed
Reaffirmation Agreement and Amendment No. 2 to Canadian Security Agreement,
dated as of the Amendment No. 5 Effective Date, by and between the Loan Parties
party thereto, the Administrative Agent and the Administrative Collateral Agent.

(q) “Fourth U.S. Reaffirmation Agreement” means the U.S. law governed
Reaffirmation Agreement and Amendment No. 2 to U.S. Security Agreement, dated as
of the Amendment No. 5 Effective Date, by and between the Loan Parties party
thereto, the Administrative Agent and the Administrative Collateral Agent.

(r) “Industrial Revenue Bond Documents” means each of (i) the Indenture of Trust
by and between The Bank of New York as Trustee and Waller County Industrial
Development Corporation dated as of October 1, 1996, (ii) the Loan Agreement by
and between Waller County Industrial Development Corporation and DS Services (as
successor in interest to McKesson Water Products Company) dated as of October 1,
1996, (iii) the Promissory Note by DS Services (as successor in interest to
McKesson Water Products Company) in favor of Waller County Industrial
Development Corporation dated as of October 30, 1996, as assigned to The Bank of
New York, as trustee under the Indenture of Trust described in clause (i) above,
and (iv) all documents related thereto or executed in connection therewith as
the same may be amended, restated or supplemented from time to time so long as
such amendment, restatement or supplement does not have the effect of increasing
the principal amount of Indebtedness or other obligations outstanding thereunder
at the time of such amendment, restatement or supplement (other than reasonable
fees and expenses incurred with respect to foregoing), and does not result in
any Lien securing such Indebtedness or other obligations that extends or
attaches to any property or assets of any Loan Party or any of their respective
Restricted Subsidiaries.

(s) “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the Amendment No. 5 Effective Date, among
the Administrative Agent, the Administrative Collateral Agent, as a credit
agreement collateral agent and a first-priority collateral agent, the UK
Security Trustee, as a credit agreement collateral agent and a first-priority
collateral agent, Wilmington Trust, National Association, as notes collateral
agent and second-priority collateral agent, the other first-priority
representatives from time to time party thereto, the other second-priority
representatives from

 

5



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

time to time party thereto, the Company, Cott Beverages, Cott Beverages Limited,
Cliffstar, DS Holdings, DS Services, and the other grantors from time to time
party thereto, substantially in the form of Exhibit G to Amendment No. 5, as
amended, restated, supplemented or otherwise modified from time to time.

(t) “Line Cap” means, at any time, the lesser of (a) the Aggregate Borrowing
Base at such time and (b) the Commitments at such time.

(u) “Luxembourg Security Agreement” means that certain Pledge Agreement, dated
July 8, 2011, among the Company, the Administrative Collateral Agent and Cott
Luxembourg S.à.r.l., and any other pledge or security agreement governed by the
laws of Luxembourg and entered into after the Effective Date by any Loan Party
(or Restricted Subsidiary that becomes a Loan Party) as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any such Person that is (a) organized in Luxembourg or (b) has
property located in Luxembourg, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

(v) “Original Contributor” means (a) Star Real Property LLC, solely to the
extent it remains a Borrowing Base Guarantor under clause (b) of such
definition, and (b) each Original Borrower.

(w) “PP&E Amortization Amount (Adjusted Supplemental Real Property)” means, at
the time of any determination occurring on or after the Amendment No. 5
Effective Date, the sum of the PP&E Amortization Amount (Supplemental Real
Property) for all Original Contributors plus, on and after the first Business
Day of any PP&E Supplemental Real Property Adjustment Period, the result of
(x) $39,092,572 minus (y) 75% of the fair market value of all Original
Contributors’ Eligible Supplemental Real Property based on the most recent
Qualified PP&E Appraisals (Supplemental Real Property) of all each Original
Contributor’s Eligible Supplemental Real Property completed prior to such PP&E
Supplemental Real Property Adjustment Period.

(x) “PP&E Amortization Amount (Supplemental Real Property)” means, at the time
of any determination occurring on or after the Amendment No. 5 Effective Date:

(i) (i) prior to the Supplemental Real Property Amortization Trigger Date, $0;
or

(ii) (ii) on or after the Supplemental Real Property Amortization Trigger Date
and prior to the first Business Day of the first PP&E Supplemental Real Property
Adjustment Period, the product of (x) the result of (I) 75% of the fair market
value of such Original Contributor’s Eligible Supplemental Real Property based
on the most recent appraisals for all such Original Contributor’s Eligible
Supplemental Real Property that satisfy the requirements of Section V of
Amendment No. 5 completed prior to the Supplemental Real Property Amortization
Trigger Date divided by (II) 120, multiplied by (y) the number of calendar
months that have commenced since (and including) the Supplemental Real Property
Amortization Trigger Date; or

 

6



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(iii) (iii) on and after the first Business Day of any PP&E Supplemental Real
Property Adjustment Period, the product of (x) the result of (I) 75% of the fair
market value of such Original Contributor’s Eligible Supplemental Real Property
based on the most recent Qualified PP&E Appraisals (Supplemental Real Property)
for all such Original Contributor’s Eligible Supplemental Real Property
completed prior to such PP&E Supplemental Real Property Adjustment Period
divided by (II) (A) 120 minus (B) the number of PP&E Prior Amortized Months for
such PP&E Supplemental Real Property Adjustment Period, multiplied by (y) the
number of calendar months that have commenced since (and including) the first
day of the first month of the current PP&E Supplemental Real Property Adjustment
Period.

(y) “PP&E Supplemental Real Property Adjustment Period” means, at any time of
determination occurring after the Supplemental Real Property Amortization
Trigger Date, the period commencing on the first Business Day of the first full
calendar month following the receipt by the Administrative Agent and the
Collateral Agents of a Qualified PP&E Appraisal (Supplemental Real Property),
and ending on the date immediately prior to the first Business Day of the first
full calendar month following the receipt by the Administrative Agent and the
Collateral Agents of the next succeeding Qualified PP&E Appraisal (Supplemental
Real Property).

(z) “Preferred Stock” means any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution, or winding up.

(aa) “Qualified PP&E Appraisals (Equipment)” means, after the Supplemental Real
Property Amortization Trigger Date, any appraisal and update thereof with
respect to any Eligible Equipment (the most recent such appraisal for such
equipment, the “Current Equipment Appraisal”), conducted in accordance with the
terms of this Agreement from an appraiser selected and engaged by the
Administrative Agent, and in each case satisfactory to the Administrative Agent
and each Collateral Agent, so long as the result of 85% of the Net Orderly
Liquidation Value of the applicable Original Borrower’s Eligible Equipment that
is subject to such appraisal based on the results of the Current Equipment
Appraisal is less than the value of such Eligible Equipment that is included in
the Equipment Component as computed at such time without giving effect to the
results of the Current Equipment Appraisal.

(bb) “Qualified PP&E Appraisals (Real Property)” means any appraisal and update
thereof with respect to any Eligible Real Property (the most recent such
appraisal for such real property, the “Current Real Property Appraisal”),
conducted in accordance with the terms of this Agreement from an appraiser
selected and engaged by the Administrative Agent, and in each case satisfactory
to the Administrative Agent and each Collateral Agent, so long as the result of
75% of the fair market value of the applicable Original Borrower’s Eligible Real
Property that is subject to such appraisal based on the results of the Current
Real Property Appraisal is less than the value of such Eligible Real Property
that is included in the Real Property Component as computed at such time without
giving effect to the results of the Current Real Property Appraisal.

 

7



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(cc) “Qualified PP&E Appraisals (Supplemental Real Property)” means any
appraisal and update thereof with respect to any Eligible Supplemental Real
Property (the most recent such appraisal for such real property, the “Current
Supplemental Real Property Appraisal”), conducted in accordance with the terms
of this Agreement from an appraiser selected and engaged by the Administrative
Agent, and in each case satisfactory to the Administrative Agent and each
Collateral Agent, so long as the result of 75% of the fair market value of the
applicable Original Contributor’s Eligible Supplemental Real Property that is
subject to such appraisal based on the results of the Current Supplemental Real
Property Appraisal is less than the value of such Eligible Supplemental Real
Property that is included in the Supplemental Real Property Component as
computed at such time without giving effect to the results of the Current
Supplemental Real Property Appraisal.

(dd) “Replacement Notes Documents” means, with respect to any Replacement
Indenture, such Replacement Indenture, the Replacement Notes issued thereunder,
and any notes, agreements, indentures or other documents relating thereto or
executed in connection therewith.

(ee) “Secured Parties” means, collectively, the Administrative Agent, the
Swingline Lenders, the Issuing Banks, the Collateral Agents, the UK Security
Trustee, each Lender, each other holder of any Secured Obligations (including
any Affiliate of a Lender that holds Banking Services Obligations or Swap
Agreement Obligations), and each co-agent or sub-agent appointed by the
Administrative Agent pursuant to Article VIII.

(ff) “Supplemental Real Property Amortization Trigger Date” means the earlier of
(a) the date that all of the real properties listed on Schedule 1.01(g)(1) and
Schedule 1.01(g)(2) are included in the Borrowing Base as Eligible Supplemental
Real Property and (b) April 1, 2015, or such later date as may be determined in
accordance with Section V of Amendment No. 5.

(gg) “Swap Termination Value” means, in respect of any one or more Swap
Agreements, after taking into account the effect of any valid netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

(hh) “Water Accounts Advance Rate” means, prior to the date that the
requirements in Section V.5 of Amendment No. 5 are satisfied, (a) on and after
the Amendment No. 5 Effective Date until April 30, 2015 or such later date as
the Required Lenders agree in their sole discretion, but in any event not to
exceed 180 days after the Amendment No. 5 Effective Date unless all Lenders
agree in their sole discretion, 75%, or (b) at such time as clause (a) of the
definition is not in effect, 0%.

 

8



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(ii) “Water Acquisition” means the acquisition of DSS Group, Inc. by merger with
Delivery Acquisition, Inc., with DSS Group, Inc. as the surviving corporation,
pursuant to, and on the terms and conditions set forth in, the Water Merger
Agreement.

(jj) “Water Group” means DS Services, DS Holdings, Crystal Springs of Alabama
Holdings, LLC, a Delaware limited liability company, and DSS Group, Inc., a
Delaware corporation.

(kk) “Water Inventory Advance Rate” means, prior to the date that the
requirements in Section V.5 of Amendment No. 5 are satisfied, (a) on and after
the Amendment No. 5 Effective Date until April 30, 2015 or such later date as
the Required Lenders agree in their sole discretion, but in any event not to
exceed 180 days after the Amendment No. 5 Effective Date unless all Lenders
agree in their sole discretion, 45%, or (b) at such time as clause (a) of the
definition is not in effect, 0%.

(ll) “Water Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of November 6, 2014, among DSS Group, Inc., the Company, Delivery
Acquisition, Inc., and Crestview DSW Investors, L.P., as the sellers’
representative, pursuant to which Delivery Acquisition, Inc. will merge with and
into DSS Group, Inc., with DSS Group, Inc. as the surviving corporation, as
amended by that certain Consent and Amendment of Merger Agreement, dated as of
November 17, 2014, between Crestview DSW Investors, L.P. and the Company, and as
further amended by that certain Clarifying Amendment to Merger Agreement, dated
as of December 11, 2014, between Crestview DSW Investors, L.P. and the Company.

(mm) “Water Preferred Shares” means the Preferred Stock of the Company (other
than Disqualified Stock) with preferential right of payment of dividends or upon
liquidation, dissolution, or winding up issued to the sellers pursuant to the
Water Merger Agreement as of the Amendment No. 5 Effective Date, in an aggregate
initial redemption value of (a) in the case of convertible Preferred Stock, the
amount set forth on Schedule 1.01(h) for Water Preferred Shares constituting
convertible Preferred Stock and (b) in the case of non-convertible Preferred
Stock, the amount set forth on Schedule 1.01(h) for Water Preferred Shares
constituting non-convertible Preferred Stock.

(nn) “Water Preferred Shares Documents” means (i) the amendment to the Company’s
articles of amalgamation filed with Industry Canada on or about December 11,
2014, which includes the terms of the Series A Convertible First Preferred
Shares attached to the Water Merger Agreement as Exhibit F-1 and the terms of
Series B Non-Convertible First Preferred Shares attached to the Water Merger
Agreement as Exhibit F-2, (ii) the Registration Rights Agreement for Series A
Convertible First Preferred Shares and Common Shares, dated as of December 12,
2014, by and among the Company and the designated holders named therein, in the
form attached to the Water Merger Agreement as Exhibit H-1, (iii) the
Registration Rights Agreement for Series B Non-Convertible First Preferred
Shares, dated as of December 12, 2014, by and among the Company and the
designated holders named therein, in the form attached to the Water Merger
Agreement as Exhibit H-2, and (iv) the Director Designation Agreement, dated as
of December 12, 2014, between the Company and Crestview DSW Investors, L.P., as
Sellers’ Representative, in the form attached to the Water Merger Agreement as
Exhibit I.

 

9



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(oo) “Water Secured Notes Indenture” means that certain Indenture, dated as of
August 30, 2013, among DS Services of America, Inc., the guarantors party
thereto and Wilmington Trust, National Association, as trustee and collateral
agent, as amended by the Supplemental Indenture dated as of August 30, 2013,
that certain Second Supplemental Indenture dated as of December 2, 2014 and that
certain Third Supplemental Indenture dated as of December 12, 2014.

(pp) “Water Secured Notes Documents” means the Water Secured Notes Indenture,
the Water Secured Notes and all documents (including, but not limited to, any
documents now existing or entered into after the Amendment No. 5 Effective Date
that create (or purport to create) Liens on any assets or properties of any Loan
Party to secure any “Obligations” under and as defined in the Water Secured
Notes Indenture), relating thereto or executed in connection therewith, so long
as such Liens are at all times (a) junior in priority to the Liens securing the
Secured Obligations and (b) subject to the Intercreditor Agreement.

(qq) “Water Secured Notes” means the $350,000,000 in original principal amount
of DS Services 10% Senior Secured Notes due 2021 issued under the Water Secured
Notes Indenture.

(rr) “Water Secured Notes Collateral Agent” means Wilmington Trust, National
Association, as collateral agent under the Water Secured Notes Indenture.

(ss) “Water Transactions” means (a) the consummation of the Water Acquisition
simultaneously or substantially concurrently with the closing and effectiveness
of Amendment No. 5 on the Amendment No. 5 Effective Date, (b) the consummation
of the Consent Solicitation and the effectiveness of the Water Secured Notes
Documents on or prior to the Amendment No. 5 Effective Date, (c) on the
Amendment No. 5 Effective Date, the closing and effectiveness of Amendment No. 5
and the other Loan Documents required to be entered into pursuant to the terms
thereof, the making of Revolving Loans hereunder, the application of proceeds
thereof to the Water Acquisition, and the issuance of back-to-back Letters of
Credit hereunder as collateral support for the letters of credit listed on
Schedule 6.01 issued by BMO Harris Bank N.A. for the account of members of the
Water Group, (d) on the Amendment No. 5 Effective Date, the issuance of the Cott
Unsecured Notes pursuant to the terms of the Cott Unsecured Notes Documents and
the application of proceeds thereof to the Water Acquisition, (e) on the
Amendment No. 5 Effective Date, the issuance of the Water Preferred Shares
pursuant to the terms of the Water Preferred Shares Documents, and (f) the
payment of all fees, costs and expenses incurred in connection with the
foregoing.

5. The definition of “Aggregate Availability” is hereby amended by deleting the
term “Borrowers” and replacing it with the phrase “Borrowing Base Contributors”.

6. The definition of “Aggregate Borrowing Base” is hereby deleted and replaced
with the following definition:

““Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowing Base Contributors; provided that (i) the maximum amount of the
Borrowing Base of the Borrowing Base Contributors organized under the laws of
Canada which may be included as part of the Aggregate Borrowing Base is the

 

10



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Canadian Sublimit; (ii) the maximum amount of the Borrowing Base of the
Borrowing Base Contributors organized under the laws of England and Wales which
may be included as part of the Aggregate Borrowing Base is the UK Sublimit and
(iii) the maximum amount of Inventory of all Borrowing Base Contributors which
may be included as part of the Aggregate Borrowing Base is $275,000,000.”

7. The definition of “Aggregate Borrowing Base Certificate” is hereby amended by
adding the phrase “to Amendment No. 5” immediately after the phrase “Exhibit
B-2”.

8. The definition of “Amendment No. 2” is hereby amended

(a) by deleting the word “and” immediately after the phrase “the Lenders party
thereto,” and

(b) by adding the phrase “, and the Swingline Lenders and Issuing Banks party
thereto” immediately after the phrase “the Agents”.

9. The definition of “Amendment No. 3” is hereby amended by deleting the phrase
“and the Administrative Agent” and replacing it with the phrase “the Agents, and
the Swingline Lenders and Issuing Banks party thereto”.

10. The definition of “Amendment No. 4” is hereby amended by deleting the phrase
“and the Administrative Agent” and replacing it with the phrase “the Agents, and
the Swingline Lenders and Issuing Banks party thereto”.

11. The definition of “Applicable Commitment Fee Rate” is hereby amended

(a) by deleting each reference to the word “month” and replacing it with the
word “quarter”,

(b) by adding the phrase “of the aggregate Commitments” immediately after each
reference of the phrase “50%”, and

(c) by adding the phrase “(determined on the last day of the most recent
calendar quarter then ended)” immediately after the phrase “end of each calendar
month”.

12. The definition of “Applicable Rate” is hereby deleted in its entirety and
replaced with the definition:

““Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Total Leverage Ratio
of the Company and its Restricted Subsidiaries on a consolidated basis as set
forth in the most recent annual or quarterly Compliance Certificate received by
the Administrative Agent pursuant to Section 5.01(d); provided that from and
after the Amendment No. 5 Effective Date through and

 

11



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

until the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 5.01(d) for the second full calendar quarter
ended after the Amendment No. 5 Effective Date, the “Applicable Rate” shall be
the applicable per annum rate set forth in the table immediately below for
pricing Category 2.

 

Consolidated Leverage Ratio

   ABR
Spread     Canadian
Prime Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO Spread  

Category 1

£ 4.0:1

     0.00 %      0.00 %      1.50 %      1.50 %      1.50 % 

Category 2

£ 5.0:1 but

> 4.0:1

     0.25 %      0.25 %      1.75 %      1.75 %      1.75 % 

Category 3

> 5.0:1

     0.50 %      0.50 %      2.00 %      2.00 %      2.00 % 

For purposes of the foregoing, except as set forth in the proviso to the
immediately preceding sentence, any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date an annual
or quarterly Compliance Certificate is delivered pursuant to Section 5.01(d),
provided that, notwithstanding anything in this Agreement to the contrary, the
Consolidated Leverage Ratio for purposes of determining the Applicable Rate
shall be deemed to be in Category 3 (A) at any time that an Event of Default has
occurred and is continuing or (B) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrowers fail to deliver the
annual or quarterly Compliance Certificate required to be delivered by them
pursuant to Section 5.01(d), during the period from the first Business Day after
the date on which such Compliance Certificate was required to be delivered until
the date on which such Compliance Certificate is delivered.”.

13. The definition of “Average Utilization” is hereby amended by adding the
phrase “, expressed as a percentage of aggregate Commitments” immediately after
the phrase “Revolving Exposure of all Lenders during such period”.

14. The definition of “Borrowing Base” is hereby amended

(a) by inserting a colon immediately after the phrase “the sum of”,

(b) in clause (a) thereof, by adding the phrase “(or, prior to the date that the
requirements in Section V.5 of Amendment No. 5 are satisfied, in the case of
Eligible Accounts of the members of the Water Group that are Borrowing Base
Contributors, the Water Accounts Advance Rate)”,

(c) by inserting a colon immediately after the phrase “the lesser of”,

(d) in clause (b)(i) thereof, by adding the phrase “(x)” immediately after the
phrase “Borrowing Base Contributor’s Eligible Inventory (or,”,

 

12



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(e) in clause (b)(i) thereof, by adding the phrase “and (y) prior to the date
that the requirements in Section V.5 of Amendment No. 5 are satisfied, in the
case of Eligible Inventory of the members of the Water Group that are Borrowing
Base Contributors, the Water Inventory Advance Rate”,

(f) in clause (b)(i) thereof, by inserting a comma immediately after “at such
time”,

(g) in clause (b)(ii) thereof, by adding the proviso “; provided that, prior to
the date that the requirements in Section V.5 of Amendment No. 5 are satisfied,
this clause (ii) shall not apply to the Eligible Inventory of the members of the
Water Group that are Borrowing Base Contributors” immediately after the phrase
“at such time”,

(h) in clause (c) thereof, by adding the phrase “(without duplication of any
Reserves included under clause (d) below)” immediately after the phrase
“Borrowing Base Contributor”,

(i) in clause (d) thereof, by deleting the word “Borrower’s” and replacing it
with “Contributor’s”,

(j) in the first proviso after clause (d) thereof, by adding the phrase “(other
than the assets acquired pursuant to the Water Acquisition, which assets are
subject to the requirements in Section V.5 of Amendment No. 5)” immediately
after the phrase “Section 6.04”,

(k) in the first proviso after clause (d) thereof, by deleting the phrase
“(including the assets of each Designated Company)”,

(l) in the second proviso of clause (d) thereof, by adding the phrase “(other
than the assets acquired pursuant to the Water Acquisition, which assets are
subject to the requirements in Section V.5 of Amendment No. 5 and the advance
rates described in clauses (a) and (b) of this definition)” immediately after
the phrase “Section 6.04”, and

(m) in clause (d) thereof, by deleting the amount “$175,000,000” and replacing
it with the amount “$275,000,000”.

15. The definition of “Borrowing Base Certificate” is hereby amended by adding
the phrase “to Amendment No. 5” immediately after the phrase “Exhibit B-1”.

16. The definition of “Borrowing Base Contributor” is hereby amended by adding
the phrase “(subject to the restrictions set forth in clause (b) of such
definition)” at the end of the definition thereof.

17. The definition of “Borrowing Base Guarantor” is hereby amended

(a) by deleting the phrase “Amendment No. 4” and replacing it with the phrase
“Amendment No. 5”,

(b) by deleting the phrase “none of the Loan Guarantors and (b)” and replacing
it with the following phrase:

 

13



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“Aimia Foods Limited and Calypso Soft Drinks Limited, (b) as of the Amendment
No. 5 Effective Date, Star Real Property LLC solely with respect to that certain
parcel of real property located at 1 Cliffstar Ave, Dunkirk, New York, solely to
the extent that the requirements under Section V of Amendment No. 5 have been
satisfied with respect to such parcel of real property on or prior to the
Supplemental Real Property Amortization Trigger Date, and only for so long as
such parcel of real property constitutes Eligible Supplemental Real Property;
provided that no other assets of Star Real Property LLC shall be included in the
PP&E Component or in the Borrowing Base unless and until the requirements set
forth in clause (c) hereof have been satisfied with respect to Star Real
Property LLC and such other assets, and (c)”, and

(c) by adding the phrase “this clause (c) and solely in the case of” immediately
after the phrase “provided that, solely in the case of”.

18. The definition of “Canadian Security Agreement” is hereby deleted in its
entirety and replaced with the following:

““Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of August 17, 2010, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, as amended on the Amendment No. 2 Effective
Date by the First Canadian Reaffirmation Agreement, as further amended on the
Amendment No. 5 Effective Date by the Fourth Canadian Reaffirmation Agreement,
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, and any other pledge or security agreement entered into,
after the Effective Date by any other Loan Party (as required by this Agreement
or any other Loan Document for the purpose of creating a Lien on the property of
any Loan Party organized in Canada (or any other property located therein)), or
any other Person, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.”.

19. The definition of “Capital Expenditures” is hereby amended by adding the
following sentence at the end of such definition:

“Notwithstanding anything in this definition to the contrary, for purposes of
calculating Capital Expenditures for any period of four consecutive fiscal
quarters, Capital Expenditures for the fiscal quarter ended (A) March 31, 2014
shall be deemed to be $27,000,000, (B) June 30, 2014 shall be deemed to be
$30,000,000, (C) September 30, 2014 shall be deemed to be $36,400,000, and
(D) December 31, 2014 shall be deemed to be $16,900,000.”.

20. The definition of “Change in Control” is hereby amended

(a) by deleting each reference to the phrase “the 2010 Indenture or the
Replacement Indenture” and replacing them with the phrase “any Water Preferred
Shares Document, 2014 Notes Document, Water Secured Notes Document, Cott
Unsecured Notes Document, Replacement Notes Document” and

 

14



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(b) by deleting the phrase “change in control” and replacing it with the phrase
“Change of Control”.

21. The definition of “Cliffstar Deposit Accounts” is hereby deleted in its
entirety and replaced with the following:

““Cliffstar Deposit Accounts” means the following deposit accounts maintained at
Harris Bank, N.A.: (i) account number 1550159, (ii) account number 4606473, and
(iii) each replacement account opened by Cliffstar LLC at Harris Bank, N.A. for
any of the foregoing.”.

22. The definition of “Collateral Documents” is hereby amended by adding the
phrase “the Intercreditor Agreement,” immediately after the phrase “the
Mortgages,”.

23. The definition of “Commitment” is hereby amended

(a) by deleting each reference to the phrase “Amendment No. 3 Effective Date”
and replacing them with the phrase “Amendment No. 5 Effective Date” and

(b) by deleting the amount “$300,000,000” and replacing it with the amount
“$400,000,000”.

24. The definition of “Commitment Schedule” is hereby amended by deleting the
phrase “hereto” and replacing it with “to Amendment No. 5”.

25. The definition of “Customer List” is hereby amended by deleting the phrase
“state the customer’s name, physical mailing address and phone number” and
replacing it with the phrase “be in form and substance satisfactory to the
Administrative Agent”.

26. The definition of “Defaulting Lender” is hereby amended by adding the
following phrase to the end of the definition thereof:

“; provided that a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.”.

27. The definition of “Disqualified Equity Interests” is hereby amended

(a) in clause (a) thereof, by adding the phrase “other than solely for Qualified
Equity interests” immediately after the phrase “mandatorily redeemable”,

(b) in clause (b) thereof, by deleting the phrase “July 19, 2017” and replacing
it with the phrase “the date that is 91 days after the latest Maturity Date”,
and

 

15



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) by adding the following phrase:

“, except, in the case of each of the foregoing, as a result of a change of
control or asset sale, so long as the rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Secured Obligations and the termination of the
Commitments. The Water Preferred Shares shall not constitute Disqualified Equity
Interests for purposes of the Loan Documents”

immediately after the phrase “in full payment of all Obligations”.

28. The definition of “Disqualified Payables” is hereby deleted and replaced
with the following definition:

““Disqualified Payables” means, for all Borrowing Base Contributors, (i) trade
payables of such Borrowing Base Contributor organized under the laws the United
States, any state thereof or the District of Columbia which have been unpaid for
more than 60 days after the due date thereof and (ii) trade payables of such
Borrowing Base Contributor organized under the laws of Canada or England and
Wales which remain unpaid for a period in excess of the historic payables
practice of such Borrowing Base Contributor, in each case, as determined by the
Administrative Agent in its Permitted Discretion and excluding trade payables
being contested or disputed by such Borrowing Base Contributor in good faith.”.

29. The definition of “EBITDA” is hereby amended

(a) in clause (a)(viii) thereof, by deleting the phrase “the 2009 Notes Call
Premium Expense and the 2010 Notes Call Premium Expense” and replacing it with
“any purchase price premiums above par or any call premiums incurred in
connection with the purchase or redemption by the Company of the Water Preferred
Shares, the 2014 Notes, the Water Secured Notes, the Cott Unsecured Notes or any
Replacement Notes”,

(b) in clause (a)(viii) thereof, by deleting the word “and” immediately after
the phrase “for such period”,

(c) by adding the following clause immediately after clause (a)(ix) thereof:

“(x) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred in connection with the negotiation and closing of the
Water Merger Agreement, the Consent Solicitation, the Water Secured Notes
Documents, Amendment No. 5, the Cott Unsecured Notes Documents and the Water
Preferred Shares Documents,”, and

(d) by adding the following sentence to the end of such definition:

“Notwithstanding anything in this definition to the contrary, for purposes of
calculating EBITDA for any period of four consecutive fiscal quarters, EBITDA

 

16



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

for the fiscal quarter ended (A) March 31, 2014 shall be deemed to be
$68,800,000, (B) June 30, 2014 shall be deemed to be $99,700,000, (C) September
30, 2014 shall be deemed to be $92,300,000, and (D) December 31, 2014 shall be
deemed to be the sum of (1) $50,700,000 with respect to the EBITDA of the Water
Group and their respective Subsidiaries plus (2) EBITDA for such fiscal quarter
calculated in accordance with this definition solely with respect to the Company
and its Subsidiaries (other than the Water Group and their respective
Subsidiaries).”.

30. The definition of “Eligible Accounts” is hereby amended

(a) by adding the phrase “, the Administrative Collateral Agent” immediately
after each occurrence of the phrase “Administrative Agent” in clauses (a) and
(b) thereof,

(b) in clause (b)(ii) thereof, by deleting the word “and” immediately after the
phrase “UK Security Trustee, as applicable” and replacing it with a comma,

(c) by deleting the semicolon at the end of clause (b)(iii) thereof, and
replacing it with the following:

“(iv) a Lien in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents that is at all times (x) junior in priority to the
Lien in favor of the Administrative Agent, the Administrative Collateral Agent
or the UK Security Trustee, as applicable and (y) subject to the Intercreditor
Agreement;”, and

(d) in clause (l) thereof, by deleting the amount “$3,000,000” and replacing it
with the amount “$5,000,000”.

31. The definition of “Eligible Equipment” is hereby amended

(a) by adding the phrase “(other than a member of the Water Group)” each
reference to the phrase “Original Borrower” in clauses (i) and (ii) of such
definition immediately preceding clause (a) of such definition,

(b) in clause (b) thereof, by adding the phrase “(i)” immediately after the
phrase “(except for”,

(c) in the parenthetical in clause (b) thereof, by deleting the first occurrence
of the word “and” and replacing it with the phrase “(ii)”,

(d) in clause (b) thereof, by adding the following phrase:

“and (iii) a Lien in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents that is at all times (x) junior in priority to the
Lien in favor of the Administrative Collateral Agent or the UK Security Trustee,
as applicable and (y) subject to the Intercreditor Agreement” immediately after
the phrase “not yet due and payable”, and

 

17



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(e) in clause (f) thereof, by deleting the phrase “and, the 2010 Note Documents
or Replacement Note” and replacing it with the phrase “, the 2014 Notes
Documents, the Water Secured Notes Documents, the Cott Unsecured Notes
Documents, or the Replacement Notes”.

32. The definition of “Eligible Inventory” is hereby amended

(a) in clause (b) thereof, by deleting the word “and” immediately after the
seconder occurrence of the phrase “as applicable”,

(b) in clause (b) thereof, by adding the phrase:

“and (iv) a Lien in favor of the Water Secured Notes Collateral Agent under the
Water Secured Notes Documents that is at all times (x) junior in priority to the
Lien in favor of the Administrative Agent, the Administrative Collateral Agent
or the UK Security Trustee, as applicable and (y) subject to the Intercreditor
Agreement”

immediately after the phrase “not yet due and payable”, and

(c) in clause (i) thereof, by adding the phrase at the end of the clause
thereof:

“(it being understood that the Intercreditor Agreement as in effect on the
Amendment No. 5 Effective Date (or other intercreditor agreement acceptable to
the Administrative Agent that has similar access terms) shall satisfy this
requirement with respect to the mortgages granted in favor of the Water Secured
Notes Collateral Agent under the Water Secured Notes Documents)”.

33. The definition of “Eligible Real Property” is hereby amended by

(a) by deleting the second reference of the phrase “(a)” and replacing it with
the phrase “(A)”,

(b) by deleting the second reference of the phrase “(b)” and replacing it with
the phrase “(B)”,

(c) by adding a hyphen to the phrase “non compliance”,

(d) by deleting the third reference of the phrase “(a)” and replacing it with
the phrase “(1)”,

(e) by deleting the third reference of the phrase “(b)” and replacing it with
the phrase “(2)”,

(f) by adding the word “a” immediately before the first reference to the phrase
“perfected first priority Lien”,

 

18



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(g) by adding the phrase “in favor of the Administrative Collateral Agent”
immediately after the phrase “(B) which do not have priority over the Lien
granted in Favor of the Administrative Collateral Agent)”,

(h) by adding the phrase “in favor of the Administrative Collateral Agent”
immediately after the phrase “(2) which do not have priority over the Lien
granted in Favor of the Administrative Collateral Agent)”, and

(i) by deleting the phrase “the Agreement” and replacing with the phrase “such
Original Borrower”, and

(j) by adding the phrase “; provided that at no time shall any Eligible
Supplemental Real Property constitute or be designated as Eligible Real
Property” immediately after the phrase “Mortgages have been taken”.

34. The definition of “Excluded Subsidiary” is hereby amended

(a) in clause (ii) of the proviso thereof, by deleting the phrase “the 2010 Note
Documents or the Replacement Note Documents” and replacing it with the phrase
“any Water Preferred Shares Document, 2014 Notes Document, Water Secured Notes
Document, Cott Unsecured Notes Document, Replacement Notes Documents”,

(b) in clause (iii) of the proviso thereof, by deleting each reference to the
phrase “Amendment No. 2 Effective Date” and replacing them with the phrase
“Amendment No. 5 Effective Date”, and

(c) in clause (iii) of the proviso thereof, by deleting each reference to the
phrase “or, upon completion of the Luxembourg Reorganization as reflected on the
Reorganization Schedule”,

(d) in clause (iii) of the proviso thereof, by adding the phrase “as reflected
on Schedule 3.15” immediately after the phrase “intercompany Indebtedness held
on the Amendment No. 5 Effective Date”, and

(e) in clause (iv) of the proviso thereof, by deleting the phrase “4.01(b)”.

35. The definition of “Farm Products” is hereby amended by deleting the phrase
“all of any U.S. Co Borrower’s” and replacing it with the phrase “, with respect
to any Borrowing Base Contributor organized under the laws of the United States,
any state thereof or the District of Columbia all of such Borrowing Base
Contributor’s”.

36. The definition of “Farm Products Notices” is hereby deleted in its entirety
and replaced with the following definition:

““Farm Products Notices” means, with respect to any Borrowing Base Contributor
organized under the laws of the United States, any state thereof or the District
of Columbia, any written notice to such Borrowing Base Contributor pursuant to
the applicable provisions of any Farms Products Law from (i) any

 

19



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Farm Products Seller or (ii) any lender to any Farm Products Seller or any other
person with a Lien on the assets of any Farm Products Seller or (iii) the
secretary of state (or equivalent official), agricultural secretary or
commissioner (or equivalent official) or other Governmental Authority of any
state, commonwealth or political subdivision thereof in which any Farm Products
purchased by any such Borrowing Base Contributor are produced, in any case
advising or notifying such Borrowing Base Contributor of the intention of such
Farm Products Seller or other Person to preserve or seek the benefits of, or
pursue any recovery with respect to, any Lien or trust applicable to any assets
of such Borrowing Base Contributor established in favor of such Farm Products
Seller or other Person under the provisions of any law or claiming a Lien on any
perishable agricultural commodity or any other Farm Products which may be or
have been purchased by such Borrowing Base Contributor or any related or other
assets of such Borrowing Base Contributor.”

37. The definition of “Farm Products Seller” is hereby amended by deleting the
phrase “all of any U.S. Co Borrowers” and replacing it with the phrase “, with
respect to any Borrowing Base Contributor organized under the laws of the United
States, any state thereof or the District of Columbia”.

38. The definition of “Fee Letters” is hereby amended

(a) by deleting the phrase “second amended and restated fee letter” and
replacing it with the phrase “Third Amended and Restated Fee Letter,”,

(b) by deleting each reference to the phrase “Amendment No. 3” and replacing
them with the phrase “Amendment No. 5”,

(c) adding the word “and” immediately after the phrase “J.P. Morgan Securities,
Inc. and the Company,”,

(d) by deleting the phrase “lender fee letter” and replacing it with the phrase
“Lender Fee Letter”, and

(e) adding a comma after the second reference to the phrase “Effective Date”.

39. The definition of “Fixed Charges” is hereby deleted in its entirety and
replaced with the following definition:

““Fixed Charges” means, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) scheduled principal payments on Indebtedness
(including, without limitation, scheduled principal payments in respect of the
Sidel Purchase Financing) made during such period, but excluding payments with
respect to the 2014 Earnout, plus (c) expense for income taxes paid in cash (net
of any cash refund in respect of income taxes actually received in such period
in an amount not to exceed expenses for income taxes paid in cash during such
period), plus (d) the principal component of all Capital Lease Obligation
payments

 

20



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(including, without limitation, any prepayment of the Sidel Water Capital Lease,
but only to the extent such prepayment exceeds the sum of the amount of cash
collateral by the lessor thereof), plus the then undrawn face amount of Letters
of Credit supporting the obligations of Cott Beverages to such lessor that are
cancelled as a result of such prepayment), plus (e) Restricted Payments made in
cash (other than Restricted Payments made to any Loan Party and other than
Restricted Payments made to the holders of (i) Equity Interests in the Northeast
Retail Group or (ii) the Water Preferred Shares for the purpose of redeeming or
repurchasing such Water Preferred Shares solely to the extent that such
redemption or repurchase is permitted under Section 6.09(a)(iv), but including
any other Restricted Payments (including all dividends) made in cash to the
holders of the Water Preferred Shares unless such Restricted Payments are
otherwise excluded pursuant to the proviso below), plus (f) cash contributions
to any Plan, any Canadian Pension Plan or any Canadian Benefit Plan in excess of
the actual expense, all calculated for the Company and its Subsidiaries on a
consolidated basis; provided that in any period of four consecutive fiscal
quarters, the Company may exclude the lesser of (i) (A) prior to the repurchase
or redemption of the Water Preferred Shares, $30,000,000 or (B) thereafter,
$20,000,000 and (ii) the sum of (A) dividends made in such period of four
consecutive fiscal quarters pursuant to Section 6.09(a)(iii), plus
(B) repurchases or redemptions of capital stock made in such period of four
consecutive fiscal quarters pursuant to Section 6.09(a)(iv), from the
computation of Fixed Charges. Notwithstanding anything in this definition to the
contrary, for purposes of calculating Fixed Charges for any period of four
consecutive fiscal quarters, Fixed Charges for the fiscal quarter ended
(A) March 31, 2014 shall be deemed to be $30,800,000, (B) June 30, 2014 shall be
deemed to be $33,300,000, (C) September 30, 2014 shall be deemed to be
$35,500,000, and (D) December 31, 2014 shall be deemed to be $30,400,000.”.

40. The definition of “Immaterial Subsidiary” is hereby amended by deleting the
phrase “4.01(b),”.

41. The definition of “Indebtedness” is hereby amended

(a) by deleting the word “and” immediately after the phrase “obligations under
any liquidated earn-out” and replacing it with a comma,

(b) by adding the phrase “, and (m) all Disqualified Equity Interests and
(n) solely for the purposes of Article VII and the definition of Material
Indebtedness (solely as such term used in such Section and in the definition of
Change in Control, net obligations of such Person under any Swap Agreement
whether or not designated as being secured under this Agreement or any other
Loan Document” immediately after the phrase “Off-Balance Sheet Liability”, and

(c) by adding the phrase “The amount of any net obligation under any Swap
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date.” at the end of such definition.

 

21



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

42. The definition of “Interest Expense” is hereby amended

(a) by deleting the phrase “or sale” and replacing it with “or the sale” and

(b) by deleting the phrase “For the avoidance of doubt, no 2009 Notes Call
Premium Expense or 2010 Notes Call Premium Expense shall” and replacing it with
the phrase “Notwithstanding anything to the contrary in this definition, any
purchase price premiums above par or any call premiums incurred in connection
with the purchase or redemption by the Company of the 2014 Notes, the Water
Secured Notes, the Cott Unsecured Notes or any Replacement Notes shall not”.

43. The definition of “Interim Holdco” is hereby amended

(a) by deleting the first reference to the phrase “U.S. Co Borrower”, and
replacing it with the phrase “Loan Party that is not a Loan Party and” and

(b) by deleting the second reference to the phrase “U.S. Co Borrower”, and
replacing it with the phrase “Loan Party”.

44. The definition of “Loan Documents” is hereby amended by deleting the phrase
“identified in Section 4.01 and”.

45. The definition of “Material Indebtedness” is hereby amended

(a) by deleting the phrase “, or obligations in respect of one or more Swap
Agreements,”,

(b) by deleting the amount “$20,000,000” and replacing it with the amount
“$30,000,000”,

(c) by deleting the following:

“For purposes of determining Material Indebtedness, the “obligations” of any
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time”,

(d) by deleting the phrase “the 2010 Earnout, “, and

(e) by deleting the phrase “, the 2014 Acquisition Note and the Permitted
Deferred Consideration”.

46. The definition of “Maturity Date” is hereby deleted in its entirety and
replaced with the following definition:

““Maturity Date” means the earliest of (a) December 12, 2019, (b) solely if at
the close of business on May 28, 2019 the Cott Unsecured Notes have not been

 

22



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

redeemed, repurchased or otherwise refinanced in full, June 12, 2019 or (c) any
earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.”.

47. The definition of “Mexican Security Agreement” is hereby amended by adding
the phrase “, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time” before the period at the end of such
definition.

48. The definition of “Mortgages” is hereby amended by adding the phrase
“restatement,” immediately after the phrase “any amendment,”.

49. The definition of “Original Borrower” is hereby amended by deleting the
phrase “Amendment No. 4” and replacing it with the phrase “Amendment No. 5”.

50. The definition of “Permitted Acquisition” is hereby amended by

(a) by deleting the phrase “any Proposed Acquisition” immediately after the word
“means” at the beginning of such definition and replacing it with the phrase
“(i) the Water Acquisition and (ii) any Proposed Acquisition (other than the
Water Acquisition)”,

(b) in clause (a) thereof, by deleting the phrase “(other than the 2010
Earnout)”, and

(c) in clause (j) thereof, by deleting the phrase “Amendment No. 2 Effective
Date” and replacing it with the phrase “Amendment No. 5 Effective Date”.

51. The definition of “Permitted Business” is hereby amended

(a) by deleting the phrase “Effective Date” and replacing it with the phrase
“Amendment No. 5 Effective Date (after giving effect to the Water Acquisition)”
and

(b) by adding the phrase “which, for the purpose of this definition, includes
the beverage delivery and filtration industry” immediately after the phrase
“beverage industry”.

52. The definition of “Permitted Encumbrances” is hereby amended by adding the
phrase “and Eligible Supplemental Real Property” immediately after both
occurrences to the phrase “Eligible Real Property” in clauses (i) and
(j) thereof.

53. The definition of “PP&E Amortization Amount (Adjusted Equipment)” is hereby
deleted in its entirety and replaced with the following definition:

““PP&E Amortization Amount (Adjusted Equipment)” means, at the time of any
determination occurring on or after the Amendment No. 3 Effective Date, the sum
of the PP&E Amortization Amount (Equipment) for all Original Borrowers plus, on
and after the first Business Day of any PP&E Equipment Adjustment Period, the
result of (x) $33,502,728 minus (y) 85% of the Net Orderly Liquidation Value of
all Original Borrowers’ Eligible Equipment based on the most recent Qualified
PP&E Appraisals (Equipment) for each Original Borrower’s Eligible Equipment
completed prior to such PP&E Equipment Adjustment Period.

 

23



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

54. The definition of “PP&E Amortization Amount (Adjusted Real Property)” is
hereby deleted in its entirety and replaced with the following definition:

““PP&E Amortization Amount (Adjusted Real Property)” means, at the time of any
determination occurring on or after the Amendment No. 3 Effective Date, the sum
of the PP&E Amortization Amount (Real Property) for all Original Borrowers plus,
on and after the first Business Day of any PP&E Real Property Adjustment Period,
the result of (x) $35,767,560 minus (y) 75% of the fair market value of all
Original Borrowers’ Eligible Real Property based on the most recent Qualified
PP&E Appraisals (Real Property) for each Original Borrower’s Eligible Real
Property completed prior to such PP&E Real Property Adjustment Period.

55. The definition of “PP&E Amortization Amount (Equipment)” is hereby amended
by deleting the phrase “Qualified PP&E Appraisal (Equipment)” and replacing it
with the phrase “Qualified PP&E Appraisals (Equipment) for all such Original
Borrower’s Eligible Equipment”.

56. The definition of “PP&E Amortization Amount (Real Property)” is hereby
amended

(a) in clause (i) thereof, by deleting the word “multipled” and replacing it
with the word “multiplied”,

(b) in clause (ii) thereof, by deleting the phrase “(A)” and replacing it with
the phrase “(I)”,

(c) by deleting the phrase “Qualified PP&E Appraisal (Real Property)” and
replacing it with the phrase “Qualified PP&E Appraisals (Real Property) for all
such Original Borrower’s Eligible Real Property”,

(d) in clause (ii) thereof, by deleting the phrase “(B)” and replacing it with
the phrase “(II) (A)”, and

(e) in clause (ii) thereof, by deleting the phrase “(y)” and replacing it with
the phrase “(B)”.

57. The definition of “PP&E Component” is hereby deleted in its entirety and
replaced with the following definition:

““PP&E Component” means, at the time of any determination, with respect to each
Original Contributor, an amount equal to the lesser of:

(a) the result of:

(i) to the extent greater than zero, (x) 75% of the fair market value (as
determined by the most recent Qualified

 

24



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

PP&E Appraisals (Real Property)) of all such Original Borrower’s Eligible Real
Property minus (y) the PP&E Amortization Amount (Real Property) (this clause
(i), the “Real Property Component”), plus

(ii) to the extent greater than zero, (x) 75% of the fair market value (as
determined by the most recent Qualified PP&E Appraisals (Supplemental Real
Property) or, prior to the Supplemental Real Property Amortization Trigger Date,
the most recent appraisals for such Eligible Supplemental Real Property that
satisfy the appraisal requirements set forth in Section V of Amendment No. 5) of
all such Original Contributor’s Eligible Supplemental Real Property minus
(y) the PP&E Amortization Amount (Supplemental Real Property) (this clause (ii),
the “Supplemental Real Property Component”); provided that at no time shall the
sum of the Supplemental Real Property Component for all Original Contributors
exceed the result of $39,092,572 minus the PP&E Amortization Amount (Adjusted
Supplemental Real Property) at such time, plus

(iii) to the extent greater than zero, (x) 85% of the Net Orderly Liquidation
Value of such Original Borrower’s (other than a member of the Water Group)
Eligible Equipment minus (y) the PP&E Amortization Amount (Equipment) (this
clause (iii), the “Equipment Component”), minus

(iv) Reserves established by either Collateral Agent in its Permitted
Discretion; provided that a Reserve shall be established and included in each
Borrowing Base Certificate and in the Aggregate Borrowing Base Certificate in
the amount of any mortgage tax incurred by any Loan Party that is required to be
paid but remains unpaid, or that would be required to be paid in order for the
Administrative Collateral Agent to validly enforce its Lien on any Eligible Real
Property or any Eligible Supplemental Real Property; and

(b) to the extent greater than zero:

(i) $35,767,560 minus the PP&E Amortization Amount (Adjusted Real Property),
plus

(ii) $33,502,728 minus the PP&E Amortization Amount (Adjusted Equipment), plus

 

25



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(iii) $39,092,572 minus the PP&E Amortization Amount (Adjusted Supplemental Real
Property); minus

(iv) Reserves established by either Collateral Agent in its Permitted
Discretion; provided that a Reserve shall be established and included in each
Borrowing Base Certificate and in the Aggregate Borrowing Base Certificate in
the amount of any mortgage tax incurred by any Loan Party that is required to be
paid but remains unpaid, or that would be required to be paid in order for the
Administrative Collateral Agent to validly enforce its Lien on any Eligible Real
Property or any Eligible Supplemental Real Property; minus

(v) the sum of the PP&E Components (calculated solely under clause (a) of such
definition) included in the Borrowing Bases of all other Original
Contributors.”.

58. The definition of “PP&E Prior Amortized Months” is hereby amended

(a) by deleting the comma after the phrase “means” at the beginning of such
definition and replacing it with the phrase “(a)” and

(b) by adding the following:

“and (b) with respect to each PP&E Supplemental Real Property Adjustment Period,
the number of calendar months that have commenced since (and including) the
Supplemental Real Property Amortization Trigger Date through and including the
first Business Day of such PP&E Supplemental Real Property Adjustment Period;
provided that this clause (b) shall not be less than zero”

immediately after the last reference to “PP&E Real Property Adjustment Period”.

59. The definition of “Prepayment Event” is hereby amended

(a) in clause (a) thereof, by adding the phrase “(i)” immediately after the
phrase “disposition described in”,

(b) in clause (a) thereof, by deleting the phrase “or in” and replacing it with
the phrase “, (ii)”,

(c) in clause (a) thereof, by adding the phrase “, or (iii) Section 6.05(e) and
6.06, in the case of this clause (iii) in the aggregate amount not to exceed
$50,000,000” immediately after the phrase “6.05(k)”,

(d) in clause (c) thereof, by adding the phrase “(i)” immediately after the
phrase “Effective Date other than”, and

 

26



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(e) in clause (c) thereof, by adding the following:

“(ii) the issuance of Equity Interests in the Company upon the conversion of the
convertible Water Preferred Shares pursuant to the Water Preferred Shares
Documents, (iii) the issuance of the Water Preferred Shares on the Amendment
No. 5 Effective Date pursuant to the Water Preferred Shares Documents, or
(iv) any deferred dividends or increases to the redemption value of the Water
Preferred Shares pursuant to the Water Preferred Shares Documents”

immediately after the phrase “capital contribution”.

60. The definition of “Process Agent” is hereby amended by deleting the word
“Eight” and replacing it with the word “Eighth”.

61. The definition of “Reaffirmation Agreements” is hereby amended

(a) by adding the phrase “the Fourth Canadian Reaffirmation Agreement,”
immediately after the phrase “the Third Canadian Reaffirmation Agreement,”,

(b) by deleting the word “and” and replacing it with a comma, and

(c) by adding the phrase “, and the Fourth U.S. Reaffirmation Agreement” at the
end of the definition thereof.

62. The definition of “Replacement Indenture” is hereby amended by deleting the
phrase “the 2010 Indenture or supplement thereto” and replacing it with the
phrase “any of the 2014 Indenture, the Water Secured Notes Indenture, the Cott
Unsecured Notes Indenture, or any supplement to any of the foregoing”.

63. The definition of “Replacement Notes” is hereby amended by deleting the
second reference to the word “the” and replacing it with the word “any”.

64. The definition of “Reserves” is hereby amended

(a) by deleting the first occurrence to the phrase “UK Co Borrower’s net
property” and replacing it with the phrase “net property of any Borrowing Base
Contributor organized under the laws of England and Wales”

(b) by deleting the second occurrence of the phrase “UK Co Borrower’s” and
replacing it with the phrase “Borrowing Base Contributor organized under the
laws of England and Wales”.

65. The definition of “Sanctioned Country” is hereby amended by adding the
phrase “or the target of” immediately before the word “Sanctions”.

66. The definition of “Security Agreement” is hereby amended

(a) by deleting the phrase “and/or” and replacing it with a comma and

(b) by adding the phrase “and/or any Luxembourg Security Agreement” immediately
after the phrase “UK Security Agreement”.

 

27



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

67. The definition of “Swap Agreement” is hereby amended by adding the phrase “;
provided, further, that the Water Preferred Shares shall not constitute Swap
Agreements under the Loan Documents” immediately before the period at the end of
such definition.

68. The definition of “Test Period” is hereby amended by deleting the phrase
“Section 4.01,”.

69. The definition of “UK Reaffirmation Deeds” is hereby amended by deleting the
phrase “and (iv)” and replacing it with the phrase “, (iv) the Reaffirmation
Deed to UK Security Documents, dated as of the Amendment No. 5 Effective Date,
by and between the Loan Parties party thereto and the UK Security Trustee, and
(v)”.

70. The definition of “UK Security Agreement” is hereby amended by adding the
phrase “, supplemented” immediately after the phrase “amended, restated”.

71. The definition of “Unrestricted Subsidiary” is hereby amended by adding the
phrase “Amendment No. 5” immediately after the phrase “The Unrestricted
Subsidiaries as of the”.

72. The definition of “U.S. Co-Borrowers” is hereby amended by adding the phrase
“, DS Services,” immediately after the phrase “Cliffstar LLC,”.

73. The definition of “U.S. Security Agreement” is hereby deleted in its
entirety and replaced with the following:

““U.S. Security Agreement” means that certain U.S. Pledge and Security
Agreement, dated as of August 17, 2010, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agents and the Lenders, as amended on the Amendment No. 2
Effective Date by the First U.S. Reaffirmation Agreement, as further amended on
the Amendment No. 5 Effective Date by the Fourth U.S. Reaffirmation Agreement,
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, and any other pledge or security agreement entered into,
after the Effective Date by any other Loan Party (as required by this Agreement
or any other Loan Document for the purpose of creating a Lien on the property of
any Loan Party organized in the U.S. (or any other property located therein)),
or any other Person, as the same may be amended, restated, supplemented or
otherwise modified from time to time.”.

74. Section 2.06 of the Credit Agreement is hereby amended by deleting the
amount “$15,000,000” and replacing it with the amount “$50,000,000”.

75. Section 2.09(f) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following section:

“(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)

 

28



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

being added or increasing their Commitment, subject only to the approval set
forth in Section 9.02(b) if any such increase would cause the Commitment to
exceed $450,000,000. As a condition precedent to such an increase, the Borrowers
shall deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying that such increase is permitted by the 2014 Notes
Documents, the Water Secured Notes Documents and the Cott Unsecured Notes
Documents (if the same are then outstanding), and by the terms of any
Replacement Indenture with respect to any of the foregoing (if the same is then
outstanding) and, with respect to any such increase, assuming a borrowing of the
maximum amount of loans available under such increase together with any
increases previously made pursuant to the terms of this Agreement, and
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default exists.”

76. Section 2.18 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“(p) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment No. 5 Effective Date, the Borrowers and the Agents shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).”.

77. Section 3.02 of the Credit Agreement is hereby amended by adding the phrase
“and the Water Transactions” immediately after the phrase “The Transactions”.

78. Section 3.03 of the Credit Agreement is hereby amended by adding the phrase
“and the Water Transactions” immediately after the phrase “extension of credit
hereunder)”.

79. Section 3.05 of the Credit Agreement is hereby amended by

(a) adding the phrase “Amendment No. 5” immediately before each reference of the
phrase “Effective Date” and

(b) adding the phrase “(other than immaterial Intellectual Property registered
in Mexico)” in clause (b)(i) thereof immediately after the phrase “which is
subject of a registration or application in any Intellectual Property registry”.

 

29



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

80. Section 3.06(a) of the Credit Agreement is hereby amended by deleting the
phrase “or the Transactions” and replacing it with the phrase “, the
Transactions or the Water Transactions”.

81. Section 3.06(b) of the Credit Agreement is hereby amended by deleting the
phrase “Disclosed Maters, as of the date hereof” and replacing it with the
phrase “Disclosed Matters (2010) and, solely in the case of clause (i)(1), the
Disclosed Matters (2014), as of the Amendment No. 5 Effective Date,”.

82. Section 3.06(c) of the Credit Agreement is hereby amended

(a) by adding the phrase “(i)” after the word “Since” at the beginning of the
section thereof and

(b) by adding the phrase “(2010) and (ii) the Amendment No. 5 Effective Date,
there has been no change in the status of the Disclosed Matters (2014), in each
case” immediately after the phrase “Disclosed Matters”.

83. Section 3.09 of the Credit Agreement is hereby amended by adding the phrase
“Amendment No. 5” before each reference to “Effective Date”.

84. Section 3.10 of the Credit Agreement is hereby amended

(a) by deleting the phrase “Amendment No. 2” and

(b) by adding the phrase “Amendment No. 5” immediately before each reference to
the phrase “Effective Date”.

85. Section 3.11 of the Credit Agreement is hereby amended

(a) by deleting the phrase “Neither the Offering Memorandum nor any” and
replacing it with the phrase “None” and

(b) by deleting the phrase “the negotiation of” and replacing it with the phrase
“Amendment No. 5”.

86. Section 3.13 of the credit agreement is hereby amended

(a) by adding the phrase “Water” immediately before the phrase “Transactions”
and

(b) deleting each reference to the phrase “Amendment No. 2” and replacing them
with the phrase “Amendment No. 5”.

87. Section 3.14 of the Credit Agreement is hereby amended

(a) by deleting the phrase “Amendment No. 2” and

 

30



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(b) by adding the phrase “Amendment No. 5” immediately before each reference to
“Effective Date”.

88. Section 3.15 of the Credit Agreement is hereby amended by adding the phrase
“Amendment No. 5” immediately before the phrase “Effective Date”.

89. Section 3.16 of the Credit Agreement is hereby amended

(a) by deleting the first reference of the word “The” and replacing it with the
phrase “Subject to Section V of Amendment No. 5 with respect to the assets of
the Water Group, the” and

(b) by adding the phrase “Amendment No. 5” immediately before the reference to
“Effective Date”.

90. Section 3.17 is hereby amended

(a) by deleting the phrase “Amendment No. 2” and replacing it with the phrase
“Amendment No. 5”,

(b) by deleting the first occurrence of the word “material”, and

(c) by adding the phrase “, in each case in any material respect” immediately
after the phrase “or foreign law dealing with such matters”.

91. Section 3.19 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

“Section 3.19. 2014 Notes Documents, Water Secured Notes Documents, Cott
Unsecured Notes Documents, Replacement Notes Documents and Intercreditor
Agreement. The Borrowers have delivered to the Administrative Agent true,
complete and correct copies of the 2014 Notes Documents, the Water Secured Notes
Documents and the Cott Unsecured Notes Documents (including all schedules,
exhibits and annexes to each of the foregoing), and within two Business Days of
the effectiveness thereof (or such later date as the Administrative Agent may
agree in its Permitted Discretion), shall have delivered to the Administrative
Agent true, complete and correct copies of each of the Replacement Notes
Documents (including all schedules, exhibits and annexes thereto). The Loans and
all other Secured Obligations of the Loan Parties under this Agreement and each
of the other Loan Documents are permitted to be incurred under the 2014 Notes
Documents, the Water Secured Notes Documents, the Cott Unsecured Notes Documents
and, upon the effectiveness thereof, the Replacement Notes Documents (in each
case to the extent that such documents remain effective and the obligations
thereunder have not been paid or discharged in full). This Agreement is within
the definition of any or all of “ABL Facility”, “Bank Indebtedness”, “Credit
Agreement”, and “First-Priority Obligation” (or similar defined terms), as
applicable, under

 

31



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

the 2014 Notes Documents, the Water Secured Notes Documents, the Cott Unsecured
Notes Documents, the Intercreditor Agreement and, upon the effectiveness
thereof, the Replacement Notes Documents (in each case to the extent that such
documents remain effective and the obligations thereunder have not been paid or
discharged in full).”.

92. Section 3.21 of the Credit Agreement is hereby amended by deleting the
phrase “Amendment No. 2” and replacing it with the phrase “Amendment No 5”.

93. Section 3.22 of the Credit Agreement is hereby amended by deleting each
reference to the phrase “Amendment No. 2” and replacing them with the phrase
“Amendment No. 5”.

94. Section 3.23 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following section

““Section 3.23. Anti-Corruption, Anti-Terrorism, and Anti-Money Laundering Laws,
and Sanctions Laws and Regulations.

(a) Each Loan Party and its Subsidiaries and, to the best knowledge of each Loan
Party, its Affiliates and their respective directors, officers, employees, and
agents, in each case when such director, officer, employee or agent is acting on
behalf of or purporting to act on behalf of any Loan Party, (i) conduct and has
conducted their business in compliance with Anti-Corruption Laws and applicable
Sanctions, (ii) have instituted and maintained, and will maintain and enforce,
policies and procedures designed to promote and achieve compliance with such
laws and applicable Sanctions, (iii) is not in violation of any applicable laws
relating to terrorism or money laundering (“AML/Anti-Terrorism Laws”), including
but not limited to, (x) the USA PATRIOT ACT (y) any Requirement of Law
comprising or implementing the Bank Secrecy Act of 1970, and (z) any Requirement
of Law administered by the United States Department of the Treasury’s Office of
Foreign Asset Control (as any of the foregoing Laws described in this clause
(iii) may from time to time be amended, renewed, extended, or replaced). No
Borrowing or Letter of Credit, use of proceeds or other financing transaction
contemplated by the Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions.

(b) None of the Loan Parties or their Subsidiaries or, to the best knowledge of
each Loan Party, their Affiliates or their respective directors, officers,
employees, agents or representatives acting or benefiting in any capacity in
connection with this Agreement (i) is a Designated Person; (ii) is a Person that
is owned or controlled by a Designated Person (the terms “owned” and
“controlled” being defined as set forth in the applicable Sanctions (but only if
such definitions are set forth in such Sanctions)); (iii) is, if in violation of
Sanctions or applicable law, located, organized or resident in a Sanctioned
Country; (iv) has directly or indirectly engaged in, or is now directly or
indirectly engaged in, in each case in violation of applicable law, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions;

 

32



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

or (v) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any applicable AML/Anti-Terrorism Law.”.

95. Section 3.24 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following section:

“Section 3.24. Intercompany Advances. As of the Amendment No. 5 Effective Date,
Schedule 3.24 sets forth a true and correct list of all loans and advances made
by any Loan Party to any other Loan Party or by any Loan Party to any Subsidiary
as of September 27, 2014.”.

96. Section 3.25 of the Credit Agreement is hereby deleted in its entirety.

97. Section 4.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 4.01. [Reserved]”.

98. Section 4.02 of the Credit Agreement is hereby amended by deleting each
reference to “2010 Indenture or the Replacement Indenture” and replacing each
with the phrase “the 2014 Indenture, the Water Secured Notes Indenture, the Cott
Unsecured Notes Indenture and each Replacement Indenture (in each case to the
extent that such indenture remain effective and the obligations thereunder have
not been paid or discharged in full).”.

99. Section 4.02(d) of the Credit Agreement is hereby amended by adding the
following phrase at the end of the section thereof:

“So long as the Water Secured Notes Indenture is in effect (and so long as any
Replacement Indenture contains restrictions similar to the restrictions in the
last sentence of Section 4.03 of the Water Secured Notes Indenture as of the
Amendment No. 5 Effective Date), for the period commencing with the date 10 days
prior to any redemption of any Water Preferred Shares made using proceeds of
Indebtedness and ending on the date 10 days after such redemption, the Total
Leverage Ratio (as defined in the Water Secured Notes Indenture) for the most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date of such Borrowing or such issuance,
amendment, renewal or extension of a Letter of Credit, is less than or equal to
4.50 to 1.00 determined on a pro forma basis.”.

100. Section 4.02(e) of the Credit Agreement is hereby amended

(a) by deleting the reference to the amount “$250,000,000” and replacing it with
the amount “$350,000,000” and

(b) by deleting the reference to “2010 Indenture (to the extent then in effect,
or similar calculations under any Replacement Indenture)” and replacing it with
the phrase “2014 Indenture, the Water Secured Notes Indenture, the Cott
Unsecured Notes Indenture

 

33



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

and similar calculations under each Replacement Indenture (in each case to the
extent that such indenture remain effective and the obligations thereunder have
not been paid or discharged in full)”

101. Section 4.02 of the Credit Agreement is hereby amended

(a) by adding the following clause immediately after the end of Section 4.02(e):

“(f) After giving effect to any Borrowing or the issuance of any Letter of
Credit, any mortgage tax incurred by any Loan Party as a result of such
Borrowing or such issuance that is or would be required to be paid in order for
the Administrative Collateral Agent to validly enforce its Lien on any real
property so mortgaged shall have been fully paid by the applicable Loan Party on
or prior to the date that such Borrowing or such issuance is made.” and

(b) by deleting the phrase “(a), (b), (c) and (d) of this Section” and replacing
it with the phrase “(a), (b), (c), (d) and (f) of this Section”.

102. Section 5.01(c) of the Credit Agreement is hereby amended by deleting both
references to the amount “$30,000,000” and replacing it with the phrase “the
greater of (I) 15% of the Line Cap and (II) $50,000,000”.

103. Section 5.01(d) of the Credit Agreement is hereby amended

(a) by adding the phrase “(a “Compliance Certificate”)” immediately following
the phrase “Exhibit C”,

(b) by adding the phrase “(x)” immediately after the phrase “detailed
calculations of”, and

(c) by adding the phrase “, and (y) the Consolidated Leverage Ratio as of the
last day of the fiscal quarter most recently ended,” immediately following the
phrase “Section 6.13”.

104. Section 5.01(g) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following section:

“(g) as soon as available but in any event within 15 days of the end of each
calendar month, and at such other times as may be requested by either Collateral
Agent, as of the period then ended (but, in the case of the PP&E Component, as
of the 15th day of the current calendar month), an Aggregate Borrowing Base
Certificate, together with a Borrowing Base Certificate for each Borrowing Base
Contributor which calculates such Borrowing Base Contributor’s Borrowing Base,
and supporting information in connection therewith, together with any additional
reports with respect to the Aggregate Borrowing Base or any Borrowing Base of a
Borrowing Base Contributor as either Collateral Agent may reasonably

 

34



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

request; and the PP&E Component of the Borrowing Bases and the Aggregate
Borrowing Base shall be updated (i) from time to time upon receipt of periodic
valuation updates received from either Collateral Agent’s asset valuation
experts, (ii) concurrent with the sale or commitment to sell any assets
constituting part of the PP&E Component, (iii) in the event such assets are
idled for a period in excess of ten (10) consecutive days for any reason other
than routine maintenance or repairs, reconfiguration or due to seasonal
production in the ordinary course of business, or (iv) in the event that the
value of such assets is otherwise impaired, as determined in either Collateral
Agent’s Permitted Discretion; provided that (A) if on any date Aggregate
Availability is less than the greater of (1) the Borrowing Base Reporting
Trigger Level at such time and (2) $50,000,000, then for the period(s)
commencing on any such date and ending on the date, if any, on which Aggregate
Availability is equal to or greater than the greater of (y) the Borrowing Base
Reporting Trigger Level at such time and (z) $50,000,000, for a period of 10
consecutive Business Days, or (B) if requested by the Administrative Agent,
either Collateral Agent or the Required Lenders, during any period that an Event
of Default is continuing, the Borrower Representative will be required to
furnish an Aggregate Borrowing Base Certificate, Borrowing Base Certificates for
each Borrowing Base Contributor and supporting information in connection
therewith to each Collateral Agent as soon as available but in any event within
3 Business Days after the end of each calendar week, and at such other times as
may be requested by either Collateral Agent, as of the period then ended;
notwithstanding anything to the contrary in this Section 5.01(g) (and in
addition to the requirements under clause (ii) above), no later than one
Business Day prior to the consummation of an asset sale (or merger,
consolidation or amalgamation that constitutes an asset sale) permitted pursuant
to Section 6.05 (and, if applicable, Section 6.03) (or such later date as the
Administrative Agent may agree in its sole discretion) of (I) Collateral (other
than Inventory sold pursuant to Section 6.05(a)) that is included in any
Borrowing Base with a value in excess of $5,000,000 (measured at the time of
such transaction) to any Person other than a Borrowing Base Contributor (solely
with respect to clauses (a) and (c) of such definition) or (II) any Qualified
Equity Interests of a Borrowing Base Contributor (other than the Company) to any
Person other than a Borrower, a Borrowing Base Contributor or any Loan Party
that holds the Equity Interests in such Person immediately prior to the date of
such transaction, that results in the disposition of Collateral that is included
in any Borrowing Base with a value in excess of $5,000,000 (measured at the time
of such transaction), then in each case the Borrower Representative shall
deliver to the Administrative Agent a revision to the Borrowing Base
Certificates and the Aggregate Borrowing Base Certificate most recently
delivered to the Administrative Agent in accordance with the terms of this
Agreement demonstrating the effect of such transaction on each Borrowing Base
(on a Pro Forma Basis), and shall, in each case, thereafter deliver such
supporting information as may be reasonably requested by the Administrative
Agent;”.

 

35



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

105. Section 5.01(h) of the Credit Agreement is hereby amended by deleting all
occurrences of the word “Borrower” or “Borrower’s”, except for the occurrence in
the context of “Borrower Representative”, and replacing each with the phrase
“Borrowing Base Contributor” or “Borrowing Base Contributor’s,” respectively.

106. Section 5.01(i) of the Credit Agreement is hereby amended by deleting the
word “Borrowers’” and replacing each with the phrase “Borrowing Base
Contributors’”.

107. Section 5.01(j) of the Credit Agreement is hereby amended by deleting the
word “Borrowers” and replacing each with the phrase “Borrowing Base
Contributors”.

108. Section 5.01(k) of the Credit Agreement is hereby amended by deleting the
word “Borrowers’” and replacing each with the phrase “Borrowing Base
Contributors’”.

109. Section 5.01(q) of the Credit Agreement is hereby amended

(a) by deleting the phrase “4.01(b),” and

(b) by deleting the word “and” at the end thereof.

110. Section 5.01(r) of the Credit Agreement is hereby amended by deleting the
period at the end thereof and replacing it with “; and”.

111. Section 5.01 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“(s) promptly after the effectiveness thereof, copies of (i) any Other
First-Priority Documents (as defined in the Intercreditor Agreement), (ii) any
amendments, restatements, supplements or other modifications to any Other
First-Priority Document or Second-Priority Document (as defined in the
Intercreditor Agreement) and (iii) any new Second-Priority Documents.”.

112. Section 5.04 of the Credit Agreement is hereby amended

(a) by deleting the phrase “the 2010 Earnout,”,

(b) by deleting the phrase “the Permitted Deferred Consideration,”, and

(c) by deleting the phrase “in the case of the 2010 Earnout, pursuant to the
terms of the 2010 APA and”.

 

36



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

113. Section 5.08 of the Credit Agreement is hereby amended

(a) by adding the phrase “to pay a portion of the purchase price for the Water
Acquisition, (ii)” immediately following the phrase “(i)” and

(b) by deleting the phrase “and (ii)” and replacing it with the phrase “and the
Water Transaction, and (iii)”.

114. Section 5.09 of the Credit Agreement is hereby amended

(a) by deleting the phrase “rating of at least A” and replacing it with the
phrase “rating of at least A-” and

(b) by adding a closing parenthesis mark immediately after the first occurrence
of United States.

115. Section 5.11 of the Credit Agreement is hereby amended

(a) By deleting all occurrences of the amount “$55,000,000” and replacing each
with the amount $80,000,000”,

(b) by deleting the occurrence of the amount “$60,000,000” and replacing it with
the amount “60,000,000”,

(c) by adding the phrase “or Schedule 1.01(g)” immediately after the phrase
“Schedule 1.01(a)” and

(d) by adding the phrase “or for each set of assets acquired pursuant to the
Water Acquisition,” immediately after the last reference to the phrase “as
applicable,” at the end of such definition.

116. Section 5.12 of the Credit Agreement is hereby amended

(a) by deleting the phrase “Amendment No. 2” and replacing it with the phrase
“Amendment No. 5” and

(b) by adding the following at the end thereof:

“Notwithstanding anything in this Section 5.12 to the contrary, the obligations
of any member of the Water Group to maintain Chase as its principal depository
bank or delivery of deposit account control agreements under this Section 5.12
shall be subject to the terms of Section V of Amendment No. 5.”.

117. Section 5.13(a) of the Credit Agreement is hereby amended by deleting the
phrase “4.01(b),”.

 

37



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

118. Section 5.13(b) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“Notwithstanding anything in this Section 5.13(b) to the contrary, the
obligation of any member of the Water Group and any other Loan Party owning
Equity Interests in such Person to pledge or perfect Liens on Equity Interests
under this Section 5.13(b) shall be subject to the terms of Section V of
Amendment No. 5.”.

119. Section 5.13(c) of the Credit Agreement is hereby amended by deleting the
phrase “such other actions or deliveries of the type required by Section 4.01,
as applicable” and replacing it with the phrase “actions”.

120. Section 5.13(d) of the Credit Agreement is hereby amended by deleting the
phrase “Lien in favor of” and replacing it with the phrase “Lien granted under”.

121. Section 5.13(e) of the Credit Agreement is hereby amended by adding the
following at the end of each thereof:

“Notwithstanding anything to the contrary in this Section 5.13(e), the Eligible
Accounts and Eligible Inventory of DS Services shall be included in the
Borrowing Base to the extent provided in clauses (a) and (b) of the definition
of Borrowing Base, and the Eligible Supplemental Real Property of DS Services
acquired shall be included in the Borrowing Base pursuant to the terms of the
definition of Eligible Supplemental Real Property and the definition of PP&E
Component, in each case subject to Reserves in accordance with the terms of this
Agreement, and one appraisal and one field examination for each such set of
assets shall be excluded from the limitation on such appraisals and field
examinations at the expense of the Borrowers as provided in Section 5.11.”.

122. Section 5.13(f) of the Credit Agreement is hereby amended

(a) By adding the phrase “(subject to the restrictions set forth in clause
(b) of the definition of Borrowing Base Guarantor)” immediately after the second
occurrence of the word “Agreement” and

(b) by adding the following at the end of each thereof:

“Notwithstanding anything to the contrary in this Section 5.13(f), the Eligible
Accounts and Eligible Inventory of DS Services shall be included in the
Borrowing Base to the extent provided in clauses (a) and (b) of the definition
of Borrowing Base, and the Eligible Supplemental Real Property of DS Services
shall be included in the Borrowing Base pursuant to the terms of the definition
of Eligible Supplemental Real Property and the definition of PP&E Component, in
each case subject to Reserves in accordance with the terms of this Agreement,
and one field examination for each such set of assets shall be excluded from the
limitation on such appraisals and field examinations at the expense of the
Borrowers as provided in Section 5.11.”.

 

38



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

123. Section 5.14 of the Credit Agreement is hereby amended

(a) by deleting the phrase “2010 Note Documents or any Replacement Note
Documents” and replacing it with the phrase “2014 Notes Documents, the Water
Secured Notes Documents, the Cott Unsecured Notes Documents or any Replacement
Notes Documents”,

(b) by deleting the phrase “4.01(b),”, and

(c) by adding the phrase “Amendment No. 5” immediately before each reference to
the phrase “Effective Date”.

124. Section 5.17 of the Credit Agreement is hereby amended

(a) by deleting the s occurrence of the phrase “U.S. Co Borrowers” and replacing
it with the phrase “Borrowing Base Contributors organized under the laws the
United States, any state thereof or the District of Columbia” and

(b) by deleting the second and third occurrences of the phrase “U.S. Borrowers
and replacing each with the phrase “Borrowing Base Contributor”.

125. Section 6.01(b) of the Credit Agreement is hereby amended by deleting the
phrase “date hereof” and replacing it with the phrase “Amendment No. 5 Effective
Date”.

126. Section 6.01(c) of the Credit Agreement is hereby amended

(a) by deleting each reference to the phrase “2010” and replacing them with the
phrase “2014”,

(b) by adding the phrase “, including any such Person directly or indirectly
formed or acquired by the Company after the Amendment No. 5 Effective Date”
immediately after the phrase “each such Person remains a Loan Party hereunder”,

(c) by adding the phrase “Amendment No. 5” immediately before the phrase
“Effective Date”, and

(d) by deleting the amount “$375,000,000” and replacing it with the amount
“$525,000,000”.

127. Section 6.01(d) of the Credit Agreement is hereby deleted in its entirety
and replaced it with the following:

“(d) (i) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the Cott Unsecured Notes Indenture by one or more Loan
Parties, for so long as each such Person remains a Loan Party hereunder,
including any such Person directly or indirectly formed or acquired by the
Company after the Amendment No. 5 Effective Date) incurred on or prior to the
Amendment No. 5 Effective Date evidenced by the Cott Unsecured Notes in a
principal amount not to

 

39



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

exceed $625,000,000 and (ii) Indebtedness of DS Services (which may be
guaranteed under the terms of the Water Secured Notes Indenture by one or more
Loan Parties, for so long as each such Person remains a Loan Party hereunder,
including any such Person directly or indirectly formed or acquired by the
Company after the Amendment No. 5 Effective Date) incurred on or prior to the
Amendment No. 5 Effective Date evidenced by the Water Secured Notes in a
principal amount not to exceed $350,000,000;”.

128. Section 6.01(f) of the Credit Agreement is hereby amended by deleting the
phrase “2010 Notes” and replacing it with the phrase “2014 Notes, the Water
Secured Notes, the Cott Unsecured Notes”.

129. Section 6.01(g) of the Credit Agreement is hereby amended by deleting the
amount “$60,000,000” and replacing it with the amount “$100,000,000”.

130. Section 6.01(h) of the Credit Agreement is hereby amended

(a) by adding the phrases “(d)” and “(m)” immediately after the phrases “(c)”
and “(l),” respectively,

(b) by deleting the following phrase:

“; provided that, solely with respect to an extension, refinancing, replacement,
supplement, or renewal of the 2010 Notes described in Section 6.01(c) in one
transaction or a series of transactions, including through any follow-on or
greenshoe offering commenced within 2 months of any replacement, extension or
supplement thereof, the aggregate principal amount of such extended, refinanced,
replaced, supplemented or renewed Indebtedness in respect of the 2010 Notes and
any supplements thereto may be increased from $375,000,000 to an aggregate
principal amount not to exceed $550,000,000”,

(c) by adding the phrase “; provided that any Replacement Notes in respect of
the Water Secured Notes may only be secured to the extent permitted under
Section 6.02(l)” immediately after the phrase “(and any Replacement Notes Shall
be unsecured”,

(d) by deleting the phrase “on an unsecured basis”,

(e) by deleting the phrase “Replacement Note Documents” and replacing it with
the phrase “Replacement Notes Documents”,

(f) by deleting clause (iii) thereof in its entirety and replacing it with the
following:

“(iii) no Loan Party or Restricted Subsidiary of any Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto (which, for the sake of clarity, would
not

 

40



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

preclude additional Subsidiaries that are created or acquired after the date
such Indebtedness is incurred to become guarantors of such Indebtedness to the
extent that such Subsidiary would have been required to become a guarantor of
the Indebtedness being so refinanced),”,

(g) by adding the phrase “and is not subject to mandatory redemption or
repurchase (other than customary provisions permitting or requiring such
Indebtedness to be repurchased with asset sale proceeds that are not otherwise
required to repay the Secured Obligations or other Indebtedness, or upon a
change of control)” immediately after the phrase “scheduled amortization,
principal or sinking fund payments”, and

(h) by deleting the phrase “Section 6.01(c)” and replacing it with the phrase
“Sections 6.01(c) and 6.01(d)”.

131. Section 6.01(k) of the Credit Agreement is hereby amended

(a) by deleting the amount “$20,000,000” and replacing it with the amount
“$40,000,000”.

(b) by adding the phrase “provided, further, that the letters of credit listed
on Schedule 6.01 issued by BMO Harris Bank N.A. in favor of members of the Water
Group shall be disregarded for purposes of this clause (k);” at the end thereof.

132. Section 6.01(l) of the Credit Agreement is hereby amended by deleting the
phrase “(i) $10,000,000 at any time outstanding prior to the repayment in full
of the 2014 Acquisition Note or (ii) following repayment in full of the 2014
Acquisition Note,”.

133. Section 6.01(m) of the Credit Agreement is hereby deleted it in the
entirety and replaced it with the following:

“(m) Indebtedness in respect of the Industrial Revenue Bond Documents, in an
aggregate principal amount not to exceed $6,000,000 at any time outstanding;”.

134. Section 6.01(q) of the Credit Agreement is hereby amended by adding the
word “and” at the end thereof.

135. Section 6.01(r) of the Credit Agreement is hereby amended

(a) by deleting the phrase “(other than the 2010 Earnout)” and

(b) by deleting the phrase “; and” at the end thereof and replacing it with a
period.

136. Section 6.01(s) of the Credit Agreement is hereby deleted in its entirety.

137. Section 6.02(c) of the Credit Agreement is hereby amended

(a) by deleting the phrase “date hereof” and replacing it with the phrase the
“Amendment No. 5 Effective Date” and

 

41



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(b) by adding the phrase “or Restricted Subsidiary or any other Borrower”
immediately after the phrase “assets of such Borrower” in clause (i) thereof.

138. Section 6.02(e) of the Credit Agreement is hereby amended by adding the
phrase “or any other Borrower or Restricted Subsidiary” immediately following
the phrase “Restricted Subsidiary” in clause (ii) thereof.

139. Section 6.02(l) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(l) Liens securing Indebtedness permitted under Section 6.01(d)(ii) if such
Liens are at all times subject to the Intercreditor Agreement and, subject to
Section V of Amendment No. 5 in respect of any grace periods for establishing
first-priority Liens in favor of the Administrative Agent, Administrative
Collateral Agent or the UK Security Trustee over the assets of the Water Group
(but subject at all times to the terms of the Intercreditor Agreement), junior
in priority to the Liens securing the Secured Obligations; provided that
(i) such Liens shall not apply to any other property or assets of the obligor in
respect thereof or any other Borrower or Restricted Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof except to the extent permitted by clause
(h) of Section 6.01;”.

140. The last sentence of Section 6.02 of the Credit Agreement is hereby amended
by deleting the phrase “clause (a) above and (2) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrance
and clause (a) above.” and replacing it with the following:

“clauses (a) and (l) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clause
(a) and (l) above; provided that the Liens permitted pursuant to clause
(l) above shall at all times be subject to the Intercreditor Agreement and
junior in priority to the Liens securing the Secured Obligations.”.

141. Section 6.03 of the Credit Agreement is hereby amended

(a) by adding the phrase “(including, for the avoidance of doubt, the Water
Acquisition)” immediately after the phrase “Permitted Acquisition” in clause
(v) thereof.

(b) by adding the phrase “and, in the case of the Water Acquisition, the terms
of Amendment No. 5,” immediately after the phrase “Section 5.13” in clause
(x) of the second proviso thereof.

142. Section 6.04(b) of the Credit Agreement is hereby amended by deleting the
phrase “date of this Agreement” and replacing it with the phrase “Amendment
No. 5 Effective Date”.

 

42



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

143. Section 6.04(l) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following section,

“(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions, provided that the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless (x) both Aggregate
Availability on the date of such investment and average Aggregate Availability
over the prior thirty day period ending on such date (in each case after giving
effect to such Permitted Acquisition) is at least the greater of (I) 15% of the
Line Cap and (II) $50,000,000 and (y) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day, is at least 1.15 to 1.0;”.

144. Section 6.04(n) of the Credit Agreement is hereby amended by deleting the
phrase “the 2010 Notes and the” and replacing it with the phrase “(i) the Water
Preferred Shares permitted by Section 6.09(a)(iv) or (ii) Disqualified Equity
Interests, the 2014 Notes, the Water Secured Notes, the Cott Unsecured Notes or
any”.

145. Section 6.04(s) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(s) the Water Acquisition pursuant to the terms of the Water Merger Agreement
as in effect on the Amendment No. 5 Effective Date;”.

146. Section 6.04(t) of the Credit Agreement is hereby amended by deleting the
phrase “the Borrowers shall have at least $70,000,000 of Aggregate Availability”
and replacing it with the phrase “Aggregate Availability shall not be less than
$70 million”.

147. Section 6.04(u) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(u) [reserved;]”.

148. The proviso at the end of Section 6.04 of the Credit Agreement is hereby
amended by deleting the phrase “(x)” and the phrase “and (y) except as provided
in clauses (s) and (u) above, no investments by any Loan Party in BCB
International or BCB European shall be permitted under this Section 6.04”.

149. Section 6.05(d) of the Credit Agreement is hereby amended by deleting the
phrase “(j),”.

150. Section 6.05(e) of the Credit Agreement is hereby amended by deleting the
phrase “(i)”.

151. Section 6.05(g) of the Credit Agreement is hereby amended

(a) by deleting the each reference to the phrase “Amendment No. 2” and replacing
them with the phrase “Amendment No. 5” and

 

43



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(b) by deleting the phrase “the term of this Agreement,” and replacing it with
the phrase “any fiscal year of the Company”.

152. Section 6.09 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 6.09. Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(i) each Loan Party and its Restricted Subsidiaries may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock,

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests,

(iii) the Company may declare and pay dividends to its shareholders as long as
(A) no Event of Default has occurred and is continuing at the time of such
declaration and payment or would result after giving effect to such payment,
(B) Aggregate Availability on the date of such payment after giving effect to
such payment and average Aggregate Availability over the prior thirty day period
ending on such date (assuming, in each case that such payment was made on the
first day of such period), in each case shall be at least the greater of (x) 15%
of the Line Cap and (y) $50,000,000 and (C) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day prepared on a pro forma basis giving effect to such
Restricted Payment, is no less than 1.15 to 1.0,

(iv) the Company or any of its Restricted Subsidiaries may repurchase or redeem
its capital stock (provided that the aggregate amount of any Water Preferred
Shares repurchased or redeemed in any calendar year pursuant to this
Section 6.09(a)(iv) shall not exceed $100,000,000) as long as (A) no Event of
Default has occurred and is continuing or would result after giving effect to
such repurchase or redemption, (B) Aggregate Availability on

 

44



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

the date of such payment after giving effect to such payment and, except in the
case of a repurchase or redemption of Water Preferred Shares, average Aggregate
Availability over the prior thirty day period ending on such date (assuming, in
each case that such payment was made on the first day of such period), in each
case shall be at least the greater of (x) of 15% of the Line Cape and
(y) $50,000,000 and (C) the Fixed Charge Coverage Ratio, determined as of the
last day of the most recent fiscal quarter for which financial statements have
been or should have been delivered pursuant to Section 5.01(a) or (b), for the
period of four consecutive fiscal quarters ending on such last day prepared on a
pro forma basis giving effect to such Restricted Payment, is no less than 1.15
to 1.0, and

(v) any Restricted Subsidiary that is a direct wholly-owned Subsidiary of the
Company or that is a direct wholly-owned Subsidiary of a Restricted Subsidiary,
may repurchase its Equity Interests from, or pay dividends with respect to its
Equity Interests to, the Company or the Restricted Subsidiary that owns 100% of
its Equity Interests,

provided that in the event that any Restricted Payment is made to any Interim
Holdco at any time, the total amount of such Restricted Payment shall
immediately be distributed to its immediate parent, unless the Administrative
Agent and the Co-Collateral Agent otherwise consent in writing, in their sole
discretion, prior to such Restricted Payment.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness;

 

45



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(vi) payment of other Indebtedness (other than Indebtedness permitted to be
purchased or repurchased pursuant to clause (vii) below, but including
termination of capital leases) in an amount not exceeding $1,000,000 in any
calendar year, so long as Aggregate Availability exceeds $50,000,000 after
giving effect to each such payment;

(vii) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily purchase Disqualified Equity Interests, 2014 Notes, Water
Secured Notes, Cott Unsecured Notes or Replacement Notes from one or more
holders thereof, (b) voluntarily redeem or defease some or all of any
Disqualified Equity Interests, 2014 Notes, Water Secured Notes, Cott Unsecured
Notes or Replacement Notes in accordance with the terms of such Disqualified
Equity Interests, the 2014 Indenture, the Water Secured Notes Indenture, the
Cott Unsecured Notes Indenture or the Replacement Indenture, as applicable
and/or (c) prepay Indebtedness outstanding in connection with the Sidel Water
Capital Lease or the Sidel Purchase Financing during the term of this Agreement,
in each case as long as (A) no Event of Default has occurred and is continuing
or would result after giving effect to such repurchase, redemption, prepayment
or defeasance, (B) Aggregate Availability minus Disqualified Payables shall be
at least the greater of (x) 15% of the Line Cap and (y) $50,000,000, determined
both on the date of such repurchase, redemption, prepayment or defeasance (and
after giving effect thereto and, on an average basis for the thirty day period
ending on (I) in the case of repurchases, redemptions and defeasances under
clauses (a) and (b) of this subsection (vii), the date the Company or such
Restricted Subsidiary initially offers to make such repurchase or redemption or
(II) in the case of a defeasance under clause (b) of this subsection (vii) or
prepayments under clause (c) of this subsection (vii), the date of such
prepayment or defeasance, in each case assuming that such repurchase,
redemption, prepayment or defeasance, as the case may be, was made on the first
day of such period), and

 

46



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(C) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter for which financial statements have been or should have
been delivered pursuant to Section 5.01(a) or (b), for the period of four
consecutive fiscal quarters ending on such last day, is no less than 1.15 to
1.0;

(viii) payment of intercompany indebtedness to the extent permitted by the
subordination provisions applicable thereto;

(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part any Disqualified Equity
Interests, the 2014 Notes, the Water Secured Notes, the Cott Unsecured Notes or
the Replacement Notes during the term of this Agreement as long as (A) no
Default or Event of Default has occurred and is continuing or would result after
giving effect to such exchange, (B) Aggregate Availability minus Disqualified
Payables, determined both on the date of such redemption, repurchase or
prepayment, and after giving effect thereto, and, on and on an average basis for
the thirty day period ending of such date (in each case assuming that such
redemption, repurchase or prepayment was made on the first day of such period),
shall be at least the greater of (x) 15% of the Line Cap and (y) $50,000,000 and
(C) the Fixed Charge Coverage Ratio, determined as of the last day of the most
recent fiscal quarter for which financial statements have been or should have
been delivered pursuant to Section 5.01(a) or (b), for the period of four
consecutive fiscal quarters ending on such last day, is no less than 1.15 to
1.0; and

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Water Capital
Lease or the Sidel Purchase Financing (the “Sidel Prepayment Amount”) during the
term of this Agreement as long as the Company delivers a certificate by a
Financial Officer stating the Sidel Prepayment Amount and attesting that the
Sidel Prepayment Amount is equal to or less than (i) in the case of a prepayment
of Indebtedness in connection with the Sidel Water Capital Lease, the value of
(A) the Letters of Credit issued for the benefit of General Electric Capital
Corporation (“GECC”) that GECC in its capacity as lessor will return for
cancellation and/or (B) cash collateral that GECC in its capacity as lessor will

 

47



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

release, in each case, in connection with such prepayment or (ii) in the case of
a prepayment of Indebtedness under the Sidel Purchase Financing, the amount of
all obligations of Cott Beverages outstanding at such time under the Sidel
Purchase Financing (including, but not limited to all payments of principal,
interest, premiums, fees and expenses then due and owing under the Sidel
Purchase Financing as in effect on the Amendment No. 3 Effective Date).

provided that, in connection with any redemptions, purchases, payments
prepayments or exchanges under Sections 6.09(b)(vii) and (ix), in each case, the
Administrative Agent shall have received a certificate, signed by the chief
financial officer of the Company, on behalf of the Company, (i) stating the
nature, the amount and the date of the payment, exchange or distribution,
(ii) certifying that the Company and/or each applicable Restricted Subsidiary
has complied with the terms and conditions contained in the applicable
subsection of 6.09(b), (iii) stating, in the case of redemptions, purchases,
prepayments or exchanges under Sections 6.09(b)(vii) or (ix), that the proposed
transaction documents do not violate the terms and conditions of each of the
2014 Indenture, the Water Secured Notes Indenture, the Cott Unsecured Notes
Indenture and any Replacement Indenture and (iv) setting forth, in the case of
redemptions, purchases, prepayments or exchanges under Sections 6.09(b)(vii) or
(ix), the calculation of the Disqualified Payables. For purposes of this
Section 6.09(b), the 2014 Notes, the Water Secured Notes, the Cott Unsecured
Notes or Replacement Notes, as applicable, shall be deemed to be “redeemed” at
the time that a Borrower or Restricted Subsidiary deposits with the trustee
under the 2014 Indenture, the Water Secured Notes Indenture, the Cott Unsecured
Notes Indenture or any Replacement Indenture, as applicable, the funds
sufficient to redeem the applicable 2014 Notes, Water Secured Notes, Cott
Unsecured Notes or Replacement Notes.”.

153. Section 6.10 of the Credit Agreement is hereby amended

(a) by deleting the phrase “, (s), (u)”,

(b) by deleting the phrase “(e), (f), (k) or (m)” and replacing it with the
phrase “(d) (or any replacement thereof permitted under Section 6.01(h)), (e),
(f), or (k)”,

(c) adding the word “and” immediately after the phrase “ordinary course of
business,”, and

(d) deleting the phrase “and (i) transactions made between or among any Loan
Party and any other Subsidiary of the Company as part of the Luxembourg
Reorganization”.

 

48



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

154. Section 6.11 of the Credit Agreement is hereby amended

(a) by deleting the phrase “date hereof” and replacing it with the phrase
“Amendment No. 5 Effective Date”,

(b) by deleting each reference to the phrase “2010 Indenture or the” and
replacing them with the phrase “2014 Indenture, the Water Secured Notes
Indenture, the Cott Unsecured Notes Indenture or any”, and

(c) by deleting the second occurrence of the phrase “the” immediately after the
phrase the “extension or renewal of” and replacing it with the word “any”

155. Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 6.12. Amendment of Material Documents; Second-Priority Documents;
Designations Under Intercreditor Agreement; Insurance Limitations; Etc..

Capitalized terms used in this Section 6.12 but not defined in this Agreement
shall have the meaning assigned to such term in the Intercreditor Agreement.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, amend, modify or waive any of its rights under (i) any 2014 Notes Document,
any Water Secured Notes Document, any Cott Unsecured Notes Document, any
Replacement Notes Document, or any Water Preferred Shares Document or
(ii) (x) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents or (y) without the
consent of the Administrative Agent (or the Required Lenders in the case of
amendments or modifications of the 2014 Earnout that would increase the amount
thereof or accelerate the payment schedule thereof), the 2014 SPA or the Water
Merger Agreement, in each case in this subsection (ii) to the extent any such
amendment, modification or waiver would be materially adverse to the Lenders.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries or
any Second-Priority Representative or other Second-Priority Secured Party to,
execute, deliver, file or record any financing statement or amendment thereto,
patent, trademark or copyright filing, mortgage, deeds of trust, deed or similar
instrument, or any security agreement, deed, document, certificate or filing in
respect of Common Collateral (i) governed by the laws of a jurisdiction outside
of the United States or (ii) governed by the laws of the United States, any
State of the United States or the District of Columbia, in each case under this
clause (b) that is to be executed, delivered, filed, registered or recorded by
or in favor of any Second-Priority Representative or other Second-Priority
Secured Party, unless and until, solely in the case of clause (ii), the same is
in form and substance reasonably satisfactory to the Administrative Collateral
Agent or the UK Security Trustee, as applicable.

 

49



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) No Loan Party will, nor will it authorize any of its Restricted Subsidiaries
to, without the prior written consent of the Administrative Agent, the
Collateral Agents and the UK Security Trustee, designate (or support the
designation of) (i) any document (other than this Agreement) as a “Credit
Agreement” under and as defined in the Intercreditor Agreement, or as an “ABL
Facility”, “Bank Indebtedness” or a “Credit Agreement”, as applicable, under and
as defined in the Water Secured Notes Documents, (ii) any Person (other than the
Administrative Agent, Administrative Collateral Agent and the UK Security
Trustee) as a “First-Priority Collateral Agent” under and as defined in the
Intercreditor Agreement or as an “ABL Facility Agent”, “First Lien/Second Lien
Intercreditor Agent” or “First-Priority Collateral Agent”, as applicable, under
and as defined in the Water Secured Notes Documents, (iii) any obligations under
any document as “Other First-Priority Obligations” under and as defined in the
Intercreditor Agreement or as “Other Fist-Priority Obligations” under and as
defined in the Water Secured Notes Documents, or (iv) any obligations (other
than the Secured Obligations) under any document as “ABL Obligations” or
“First-Priority Obligations” under and as defined in the Water Secured Notes
Documents. Any “First Priority Obligations” (other than the Secured
Obligations), “Other First-Priority Obligations” or “Other Second-Priority
Obligations”, in each case under and as defined in each of the Intercreditor
Agreement and the Water Secured Notes Documents, and any “ABL Obligations”
(other than the Secured Obligations) under and as defined in the Water Secured
Notes Documents, in each case that are permitted to be designated as such or
incurred pursuant to this Agreement, shall at all times be subject to the terms
of the Intercreditor Agreement and, in the case of any ABL Obligations,
First-Priority Obligations or Other First-Priority Obligations (in each case
other than the Secured Obligations), such obligations shall not be authorized to
be incurred and shall not be effective until an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agents and the Required Lenders has been executed by the applicable
Agents and the applicable representatives for such ABL Obligations,
First-Priority Obligations or Other First-Priority Obligations, as applicable.

(d) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, name any person other than the Administrative Agent or the Administrative
Collateral Agent as additional insured or loss payee under any insurance
policies maintained from time to time by the Loan Parties; provided that to the
extent the applicable insurance company will comply, the “Second-Priority
Representative” (as defined in the Intercreditor Agreement) shall have the right
to be named as additional insured and loss payee under such insurance policies
so long as its junior priority status is identified in a manner reasonably
satisfactory to the “First-Priority Collateral Agents” (as defined in the
Intercreditor Agreement.

(e) If any “Second-Priority Secured Party” (as defined in the Intercreditor
Agreement), contrary to the Intercreditor Agreement, commences or participates
in any action or proceeding against any Loan Party or the “Common Collateral”
(as defined in the Intercreditor Agreement), such Loan Party, with the prior
written consent of the “First-Priority Collateral Agents” (as defined in the
Intercreditor Agreement), may interpose as a defense or dilatory plea the making
of the Intercreditor Agreement, and any “First-Priority Secured Party” (as
defined in the Intercreditor Agreement) may intervene and interpose such defense
or plea in its or their name or in the name of such Loan Party.

 

50



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(f) Except as provided in Section 3.4 of the Intercreditor Agreement, if any
“First-Priority Secured Party” or “Second-Priority Secured Party” (each as
defined in the Intercreditor Agreement) shall enforce its rights or remedies in
violation of the terms of the Intercreditor Agreement, no Loan Party shall be
entitled to use such violation as a defense to any action by any First-Priority
Secured Party or Second-Priority Secured Party, nor to assert such violation as
a counterclaim or basis for set off or recoupment against any First-Priority
Secured Party or Second-Priority Secured Party.”.

156. Section 6.13 of the Credit Agreement is hereby amended

(a) by deleting the amount “$27,500,000” and replacing it with the amount
“$40,000,000” and

(b) by deleting the phrase “Section 4.01(b) or”.

157. Section 6.14(a) of the Credit Agreement is hereby amended by adding the
phrase “a Borrowing Base Guarantor,” immediately after the first occurrence of
the phrase “(other than the Company),”.

158. Section 6.14(b) of the Credit Agreement is hereby amended

(a) by deleting the phrase “under any 2010 Note Document or any Replacement Note
Document” and replacing it with the phrase “(or any equivalent term) under any
2014 Notes Document, Water Secured Notes Document, Cott Unsecured Notes Document
or any Replacement Notes Document” and

(b) by deleting the second reference of the phrase “2010 Note Document and
Replacement Note Document” and replacing it with the phrase “2014 Notes
Document, Water Secured Notes Document, Cott Unsecured Notes Document or any
Replacement Notes Document”.

159. Section 6.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 6.15. Assets and Liabilities of Interim Holdcos. Without the prior
written consent of the Administrative Agent and the Co-Collateral Agents in
their sole discretion, the Borrowers will not permit any Interim Holdco to
(i) own any operating assets, (ii) engage in any trade or business, (iii) become
liable for any Indebtedness other than Indebtedness under the Loan Documents,
Indebtedness under the 2014 Indenture, the Water Secured Notes Indenture, the
Cott Unsecured Notes Indenture or the Replacement Indenture, and intercompany
Indebtedness in which the Administrative Collateral Agent has a first-priority,
perfected Lien, (iv) incur any other liabilities other than usual and customary
obligations associated with the maintenance of the corporate existence of a
holding company or (iv) incur or permit to exist any Lien on its assets other
than pursuant to the terms of the Loan Documents.”.

 

51



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

160. Section 6.16 of the Credit Agreement is hereby amended

(a) by deleting the word “or” before the phrase “(iii)” and

(b) by adding the following phrase at the end of the section thereof:

“; or (iv) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading and avoiding, or attempts to violate, any
of the prohibitions set forth in any AML/Anti-Terrorism Law.”.

161. Article VII clause (g) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following section:

“(g) any event or condition occurs that results in any Material Indebtedness or
the 2014 Earnout becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Indebtedness or any trustee or agent on its or their
behalf to cause such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;”.

162. Article VII clause (k) of the Credit Agreement is hereby amended by
deleting the reference to the amount “$20,000,000” and replacing it with the
amount “$30,000,000”.

163. Article VII clause (s) of the Credit Agreement is hereby amended by
deleting the phrase “any member of the Group” and replacing it with the phrase
“the Company or any of its Subsidiaries”.

164. Article VIII of the Credit Agreement is hereby amended by adding the
following paragraph after the second paragraph thereof:

“Each of the Lenders and the Issuing Banks hereby irrevocably (i) authorize the
Administrative Agent, the Administrative Collateral Agent and the UK Security
Trustee to enter into the Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement and any such
intercreditor agreement is binding upon such Lenders and such Issuing Bank,
(ii) agree that, upon the execution and delivery of such Intercreditor Agreement
or other intercreditor agreement or arrangement, each Lender and each Issuing
Bank will be bound by the provisions thereof as if it were a signatory thereto
and will take no actions contrary to the provisions thereof and (iii) agree that
none of the Lenders or any other Secured Party shall have any right of action
whatsoever against the Administrative Agent, the Administrative Collateral Agent
or the UK

 

52



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Security Trustee as a result of any action taken by the Administrative Agent,
the Administrative Collateral Agent or the UK Security Trustee pursuant to this
paragraph or in accordance with the terms of the Intercreditor Agreement or such
other intercreditor agreements or arrangements. The Administrative Agent, the
Administrative Collateral Agent and the UK Security Trustee may affect any
amendment or supplement to the Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of Indebtedness under any other secured Indebtedness
permitted to be incurred under this Agreement, including on a junior priority
basis to the Secured Obligations, as contemplated by the terms of the
Intercreditor Agreement (or the definition thereof) or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable.”.

165. Section 9.03(b) of the Credit Agreement is hereby amended by adding the
phrase “, the Water Transactions” immediately after the phrase “the
Transactions”.

166. Section 9.03(d) of the Credit Agreement is hereby amended

(a) by adding the phrase “the Water Transactions,” immediately after the phrase
“the Transactions,” and

(b) by adding the following phrase to the end of the section thereof:

“No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.”.

167. Section 9.06 of the Credit Agreement is hereby amended by deleting the
following:

“Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter”

and replacing it with the phrase “This Agreement”.

168. Section 9.09(b) of the Credit Agreement is hereby amended by deleting the
word “nonexclusive” and replacing it with the word “exclusive”.

169. Section 11.01 of the Credit Agreement is hereby amended by adding the
phrase “Each Person that becomes a Borrower after the Effective Date pursuant to
Section 5.13, by joining this Agreement as a Borrower pursuant to a Borrower
Joinder Agreement or otherwise, hereby ratifies and agrees to the appointment of
the Company as Borrower Representative under this Article XI.” at the end
thereof.

 

53



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

170. Section 11.06 of the Credit Agreement is hereby amended

(a) by adding the phrase “and the Guarantors” immediately after the first
reference to the term “Borrowers”,

(b) by deleting the second reference to the word “Borrowers” and replacing it
with the phrase “Borrowers and the Guarantors”,

(c) by adding the phrase “and each Guarantor” immediately after the phrase “Each
Borrower”,

(d) by adding the phrase “or Guarantors” immediately after the phrase “or the
Borrowers” in the last sentence thereof, and

(e) by adding the phrase “and Guarantors” immediately after the final reference
to the term “Borrowers”.

171. Section 11.07 of the credit agreement is hereby amended

(a) by adding the phrase “and Borrowing Base Guarantor” immediately after the
first occurrence of the phrase “Each Borrower” and

(b) by adding the phrase “or Borrowing Base Guarantor” immediately after the
second reference to the term “Borrower”.

172. The Schedules and Exhibits attached to this Amendment amend and restate the
corresponding Schedules and Exhibits to the Credit Agreement in their entirety.
Except as provided in the immediately preceding sentence and except for the
Schedules, Annexes and Exhibits expressly set forth in or attached to this
Amendment, all Schedules, Annexes and Exhibits to the Credit Agreement, in the
forms thereof immediately prior to the Amendment No. 5 Effective Date, shall
continue to be Schedules, Annexes and Exhibits to the Amended Credit Agreement.

II. Existing Lenders; New Lenders; New Borrowers and Borrowing Base Guarantors.

1. Effective as of the Amendment No. 5 Effective Date, each New Lender:

(a) confirms that it has received a copy of this Amendment, the Amended Credit
Agreement and the other Loan Documents, together with copies of such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment;

(b) agrees that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Amended Credit Agreement;

(c) appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers under the Amended Credit Agreement and the
other Loan Documents as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and

 

54



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Amended Credit Agreement are required to
be performed by it as a Lender.

2. Each New Lender acknowledges and agrees that, on and as of the Amendment
No. 5 Effective Date, such New Lender shall be a “Lender” (as defined in the
Amended Credit Agreement) under, and for all purposes of, the Amended Credit
Agreement and the other Loan Documents, shall perform all the obligations of and
shall have all rights of a Lender thereunder, and shall have a Commitment in an
amount (the “New Lender Commitment Amount”) set forth opposite its name on the
Commitment Annex. It is acknowledged and agreed that the Commitment Increase
effected pursuant to this Amendment shall not reduce the amount by which the
Borrowers may further increase the Commitments in accordance with the terms and
conditions of Section 2.09 of the Amended Credit Agreement. The Agents, the
Swingline Lenders, the Issuing Banks, and each other Lender, by their execution
and delivery of this Amendment and in reliance upon the representations and
warranties required to be made under this Amendment on the date hereof and on
the Amendment No. 5 Effective Date, consents to each New Lender becoming a
“Lender” on the Amendment No. 5 Effective Date under, and for all purposes of,
the Amended Credit Agreement and the other Loan Documents.

3. By its execution of this Amendment, each New Lender represents and warrants
that it meets (or as of the Amendment No. 5 Effective Date, will meet) all of
the requirements to be an assignee under Section 9.04 of the Amended Credit
Agreement (subject to such consents, if any, as may be required thereunder).

4. Each New Lender represents that it has delivered herewith to the Borrower
Representative and the Administrative Agent such forms, certificates or other
evidence with respect to income tax withholding matters as such New Lender may
be required to deliver to the Borrower Representative and the Administrative
Agent pursuant to Section 2.17 of the Amended Credit Agreement.

5. On and as of the Amendment No. 5 Effective Date, the “Commitments” (as
defined in the Credit Agreement) under the Credit Agreement shall be adjusted as
necessary such that, on and as of the Amendment No. 5 Effective Date, the
Commitments under the Amended Credit Agreement shall be as set forth on the
Commitment Annex.

6. The execution and delivery of this Amendment shall satisfy any notice
requirements pursuant to the definition of Borrowing Base Guarantor and Sections
5.13(e) and (f) of the Amended Credit Agreement in respect of the designation of
DS Services of America, Inc. as a Borrower and of Aimia Foods Limited and
Calypso Soft Drinks Limited as Borrowing Base Guarantors.

 

55



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

III. Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the first date (the “Amendment No. 5 Effective Date”) on which
each of the following conditions precedent have been satisfied; provided that if
the Amendment No. 5 Effective Date has not occurred on or prior to February 6,
2015, then this Amendment and the agreements set forth herein (including any new
or increased Commitments set forth in this Amendment or the Commitment Annex)
shall expire and be null and void and the Amendment No. 5 Effective Date shall
be deemed never to have occurred:

1. The Administrative Agent (or its counsel) shall have received (i) either
(A) a counterpart of this Amendment signed on behalf of each Borrower, each
other Loan Party (including each member of the Water Group), the Agents, the
Issuing Banks, the Swingline Lenders, and each Lender (including each New
Lender) or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or pdf transmission of a signed signature page of this
Amendment) that such Person has signed a counterpart of this Amendment, and
(ii) duly executed copies (or facsimile or pdf copies) of the Intercreditor
Agreement, in substantially the form attached hereto as Exhibit G, the Fourth
Canadian Reaffirmation Agreement, the UK Reaffirmation Deed dated as of the
Amendment No. 5 Effective Date, a Share Mortgage dated as of the Amendment No. 5
Effective Date pledging the shares the Company owns in Cott Retail Brands
Limited, the Fourth U.S. Reaffirmation Agreement and the letter in respect of
the Disclosed Matters (2014).

2. The Administrative Agent shall have received a completed and executed notice
of borrowing pursuant to the terms of the Amended Credit Agreement.

3. The Administrative Agent and the Collateral Agents shall have received
written opinions of United States Loan Parties’ counsel, Canadian Loan Parties’
counsel, the Luxembourg Loan Party’s counsel and the Administrative Agent’s and
UK Security Trustee’s UK counsel and Luxembourg counsel, each addressed to the
Agents, the Issuing Banks, the Swingline Lenders and the Lenders, in each case
in form and substance acceptable to the Administrative Agent.

4. The Administrative Agent and the Collateral Agents shall have received copies
of (i) the most recent financial statements, projections and reports required to
be delivered pursuant to Section 5.01 of the Credit Agreement, (ii) audited
consolidated balance sheets and related statements of operations, equity and
cash flows of the Water Group and their consolidated subsidiaries for the three
most recently completed fiscal years ended at least 90 days prior to the
Amendment No. 5 Effective Date and (iii) unaudited consolidated balance sheets
and related statements of operations and cash flows of the Water Group and their
consolidated subsidiaries for any subsequent interim financial period ended at
least 45 days prior to the Amendment No. 5 Effective Date (including for the
fiscal quarter ended September 30, 2014), and for the comparable period of the
prior fiscal year, in each case in accordance with GAAP.

5. The Administrative Agent shall have received a pro forma consolidated balance
sheet and a related pro forma consolidated statement of income of the Company
and its consolidated subsidiaries as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 45 days before the Amendment No. 5 Effective Date, or, if the most
recently completed fiscal period is the end of a fiscal year,

 

56



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

ended at least 90 days before the Amendment No. 5 Effective Date, prepared after
giving effect to the Water Transactions as if the Water Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other statement of income), which reflect
adjustments applied in accordance with Regulation S-X of the Securities Act of
1933, as amended.

6. The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Amendment No. 5 Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of this Amendment and the other Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Financial
Officers, as applicable, and any other officers of such Loan Party authorized to
sign this Amendment and the Loan Documents to which it is a party, and (C) to
the extent not previously delivered to the Administrative Agent attached to a
similar certificate, contain appropriate attachments, including the certificate
or articles of incorporation, articles of association or organization of each
Loan Party, together with all amendments thereto except in the case where
consolidated articles of association are provided, certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws, memorandum and articles of association or
operating, management or partnership agreement (or other equivalent
organizational documents), together with all amendments thereto, and (ii) a
short form or long form certificate of good standing, status or compliance (or
confirmation (including through a legal opinion) that telephonic and online
searches have been conducted at the English Central Index of Winding Up
Petitions and UK Companies House respectively on the Amendment No. 5 Effective
Date with respect to the Loan Parties organized under the laws of England and
Wales), as applicable, together with any bring-down certificates, confirmations
or facsimiles, if any, for each Loan Party from its jurisdiction of
organization, each dated a recent date on or prior to the Amendment No. 5
Effective Date.

7. Since December 31, 2013, there shall not have occurred any event, change,
effect, development, state of facts, condition, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
have a Company Material Adverse Effect. “Company Material Adverse Effect” means
any change, effect, event, occurrence, condition, state of facts or development
that is or would reasonably be expected to be materially adverse to (a) the
business, results of operation or condition (financial or otherwise) of the
Water Group and their respective Subsidiaries, taken as a whole, or (b) the
ability of the Water Group to consummate timely the Merger (as defined in the
Water Merger Agreement) and the other transactions contemplated by the Water
Merger Agreement; provided, however, that, for purposes of the foregoing clause
(a) only, Company Material Adverse Effect shall not include, alone or in any
combination, any adverse change, effect, event, occurrence, condition, state of
facts or development relating to or resulting from (i) the economy in general,
the industry in which any member of the Water Group or any of their respective
Subsidiaries operates, or any worldwide, national or local conditions or general
circumstances (political, economic, financial, regulatory or otherwise),
(ii) natural disasters, force majeure, an outbreak or escalation of hostilities
or the declaration of a state of emergency or war, or the occurrence of any
other similar calamity or crisis (including any act of terrorism), (iii) changes
in Laws (as defined in the Water Merger Agreement) after the date hereof,
(iv) changes in GAAP or its authoritative application after the date hereof,
(v) the announcement or existence of the Water

 

57



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Merger Agreement or the Merger (as defined therein) or the other transactions
contemplated thereby (provided, that the exception in this clause (v) shall not
be deemed to apply to the representations and warranties set forth in
Section 4.3(d) of the Water Merger Agreement, and, to the extent related
thereto, the condition set forth in Section 9.2(b) of the Water Merger
Agreement), or (vi) actions or omissions of any member of the Water Group or any
of their respective Subsidiaries taken with the prior written consent of the
Company or Merger Sub (as defined in the Merger Agreement), except to the
extent, with respect to clauses (i), (ii), (iii) and (iv) above, that any such
change, effect, event, occurrence, condition, state of facts or development
disproportionately affects any member of the Water Group and/or their respective
Subsidiaries relative to other participants in the industries in which the Water
Group and their Subsidiaries participate. The Definition of “Company Material
Adverse Effect” shall be construed in accordance with Delaware Law (without
giving effect to any conflicts of Laws principles).

8. Notwithstanding anything in this Amendment, the Amended Credit Agreement or
in any other Loan Document to the contrary, the only representations and
warranties in the Loan Documents the accuracy of which shall be a condition to
funding the Loans and issuing the Letters of Credit requested to be funded or
issued on the Amendment No. 5 Effective Date shall be limited to the Specified
Merger Agreement Representations, the Specified Representations and the
representation and warranty set forth in clause 7 above. The term “Specified
Merger Agreement Representations” means such of the representations in the Water
Merger Agreement as are material to the interests of the Lenders, but only to
the extent that the Company (or any of its affiliates) has the right to
terminate its obligations under the Water Merger Agreement or to decline to
consummate the acquisition described therein as a result of a breach of such
representations in the Water Merger Agreement. The term “Specified
Representations” means the representations and warranties of the Loan Parties in
Sections 3.01, 3.02, 3.03, 3.04(b) (other than with respect to the Water Group),
3.08, 3.13, 3.16 (except as provided in clause 14 below), 3.19, 3.20, 3.21 and
3.23 of the Amended Credit Agreement.

9. The Administrative Agent shall have received a certificate, signed by the
chief financial officer or treasurer of the Borrower Representative on behalf of
each Borrower, on the Amendment No. 5 Effective Date certifying, as of the
Amendment No. 5 Effective Date, after giving effect to this Amendment and the
Water Transactions, that: (i) no Default has occurred and is continuing under
any Loan Document, and no default or event of default shall have occurred and be
continuing under any of the 2014 Notes Documents, the Cott Unsecured Notes
Documents, the Water Secured Notes Documents, or the Water Preferred Shares
Documents, (ii) the representations and warranties contained in the Loan
Documents, in Section IV of this Amendment, and in clause 7 of Section III of
this Amendment, in each case are true and correct in all material respects as of
such date (or, if such representations and warranties are as of a prior date,
were true and correct as of such prior date), (iii) the conditions precedent in
clauses 16 through 21 and clause 24 shall have been satisfied as of such date.

10. The Administrative Agent shall have received a solvency certificate, in form
and substance satisfactory to the Administrative Agent, from a Financial
Officer.

11. Each Collateral Agent shall have received an updated Aggregate Borrowing
Base Certificate and Borrowing Base Certificates that includes the assets of the
Water Group as of October 25, 2014, and such Aggregate Borrowing Base
Certificate and Borrowing Base Certificates shall be substantially in the forms
attached hereto as Exhibit B-1 and B-2.

 

58



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

12. The Administrative Agent shall have received a Joinder Agreement, the
documents required under clause 6 above, opinions of counsel (which may be
included in the opinions provided under clause 2 above), and documents with
respect to such person to the extent required under clause 14 below, in each
case for DS Services of America, Inc., a Delaware corporation, DS Services
Holdings, Inc., a Delaware corporation, Crystal Springs of Alabama Holdings,
LLC, a Delaware limited liability company, and DSS Group, Inc., a Delaware
corporation.

13. The Administrative Agent shall have received the results of recent lien
searches for each member of the Water Group on or prior to the Amendment No. 5
Effective Date, in each of the jurisdictions reasonably requested by the
Administrative Agent.

14. In addition to the requirements under clause 1 above with respect to each
Loan Party, each member of the Water Group shall grant Liens on the Amendment
No. 5 Effective Date in the manner and to the extent that such entity would have
been required to do so if it had been a Subsidiary of the Company as of the
Effective Date and all documents and instruments required to create and perfect
the Administrative Collateral Agent’s security interests in the Collateral shall
have been executed and delivered to the Administrative Agent and, if applicable,
be in proper form for filing (it being understood that, to the extent any
security interest in any Collateral is not or cannot be provided or perfected on
the Amendment No. 5 Effective Date (other than the pledge and perfection of
security interests in Equity Interests of the Water Group and its material,
wholly owned Subsidiaries (to the extent required under the terms of the Loan
Documents) and assets with respect to which a Lien may be perfected by the
filing of a UCC-1 financing statement under the UCC; provided that stock
certificates of the Water Group and their Subsidiaries will only be required to
be delivered on the Amendment No. 5 Effective Date to the extent received from
the Company) after the Company’s use of commercially reasonable efforts to do so
or without undue burden or expense, then the provision or perfection of a
security interest in such Collateral shall not constitute a condition precedent,
but instead shall be required to be delivered within 90 days after the Amendment
No. 5 Effective Date (or such later date as may be agreed to by the
Administrative Agent in its sole discretion)).

15.(i) All obligations under (x) the Asset-Based Revolving Credit Agreement,
dated as of August 30, 2013, among DS Waters Enterprises, Inc., Crestview DS
Merger Sub II, Inc., the lenders party thereto, and BMO Harris Bank N.A., as
Administrative Agent, and each of the “Loan Documents” as defined therein;
provided that any letters of credit issued thereunder may remain outstanding so
long as the same have been cash collateralized or are subject to back-to-back
letter of credit arrangements reasonably satisfactory to the Administrative
Agent, and (y) the First Lien Credit Agreement, dated as of August 30, 2013,
among DS Waters Enterprises, Inc., Crestview DS Merger Sub II, Inc., the lenders
party thereto, and Barclays Bank PLC, as Administrative Agent, and each of the
“Loan Documents” as defined therein, in the case of clauses (x) and (y), shall
have been repaid in full and all liens granted thereunder, if any, shall have
been terminated and released, and (ii) the Administrative Agent shall have
received payoff letters and release documents for the documents described in
clause (i) above, each duly executed and delivered by the applicable agents
and/or lenders thereunder, as applicable, and any other necessary parties
thereto, or other evidence of such termination and release, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

16. The Water Acquisition shall be consummated simultaneously or substantially
concurrently with the closing of this Amendment in accordance with the terms of
the Water Merger Agreement, without giving effect to any modifications,
amendments, consents or waivers thereto or thereunder that are materially
adverse to the Lenders without the prior written consent of the Required Lenders
(which approval shall not be unreasonably withheld, conditioned or delayed) and,
substantially simultaneously with the Amendment No. 5 Effective Date, the
Certificate of Merger evidencing the consummation of the Water Acquisition shall
have been filed with the Delaware Secretary of State.

17. DS Services of America, Inc. shall have received the consent of the
noteholders of the Water Secured Notes solicited pursuant to that certain
Consent Solicitation Statement, dated November 13, 2014, as amended by that
certain Amendment No. 1 to the Consent Solicitation Statement dated November 25,
2014, that certain Amendment No. 2 to the Consent Solicitation Statement dated
December 1, 2014 and that certain Amendment No. 3 to the Consent Solicitation
dated December 2, 2014 (the “Consent Solicitation Documents”), and such consents
shall not have been validly revoked. The Second Supplemental Indenture, dated
December 2, 2014, among DS Services of America, Inc., the guarantors party
thereto and Wilmington Trust, National Association, as trustee and collateral
agent (the “Second Supplemental Indenture”), will be operative and the
Intercreditor Agreement and the Amended and Restated Collateral Agreement
(Second Lien) related thereto, will be executed and operative on the Amendment
No. 5 Effective Date, and in each case shall be on terms and conditions
reasonably satisfactory to the Administrative Agent (provided that the forms of
Amended and Restated Collateral Agreement (Second Lien) attached to the Second
Supplemental Indenture and the form of the Intercreditor Agreement attached
hereto as Exhibit G are, in each case, reasonably acceptable to the
Administrative Agent).

18. The Cott Unsecured Notes shall have been issued pursuant to the Cott
Unsecured Notes Documents, Cott Beverages shall have received $625,000,000 of
gross cash proceeds from the issuance of the Cott Unsecured Notes, and all Cott
Unsecured Notes Documents shall be on terms and conditions reasonably
satisfactory to the Administrative Agent (provided that the terms of such notes
set forth in the Confidential Offering Memorandum dated December 4, 2014 are
reasonably acceptable to the Administrative Agent).

19. The Water Preferred Shares shall have been issued to the Former Company
Securityholders (as defined in the Water Merger Agreement) and all Water
Preferred Shares Documents shall be on terms and conditions reasonably
satisfactory to the Administrative Agent (provided that the forms of the
preferred shares attached as exhibits F-1 and F-2 to the Water Merger Agreement
are reasonably acceptable to the Administrative Agent).

20. On the Amendment No. 5 Effective Date, the Water Acquisition, the Water
Secured Notes Documents and all Liens securing the obligations thereunder, the
Cott Unsecured Notes Documents, the Water Preferred Shares Documents, the
Amended Credit Agreement and the amendments contemplated by this Amendment, in
each case shall be permitted pursuant to the terms of the 2014 Notes Documents.

 

60



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

21. The Administrative Agent shall have received true, correct and complete
copies of the Water Merger Agreement, the Consent Solicitation Documents, the
Water Secured Notes Documents, the Cott Unsecured Notes Documents, the Water
Preferred Shares Documents, and all agreements executed in connection therewith
together with a certificate of an authorized officer of the Company certifying
as to the accuracy and completeness of such documents, and such documents may be
made available to each Lender requesting a copy of the same.

22. The Administrative Agent and each Lender shall have received, at least 3
Business Days prior to the Amendment No. 5 Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (in each case to the extent requested of the
Borrower Representative at least 5 Business Days prior to the Amendment No. 5
Effective Date).

23. The Lenders, the Collateral Agents and the Administrative Agent shall have
received all fees required to be paid, including pursuant to Section VII hereof,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Amendment No. 5
Effective Date, including all fees required to be paid pursuant to the Fee
Letters.

24. At the time of and immediately after giving effect to this Amendment, the
Borrowings under the Amended Credit Agreement, and the Water Transactions, in
each case on the Amendment No. 5 Effective Date, Aggregate Availability shall
not be less than $100,000,000.

25. The Administrative Agent shall have received insurance certificates
complying with the terms of the Amended Credit Agreement and the other Loan
Documents (including with respect to the Water Group), naming the Administrative
Agent or the Administrative Collateral Agent as additional insured, loss payee
or lender loss payable, as the case may be, under all insurance policies
maintained by each Loan Party; provided that, in the case of the Water Group, if
the Borrowers are unable, after using commercially reasonable efforts, to
deliver the foregoing, the Borrowers may instead deliver such documents within
five Business Days after the Amendment No. 5 Effective Date (or such later date
as may be agreed to by the Administrative Agent).

26. The Administrative Agent shall have received, in each case in form and
substance satisfactory to the Administrative Agent, with respect to each real
property listed on Schedule 1.01(g)(1) (each an “Additional Mortgaged
Property”), (a) an appraisal report, (b) an environmental assessment report and
Phase I study, in each case which does not indicate any material Environmental
Liability or material non-compliance with Environmental Law, (c) a fully
executed and notarized Mortgage in recordable form, (d) an opinion of counsel in
the state in which such real property is located from counsel reasonably
satisfactory to the Administrative Agent, (e) an ALTA or other mortgagee’s title
policy with endorsements and in amounts acceptable to the Administrative Agent
insuring the first-priority Lien of the Administrative Collateral Agent, for the
benefit of the Secured Parties, subject only to Permitted Encumbrances, and
(f) a flood certificate, and if any such Additional Mortgaged Property is
determined by the Administrative Agent to be in a flood zone, a flood
notification form signed by the Borrower Representative or the applicable Loan
Party, and evidence that flood insurance is in place for all improvements and
their contents.

 

61



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

27. The Administrative Agent shall have received, in each case in form and
substance satisfactory to the Administrative Agent, with respect to each real
property located in the United States and listed on Schedule 1.01(a) (each an
“Existing Mortgaged Property”), (a) an appraisal report, (b) a fully executed
and notarized Mortgage in recordable form, which amends and restates the
existing Mortgage in favor of the Administrative Collateral Agent with respect
to such Existing Mortgaged Property, (c) an opinion of counsel in the state in
which such real property is located from counsel reasonably satisfactory to the
Administrative Agent, (d) a date down/ALTA 11 modification endorsement to the
title policy previously issued with respect to the existing Mortgage on such
Existing Mortgaged Property, and (e) a flood certificate, and if any such
Existing Mortgaged Property is determined by the Administrative Agent to be in a
flood zone, a flood notification form signed by the Borrower Representative or
the applicable Loan Party, and evidence that reasonable flood insurance is in
place for improvements on Existing Mortgaged Property located in a flood zone,
in form and substance satisfactory to the Administrative Agent.

IV. Representations and Warranties of the Loan Parties. To induce the other
parties hereto to enter into this Amendment, each Loan Party represents and
warrants to each Lender and each Agent as of the date hereof as follows:

1. Each Loan Party has the legal power and authority to execute and deliver this
Amendment and the officers of each Loan Party executing this Amendment have been
duly authorized to execute and deliver the same and bind such Loan Party with
respect to the provisions hereof.

2. This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.

3. This Amendment and the Amended Credit Agreement each constitutes the legal,
valid and binding obligations of each Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4. The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under this Amendment, the
Amended Credit Agreement and under the other Loan Documents to which it is a
party and the consummation of the transactions contemplated by this Amendment,
the Amended Credit Agreement and the other Loan Documents: (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirement of Law or conflict
with any Certificate of Incorporation, By-Laws, or other organizational or
governing documents (including, without limitation, the Memorandum and Articles
of Association), in each case applicable to any Loan Party or any of its
Subsidiaries, (iii) will not violate or result in a default under any indenture
or other agreement governing Indebtedness or any other material agreement or
other instrument binding upon any Loan Party or any of its Restricted
Subsidiaries, or give

 

62



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Restricted Subsidiaries and (iv) will not result in the creation
or imposition of any Lien on any asset of any Loan Party or any of its
Restricted Subsidiaries, except Liens created pursuant to the Loan Documents.

5. Each Borrower and each other Loan Party hereby reaffirms all covenants and
the representations and warranties contained in the Loan Documents, in this
Section IV, and in clause 7 of Section III of this Amendment, and agrees and
confirms that all such representations and warranties are true and correct in
all material respects on and as of the date of this Amendment as though made on
and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty remains true and correct in all
material respects as of such earlier date.

V. Post-Closing Covenants.

1. The Company shall promptly deliver to the Administrative Agent on the
Amendment No. 5 Effective Date a copy of the Certificate of Merger for the Water
Acquisition certified by the Delaware Secretary of State.

2.(a) Within 90 days after the Amendment No. 5 Effective Date (or such later
date as may be agreed to by the Administrative Agent in its sole discretion),
the Company and its Subsidiaries shall deliver to the Administrative Agent the
documents and instruments otherwise required to be delivered under Section
III.14 hereof, and updated short-form Intellectual Property security agreements
or similar Collateral Documents for the applicable Loan Parties covering all
Intellectual Property applications and registrations issued or pending in
Canada, the United Kingdom and the United States in proper form for filing with
the applicable governmental offices or agencies in Canada, the United Kingdom
and the United States, in each case subject to the Permitted Perfection
Limitations and the terms of the applicable Loan Documents, and (b) within 5
Business Days after the Amendment No. 5 Effective Date (or such later date as
may be agreed to by the Administrative Agent in its sole discretion), the
Company and its Subsidiaries shall deliver to the Administrative Agent the
documents otherwise required to be delivered under Section III.25 hereof.

3. Notwithstanding anything to the contrary in the Amended Credit Agreement or
any other Loan Document, no later than 90 days following the Amendment No. 5
Effective Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), the Loan Parties shall cause each Restricted
Subsidiary acquired pursuant to such acquisition to transition all deposit
accounts owned by such Restricted Subsidiaries to Chase or any other financial
institution provided that Chase or such other financial institutions have
delivered deposit account control agreements or similar agreements, in each case
satisfactory to the Administrative Collateral Agent, to the extent required
under the relevant Security Agreement.

4. Notwithstanding anything to the contrary in the Amended Credit Agreement or
in any other Loan Document, no later than 30 days following the Amendment No. 5
Effective Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), the Administrative Agent shall have received
endorsements (in form and substance reasonably satisfactory to the
Administrative Agent) naming the Administrative Agent or the Administrative
Collateral Agent as additional insured, loss payee or lender loss payable, as
the case may be, under all insurance policies maintained by each Loan Party.

 

63



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

5. Notwithstanding anything to the contrary in the Amended Credit Agreement or
any other Loan Document, no later than 90 days following the Amendment No. 5
Effective Date, the Loan Parties shall have (i) commenced appraisals of
Inventory of the Water Group from one or more appraisers selected and engaged by
the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent and the Administrative Collateral Agent, such appraisals to
include, without limitation, information required by applicable law and
regulations, with such appraisals being at the sole cost and expense of the Loan
Parties, and (ii) provided access to the properties, books, records and
employees of the Water Group to conduct, and shall have commenced, field
examinations, to ensure the adequacy of assets that will constitute Borrowing
Base Collateral and related reporting and control systems, with such field
examinations being at the sole cost and expense of the Loan Parties and subject
to the satisfaction of the Administrative Agent and the Administrative
Collateral Agent. Notwithstanding anything to the contrary in the Amended Credit
Agreement or any other Loan Document, the appraisals and field examinations
described in the immediately preceding sentence shall be completed and shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Administrative Collateral Agent no later than April 30, 2015 or such later
date as the Administrative Agent agrees in its sole discretion, but in any event
not to exceed 180 days after the Amendment No. 5 Effective Date unless the
Required Lenders agree in their sole discretion; provided, however, that a
Lender shall be deemed to have consented to an extension under this clause 5 if
such Lender shall not object to such extension in a written notice delivered to
the Borrower Representative and the Administrative Agent prior to 5:00 p.m. (New
York City time) on the 10th day immediately following the date that a request to
extend the time period for taking the actions and delivering the documents
described in this clause 5 has been posted to all of the Lenders on Intralinks.

6. Within 60 days after the Amendment No. 5 Effective Date (or such later date
as may be agreed to by the Administrative Agent in its sole discretion), the
Company and its Subsidiaries shall deliver to the Administrative Agent
(a) recorded or file-stamped copies of (or evidence of the filing of) mortgage
releases, intellecutal property security agreement terminations and UCC-3
amendments, in each case to clean-up the record with respect to mortgages,
intellectual property security agreements and UCC-1 financing statements
previously filed to secure and evidence liens in respect of legacy financings
(other than the financings described in Section III.15) that have been repaid in
full and for which the Company or its Subsidiaries have received an executed
payoff and release letter, but for which mortgage releases, intellecutal
property security agreement terminations and UCC-3 financing statements, as
applicable, have not been properly filed prior to the Amendment No. 5 Effective
Date and (b) possessory collateral together with applicable instruments of
transfer executed in blank for all Equity Interests in Cott Retail Brands
Limited owned by the Company, and one or more endorsements executed in blank for
the Second Amended and Restated Intercompany Subordinated Demand Promissory
Note.

7. The Administrative Agent shall have received, no later than 90 days following
the Amendment No. 5 Effective Date (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), with respect to each
Additional Mortgaged Property,

 

64



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

an ALTA survey for which all fees have been paid and which is certified to
Administrative Agent and the issuer of the title insurance policy with respect
to such Additional Mortgaged Property in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which such Additional Mortgaged Property is located and acceptable to
the Administrative Agent, and depicting all buildings and other improvements
located on such Additional Mortgaged Property, any offsite improvements, the
location of any easements, parking spaces, rights of way, building setback lines
and other dimensional regulations and the absence of encroachments, either by
such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent, and
otherwise in form and substance acceptable to the Administrative Agent.

8. The Administrative Agent shall have received, no later than 90 days following
the Amendment No. 5 Effective Date (or such later date as the Administrative
Agent may agree in its sole discretion, or as may be automatically extended
pursuant to the terms of the last paragraph of this clause 8 (the “Supplemental
Property Documentation Delivery Date”)) with respect to each real property
listed on Schedule 1.01(g)(2) (each a “Water Mortgaged Property”), the
following, each in form and substance acceptable to the Administrative Agent:

(a) an appraisal report in form and substance reasonably satisfactory to all
Lenders;

(b) an environmental assessment report and Phase I study (and, if requested by
the Administrative Agent, any Collateral Agent or any Lender, a Phase II study),
in each case reasonably satisfactory to all Lenders, it being understood that,
solely for the purpose of this clause (b), such report and study shall be
reasonably satisfactory if it does not indicate any material Environmental
Liability or any material non-compliance with Environmental Law;

(c) a fully executed and notarized Mortgage in recordable form;

(d) an opinion of counsel in the state in which such real property is located
from counsel reasonably satisfactory to the Administrative Agent;

(e) an ALTA or other mortgagee’s title policy with endorsements and in amounts
acceptable to the Administrative Agent insuring the first priority lien of the
Administrative Collateral Agent, for the benefit of the Secured Parties, subject
only to Permitted Encumbrances;

(f) a flood certificate, and if any such Water Mortgaged Property is determined
by the Administrative Agent to be in a flood zone, and a flood notification form
signed by the Borrower Representative or the applicable Loan Party, in each case
in form and substance reasonably satisfactory to the Lenders;

(g) evidence that reasonable flood insurance is in place for improvements on
Water Mortgaged Property located in a flood zone, in form and substance
reasonably satisfactory to the Lenders;

(h) an ALTA survey for which all fees have been paid and which is certified to
the Administrative Agent and the issuer of the title insurance policy with
respect to

 

65



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

such Water Mortgaged Property in a manner satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the state in which such
Water Mortgaged Property is located and acceptable to the Administrative Agent,
and depicting all buildings and other improvements located on such Water
Mortgaged Property, any offsite improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent, and otherwise in form and substance
acceptable to the Administrative Agent; provided that the ALTA surveys delivered
to the Administrative Agent for certain Water Mortgaged Properties prior to the
Amendment No. 5 Effective Date, together with an “Affidavit of No Change”
executed by the applicable Loan Party with respect to such Water Mortgaged
Properties shall be reasonably acceptable to the Administrative Agent for the
purposes of satisfying the requirements under this clause (h) if the same are in
form and substance reasonably acceptable to the title company for purposes of
deleting the general survey exceptions and providing a “same as survey”
endorsement with respect to the title policy for such Water Mortgaged
Properties;

(i) a subordination agreement executed by the Water Secured Notes Collateral
Agent, in form and substance acceptable to Administrative Agent and to the title
company issuing the title policy with respect to such Water Mortgaged Property
for purposes of subordinating the Water Secured Notes Collateral Agent’s Lien
granted under the Water Secured Notes Documents to the Lien granted in favor of
the Administrative Collateral Agent under the Mortgage in respect of such Water
Mortgaged Property; and

(j) a UCC financing statement amendment terminating any prior lien of record set
forth in any UCC financing statement in favor of the Water Secured Notes
Collateral Agent with respect to such Water Mortgaged Property.

Notwithstanding anything in this clause 8 to the contrary, each Lender shall be
deemed to have consented to the designation by the Company of any Water
Mortgaged Property satisfying all of the requirements of this clause 8 as
Eligible Supplemental Real Property and the inclusion of such real property in
the Borrowing Base in accordance with the terms of the Amended Credit Agreement
if such Lender shall not object to such designation and inclusion in a written
notice delivered to the Borrower Representative and the Administrative Agent
prior to 5:00 p.m. (New York City time) on the 15th Business Day immediately
following the date that the last set of documents described in clauses (a),
(b) and (f) of this clause 8 for such Water Mortgaged Property has been posted
to all of the Lenders on Intralinks, subject to the satisfaction of all of the
other requirements of this clause 8. Any such notice shall state with
specificity (I) the basis for which the objection is made (and such basis shall
be directly linked to an issue or deficiency in the documents described in
clauses (a), (b) and (f) of this clause 8), (II) any supplemental information
required to address or cure such issue or deficiency, and (III) all actions with
respect to such issues or deficiencies required by such Lender to cure such
deficiency. For each Water Mortgaged Property, any Lender that does not object
as described above within the time period described above shall be deemed to
have provided consent, for all purposes under the Loan Documents, to the
designation by the Company of any Water Mortgaged Property as Eligible
Supplemental Real Property and the inclusion of such real property in the
Borrowing Base in accordance with the terms of the Amended Credit Agreement,
subject to the satisfaction of all of

 

66



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

the other requirements of this clause 8. Following any duly delivered objection
with respect to any Water Mortgaged Property by any Lender under this clause 8,
if less than 30 days remain to satisfy the requirements under this clause 8 for
such Water Mortgaged Property, such period shall automatically be extended to
provide the Loan Parties with 30 days to address such objection (or such later
date as the Administrative Agent may agree in its sole discretion). If, after
the Loan Parties address all issues and deficiencies identified in any such
objection delivered in accordance with the terms of this clause 8 with respect
to such Water Mortgaged Property, each objecting Lender provides a written
notice to the Administrative Agent and the Borrower Representative prior to the
expiration of the time for providing the documents required under this clause 8,
stating that such Lender is satisfied with the documents described in clauses
(a), (b) and (f) of this clause 8 as supplemented by the information provided
and actions taken pursuant to such Lender’s objection, then all Lenders shall be
deemed to have consented to the designation by the Company of such Water
Mortgaged Property as Eligible Supplemental Real Property and the inclusion of
such real property in the Borrowing Base in accordance with the terms of the
Amended Credit Agreement, subject to the satisfaction of all of the other
requirements of this clause 8. If the objecting Lender fails to provide any
notice pursuant to the immediately preceding sentence of this clause 8 within 10
Business Days of the date such supplemental materials are posted on Intralinks
or if such Lender shall fail to provide the basis for any continued objection
within such 10 Business Day period, such Lender shall be deemed to have
consented to the inclusion of the applicable Water Mortgaged Property as
Eligible Supplemental Real Property and the inclusion of such real property in
the Borrowing Base in accordance with the terms of the Amended Credit Agreement,
subject to the satisfaction of all of the other requirements of this clause 8.
If the Loan Parties have not satisfied the requirements of this clause 8 for any
Water Mortgaged Property by the end of the time period permitted under this
clause 8, then such Water Mortgaged Property shall cease to constitute Water
Mortgaged Property, shall not be eligible for designation as Eligible
Supplemental Real Property, and shall not be included in the PP&E Component or
the Borrowing Base unless otherwise agreed by the applicable parties pursuant to
an amendment to the Amended Credit Agreement in accordance with the terms
thereof. Any parcel of Water Mortgaged Property that satisfies all of the
requirements of this Section V clause 8 and that has been designated as Eligible
Supplemental Real Property in accordance with the terms of the Amended Credit
Agreement shall be included in the PP&E Component and the applicable Borrowing
Base to the extent permitted and in accordance with the terms of the Amended
Credit Agreement, regardless of whether other Water Mortgaged Property has
satisfied the requirements of this clause 8 at such time, and such other Water
Mortgaged Property may be eligible for designation as Eligible Supplemental Real
Property at a later date, subject to the satisfaction of all requirements of
this clause 8 and the terms of the Amended Credit Agreement, in each case with
respect to such other Water Mortgaged Property, so long as the Supplemental Real
Property Amortization Trigger Date has not yet occurred. If at any time prior to
the Supplemental Real Property Amortization Trigger Date the Borrower
Representative and any of the Administrative Agent or any Collateral Agent agree
to remove any Additional Mortgaged Property from the Borrowing Base and the
Aggregate Borrowing Base for any reason, each Agent, each Lender and each
Issuing Bank hereby agrees and consents to the release of the Lien granted under
the Mortgage in respect of such Additional Mortgaged Property and the filing of
UCC-3 amendments to release any fixture filings in respect of such Mortgage so
long as (1) on or before the date that any such release becomes effective, the
Borrower Representative shall have delivered to the Administrative Agent an
updated Aggregate Borrowing Base Certificate and updated Borrowing Base
Certificates

 

67



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

reflecting the removal of such Additional Mortgaged Property from the Aggregate
Borrowing Base, the applicable Borrowing Base, and the PP&E Component, and such
Additional Mortgaged Property shall cease to constitute Eligible Supplemental
Real Property for all purposes under the Loan Documents and (2) immediately
after giving effect to such release, Aggregate Availability is at least the
greater of (x) 15% of the Line Cap and (y) $50,000,000.

9. The Administrative Agent shall have received, no later than 10 Business Days
following the Supplemental Property Documentation Delivery Date with respect to
each real property listed on Schedule 1.01(g)(2) for which the requirements set
forth in clause 8 above have not been satisfied within the time period set forth
in clause 8 (each a “Water Excluded Property”), the following, each in form and
substance acceptable to the Administrative Agent, solely to the extent that
there exists a mortgage of record or UCC financing statement of record in favor
of the Water Secured Notes Collateral Agent:

(a) a duly executed and notarized mortgage release with respect to such Water
Excluded Property, in a form recordable in the county in which such Water
Excluded Property is located, releasing of record any mortgage, deed of trust or
similar lien of record in favor of the Water Secured Notes Collateral Agent with
respect to the Water Secured Notes Documents; and

(b) a UCC financing statement amendment terminating the lien of any UCC
financing statement in favor of the Water Secured Notes Collateral Agent with
respect to the Water Secured Notes Documents and such Water Excluded Property.

10. Within 5 Business Days after the Amendment No. 5 Effective Date (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion), the Company and its Subsidiaries shall deliver to the
Administrative Agent a copy of the Company’s amended and restated articles of
amalgamation, certified by the appropriate filing office or offices in Canada.

11. Within 45 days after the Amendment No. 5 Effective Date (or such later date
as may be agreed to by the Administrative Agent in its sole discretion), the
Company and its Subsidiaries shall deliver to the Administrative Agent a copy of
any mortgages filed in favor of the Water Secured Notes Collateral Agent that
were not otherwise delivered to the Administrative Agent on or prior to the
Amendment No. 5 Effective Date.

VI. Reference to and Effect on the Credit Agreement.

1. Upon the effectiveness of this Amendment pursuant to Section III above, on
and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby.

2. Except as specifically amended or modified by this Amendment and the
Reaffirmation Agreements, the Credit Agreement, the other Loan Documents and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

68



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

3. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, any other
Agent, the Issuing Banks, the Swingline Lenders, or the Lenders, nor constitute
a waiver of any provision of the Credit Agreement, any other Loan Document, or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

VII. Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Co-Collateral Agent, incurred by
any Agent and any of its Affiliates in connection with the preparation,
arrangement, execution and enforcement of this Amendment and all other
instruments, agreements and other documents executed in connection herewith. To
the extent invoiced on or before the Amendment No. 5 Effective Date, all costs
and expenses in connection with this Amendment are due on or prior to the
Amendment No. 5 Effective Date.

VIII. Miscellaneous.

1. Governing Law. EXCEPT AS OTHERWISE PROVIDED IN SECTION III.7 OF THIS
AMENDMENT, THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, AND ANY DISPUTE BETWEEN ANY BORROWER AND ANY OTHER PARTY HERETO ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT, THE AMENDED CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 OF THE
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS).

2. Waiver. To induce the Administrative Agent, the other Agents, the Issuing
Banks, the Swingline Lenders and the Lenders to enter into this Amendment, each
Loan Party further acknowledges that it has no actual or potential defense,
offset, claim, counterclaim or cause of action against the Administrative Agent
or any other Agent or Lender for any actions or events occurring on or before
the date hereof, and each Loan Party hereby waives and releases any right to
assert same.

3. Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

4. Terms Generally. References in this Amendment, the Credit Agreement and the
Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or by other electronic image

 

69



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

scan transmission (i.e., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Amendment. The Administrative Agent may
also require that any such documents and signatures delivered by facsimile or by
other electronic image scan transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile
or other electronic image scan transmission.

6. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Amended Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Amended Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment, the
Amended Credit Agreement or any of the other Loan Documents.

7. Amendment Constitutes Loan Document. This Amendment and each Reaffirmation
Agreement shall constitute a “Loan Document” for purposes of the Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.

8. Intercreditor Agreement; Amendments to Security Agreements. Each Lender party
hereto hereby consents to the terms of the Intercreditor Agreement and the
amendments contained in the Fourth Canadian Reaffirmation Agreement and the
Fourth U.S. Reaffirmation Agreement, and authorizes and directs the
Administrative Agent, the Administrative Collateral Agent and the UK Security
Trustee to enter into the Intercreditor Agreement, the Fourth Canadian
Reaffirmation Agreement and the Fourth U.S. Reaffirmation Agreement as of the
Amendment No. 5 Effective Date.

9. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment No. 5 Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
administrative agent to treat the Amended credit agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[The remainder of this page is intentionally blank.]

 

70



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWERS:

COTT CORPORATION CORPORATION

COTT

By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT BEVERAGES INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer CLIFFSTAR LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT BEVERAGES LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director DS SERVICES OF AMERICA, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

OTHER LOAN PARTIES: 156775 CANADA INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer 967979 ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer 804340 ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer 2011438 ONTARIO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT RETAIL BRANDS LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT EUROPE TRADING LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT PRIVATE LABEL LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT NELSON (HOLDINGS) LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT (NELSON) LIMITED By

/s/ Gregory Leiter

Name: Gregory Leiter Title: Director COTT USA FINANCE LLC By

/s/ Ceaser Gonzalez

Name: Ceaser Gonzalez Title: President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT HOLDINGS INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer INTERIM BCB, LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT VENDING INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT INVESTMENT, L.L.C. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT U.S. ACQUISITION LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer COTT ACQUISITION LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

STAR REAL PROPERTY LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer CAROLINE LLC By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT UK ACQUISITION LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director COTT ACQUISITION LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT LUXEMBOURG S.A R.L. a company incorporated in Luxembourg,

with a share capital of USD 3,536,337.84,

having its registered office at

595, rue de Neudorf, L-2220 Luxembourg,

RCS Luxembourg B 162397

By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Class A Manager



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT DEVELOPMENTS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COOKE BROS HOLDINGS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COOKE BROS. (TATTENHALL) LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director CALYPSO SOFT DRINKS LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director TT CALCO LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director MR FREEZE (EUROPE) LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT VENTURES UK LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director COTT VENTURES LIMITED By

/s/ Jason Ausher

Name: Jason Ausher Title: Director AIMIA FOODS HOLDINGS LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director AIMIA FOODS LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director AIMIA FOODS GROUP LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director STOCKPACK LIMITED By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

AIMIA FOODS EBT COMPANY

LIMITED

By

/s/ Joanne Lloyd-Davies

Name: Joanne Lloyd-Davies Title: Director DS SERVICES HOLDINGS, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer

CRYSTAL SPRINGS OF ALABAMA

HOLDINGS, LLC

By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer DSS GROUP, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer DELIVERY ACQUISITION, INC. By

/s/ Jason Ausher

Name: Jason Ausher Title: Treasurer



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

JPMORGAN CHASE BANK, N.A.,

individually, as an Issuing Bank, as a

Swingline Lender and as a Lender

By

/s/ Lisa A. Morrison

Name: Lisa A. Morrison Title: Authorized Officer JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Administrative Collateral Agent By

/s/ Lisa A. Morrison

Name: Lisa A. Morrison Title: Authorized Officer

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as an Issuing Bank,

as a Swingline Lender and as a Lender

By

/s/ Agostino A. Marchetti

Name: Agostino A. Marchetti Title: Authorized Officer

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as an Issuing Bank, as

a Swingline Lender and as a Lender

By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as UK Security

Trustee

By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By

/s/ Andrew A. Doherty

Name: Andrew A. Doherty Title: Senior Vice President

BANK OF AMERICA, N.A., CANADA

BRANCH, as a Lender

By

/s/ Sylwia Durkiewicz

Name: Sylwia Durkiewicz Title: Vice President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent

and as a Lender

By

/s/ Philip F. Carfora

Name: Philip F. Carfora Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By

/s/ Michael Winters

Name: Michael Winters Title: Vice President By

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Vice President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

WELLS FARGO CAPITAL FINANCE,

LLC, as a Lender

By

/s/ Mark Bradford

Name: Mark Bradford Title: Authorized Signatory

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA, as a Lender

By

/s/ David G. Phillips

Name: David G. Phillips Title: Senior Vice President Credit Officer, Canada

WELLS FARGO BANK, N.A.

(LONDON BRANCH), as a Lender

By

/s/ Steven Chait

Name: Steven Chait Title: Authorized Signatory



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By

/s/ Brian C. Jablon

Name: Brian C. Jablon Title: Relationship Manager

PNC BANK, CANADA BRANCH,

as a Lender

By

/s/ James Bruce

Name: James Bruce Title: Vice President



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Annex I

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A. and affiliates

   $ 87,200,000.00   

General Electric Capital Corporation

   $ 87,200,000.00   

Deutsche Bank AG New York Branch and affiliates

   $ 72,000,000.00   

Bank of America, N.A. and affiliates

   $ 57,200,000.00   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 57,200,000.00   

PNC Bank, National Association and affiliates

   $ 39,200,000.00   

Total

   $ 400,000,000.00   



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 1.01(c)

Unrestricted Subsidiaries

Cott IP Holdings Corp.

Cott NE Holdings Inc.

Northeast Finco Inc.

Northeast Retailer Brands, LLC



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 1.01(g)

Eligible Supplemental Real Property

(1)

 

Loan Party

  

Location / Address

  

Owned, Leased or
Occupied

Cott Beverages Inc.   

499 E Mill Street,

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive,

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

20 Alden Ave,

Concordville, PA 19331

   Owned

(2)

 

Loan Party

  

Location / Address

  

Owned, Leased or
Occupied

DS Services of America, Inc.   

2 Sterling Street,

Irvine, CA 92618

   Owned DS Services of America, Inc.   

4548 Azusa Canyon Road,

Irwindale, CA 91706

   Owned DS Services of America, Inc.   

4500 York Blvd,

Los Angeles, CA 90041

   Owned DS Services of America, Inc.   

8631 Younger Creek Drive,

Sacramento, CA 95828

   Owned DS Services of America, Inc.   

45 West Noblestown Road,

Carnegie, PA 15106

   Owned DS Services of America, Inc.   

6055 South Harlem Drive Ave,

Chicago, IL 60638

   Owned DS Services of America, Inc.   

6155 South Harlem Ave,

Chicago, IL 60638

   Owned DS Services of America, Inc.   

221 East Alondra Blvd,

Gardena, CA 90248

   Owned DS Services of America, Inc.   

11811 Highway 67

Lakeside, CA 92040

   Owned DS Services of America, Inc.   

5331 N.W. 35th Terrace

Fort Lauderdale, FL 33309

   Owned DS Services of America, Inc.   

748 Veronica S. Shoemaker

Fort Myers, FL 33916

   Owned DS Services of America, Inc.   

2779 N.W. 112 Avenue

Miami, FL 33172

   Owned DS Services of America, Inc.   

2445 Hamilton Road

Arlington Heights, IL 60005

   Owned DS Services of America, Inc.   

9409 Gulf Stream Rd.

Frankfort, IL 60423

   Owned



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned, Leased or
Occupied

DS Services of America, Inc.   

949 E. High St.

Mundelein, IL 60060

   Owned DS Services of America, Inc.   

1761 Newport Road

Ephrata, PA 17522

   Owned DS Services of America, Inc.   

4751 Durazno

El Paso, TX 79905

   Owned DS Services of America, Inc.   

27815 Highway Blvd.

Katy, TX 77494

   Owned DS Services of America, Inc.   

522 East I Street

Brawley, CA 92227

   Owned DS Services of America, Inc.   

2615 Temple Heights Dr.

Oceanside, CA 92056

   Owned DS Services of America, Inc.   

1363 Citrus Street

Riverside, CA 92507

   Owned DS Services of America, Inc.   

2217 Revere Ave.

San Francisco, CA 94124

   Owned DS Services of America, Inc.   

7817 Haskell Ave.

Van Nuys, CA 91406

   Owned DS Services of America, Inc.   

4120 Globeville Rd.

Denver, CO 80216

   Owned DS Services of America, Inc.   

5951 Carlson Ave.

Portage, IN 46368

   Owned DS Services of America, Inc.   

588 Johnny F. Smith Blvd.

Slidell, LA 70460

   Owned DS Services of America, Inc.   

36 Country Club Lane

Belmont, MA 02478

   Owned DS Services of America, Inc.   

70 First Street

Bridgewater, MA 02324

   Owned Cliffstar LLC   

11751 Pacific Ave,

Fontana, CA 92337

   Owned Star Real Property LLC   

1 Cliffstar Ave,

Dunkirk, NY 14048

  

Owned



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 1.01(h)

Water Preferred Shares

Redemption value of Water Preferred Shares constituting convertible Preferred
Stock: $116,054,421.

Redemption value of Water Preferred Shares constituting non-convertible
Preferred Stock: $32,711,306.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.05

Properties

(a) Real property owned or leased:

 

Loan Party

  

Location / Address

  

Owned,
Leased or
Occupied

Cott Beverages Inc.   

499 East Mill Street

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned Cott Beverages Inc.   

Conchester Rd & Aldan Ave

Concordville, PA 19331

   Owned Cott Beverages Inc.   

193 Mauney Rd.

Blairsville, GA 30512

   Owned Cott Beverages Inc.   

1001 10th Avenue

Columbus, GA 31901

   Owned Cott Beverages Inc.    1198 (North) Spring Creek Place, Building B,
Springville, UT 84663    Leased 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned

Cott Corporation

Corporation Cott

  

333 Avro Ave

Pointe-Claire, QU H9R 5W3

   Owned

Cott Corporation

Corporation Cott

  

4 Addison Avenue

Scoudouc Industrial Park Scoudouc, NB E4P 3N4

   Owned Cott Beverages Limited    Elmhurst Spring, South Staff Waterwrks,
Hanch, Lichfield, Staffordshire, WS13 8HQ    Leased

Cott Corporation

Corporation Cott

  

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

   Owned Cott Beverages Limited   

Knottingly Road (Bondgate)

Pontefract, W.YS WF8 2XA

   Owned Cott Beverages Limited   

Citrus Grove

Side Ley

Kegworth, Derbyshire DE74 2FJ

   Owned Cott Beverages Limited   

Lindred Road, Lomeshaye Industrial Estate, Brierfield, Nelson, Lancashire, BB9
5SR

Nelson Bottling – N1

   Owned Cott Beverages Limited    Lindred Road, Lomeshaye Industrial Estate,
Brierfield, Nelson, Lancashire, BB9 5SR Nelson Bottling – N2    Owned Cott
Beverages Limited    Macduff Industrial Estate, Old Gamrie Road, Macduff,
Banffshire, AB44 1GD    Owned Cott Beverages Limited    Unit F, Spectrum
Business Park, Wrexham Industrial Estate, Wrexham, Clwyd, LL13 9QA    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

Cott Beverages Limited   

Lindred Road

Lomeshaye Industrial Estate

Brierfield, Nelson BB9 5SR

   Owned Cott Beverages Limited    Unit D&E Spectrum Business Park, Wrexham
Industrial Estate, Wrexham, Clwyd, LL13 9QA    Leased Cott Beverages Inc.   

15200 Trinity Blvd

Fort Worth, TX 76155

   Leased Cott Beverages Inc.    570-B East Mill Street San Bernardino, CA 92408
   Leased Cott Beverages Inc.    N. Waterman Avenue, San Bernardino, CA 92404   
Leased Cott Beverages Inc.   

1820 Massaro Blvd.

Tampa, FL 33619

   Leased Cott Beverages Inc.   

7275 A and B Hazelwood Road

Berkeley, MO 63134

   Leased Cott Beverages Inc.    104 Keystone Drive, Sikeston, MO 63801   
Leased Cott Beverages Inc.   

4843 International Boulevard

Wilson, NC 27893

   Leased Cott Beverages Inc.   

4506 East Acline Drive

Tampa, FL 33605

   Leased Cott Beverages Inc.    2525 Schuetz Road, MO (plant) and Lot - 11705
Northline Industrial Drive, St. Louis, MO 63043-1300    Owned Cott Beverages
Inc.   

4221, 4223, & 4235 Director Drive

San Antonio, TX 78219

   Leased Cott Beverages Inc.   

11 Aldan Ave.

Concord Industrial Park (Mint)

Concordville, PA

   Leased Cott Beverages Inc.   

200 South Commerce Drive

Aston, PA 19107

   Leased Cott Beverages Inc.   

105 Commerce Drive

Aston, PA 19104

   Leased Cott Vending Inc.   

10838 Ambassador Blvd.

St. Louis, MO 63132

   Leased Cott Beverages Inc.   

5519 West Idlewild Ave

Tampa, FL 33634

   Leased

Cott Corporation

Corporation Cott

  

15050 - 54A Avenue

Surrey, BC V3S 5X7

   Leased

Cott Corporation

Corporation Cott

  

6425 Airport Road

Mississauga, ON L4V 1E4

   Leased

Cott Corporation

Corporation Cott

  

4901/5001 - 64th Avenue

Calgary, AB T2C 4V4

   Leased Cott Beverages Inc.    4095 Highway 64 East, Murphy, NC 28906   
Leased Cott Beverages Inc.    4000 East Hwy 6, Spanish Fork, UT 84660    Leased
Cott Beverages Inc.    4801 Cargo Street, Columbus, GA 31907    Leased Cott
Beverages Inc.   

1011 N.W. J Street,

Bentonville, AR 72712

   Leased Cott Beverages Inc.   

600 Andrews Road,

Columbus, GA 31906

   Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

Cott Luxembourg S. a r. l. (a/o July 2011)    Findel Business Center, Complexe
C2, Batiment B, Route de Treves, L-2632 Findel, Luxembourg    Leased Cliffstar
LLC    440 South Roberts Road, Dunkirk, NY 14048    Owned Cliffstar LLC    312
Main Street, Dunkirk, NY 14048    Owned Cliffstar LLC    200 Water Street,
Fredonia, NY 14063 (Chautauqua County Index Numbers 113.19-3-32.1, 33 & 34)   
Owned Cliffstar LLC    54 W. Main Street, Brocton, NY 14716 (Chautauqua County
Index Number 161.08-1-46.2)    Owned Cliffstar LLC    181 Stegelske Ave.,
Bunkirk, NY 14048    Leased Cliffstar LLC    63 Wall Street, North East, PA
16428 (Erie County Index Number (35) 7-54-11)    Owned Cliffstar LLC    3503 &
3601 Enterprise Avenue, Joplin, MO    Leased Cliffstar LLC   

11751 Pacific Avenue

Fontana, CA 92337 (Assessors Parcel Numbers: 0238-171-51 & 75)

   Owned Cliffstar LLC   

5600 E. Francis Street

Ontario, CA 91761

   Leased Cliffstar LLC    1990 Hood Road, Greer, SC 29650    Owned Cliffstar
LLC    2819 Wade Hampton Boulevard, Taylors, SC 29687    Leased Cliffstar LLC   
3502 Enterprise Avenue, Joplin, MO 64801    Owned Star Real Property LLC    1
Cliffstar Avenue, Dunkirk, NY 14048    Owned Cliffstar LLC    23879 Aspen
Avenue, Warrens, WI 54666 (Parcel Identification Numbers 024-0163-0000 &
024-0194-0000)    Owned Cliffstar LLC    65 Chace Road, East Freetown, MA 02717
   Owned Cliffstar LLC    1041 N. 15th Avenue, Walla Walla, WA 99362 (Tax
Parcel/Account Numbers: 36-07-19-23-0006, 0007, 0012, 0013; 36-07-19-24-0005,
0206 and 0301)    Owned Cliffstar LLC    1164 Dell Avenue, Box 755, Walla Walla,
WA 99362    Leased DS Services of America, Inc.    224 South Carlton Ave.,
Blythe, CA 92225    Owned DS Services of America, Inc.    519-537 East I Street,
Brawley, CA 92227    Owned DS Services of America, Inc.    522 East I Street,
Brawley, CA 92227    Owned DS Services of America, Inc.    536 East I Street,
Brawley, CA 92227    Owned DS Services of America, Inc.    419 South 8th Street,
Brawley, CA 92227    Owned DS Services of America, Inc.    221 E. Alondra Blvd.,
Gardena, CA 90248    Owned DS Services of America, Inc.    2 Sterling Street,
Irvine, CA 92618    Owned DS Services of America, Inc.    4548 Azusa Canyon Rd,
Irwindale, CA 91706    Owned



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    11811 Highway 67, Lakeside, CA 92040    Owned DS
Services of America, Inc.    4500 York Blvd., Los Angeles, CA 90041    Owned DS
Services of America, Inc.    4500 Lincoln Ave., Los Angeles, CA 90041    Owned
DS Services of America, Inc.    2615 Temple Heights Dr., Oceanside, CA 92056   
Owned DS Services of America, Inc.    1363 Citrus Street, Riverside, CA 92507   
Owned DS Services of America, Inc.    1522 N. Newhope Street, Santa Ana, CA
92703    Owned DS Services of America, Inc.    7817 Haskell Ave., Van Nuys, CA
91406    Owned DS Services of America, Inc.    528 Railroad Ave., Winter Haven,
CA 92283    Owned DS Services of America, Inc.    8631 Younger Creek Drive,
Sacramento, CA 95828    Owned DS Services of America, Inc.    314 Abbott Street,
Salinas, CA 93901    Owned DS Services of America, Inc.    2217 Revere Ave., San
Francisco, CA 94124    Owned DS Services of America, Inc.    110 Union St.,
Vallejo, CA 94590    Owned DS Services of America, Inc.    3302 W. Earl Drive,
Phoenix, AZ 85017    Owned DS Services of America, Inc.    4225 W. Desert Inn
Road, Las Vegas, NV 89102    Owned DS Services of America, Inc.    4718 McCarty,
Amarillo, TX 79110    Owned DS Services of America, Inc.    204 Hwy 281,
Brownsville, TX 78520    Owned DS Services of America, Inc.    4751 Durazno, El
Paso, TX 79905    Owned DS Services of America, Inc.    3405 High Prairie Road,
Grand Prairie, TX 75050    Owned DS Services of America, Inc.    27815 Highway
Blvd., Katy, TX 77494    Owned DS Services of America, Inc.    405 Avenue U,
Lubbock, TX 79401    Owned DS Services of America, Inc.    605 S. Marienfeld,
Midland, TX 79701    Owned DS Services of America, Inc.    4271 Dividend St.,
San Antonio, TX 78219    Owned DS Services of America, Inc.    4120 Globeville
Road, Denver, CO 80216    Owned



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    351 Rosevale Road, Grand Junction, CO 81507   
Owned DS Services of America, Inc.    1825 S. 3730 W, Salt Lake City, UT 84104
   Owned DS Services of America, Inc.    1122 West 27th St., Cheyenne, WY 82001
   Owned DS Services of America, Inc.    4181 Alden Drive, Mobile, AL 36696   
Owned DS Services of America, Inc.    1804 Concept Court, Daytona, FL 32114   
Owned DS Services of America, Inc.    748 Veronica S. Shoemaker (f/k/a Palmetto
Ave.), Fort Myers, FL 33916    Owned DS Services of America, Inc.    4205 N. Old
Dixie Hwy., Fort Pierce, FL 34946    Owned DS Services of America, Inc.    5331
N.W. 35th Terrace, Fort Lauderdale, FL 33309    Owned DS Services of America,
Inc.    5287 & 5289 East Bay Blvd., Gulf Breeze, FL 32563    Owned DS Services
of America, Inc.    7151 SE County Rd 326, Morriston, FL 32668    Owned DS
Services of America, Inc.    8774 4th Avenue, Jacksonville, FL 32208    Owned DS
Services of America, Inc.    2779 NW 112 Avenue, Miami, FL 33172    Owned DS
Services of America, Inc.    3866 Shader Road, Orlando, FL 32808    Owned DS
Services of America, Inc.    Hwy 12 – Indian Springs Rd., Quincy, FL 32351   
Owned DS Services of America, Inc.    4405 S. MacAuthur Blvd., Alexandria, LA
71302    Owned DS Services of America, Inc.    11465 Reiger Rd., Baton Rouge, LA
70809    Owned DS Services of America, Inc.    200 Blanchard Lane, Boothville,
LA 70041    Owned DS Services of America, Inc.    I-55 – 301 Frontage Road,
Kentwood, LA 70444    Owned DS Services of America, Inc.    601 Ambassador
Caffery Pkwy., Lafayette (Scott), LA 70583    Owned DS Services of America, Inc.
   4810 Opelousas St., Lake Charles, LA 70615    Owned DS Services of America,
Inc.    3418 Howard Avenue, New Orleans, LA 70113    Owned DS Services of
America, Inc.    2502 Poydras Ave., New Orleans, LA 70113    Owned DS Services
of America, Inc.    100 Stable Road, Patterson, LA 70392    Owned



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    588 Johnny F. Smith Blvd, Slidell, LA 70460   
Owned DS Services of America, Inc.    14072 Fastway Lane, Gulfport, MS 39503   
Owned DS Services of America, Inc.    100 E. Market Ridge Drive, Jackson
(Ridgeland), MS 39157    Owned DS Services of America, Inc.    90 Willow Creek
Drive, Blue Ridge, GA 30513    Owned DS Services of America, Inc.    6750
Discovery Blvd., Mableton, GA 30126    Owned DS Services of America, Inc.    36
Country Club Lane, Belmont, MA 02478    Owned DS Services of America, Inc.    70
First Street, Bridgewater, MA 02324    Owned DS Services of America, Inc.   
1761 Newport Road, Ephrata, PA 17522    Owned DS Services of America, Inc.   
137 Valley View Drive, Ephrata, PA 17522    Owned DS Services of America, Inc.
   180 Mountain Spring Road, Hopeland, PA 17578    Owned DS Services of America,
Inc.    2445 Hamilton Road, Arlington Heights, IL 60005    Owned DS Services of
America, Inc.    6055 S. Harlem Ave., Chicago, IL 60638    Owned DS Services of
America, Inc.    6155 S. Harlem Ave., Chicago, IL 60638    Owned DS Services of
America, Inc.    6958 W. 60 Street, Chicago, IL 60638    Owned DS Services of
America, Inc.    1171 Jansen Farm Ct., Elgin, IL 60123    Owned DS Services of
America, Inc.    9409 Gulf Stream Road, Frankfort, IL 60423    Owned DS Services
of America, Inc.    949 E. High Street, Mundelein, IL 60060    Owned DS Services
of America, Inc.    105 Harvey Court, Peoria, IL 61611    Owned DS Services of
America, Inc.    2425 Laude Drive, Rockford, IL 61109    Owned DS Services of
America, Inc.    5951 Carlson Ave., Portage, IN 46368    Owned DS Services of
America, Inc.    2545 S. Ferree, Kansas City, KS 66103    Owned DS Services of
America, Inc.    45 West Noblestown Road, Carnegie, PA 15106    Owned DS
Services of America, Inc.    2770 E. 13th Street, Yuma, AZ 85365    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    145 E. Avenue K-8, Lancaster, CA 93535    Leased
DS Services of America, Inc.    41611 Date Street, Murrieta, CA 92562    Leased
DS Services of America, Inc.    340 N. Irving Drive, Oxnard, CA 93030    Leased
DS Services of America, Inc.    19020 N. Indian Canyon Dr., Palm Springs, CA
92258    Leased DS Services of America, Inc.    18499 Phantom West, #9,
Victorville, CA 92392    Leased DS Services of America, Inc.    19231 Flightpath
Way, Bakersfield, CA 93308    Leased DS Services of America, Inc.    3114
Thorntree Dr., Chico, CA 95973    Leased DS Services of America, Inc.    5377
Home Ave., Fresno, CA 93727    Leased DS Services of America, Inc.    1024
Mellon Avenue, Manteca, CA 95337    Leased DS Services of America, Inc.    485
Vista Way, Milpitas, CA 95035    Leased DS Services of America, Inc.    335-B
O’Hair Court, Santa Rosa, CA 95407    Leased DS Services of America, Inc.    110
Union St., Vallejo, CA 94590    Leased DS Services of America, Inc.    1312
Capital Blvd. #104, Reno, NV 89502    Leased DS Services of America, Inc.   
2580 Landon Drive, Ste. C, Bullhead City, AZ 86429    Leased DS Services of
America, Inc.    11700 E. Berry Drive, Dewey AZ 86327    Leased DS Services of
America, Inc.    4174 E. Huntington Dr., #1, Flagstaff, AZ 86004    Leased DS
Services of America, Inc.    202 Bucket of Blood St., Holbrook, AZ 86025   
Leased DS Services of America, Inc.    828 N. Gonzales Blvd, Huachuca City, AZ
85616    Leased DS Services of America, Inc.    1740 W. Broadway, Mesa, AZ 85202
   Leased DS Services of America, Inc.    2596 N. Fairview Ave., Tucson, AZ
85705    Leased DS Services of America, Inc.    4601 SW 36th St., Ste. 100,
Oklahoma City, OK 73179    Leased DS Services of America, Inc.    11915 East
51st St. S, Bldg II, Tulsa, OK 74146    Leased DS Services of America, Inc.   
3612 I-35, Waco, TX 76706    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    8020 Exchange, Austin, TX 78754    Leased DS
Services of America, Inc.    5248 Washington Blvd., Beaumont, TX 77707    Leased
DS Services of America, Inc.    1338-1340 Centerville Rd., Dallas/Mesquite, TX
75218    Leased DS Services of America, Inc.    3405 Roy Orr Blvd., Grand
Prairie, TX 75050    Leased DS Services of America, Inc.    6610 Willowbrook
Park Drive, Houston, TX 77066    Leased DS Services of America, Inc.    315
Marvin A. Smith, Kilgore, TX 75662    Leased DS Services of America, Inc.   
6501 S. 28th St., McAllen, TX 78503    Leased DS Services of America, Inc.   
1511 Central Freeway East, Wichita Falls, TX 76302    Leased DS Services of
America, Inc.    1357 S 320 E, St. George, UT 84790    Leased DS Services of
America, Inc.    14 South Spruce St., Colorado Springs, CO 80905    Leased DS
Services of America, Inc.    2599 California Street, Denver, CO 80205    Leased
DS Services of America, Inc.    2633 California Street, Denver, CO 80205   
Leased DS Services of America, Inc.    2640 California Street, Denver, CO 80205
   Leased DS Services of America, Inc.    614 27th Street, Denver, CO 80205   
Leased DS Services of America, Inc.    1930 E. 40th Avenue, Denver, CO 80205   
Leased DS Services of America, Inc.    701 W. Diamond St., Boise, ID 83705   
Leased DS Services of America, Inc.    302 3rd Street South, Twin Falls, ID
83301    Leased DS Services of America, Inc.    533 South 1325 West, Orem, UT
84058    Leased DS Services of America, Inc.    225 E. Annabella Road,
Richfield, UT 84701    Leased DS Services of America, Inc.    1985 S. Milestone
Dr., Salt Lake City, UT 84104    Leased DS Services of America, Inc.    1090 E.
Hwy 40, Vernal, UT 84078    Leased DS Services of America, Inc.    63076 S. 18th
St., Bend, OR 97701    Leased DS Services of America, Inc.    249 E Barnett
Road, #100, Medford, OR 97501    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    13233 NE Jarrett Street, Portland, OR 97230   
Leased DS Services of America, Inc.    2495 Prairie Road, Suite D, Eugene, OR
97402    Leased DS Services of America, Inc.    3915 Fairview Industrial Drive,
S.E., #150, Salem, OR 97302    Leased DS Services of America, Inc.    6004 Blimp
Rd., Suite B, Tillamook, OR 97141    Leased DS Services of America, Inc.    1313
Pacific Place, Burlington, WA 98233    Leased DS Services of America, Inc.   
606 Reynolds Ave., Suite 1, Centralia, WA 98531    Leased DS Services of
America, Inc.    21608 85th Ave., Kent, WA 98031    Leased DS Services of
America, Inc.    8602 S. 218th Street (lot), Kent, WA 98301    Leased DS
Services of America, Inc.    1002 River Road, Suites 6&7, Yakima, WA 98902   
Leased DS Services of America, Inc.    2520 Aileron Road, Richland, WA 99352   
Leased DS Services of America, Inc.    2205 N. Woodruff, Spokane, WA 99216   
Leased DS Services of America, Inc.    3008 Commerce Square S., Irondale
(Birmingham), AL 35210    Leased DS Services of America, Inc.    30352 Quail
Roost Trail, Big Pine Key, FL 33043    Leased DS Services of America, Inc.   
3539 SW 74th Ave, Ocala, FL 34474    Leased DS Services of America, Inc.   
10290 U.S. Highway 19N, Pinellas Park, FL 33782    Leased DS Services of
America, Inc.    4825 Woodlane Circle, Tallahassee, FL 32303    Leased DS
Services of America, Inc.    6610 Anderson Rd., Tampa, FL 33634    Leased DS
Services of America, Inc.    126 Clendenning Rd. K-1-81, Houma, LA 70363   
Leased DS Services of America, Inc.    126 Clendenning Rd. E-2-72, Houma, LA
70363    Leased DS Services of America, Inc.    1044 2nd Street (US Hwy. 51),
Osyka, MA 39657    Leased DS Services of America, Inc.    404 Industrial Drive,
Minden, LA 71055    Leased DS Services of America, Inc.    S. Galvez & Howard
Ave., New Orleans, LA 70113    Leased DS Services of America, Inc.    4371 A
Interstate Drive, Macon, GA 31210    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    555 Walt Sanders Memorial Dr., Newnan, GA 30542
   Leased DS Services of America, Inc.    167 Knowlton Way, Savannah, GA 31407
   Leased DS Services of America, Inc.    1200 Northbrook Pkwy., Suwanee, GA
30024    Leased DS Services of America, Inc.    802 North Forest Drive,
Valdosta, GA 31601    Leased DS Services of America, Inc.    2020-C Starita
Road, Charlotte, NC 28206    Leased DS Services of America, Inc.    2606 Phoenix
Drive #802, Greensboro, NC 27408    Leased DS Services of America, Inc.    5025
Departure Dr., Ste. 105, Raleigh, NC 27616    Leased DS Services of America,
Inc.    312 Raleigh St., Wilmington, NC 28412    Leased DS Services of America,
Inc.    269 Lakewood Drive, Greenville, SC 29607    Leased DS Services of
America, Inc.    568 Bishop Parkway, Myrtle Beach, SC 29579    Leased DS
Services of America, Inc.    11141 Outlet Drive, Knoxville, TN 37932    Leased
DS Services of America, Inc.    3835 Knight Rd., Suite 11, Memphis, TN 38118   
Leased DS Services of America, Inc.    1131 4th Ave. South, Nashville, TN 37210
   Leased DS Services of America, Inc.    8925 Transport Lane, Transport Lane,
Ooltewah (Chattanooga), TN 37363    Leased DS Services of America, Inc.    420
Woodland Avenue, Bloomfield, CT 06002    Leased DS Services of America, Inc.   
18907 Marantha Blvd., #1, Bridgeville, DE 19933    Leased DS Services of
America, Inc.    20 Shea Way, #209-210, Newark, DE 19713    Leased DS Services
of America, Inc.    9331 Philadelphia Rd, St. F, Baltimore, MD 21237    Leased
DS Services of America, Inc.    6403 Ammendale Road, Beltsville, MD 20705   
Leased DS Services of America, Inc.    300 Columbus Circle, Ste. G, Edison, NJ
08837    Leased DS Services of America, Inc.    6123 Black Horse Pike, Egg
Harbor Township, NJ 08234    Leased DS Services of America, Inc.    25 Post
Road, Albany, NY 12205    Leased DS Services of America, Inc.    1160 Commerce
Avenue, Bronx, NY 10462    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    5 Sidney Court, Lindenhurst, NY 11757    Leased
DS Services of America, Inc.    2201 Green Lane #11, Levittown (Bristol), PA
19057    Leased DS Services of America, Inc.    221 Forney Drive, Ephrata, PA
17522    Leased DS Services of America, Inc.    716 Haywood Drive, Exton, PA
19341    Leased DS Services of America, Inc.    6610-6612 Fleet Drive, Exton, PA
19341    Leased DS Services of America, Inc.    3442-A Trant Avenue, Norfolk, VA
23502    Leased DS Services of America, Inc.    101 Agency Avenue, Richmond, VA
23225    Leased DS Services of America, Inc.    1501 N.E. Broadway Ave., #14,
Des Moines, IA 50313    Leased DS Services of America, Inc.    312 S. 21st St.,
Mattoon, IL 61938    Leased DS Services of America, Inc.    9890 E. 121st St.,
Fishers, IN 46038    Leased DS Services of America, Inc.    1529 Lake Ave.,
Kansas City, KS 66103    Leased DS Services of America, Inc.    832 Nandino
Blvd., Suite V, Lexington, KY 40511    Leased DS Services of America, Inc.   
4644 Louisville Ave., Suite #2, Louisville, KY 40209    Leased DS Services of
America, Inc.    290 Opportunity Pky, Unit 1, Akron, OH 44307    Leased DS
Services of America, Inc.    4160 Perimeter Drive, Columbus, OH 43228    Leased
DS Services of America, Inc.    6142 Center Park Drive, W. Chester, OH 45262   
Leased DS Services of America, Inc.    3140 Jacob Street, Wheeling, WV 26003   
Leased DS Services of America, Inc.    N16 W23390 Stoneridge Dr., Ste. F,
Waukesha, WI 53188    Leased DS Services of America, Inc.    5660 New Northside
Dr., Suites 500, 250, 300, 1400 and 1050, Atlanta, GA 30328    Leased DS
Services of America, Inc.    465 N. Halstead, Pasadena, CA 91107    Leased DS
Services of America, Inc.    4170 Tanner’s Creek Drive, Flowery Branch, GA 30542
   Leased DS Services of America, Inc.    AA Self Storage – Diboll, 1517 N
Temple, Diboll, TX 75941, Unit 116    Leased DS Services of America, Inc.   
Absolute Storage, 72 Mill Branch Lane, Hazard, KY, 41701, Unit 71    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    All American Storage, 5100 Vogel Rd.,
Evansville, IN 47715, Units A200 and C336    Leased DS Services of America, Inc.
   American Self Storage, 720 Candelaria NE, Albuquerque, NM, 87117, Unit N-13
   Leased DS Services of America, Inc.    Ardmore Self Storage, 6614 Ardmore,
Fort Wayne, IN 46809, Unit B17    Leased DS Services of America, Inc.    Budget
Self Storage, 5906 San Bernardo, Laredo, TX 78041, Unit 155    Leased DS
Services of America, Inc.    Campbell Management, 8945 J Street, Omaha, NE
68137, Unit 8    Leased DS Services of America, Inc.    Campground Storage, 1420
Campground Rd., Cabot AR 72023, Unit 802-3    Leased DS Services of America,
Inc.    Cindy Murray, 910 North Lynn, Lamesa, TX    Leased DS Services of
America, Inc.    Community Self Storage, 111 Laurel Ave., Laurel, MS 39440, Unit
I0046    Leased DS Services of America, Inc.    Concepts N Education, 97
Underwood Dr., Fletcher, NC 28732, Unit 21    Leased DS Services of America,
Inc.    Crazy Rays Self Storage, 1040 Hwy 29 N, Athens, GA 30601, Unit 602   
Leased DS Services of America, Inc.    Crosstown Mini Storage, 4066 Cross Town
Expressway, Corpus Christi, TX 78409, Unit 36    Leased DS Services of America,
Inc.    Do It Yourself Storage, 4835 South Ave., Toledo, OH 43615, Unit 112   
Leased DS Services of America, Inc.    DSI Enterprises (R&S Storage), 593
Lakeview Dr., Grenada, MS 38901, Unit LC2    Leased DS Services of America, Inc.
   Fancy’s Car Wash, RR270, Lost Creek, WV 26385, Unit 1    Leased DS Services
of America, Inc.    Green Street, 2140 Gun Lake, Hastings, MI 49058, Unit 31   
Leased DS Services of America, Inc.    JD Johnson HVAC, 901 Malone St.,
Brownwood, TX 76801    Leased DS Services of America, Inc.    LA Lewis Moving
and Storage, 329 Cherry St., Scranton, PA 18505, Unit 1    Leased DS Services of
America, Inc.    Martin Self Storage, 9121 Market Street, Wilmington, NC 28411,
Unit B0245    Leased DS Services of America, Inc.    Milton Rental Center, P.O.
Box 764, Milton, WV, 25541, Unit 3    Leased DS Services of America, Inc.   
Mini Max, 2254 W. Palmetto, Florence, SC 29501, Unit C 62    Leased DS Services
of America, Inc.    Mini Max Storage, 2638 Legion Rd., Fayetteville, NC 28306,
Unit J-17    Leased DS Services of America, Inc.    OK Storage, 43 Old Elam,
Valley Park, MO 63088, Unit 108    Leased DS Services of America, Inc.    Public
Storage, 2101 Haggerty Rd., Canton MI 48187, Unit 4002    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Loan Party

  

Location / Address

  

Owned,

Leased or
Occupied

DS Services of America, Inc.    Public Storage, 36260 Van Dyke Ave., Sterling
Heights, MI 48312, Unit 5162    Leased DS Services of America, Inc.    Public
Storage, 6207 Executive Blvd., Dayton, OH 45424, Unit B045    Leased DS Services
of America, Inc.    Public Storage, 1439 Folly Rd., Charleston, SC 29412, Unit
115    Leased DS Services of America, Inc.    Rent A Space, 1969 W. Main St.,
Salem, VA 24153    Leased DS Services of America, Inc.    River Watch, 922
Stevens Creek Road, Augusta, GA 30907, Unit D9    Leased DS Services of America,
Inc.    Safety Lock and Storage, 6045 W Pierson Rd., Flushing, MI 48433, Unit
196    Leased DS Services of America, Inc.    Space Place Storage, 110 Newland
Rd., Columbia, SC 29229, Unit A94    Leased DS Services of America, Inc.   
Space World, 2810 S. Boulder Ave., Russellville, AR, Unit H1/39    Leased DS
Services of America, Inc.    Storage Center, 200 Seller Street, Martinsville, VA
24112, Unit 2203    Leased DS Services of America, Inc.    Storage Plex of
Kingsport, 2417 East Stone Drive, Kingsport, TN 37660, Unit D58    Leased DS
Services of America, Inc.    Synergetics Properties, 501 Highway 12,
Starksville, MS 39759, Unit 380    Leased DS Services of America, Inc.    Uncle
Bob’s, 11 Integra Dr., Concord, NH 03301, Unit E198    Leased DS Services of
America, Inc.    WLH Leasing, 5810 N Grimes, Hobbs, NM 88240, Unit SA    Leased
DS Services of America, Inc.    Call Center, 310 County Line Road, Lakeland, FL
33810    Leased DS Services of America, Inc.    Office, 2300 Windy Ridge Pkwy,
Atlanta GA 30339    Leased



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(b) Intellectual Property:

Patents

United States

 

Owner

  

Registration
Number

  

Date

  

Description

Cott Corporation

Corporation Cott

   6,112,924    9/5/2000    Container with base having cylindrical legs with
circular feet Cott Beverages Inc.    D579,337    12/28/2008    Bottle Cott
Beverages Inc.    D469,697    2/4/2003    Ornamental design for a container
Cliffstar LLC    13/712,747    12/13/2012    Pterostilbene and PVP grape juice
extract combination for treatment of Metabolic, Vascular and Neurodegenerative
disorders Sparkletts Waters of North America, LP    D418,423    1/4/2000    Jug
Suntory Water Group, Inc.    D425,422    5/23/2000    Combined single serving
water bottle and closure DS Waters of America, Inc.    8,113,382    2/14/2012   
Bottled water center DS Waters of America, Inc.    8,360,272    1/29/2013   
Bottled water center



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Trademarks

United States

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

DS Services of America, Inc.    4,202,794    9/4/2012    10K DS Services of
America, Inc.    3,473,432    7/22/08    LOGO [g832943img1.jpg] DS Services of
America, Inc.    2,093,790    9/2/1997    ABITA SPRINGS DS Services of America,
Inc.    2,100,478    9/23/1997    ABITA SPRINGS DS Services of America, Inc.   
2,082,990    7/29/1997    ABITA SPRINGS DS Services of America, Inc.   
2,076,858    7/8/97    LOGO [g832943img2.jpg] Cott Beverages Inc.    1,840,794
   6/21/94    ALASKAN FALLS Cott Beverages Inc.    1,856,389    9/27/94   
ALASKAN FALLS & Design DS Services of America, Inc.    1,819,231    2/1/1994   
ALHAMBRA DS Services of America, Inc.    2,301,785    12/21/1999    ALHAMBRA DS
Services of America, Inc.    1,380,916    1/28/1986    ALHAMBRA DS Services of
America, Inc.    3,594,216    3/24/2009    ALHAMBRA DS Services of America, Inc.
   1,999,405    9/10/96    LOGO [g832943img3.jpg] Cott Beverages Inc.   
1,776,022    6/8/93    AMERICAN CLASSIC Cott Beverages Inc.    4,377,137   
7/30/2013    AQUA MIST DS Services of America, Inc.    3,143,277    9/12/2006   
ATHENA DS Services of America, Inc.    4,214,325    9/25/2012    ATHENA DS
Services of America, Inc.    2,903,885    9/16/2004    ATHENA DS Services of
America, Inc.    2,990,282    8/30/2005    ATHENA DS Services of America, Inc.
   3,030,066    12/13/2005    ATHENA DS Services of America, Inc.    3,823,247
   7/20/2010    ATHENA DS Services of America, Inc.    3,838,228    8/24/2010   
ATHENA DS Services of America, Inc.    3,850,480    9/21/10    LOGO
[g832943img4.jpg] DS Services of America, Inc.    2,924,215    2/1/2005   
ATHENA PARTNERS



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 4,328,340 4/30/2013 ATHENA WARRIORS Cott Beverages
Inc. 4,103,147 2/21/2012 BAY ESTATE TEA CO. DS Services of America, Inc.
1,473,752 1/26/1988 BELMONT SPRINGS DS Services of America, Inc. 3,594,217
3/24/2009 BELMONT SPRINGS DS Services of America, Inc. 1,474,411 1/26/1988
BELMONT SPRINGS DS Services of America, Inc. 1,828,483 3/28/94 LOGO
[g832943img5.jpg] DS Services of America, Inc. 2,680,005 1/28/03 LOGO
[g832943img6.jpg] DS Services of America, Inc. 2,845,136 5/25/04 LOGO
[g832943img7.jpg] Cott Beverages Inc. 4,168,724 7/3/2012 BUBBLING CAULDRON
Cliffstar LLC 4,452,746 12/17/2013 CHADWICK BAY Cliffstar LLC 3,662,236 7/28/09
CHADWICK BAY Cliffstar LLC 3,791,642 5/18/10 CHADWICK BAY Cliffstar LLC
3,768,307 3/30/10 CHADWICK BAY & Design Cott Beverages Inc. 1,959,704 3/5/1996
CLEAR CHOICE Cott Beverages Inc. 4,227,380 10/16/2012 CLOUDBURST PEACH
GRAPEFRUIT Cott Beverages Inc. 4,050,731 11/1/2011 COCONUT WAVE DS Services of
America, Inc. 1,464,793 11/10/1987 COLORADO CRYSTAL Cott Beverages Inc.
4,004,400 8/2/2011 COTT Cott Beverages Inc. 679,364 5/26/59 Cott (Stylized)
Cliffstar LLC 3,888,088 12/7/2010 CRANSTAR 90 Cliffstar LLC 3,842,394 8/31/2010
CRANSTAR 90 DS Services of America, Inc. 4,158,388 6/12/2012 CREATED FOR THE
CAUSE DS Services of America, Inc. 4,246,463 11/20/2012 CREATED FOR THE CAUSE DS
Services of America, Inc. 3,340,862 11/20/2007 CRYSTAL SPRINGS DS Services of
America, Inc. 2,662,265 12/17/02 LOGO [g832943img8.jpg] DS Services of America,
Inc. 1,335,806 5/14/85 CRYSTAL-FRESH DS Services of America, Inc. 1,273,807
4/10/84 DEEP ROCK1

 

1  Unreleased security interest in favor of Madison Capital Funding LLC
(executed 9/21/2004; recorded at trademark reel/frame 4066/0410).



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 1,273,133 4/3/84 DEEP ROCK1 DS Services of America,
Inc. 1,279,411 5/29/84 DEEP ROCK1 DS Services of America, Inc. 3,587,821 3/10/09
LOGO [g832943img9.jpg] Cott Beverages Inc. 4,254,469 12/4/2012 DOWNPOUR CHERRY
LIMEADE Cott Beverages Inc. 2,186,730 9/1/98 DR. STRIPES Cott Beverages Inc.
2,237,271 4/6/99 DR. VESS DS Services of America, Inc. 4,060,788 11/22/2011
DRINK TO YOUR GOOD HEALTH DS Services of America, Inc. 4,060,610 11/22/2011
DRINK TO YOUR GOOD HEALTH DS Services of America, Inc. 3,921,593 2/22/2011 DRINK
TO YOUR HEALTH DS Services of America, Inc. 3,469,275 7/15/2008 DS WATERS DS
Services of America, Inc. 3,381,515 2/12/2008 DS WATERS DS Services of America,
Inc. 3,415,547 4/22/08 LOGO [g832943img10.jpg] DS Services of America, Inc.
3,647,052 6/30/2009 EAT CHOCOLATE. FIND A CURE DS Services of America, Inc.
3,696,998 10/13/2009 EAT CHOCOLATE. FIND A CURE Cott Beverages Inc. 3,614,572
1/9/08 EMERGE DS Services of America, Inc. 4,214,380 9/25/2012 ENVIROBOTTLE DS
Services of America, Inc. 4,401,800 9/10/2013 ENVIROPAC DS Services of America,
Inc. 4,354,317 6/18/2013 ENVIROPAC DS Services of America, Inc. 4,401,801
9/10/13

ENVIROPAC LIGHTWEIGHT BOTTLES, 50% LESS PLASTIC, AND 100% RECYCLABLE

LOGO [g832943img11.jpg]

DS Services of America, Inc. 4,354,318 6/18/13 LOGO [g832943img12.jpg] Cliffstar
LLC 3,865,778 10/19/2010 EXACT DS Services of America, Inc. 2,058,243 4/29/1997
EXOTIC ISLE DS Services of America, Inc. 2,633,723 10/15/2002 EZBREW Cott
Beverages Inc. 3,641,839 12/7/07 FORTIFIDO Cott Beverages Inc. 3,688,035
12/21/07 FORTIFIDO & Design Cott Beverages Inc. 3,880,679 11/23/2010 FREEDOM
FROM THIRST



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Cott Beverages Inc. 1,956,754 2/13/96 FRUIT MIST Cott Beverages Inc. 3,134,313
8/22/06 FRUIT MIST DS Services of America, Inc. 1,806,322 11/23/1993 GEORGIA
MOUNTAIN DS Services of America, Inc. 3,650,003 3/7/1995 GLACIER BAY Cliffstar
LLC 1,694,722 6/16/92 GOLDEN CROWN Cliffstar LLC 700,638 7/5/60 GOLDEN CROWN
Cliffstar LLC 966,665 8/21/73 GOLDEN CROWN DS Services of America, Inc.
2,865,943 7/27/2004 GOLDEN LEAF DS Services of America, Inc. 4,285,166 2/5/13
LOGO [g832943img13.jpg] Cott Beverages Inc. 4,302,289 3/12/2013 GOOD SHOT &
Design Cott Beverages Inc. 4,168,725 7/3/2012 GRAPENSTEIN DS Services of
America, Inc. 1,857,234 10/4/1994 GREAT TASTE DS Services of America, Inc.
3,713,056 11/17/2009 GREENMOBILE DS Services of America, Inc. 0,890,568 5/5/1970
H & S Cliffstar LLC 4,429,259 11/5/2013 HARBORSIDE Cliffstar LLC 3,385,483
2/18/2008 HARVEST CLASSIC Cliffstar LLC 3,779,599 4/20/2010 HARVEST CLASSIC DS
Services of America, Inc. 0,868,229 4/15/1969 HINCKLEY & SCHMITT DS Services of
America, Inc. 2,635,764 10/15/2002 HINCKLEY SPRINGS DS Services of America, Inc.
3,594,218 3/24/2009 HINCKLEY SPRINGS DS Services of America, Inc. 2,668,365
12/31/02 LOGO [g832943img14.jpg] DS Services of America, Inc. 3,110,802 7/4/06
LOGO [g832943img15.jpg] DS Services of America, Inc. 2,832,247 4/13/04 LOGO
[g832943img16.jpg] Cott Beverages Inc. 3,702,862 10/27/09 HOOVER’S BARREL ROOT
BEER Cott Beverages Inc. 4,219,232 10/2/2012 HYDROSPHERE CRANBERRY Cott
Beverages Inc. 3,412,299 4/15/08 INKED Cott Beverages Inc. 1,507,436 10/4/88
IT’S COTT TO BE GOOD! DS Services of America, Inc. 2,080,228 7/15/1997 JAVARAMA



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 3,223,881 4/3/07 LOGO [g832943img17.jpg] DS
Services of America, Inc. 2,265,142 7/27/1999 JR. SPORT Cliffstar LLC 2,351,102
5/23/00 JUICEY MAGIC DS Services of America, Inc. 1,858,306 10/18/1994 KENTWOOD
DS Services of America, Inc. 1,862,686 11/15/1994 KENTWOOD DS Services of
America, Inc. 1,376,422 12/17/85 LOGO [g832943img18.jpg] DS Services of America,
Inc. 1,376,169 12/17/85 LOGO [g832943img19.jpg] DS Services of America, Inc.
2,169,782 6/30/98 KENTWOOD SPRINGS DS Services of America, Inc. 3,608,380
4/21/09 KENTWOOD SPRINGS DS Services of America, Inc. 2,927,281 2/22/05 LOGO
[g832943img20.jpg] DS Services of America, Inc. 2,273,841 8/31/99 LOGO
[g832943img21.jpg] DS Services of America, Inc. 1,741,749 12/22/92 LOGO
[g832943img22.jpg] DS Services of America, Inc. 1,718,540 9/22/92 LOGO
[g832943img23.jpg] Cott Beverages Inc. 3,758,493 3/9/10 LOOPY LIMON Cott
Beverages Inc. 3,781,937 4/27/10 MISH MASH MOUNTAIN Cott Beverages Inc.
3,995,272 7/12/2011 MISTAYA DS Services of America, Inc. 3,998,501 7/19/11 LOGO
[g832943img24.jpg] DS Services of America, Inc. 3,958,946 5/10/11 MOMMYMESSENGER
DS Services of America, Inc. 3,848,943 9/14/10 LOGO [g832943img25.jpg] DS
Services of America, Inc. 4,206,717 9/11/12 MOUNT OLYMPUS DS Services of
America, Inc. 2,310,943 1/25/00 LOGO [g832943img26.jpg] DS Services of America,
Inc. 4,305,920 3/19/13 LOGO [g832943img27.jpg]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Cott Beverages Inc. 2,196,482 10/13/98 MOUNTAIN STARS DS Services of America,
Inc. 4,003,741 7/26/2011 MPROVE Cott Beverages Inc. 4,626,491 10/21/2014
MULBERRY FARMS DS Services of America, Inc. 4,132,660 4/24/2012 MY UTAPIA DS
Services of America, Inc. 1,527,257 2/28/1989 NURSERY DS Services of America,
Inc. 4,080,744 1/3/2012 NURSERY FAMILY REWARDS DS Services of America, Inc.
3,599,261 3/31/2009 NURSERY PURE FUN ZONE Cott Beverages Inc. 4,302,290
3/12/2013 ON-THE-GO GOODNESS DS Services of America, Inc. 3,593,704 3/24/2009
OZONE Cott Beverages Inc. 3,558,745 1/6/09 Paw Print Design Cott Beverages Inc.
4,227,315 10/6/2011 PRECIPITATION WATERMELON DS Services of America, Inc.
4,206,640 9/11/2012 PURE + REFRESHING DS Services of America, Inc. 4,191,128
8/14/12 LOGO [g832943img28.jpg] DS Services of America, Inc. 3,486,185 8/12/2008
PURELY REFRESHING DS Services of America, Inc. 3,146,221 9/19/2006 PURELY
REFRESHING. PERSONALLY DELIVERED. DS Services of America, Inc. 3,455,187 6/24/08
PURELY REFRESHING. PERSONALLY DELIVERED. EVERY TWO WEEKS. DS Services of
America, Inc. 3,529,025 11/4/08 LOGO [g832943img29.jpg] Cott Beverages Inc.
3,331,023 11/6/07 RED RAIN Cott Beverages Inc. 4,325,586 5/29/2012 REDEEM DS
Services of America, Inc. 4,149,908 5/29/2012 RELYANT DS Services of America,
Inc. 4,019,967 8/30/2011 RENEW DS Services of America, Inc. 4,016,420 8/23/2011
REWARD DS Services of America, Inc. 3,481,217 8/5/2008 ROAST 2 COAST DS Services
of America, Inc. 3,422,659 5/6/2008 ROAST 2 COAST DS Services of America, Inc.
4,285,165 2/5/13 LOGO [g832943img30.jpg] DS Services of America, Inc. 3,489,905
8/19/2008 SERVICE YOU CAN COUNT ON. QUALITY YOU CAN TRUST. DS Services of
America, Inc. 3,427,453 5/13/2008 SET A COURSE FOR GREAT SERVICE DS Services of
America, Inc. 3,427,452 5/13/2008 SET A COURSE FOR GREAT TASTE Cliffstar LLC
2,394,075 10/10/00 SHANSTAR Cliffstar LLC 3,657,785 7/21/09 SHANSTAR DS Services
of America, Inc. 1,428,913 2/17/1987 SIERRA



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 2,769,409 9/30/2003 SIERRA SPRINGS DS Services of
America, Inc. 3,594,219 3/24/2009 SIERRA SPRINGS DS Services of America, Inc.
2,719,606 5/27/03 LOGO [g832943img31.jpg] DS Services of America, Inc. 2,680,006
1/28/03 LOGO [g832943img32.jpg] Cott Beverages Inc. 3,129,255 8/15/06 SO CLEAR
DS Services of America, Inc. 4,246,666 11/20/2012 SPARKLETTS DS Services of
America, Inc. 2,301,772 12/21/1999 SPARKLETTS DS Services of America, Inc.
2,225,430 2/23/1999 SPARKLETTS DS Services of America, Inc. 0,625,100 4/10/56
SPARKLETTS DS Services of America, Inc. 3,437,557 5/27/08 LOGO
[g832943img33.jpg] DS Services of America, Inc. 3,437,556 5/27/08 LOGO
[g832943img34.jpg] DS Services of America, Inc. 1,464,791 11/10/1987 SPRINGLITE
DS Services of America, Inc. 4,434,961 11/19/2013 STANDARD DS Services of
America, Inc. 2,537,522 2/12/2002 STANDARD COFFEE DS Services of America, Inc.
1,272,975 4/3/84 LOGO [g832943img35.jpg] DS Services of America, Inc. 1,832,094
4/19/1994 STANDGUARD DS Services of America, Inc. 4,578,291 8/5/2014 STANDGUARD
DS Services of America, Inc. 1,967,133 4/9/1996 STANDGUARD DS Services of
America, Inc. 4,278,509 1/22/13 LOGO [g832943img36.jpg] DS Services of America,
Inc. 1,820,550 2/8/94 LOGO [g832943img37.jpg] DS Services of America, Inc.
1,970,243 4/23/96 LOGO [g832943img38.jpg] DS Services of America, Inc. 1,112,920
2/6/79 LOGO [g832943img39.jpg] Cott Beverages Inc. 2,495,194 10/9/01 STARS &
STRIPES Cott Beverages Inc. 2,713,932 5/6/03 STARS & STRIPES Cott Beverages Inc.
4,223,120 10/9/2012 STORM SURGE ORANGE PASSIONFRUIT DS Services of America, Inc.
4,152,122 6/5/2012 STRENGTH



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 2,083,253 7/29/97 LOGO [g832943img40.jpg] DS
Services of America, Inc. 1,525,495 2/21/1989 THE PURE WATER PEOPLE Cott
Beverages Inc. 3,525,061 10/28/08 THE TASTE OF LONGEVITY Cott Beverages Inc.
1,335,803 5/14/1985 TOP POP Cott Beverages Inc. 1,285,484 7/10/1984 TOP POP
(Stylized) DS Services of America, Inc. 2,173,994 7/14/98 LOGO
[g832943img41.jpg] Cliffstar LLC 2,163,690 6/9/98 TRAXX DS Services of America,
Inc. 3,414,857 4/22/2008 TRUST IN A BOTTLE Cott Beverages Inc. 3,723,436 12/8/09
U FORCE Cott Beverages Inc. 555,776 3/11/52 VESS (Stylized) Cott Corporation
3,149,060 9/26/06 VINTAGE Cott Beverages Inc. 1,091,057 5/9/78 VINTAGE Cott
Corporation 3,149,059 9/26/06 VINTAGE & Design Cott Beverages Inc. 1,273,007
4/3/84 VINTAGE & Design DS Services of America, Inc. 3,595,426 3/24/09 LOGO
[g832943img42.jpg] DS Services of America, Inc. 3,033,282 12/20/05 LOGO
[g832943img43.jpg] Cott Beverages Inc. 110,004 4/25/16 WHISTLE (Stylized) DS
Services of America, Inc. 3,319,455 10/23/07 LOGO [g832943img44.jpg] DS Services
of America, Inc. 2,931,796 3/8/05 LOGO [g832943img45.jpg]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Colorado

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America, Inc.    19851009631    7/15/52    DEEP ROCK Deep Rock
Water Co.    20081377384    7/15/08    DEEP ROCK WATER Deep Rock Water Co.   
20081527881    10/3/08    DEEP ROCK WATER

Louisiana

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America, Inc.    542723    10/31/96    THE ABITA MAN CAN DS Waters
of America, Inc.    541043    4/25/96    ABITA SPRINGS Logo: Indian Maiden on
top of stacked name DS Waters of America, Inc.    541042    4/25/96    ABITA
SPRINGS Logo 2: With letters stacked, with “I” represented by idealized water
stream DS Waters of America, Inc.    541044    4/25/96    TASTE THE LEGEND

Maryland

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America, Inc.    2001-01295    8/30/01    CRYSTAL SPRINGS

Nebraska

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

Mile-Hi Deep Rock Water Co.    6858619    6/7/68    DEEP ROCK

New Jersey

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America, LP    15935    10/4/99    CRYSTAL SPRINGS



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

West Virginia

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America Inc.    1006690    7/30/2001    LOGO [g832943img46.jpg]

Wisconsin

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

DS Waters of America, Inc.    20120002106    6/20/12    STANDARD COFFEE SERVICE
COMPANY DS Waters of America, Inc.    20120002107    6/20/12    RELYANT DS
Waters of America, Inc.    20075701156    1/24/07    DS WATERS DS Waters of
America, Inc.    20065700912    12/8/06    HINCKLEY SPRINGS



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

United States

Trademark Applications

 

Owner

  

Application

Number

  

Filing Date

  

Trademark

Cott Beverages Inc.    85/361,449    7/1/2011    ORCHARD FALLS Cott Beverages
Inc.    85/532,342    2/2/2012    HARVEST PREMIUM Cott Beverages Inc.   
85/659,027    6/22/2012    CLEAR FUSIONS Cott Beverages Inc.    85/799,759   
12/11/2012    AQUA COLORS Cott Beverages Inc.    85/811,183    12/27/2012   
NATURAL REFRESHMENT IS SO CLEAR Cott Beverages Inc.    85/815,760    1/4/2013   
AQUA FLOW Cott Beverages Inc.    85/820,437    1/10/2013    BLAK MAX Cott
Beverages Inc.    85/938,797    5/21/2013    COTT Cott Beverages Inc.   
85/843,776    2/7/2013    MOUNTAIN FIZZ Cott Beverages Inc.    85/875,497   
3/313/2013    AQUA FLOW BENEFITS Cott Beverages Inc.    85/875,506    3/13/2013
   BLAK MAX & Bird Design Cott Beverages Inc.    85/955,748    6/10/2013   
STARS & STRIPES Cott Beverages Inc.    86/007,023    7/10/2013    ¡Ajúa! Cott
Beverages Inc.    86/114,914    11/11/2013    BILLION BUBBLE BEVERAGE Cott
Beverages Inc.    86/113,441    11/8/2013    EMERGE Cott Beverages Inc.   
86/146,802    12/18/2013    MULBERRY FARMS Logo Cott Beverages Inc.   
86/296,105    5/30/2014    ARCTIC COOLER Cliffstar LLC    86/026,569    8/1/2013
   SCIOPTRIENT Cliffstar LLC    86/026,595    8/1/2013    SCIOCRAN Cliffstar LLC
   86/026,612    8/1/2013    SCIOCRAN 90 Cliffstar LLC    86/073,522   
12/24/2013    FRUIT SYSTEMS FROM NATURE Cliffstar LLC    86/097,868   
10/22/2013    Scioptrient Logo Cliffstar LLC    86/097,881    10/22/2013   
FORMULATING GOODNESS Cliffstar LLC    85/760,999    10/23/2012    HARBORSIDE
Cliffstar LLC    85/820,466    1/10/2013    HARBORSIDE DS Services of America,
Inc.    85/836,095    1/30/13    AQUA CAFÉ DS Services of America, Inc.   
85/931,919    5/14/13    DS SERVICES



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. 86/200,977

2/21/14

LOGO [g832943img47.jpg] DS Services of America, Inc. 86/200,971 2/21/14 LOGO
[g832943img48.jpg] DS Services of America, Inc. 86/049,430 1/14/14 LOGO
[g832943img49.jpg] DS Services of America, Inc. 85/903,496 4/13/13 LOGO
[g832943img50.jpg] DS Services of America, Inc. 86/228,819 3/21/14 TERRAZA



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Canadian

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott    TMA790720    February 15, 2011    ACAI-BLU
Cott Corporation Corporation Cott    TMA211456    January 16, 1976   

LOGO [g832943img51.jpg]

ALLAN & DESIGN

Cott Corporation Corporation Cott    TMA192404    July 6, 1973   

LOGO [g832943img52.jpg]

ALLAN & DESIGN

Cott Corporation Corporation Cott    TMA200922    August 2, 1974   

LOGO [g832943img53.jpg]

ALLAN DESIGN

Cott Corporation Corporation Cott    TMA176290    May 21, 1971    APPIA Cott
Corporation Corporation Cott    TMA874253    March 26, 2014    AQUAVIT Cott
Corporation Corporation Cott    TMA677482    November 22, 2006    AQUEL DS
Waters of America, Inc.    TMA679838    January 19, 2007    ATHENA Cliffstar LLC
   TMA526177    March 30, 2000    BERRY-DACTYL Cott Corporation Corporation Cott
   TMA318708    September 19, 1986    BESSEY’S ROYALE Cliffstar LLC    TMA540303
   January 25, 2001    BREAKWATER Cott Corporation Corporation Cott    TMA823528
   May 7, 2012    BONE CHILLIN’ Cott Corporation Corporation Cott    TMA314791
   May 30, 1986    CHATEAU Cott Corporation Corporation Cott    TMA169911   
July 3, 1970    CHATEAU DRY Cliffstar LLC    TMA831674    September 10, 2012   
CHADWICK BAY Cott Corporation Corporation Cott    TMA826482    June 18, 2012   
CHIKARA Cott Corporation Corporation Cott    TMA677662    November 27, 2006   
COLA KICKER



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott    TMA839536    January 8, 2013    COOL BREEZE
Cliffstar LLC    TMA525950    March 28, 2000    COOLY-SAURUS Cott Corporation
Corporation Cott    TMA681297    February 7, 2007    COTT Cott Corporation
Corporation Cott    TMA166849    December 12, 1969   

LOGO [g832943img54.jpg]

COTT DESIGN

Cott Corporation Corporation Cott    TMA454922    March 1, 1996    COTT UP Cott
Corporation Corporation Cott    TMA560006    April 9, 2002    DAZZLE Cott
Corporation Corporation Cott    TMA183886    June 23, 1972    DENIS Cott
Corporation Corporation Cott    TMA557585    February 7, 2002    DRACOLA Cott
Corporation Corporation Cott    TM826481    June 18, 2012    DRUIDIC Cott
Corporation Corporation Cott    TMA832564    September 21, 2012    EMERGE Cott
Corporation Corporation Cott    TMA826479    June 28, 2012    EURO CITRUS Cott
Corporation Corporation Cott    TMA875144    April 7, 2014    FABFIFTY Cott
Corporation Corporation Cott    TMA316011    July 4, 1986    FIZZ-UP Cott
Corporation Corporation Cott    TMA498545    August 12, 1998    FRUIT RIOT Cott
Corporation Corporation Cott    TMA874244    March 26, 2014    FRUVESCENT Cott
Corporation Corporation Cott    TMA200531    July 12, 1974    GIGGLE Cott
Corporation Corporation Cott    TMA870118    January 29, 2014    GOLDEN CROWN
Cliffstar LLC    TMA526176    March 30, 2000    GRAPE-A-DON Cliffstar LLC   
TMA542773    March 21, 2001    HARBORSIDE Cliffstar LLC    TMA528970    June 12,
2000    HARBOURSIDE Cliffstar LLC    TMA565471    August 2, 2002    HARBOURSIDE
CAFÉ Cott Corporation Corporation Cott    TMA601461    February 5, 2004    HIKO



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

        

Owner

  

Registration
Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott    TMA669184    August 2, 2006   

LOGO [g832943img55.jpg]

Cott Corporation Corporation Cott    TMA738392    April 24, 2009    INKED Cott
Corporation Corporation Cott    TMA169219    May 15, 1970    IT’S COTT TO BE
GOOD Cott Corporation Corporation Cott    UCA003822    September 7, 1934    KIK
DS Waters of America, Inc.    TMA850258    May 6, 2013    LOGO
[g832943img56.jpg] Cott Corporation Corporation Cott    TMA318709   
September 19, 1986    MY MILKMAN/MON LAITIER DS Waters of America, Inc.   
TMA775702    August 27, 2010    NURSERY Cott Corporation Corporation Cott   
TMA877479    May 8, 2014    ORIENT EMPORIUM TEA CO. Cott Corporation Corporation
Cott    TMA826480    June 18, 2012    OROBUS Cott Corporation Corporation Cott
   TMA515952    August 31, 1999    PLAYA PUNCH Cott Corporation Corporation Cott
   TMA204387    January 10, 1975   

LOGO [g832943img57.jpg]

POP BOTTLE & DESIGN

Cott Corporation Corporation Cott    TMA654659    December 8, 2005    RED RAIN
Cott Corporation Corporation Cott    TMA297662    November 30, 1984    ROYAL
CREST BEVERAGES Cliffstar LLC    TMA525800    March 27, 2000    SABER BLUE TIGER
Cliffstar LLC    TMA527377    May 5, 2000    SEA WITCH DS Waters of America,
Inc.    TMA451050    December 1, 1995    SIERRA Cliffstar LLC    TMA528563   
May 30, 2000    SPOUTIN’ WHALE Cliffstar LLC    TMA525798    March 27, 2000   
STEGASAURUS Cott Corporation Corporation Cott    TMA790186    February 9, 2011
   SOCLEAR Cott Corporation Corporation Cott    TMA861850    October 2, 2013   
SOUTHERN SPLASH Cott Corporation Corporation Cott    TMA335965    December 31,
1987    SUN MOUNTAIN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Registration

Number

  

Registration

Date

  

Trademark

Cott Corporation Corporation Cott    TMA343501    August 5, 1988    SUN MOUNTAIN
SPRINGS & DESIGN Cott Corporation Corporation Cott    TMA541530    February 26,
2001    SUPER FRUIT & DESIGN Cott Corporation Corporation Cott    TMA740094   
May 13, 2009    TATTOO DESIGN Cliffstar LLC    TMA525804    March 27, 2000   
TRAXX Cott Corporation Corporation Cott    TMA171028    September 4, 1970   
VERCHERES Cott Corporation Corporation Cott    TMA845952    March 12, 2013   
VESS Cott Corporation Corporation Cott    TMA862370    October 9, 2013    VIT-20
Cott Corporation Corporation Cott    TMA862369    October 9, 2013    VIT2O &
Design DS Waters of America, Inc.    TMA615540    July 22, 2004    LOGO
[g832943img58.jpg]

Canadian

Trademark Applications

 

Owner

  

Application
Number

  

Date

  

Trademark

Cott Corporation Corporation Cott    1646837    October 8, 2013    A BETTER FIT
FOR AN ACTIVE LIFE Cott Corporation Corporation Cott    1611801   
September 6, 2013    AQUA FLOW Cott Corporation Corporation Cott    1607263   
September 6, 2013    AQUEL Cott Corporation Corporation Cott    1580754   
January 11, 2013    BLACK NINE Cliffstar LLC    1588879    May 16, 2014   
CHADWICK BAY Cott Corporation Corporation Cott    1363038(01)    September 6,
2013    EMERGE Cliffstar LLC    1583918    August 2, 2013    FRUITACCATO Cott
Corporation Corporation Cott    1580755    January 25, 2013    FIRST TEE Cott
Corporation Corporation Cott    1577567    January 25, 2013    GOLDEN C Cott
Corporation Corporation Cott    1614943    September 20, 2013    LEMON BLASTER
Cott Corporation Corporation Cott    1632343    May 21, 2014    P & PLAY MAKER
DESIGN Cott Corporation Corporation Cott    1613626    September 20, 2013   
PLAY MAKER



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Application
Number

  

Date

  

Trademark

Cott Corporation Corporation Cott    1516119    January 11, 2013    RED HARD
Cott Corporation Corporation Cott    1624044    March 12, 2014    SKINNY CAT
Cott Corporation Corporation Cott    1546243    September 7, 2012    SWOOSH

United Kingdom

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration Date

  

Trademark

Cott Beverages Limited    2388793    07-APR-2005    1 ONE FRUIT words and device
(series of 4) BCB Beverages Limited    2153665    13-NOV-1998    DR LOONY’S
BOUNCY BUBBLEGUM BCB Beverages Limited    2153663    13-NOV-1998    DR LOONY’S
STRAWERRY JELLY BCB Beverages Limited    2153662    13-NOV-1998    DR LOONY’S
ICE CREAM SODA BCB Beverages Limited    2115574    05-JUNE-1998    DR LOONY’S
BCB Beverages Limited    2108880    04-APR-1997    VIXEN BCB Beverages Limited
   2068275    04-JULY-1997    DR LOONY’S CHERRY CHOCOLATE DREAM BCB Beverages
Limited    2029496    09-APR-1996    EDGE Cott Beverages Limited    580919   
28-OCT-1937    SUNVILL Cott Beverages Limited    735064    15-OCT-1954   
SUNQUEN Cott Beverages Limited    893935    30-APR-1966    SUNSPRING Cott
Beverages Limited    1085655    26-OCT-1977    BENSADE Cott Beverages Limited   
B1155810    16-JUN-1981    CARTERS Cott Beverages Limited    1410043   
06-DEC-1989    Macaw Logo Cott Beverages Limited    1410044    06-DEC-1989   
MACAW Cott Beverages Limited    1410045    06-DEC-1989    MACAW Cott Beverages
Limited    1548609    24-SEPT-1993    MINERVA Cott Beverages Limited    1585492
   12-SEPT-1994    COTT RETAIL BRANDS Cott Beverages Limited    1585494   
12-SEPT-1994    COTT Cott Beverages Limited    2004126    01-DEC-1994    CRYSTAL
QUARTZ Cott Beverages Limited    2016370    01-APR-1995    POP FACTORY Cott
Beverages Limited    2102231    08-JUN-1996    BEN SHAWS Cott Beverages Limited
   2121072    16-JAN-1997    CARTERS GOLD Cott Beverages Limited    2135258   
07-JUN-1997    CARTERS ROYAL Cott Beverages Limited    2180203    21-OCT-1998   
CONNOISSEUR Cott Beverages Limited    2189200    18-FEB-1999    BENJAMIN SHAW
Cott Beverages Limited    2207437    02-SEP-1999    BULLRING Cott Beverages
Limited    2223475    24-FEB-2000    cola@cott.uk



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

Cott Beverages Limited    2224197    02-MAR-2000    7X Cott Beverages Limited   
2228207    04-APR-2000    RED ROOSTER Cott Beverages Limited    2235324   
08-JUN-2000    CARTERS SIMPLY CLEAR Cott Beverages Limited    2241867   
07-AUG-2000    DR. LOVE DR. HATE Cott Beverages Limited    2296314   
25-MAR-2002    Macaw Head Logo Cott Beverages Limited    2296317    25-MAR-2002
   MACAW (stylized) Cott Beverages Limited    2308918    23-AUG-2002    IN THE
MIX Cott Beverages Limited    2309729    04-SEP-2002    JUS DE VIE Cott
Beverages Limited    2322716    03-FEB-2003    RR Logo Cott Beverages Limited   
2323810    14-FEB-2003    Drops Logo Cott Beverages Limited    2323815   
18-FEB-2003    H2 & Apple Device Cott Beverages Limited    2323816   
18-FEB-2003    H2 & Orange Device Cott Beverages Limited    2323959   
17-FEB-2003    H2 & Lemon Device Cott Beverages Limited    2323960   
17-FEB-2003    H2 & Berries Device Cott Beverages Limited    2323961   
17-FEB-2003    H2 & Raspberries Device Cott Beverages Limited    2323962   
17-FEB-2003    H2 & Fruit Device Cott Beverages Limited    2335475   
21-JUN-2003    H2 ORANGE SPORTS DRINK & Device Cott Beverages Limited    2335476
   21-JUN-2003    H2 GRAPEFRUIT SPORTS DRINK & Device Cott Beverages Limited   
2335477    21-JUN-2003    H2 LEMON & LIME SPORTS DRINK & Device Cott Beverages
Limited    2350295    01-DEC-2003    COTT WAIST WATCHERS Cott Beverages Limited
   2355744    13-FEB-2004    REFRESHMENT ROOSTER Cott Beverages Limited   
2355745    13-FEB-2004    SPORT ROOSTER Cott Beverages Limited    2365980   
17-JUN-2004    JUICEFUL Cott Beverages Limited    2365981    17-JUN-2004   
EMERGE Cott Beverages Limited    2367778    08-JUL-2004    ROOSTER ENERGY Cott
Beverages Limited    2367781    08-JUL-2004    ROOSTER SPORT Cott Beverages
Limited    2381243    24-DEC-2004    EAU SO CLEANSING Cott Beverages Limited   
2382284    24-DEC-2004    EAU SO UPLIFTING Cott Beverages Limited    2382285   
24-DEC-2004    EAU SO SKINNY Cott Beverages Limited    2382970    27-JAN-2005   
K PLUS Cott Beverages Limited    2382971    27-JAN-2005    S PLUS Cott Beverages
Limited    2383853    08-FEB-2005    EAU SO SLIMMING Cott Beverages Limited   
2436935    27-OCT-2006    ORIENT EMPORIUM TEA CO Cott Beverages Limited   
2437990    09-NOV-2006    SOCLEAR SPARKLING WATER & Device Cott Beverages
Limited    2447932    27-FEB-2007    BARE ALL Cott Beverages Limited    2453046
   20-APR-2007    BARE ALL Logo Cott Beverages Limited    2460295    04-JUL-2007
   DRINK A RAINBOW Cott Beverages Limited    2486529    02-MAY-2008    THE
JUICIER COMPANY Cott Beverages Limited    2489102    03-JUN-2008    SO CLEAR
ORGANIC & Device



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

Cott Beverages Limited    2490146    16-JUN-2008    50 5IFTY logo Cott Beverages
Limited    2490156    16-JUN-2008    THE JUICIER COMPANY logo Cott Beverages
Limited    2490262    17-JUN-2008    AMICI Cott Beverages Limited    2493124   
18-JUN-2008    JUSCI Cott Beverages Limited    2491260    27-JUN-2008    SPARKLE
& CO Cott Beverages Limited    2493881    29-JUL-2008    SO CLOUDY & Device Cott
Beverages Limited    2503383    26-NOV-2008    RED RAIN Cott Beverages Limited
   2509315    23-FEB-2009    SLINGSHOT Cott Beverages Limited    2510656   
09-MAR-2009    RED ROOSTER SUPER CHARGE Cott Beverages Limited    2530006   
27-OCT-2009    EMERGE ENERGY SHOT Cott Beverages Limited    2530004   
27-OCT-2009    EMERGE STIMULATION SHOT Cott Beverages Limited    741803   
29-APR-1955    SUNCHARM Cott Private Label Limited    1212243    07-FEB-1984   
CARNIVAL Cott Private Label Limited    1304592    20-MAR-1987    CARTERS SPLASH
Cott Private Label Limited    B1304593    20-MAR-1987    CARTERS SUMMERTIME Cott
Private Label Limited    1304594    20-MAR-1987    CARTERS CLASSIC Cott Private
Label Limited    1304595    20-MAR-1987    CARTERS S’JOOSEY Cott Private Label
Limited    1372172    04-FEB-1989    ENGLISH ROYAL Cott Private Label Limited   
1372173    04-FEB-1989    CARTERS FIVE STAR Cott Private Label Limited   
1389777    29-JUN-1989    PINACO Cott Private Label Limited    1443701   
29-SEP-1990    CARTERS Cott Private Label Limited    1480021    19-OCT-1991   
EXTRATIME Cott Private Label Limited    1536181    18-MAY-1993    Carters Soda
Label Cott Private Label Limited    2028345    26-JUL-1995    Carters CIDER
SHANDY Label Cott Private Label Limited    2115862    14-NOV-1996    TOP KATS
Cott Private Label Limited    2115866    14-NOV-1996    HAPPY POPS Cott Private
Label Limited    2118920    17-DEC-1996    MEGASAURUS Cott Private Label Limited
   2120141    07-JAN-1997    WAM Cott Private Label Limited    2120329   
09-JAN-1997    SPOOF Cott Private Label Limited    2120417    10-JAN-1997   
AXESS Cott Private Label Limited    2120455    10-JAN-1997    NEON Cott Private
Label Limited    2120457    10-JAN-1997    CARTERS SPARKLE Cott Private Label
Limited    2120459    10-JAN-1997    CARTERS STAR Hero Drinks Group (UK) Limited
   2121068    16-JAN-1997    JINX Cott Private Label Limited    2134052   
28-MAY-1997    WIDE EYE Cott Private Label Limited    2135774    13-JUN-1997   
SPORTADE Cott Private Label Limited    2142823    23-AUG-1997    POP MAGIC &
Device Cott Private Label Limited    2142826    23-AUG-1997    Wizard Device
Sangs (Banff) Limited    2515066    01-May-2009    DEVERON SPRINGS Sangs (Banff)
Limited    2151248    19-Nov-1997    DEVERON VALLEY SPRING



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Owner

  

Registration
Number

  

Registration Date

  

Trademark

Cott Beverages Limited    3013551    11-July-2013    EDGE Logo (Series of two)
Cott Beverages Limited    2575973    21-Mar-2011    EMERGE & Shattered device in
b/w and in colour (series of 2) Cott Beverages Limited    3034614    12-Dec-2013
   EMERGE DUAL logo (series of 2) Cott Beverages Limited    3034616   
12-Dec-2013    EMERGE DUAL Cott Beverages Limited    3016344    01-Aug-2013   
EMERGE MIST logo (series of two) Cott Beverages Limited    2545310   
20-Apr-2010    FRENZY Sangs (Banff) Limited    2515118    05-May-2009    FRUIT
TWIST Cott Beverages Limited    2545069    19-APR-2010    GETTING YOU THROUGH IT
Hero AG    2120482    11-JAN-1997    HERO JOOCE Hero    2011175    15-FEB-1995
   HERO LITE Cott Beverages Limited    2627649    10-JULY-2012    LIQUID MAGMA
Sangs (Banff) Limited    2515034    01-MAY-2009    MacB FUITY DELIGHT words in
upper and lower case Cott Beverages Limited    2627650    10-JULY-2012    MEGA
MAGMA Sangs (Banff) Limited    2515032    01-MAY-2009    MORAY CUP words Cott UK
Limited    2136810    27-JUNE-1997    QUARTZ word Cott Beverages Limited   
2629252    24-JULY-2012    ROOSTERADE Sangs (Banff) Limited    867709   
05-AUG-1964    SANGS MORAY CUP label Sangs (Banff) Limited    2100219   
09-MAY-1996    Sangs Sangs-MacB (words and device) Sangs (Banff) Limited   
2515068    01-MAY-2009    SANGS Crystal Drinks (UK) Limited    1215900   
31-MAR-1984    Solripe (logo) Sangs (Banff) Limited    2515026    01-MAY-2009   
SOLRIPE Cott Beverages Limited    2588067    15-JULY-2011    VESS Cott UK
Limited    2137452    30-JUNE-1997    WORK HARD, PLAY HARD, DRINK QUARTZ Cott
Beverages Inc./Royal Crown International Division    914292    12-Feb-1969   
ROYAL CROWN Cott Beverages Inc./Royal Crown International Division    2015636   
03-Mar-2000    ROYAL CROWN COLA RC COLA (Stylized) Cott Beverages Inc./Royal
Crown International Division    2034480    06-Dec-1996    ROYAL CROWN DRAFT Cott
Beverages Inc./Royal Crown International Division    826230    09-Jan-1963   
ROYAL CROWN COLA Cott Beverages Inc./Royal Crown International Division   
2069562    01-Nov-1996    HEAD KICK



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

International

Trademark Registrations

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Afghanistan    Cott Beverages Inc./Royal Crown International Division    1199   
15-Dec-1967    ROYAL CROWN Afghanistan    Cott Beverages Inc./Royal Crown
International Division    1200    15-Dec-1967    RC Albania    Cott Beverages
Inc.    12016    07-Nov-2008    ORIENT EMPORIUM TEA CO. Albania    Cott
Beverages Inc./Royal Crown International Division    5010    13-Nov-1992   
ROYAL CROWN Albania    Cott Beverages Inc./Royal Crown International Division   
5009    13-Nov-1992    RC Albania    Cott Beverages Inc./Royal Crown
International Division    11023    20-Feb-2007    ROYAL CROWN Albania    Cott
Beverages Inc./Royal Crown International Division    11024    20-Feb-2007    RED
RAIN Albania    Cott Beverages Limited    941160    2-Oct-2007    ORIENT
EMPORIUM TEA CO Algeria    Cott Beverages Inc./Royal Crown International
Division    61881    27-Nov-1991    ROYAL CROWN Algeria    Cott Beverages
Inc./Royal Crown International Division    61880    27-Nov-1991    RC Argentina
   Cott Beverages Inc./Royal Crown International Division    2634812   
31-May-1993    ROYAL CROWN Argentina    Cott Beverages Inc./Royal Crown
International Division    2284008    28-Apr-2009    ORIENT EMPORIUM TEA CO.
Argentina    Cott Beverages Inc./Royal Crown International Division    2116557
   26-Sept-2006    DIET-RITE



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Argentina    Cott Beverages Inc./Royal Crown International Division    2284795
   28-Apr-2009    RED RAIN Argentina    DS Waters of America, Inc.    2223926   
10-Apr-08    NURSERY Armenia    Cott Beverages Inc./Royal Crown International
Division    11508    06-Mar-2007    ROYAL CROWN COLA & RC Design Armenia    Cott
Beverages Inc./Royal Crown International Division    2430    14-Oct-1997   
ROYAL CROWN Armenia    Cott Beverages Inc./Royal Crown International Division   
2988    31-Mar-1998    ROYAL CROWN COLA RC COLA & Design Aruba    Cott Beverages
Inc./Royal Crown International Division    28567    28-Apr-2010    RCQ Aruba   
Cott Beverages Inc./Royal Crown International Division    28571    28-Apr-2010
   RC Aruba    Cott Beverages Inc./Royal Crown International Division    28570
   28-Apr-2010    DIET UPPER 10 Aruba    Cott Beverages Inc./Royal Crown
International Division    28569    28-Apr-2010    UPPER 10 Aruba    Cott
Beverages Inc./Royal Crown International Division    28600    18-Mar-2010   
ROYAL CROWN Aruba    Cott Beverages Inc./Royal Crown International Division   
28568    28-Apr-2010    RC ZERO Australia    Cott Beverages Inc./Royal Crown
International Division    789019    22-Mar-1999    RC EDGE Australia    Cott
Beverages Inc./Royal Crown International Division    1139904    09-Oct-2006   
RC & Design Australia    Cott Beverages Inc./Royal Crown International Division
   673324    09-May-1997    ROYAL CROWN Australia    Cott Beverages Inc./Royal
Crown International Division    750239    07-Mar-2001    ROYAL CROWN DRAFT
Australia    DS Waters of America, Inc.    1191863    8-Aug-07    NURSERY



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Austria    Cott Beverages Inc./Royal Crown International Division    101426   
21-Dec-1992    ROYAL CROWN Austria    Cott Beverages Inc./Royal Crown
International Division    101748    27-Jan-1983    DIET-RITE Azerbaijan    Cott
Beverages Inc./Royal Crown International Division    980658    15-Apr-1998   
ROYAL CROWN Azerbaijan    Cott Beverages Inc./Royal Crown International Division
   20050476    07-Jul-2005    RC Bahamas    Cott Beverages Inc./Royal Crown
International Division    28984    07-Apr-2010    ROYAL CROWN COLA & RC Design
Bahamas    Cott Beverages Inc./Royal Crown International Division    22397   
09-Jan-2004    RC Bahamas    Cott Beverages Inc./Royal Crown International
Division    4369    10-Dec-1964    DIET-RITE Bahamas    Cott Beverages
Inc./Royal Crown International Division    3988    23-Jul-1963    ROYAL CROWN
Bahamas    Cott Beverages Inc./Royal Crown International Division    3987   
23-Jul-1963    ROYAL CROWN Bahrain    Cott Beverages Inc./Royal Crown
International Division    TM2081    18-Sep-1967    ROYAL CROWN COLA Bahrain   
Cott Beverages Inc./Royal Crown International Division    TM21444    25-Dec-1996
   RC Bahrain    Cott Beverages Inc./Royal Crown International Division    33397
   19-Jun-2003    COTT Bangladesh    Cott Beverages Inc./Royal Crown
International Division    79300    15-Mar-2003    RCQ Bangladesh    Cott
Beverages Inc./Royal Crown International Division    25827    27-Nov-2002   
ROYAL CROWN Barbados    Cott Beverages Inc./Royal Crown International Division
   81805    30-Sep-1986    ROYAL CROWN Barbados    Cott Beverages Inc./Royal
Crown International Division    815413    27-Oct-1965    DIET RITE



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Belarus    Cott Beverages Inc./Royal Crown International Division    5913   
13-Mar-1997    ROYAL CROWN Belarus    Cott Beverages Inc./Royal Crown
International Division    23324    28-Jul-2006    RC Belarus    Cott Beverages
Inc./Royal Crown International Division    42020    22-Dec-2012    RC LIGHT
Benelux    Cott Beverages Inc./Royal Crown International Division    65287   
12-Oct-1966    ROYAL CROWN Benelux    Cott Beverages Inc./Royal Crown
International Division    52116    12-Oct-1973    DIET-RITE Benelux    Cott
Beverages Inc./Royal Crown International Division    65286    12-Oct-1977    RC
Benelux    Cott Corporation    581344    14-Nov-1995    COTT Benelux    Cott
Beverages Limited    996972    05-Aug-2010    EMERGE Benelux    Cott Beverages
Limited    1175565    11-May-2009    50 5IFTY Benelux    Cott Beverages Limited
   1183872    10-Sep-2009    CARTERS STAR Benelux    Cott Beverages Limited   
1183871    10-Sep-2009    CARTERS Benelux    Hero Drinks Group (UK) Limited   
607788    17-Mar-1997    SPOOF Bolivia    Cott Beverages Inc./Royal Crown
International Division    71441C    10-Mar-1999    RC Bolivia    Cott Beverages
Inc./Royal Crown International Division    51900A    11-Apr-1977    ROYAL CROWN
Bolivia    Cott Beverages Inc./Royal Crown International Division    C78604   
15-May-2000    KICK Bolivia    Cott Beverages Inc./Royal Crown International
Division    114840C    09-Apr-2007    ROYAL CROWN COLA & RC Design Bolivia    DS
Waters of America, Inc.    112049    19-Dec-07    NURSERY Bosnia and Herzegovina
   Cott Beverages Inc./Royal Crown International Division    BAZ047493   
16-Dec-2008    ROYAL CROWN Bosnia and Herzegovina    Cott Beverages Inc./Royal
Crown International Division    BAZ047494    04-Dec-2008    RC Bosnia and
Herzegovina    Cott Beverages Inc./Royal Crown International Division   
BAZ047495    16-Dec-2008    RCQ



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Bosnia and Herzegovina    Cott Beverages Inc./Royal Crown International Division
   BAZ069870    02-Apr-2010    ROYAL CROWN Bosnia and Herzegovina    Cott
Beverages Inc./Royal Crown International Division    BAZ069869    05-Apr-2010   
RED RAIN Botswana    Cott Beverages Inc./Royal Crown International Division   
UK863    12-Sep-1988    ROYAL CROWN Botswana    Cott Beverages Inc./Royal Crown
International Division    SA4434    06-Apr-1976    RC Brazil    Cott Beverages
Inc.    818341289    04-Nov-1997    STARS & STRIPES Brazil    Cott Beverages
Inc./Royal Crown International Division    7041292    25-Dec-1979    ROYAL COLA
Brazil    Cott Beverages Inc./Royal Crown International Division    819415855   
25-Dec-1979    RC Brazil    Cott Beverages Inc./Royal Crown International
Division    818909340    01-Sep-1998    ROYAL CROWN Brazil    Cott Beverages
Inc./Royal Crown International Division    821568051    15-Oct-2002    RC EDGE
Brazil    Cott Beverages Inc./Royal Crown International Division    829520597   
04-Oct-2011    RC LIGHT Brazil    Cott Beverages Inc./Royal Crown International
Division    829707182    07-May-2008    RED RAIN Brazil    Cott Beverages
Inc./Royal Crown International Division    828490333    17-Nov-2009    RC &
Design Brazil    Cott Beverages Inc./Royal Crown International Division   
830357815    30-Jul-2009    RC ZERO Brazil    Cott Beverages Inc./Royal Crown
International Division    830633740    11-Jun-2013    RCQ Brazil    DS Waters of
America, Inc.    829286179    21-Jun-11    NURSERY Brazil    DS Waters of
America, Inc.    824981863    03-Jul-2007    LOGO [g832943image001.jpg] Brunei
Darussalam    Cott Beverages Inc./Royal Crown International Division    16187   
03-Nov-1990    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Brunei Darussalam    Cott Beverages Inc./Royal Crown International Division   
16249    22-Dec-1990    RC Bulgaria    Cott Beverages Inc./Royal Crown
International Division    20955    06-Jul-1993    RC Bulgaria    Cott Beverages
Inc./Royal Crown International Division    20515    01-Jun-1993    ROYAL CROWN
Bulgaria    Cott Beverages Inc./Royal Crown International Division    20956   
06-Jul-1993    UPPER 10 Cambodia    Cott Beverages Inc./Royal Crown
International Division    1727103    08-Jan-2003    RC Cambodia    Cott
Beverages Inc./Royal Crown International Division    1756203    25-Feb-2003   
ROYAL CROWN Caribbean Netherlands(Bonaire, St Eustatius, Saba)    Cott Beverages
Inc./Royal Crown International Division    05481    24-May-2012    RC Chile   
Cott Beverages Inc.    793204    31-Jan-1997    STARS & STRIPES Chile    Cott
Beverages Inc./Royal Crown International Division    996475    22-Oct-2012   
COTT RAIN & Design Chile    Cott Beverages Inc./Royal Crown International
Division    951553    31-May-2012    ROYAL CROWN BAM Chile    Cott Beverages
Inc./Royal Crown International Division    951552    31-May-2012    ROYAL CROWN
RAIN Chile    Cott Beverages Inc./Royal Crown International Division    918473
   21-Mar-2011    RC LIGHT Chile    Cott Beverages Inc./Royal Crown
International Division    904620    09-Dec-2010    RCQ SUN Chile    Cott
Beverages Inc./Royal Crown International Division    904619    09-Dec-2010   
RCQ TROPICAL Chile    Cott Beverages Inc./Royal Crown International Division   
904621    09-Dec-2010    RCQ FANTASY Chile    Cott Beverages Inc./Royal Crown
International Division    918472    18-May-2011    RC ZERO



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Chile    Cott Beverages Inc./Royal Crown International Division    761414   
29-Jun-2006    RCQ (Stylized) Chile    Cott Beverages Inc./Royal Crown
International Division    743916    26-Dec-2005    ROYAL CROWN COLA & RC Design
Chile    Cott Beverages Inc./Royal Crown International Division    724464   
15-Jan-1985    DIET-RITE Chile    Cott Beverages Inc./Royal Crown International
Division    1044927    03-Mar-1942    ROYAL CROWN Chile    DS Waters of America,
Inc.    803217    7-Dec-07    NURSERY China    DS Waters of America, Inc.   
6237616    28-Jan-10    NURSERY China    DS Waters of America, Inc.    3341669
   28-Jan-2010    LOGO [g832943image002.jpg] 2 China (People’s Republic)    Cott
Beverages Inc.    6633362    28-Mar-2010    BARE ALL China (People’s Republic)
   Cott Beverages Inc.    5925195    28-Nov-2009    GL-FIT China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    1289576
   28-Jun-1999    ROYAL CROWN (Chinese Characters - Huang Quan) China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    166071   
30-Nov-1982    ROYAL CROWN COLA RC (Stylized) China (People’s Republic)    Cott
Beverages Inc./Royal Crown International Division    732001    28-Feb-1995    RC
& Design China (People’s Republic)    Cott Beverages Inc./Royal Crown
International Division    262288    10-Sep-1986    UPPER 10 China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    166070   
30-Nov-1982    ROYAL CROWN China (People’s Republic)    Cott Beverages
Inc./Royal Crown International Division    5925194    28-Nov-2009    RCQ China
(People’s Republic)    Cott Beverages Inc./Royal Crown International Division   
4514356    14-Nov-2007    ROYAL CROWN COLA & RC Design

 

2  Registration not identified in independent foreign trademark database search.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

China (People’s Republic)    Cott Beverages Inc./Royal Crown International
Division    6606264    28-Mar-2010    RED ROOSTER China (People’s Republic)   
Cott Beverages Inc./Royal Crown International Division    1955876    28-Oct-2002
   KICK China (People’s Republic)    Cott Beverages Inc./Royal Crown
International Division    166072    30-Nov-1982    DIET RITE China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    725534   
21-Jan-1995    ROYAL CROWN (Outlined Chinese Characters) China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    6726412
   07-Apr-2010    RC & Design (color) China (People’s Republic)    Cott
Beverages Inc./Royal Crown International Division    5491798    07-Jun-2009   
COTT China (People’s Republic)    Cott Beverages Inc./Royal Crown International
Division    6176650    21-Mar-2010    COTT (in Chinese) China (People’s
Republic)    Cott Beverages Inc./Royal Crown International Division    5491797
   21-Nov-2009    COTT China (People’s Republic)    Cott Beverages Inc./Royal
Crown International Division    6176649    14-Jan-2010    COTT (in Chinese)
Colombia    Cott Beverages Inc.    405439    30-Jul-2010    ORIENT EMPORIUM TEA
CO. Colombia    Cliffstar LLC    454463    28-Jun-2012    GOLDEN CROWN Colombia
   Cott Beverages Inc./Royal Crown International Division    457253   
24-Aug-2012    COTT RAIN Colombia    Cott Beverages Inc./Royal Crown
International Division    454408    27-Jun-2012    ROYAL CROWN RAIN Colombia   
Cott Beverages Inc./Royal Crown International Division    448464    18-Apr-2012
   ROYAL CROWN BAM Colombia    Cott Beverages Inc./Royal Crown International
Division    442961    29-Feb-2012    RED RAIN Colombia    Cott Beverages
Inc./Royal Crown International Division    92841    26-Jun-1978    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Colombia    Cott Beverages Inc./Royal Crown International Division    172327   
26-Jan-1995    RC Columbia    DS Waters of America, Inc.    345609    27-Nov-07
   NURSERY Congo, Republic of    Cott Beverages Inc./Royal Crown International
Division    3632C    28-Aug-1987    RC Congo, Republic of    Cott Beverages
Inc./Royal Crown International Division    3633C    28-Aug-1987    ROYAL CROWN
Costa Rica    DS Waters of America, Inc.    174231    08-May-2008    NURSERY
Costa Rica    Cott Beverages Inc./Royal Crown International Division    75945   
26-Jun-1991    ROYAL CROWN Costa Rica    Cott Beverages Inc./Royal Crown
International Division    28806    06-Nov-1990    RC (Stylized) Costa Rica   
Cott Beverages Inc./Royal Crown International Division    207003    04-Feb-2011
   RC Costa Rica    Cott Beverages Inc./Royal Crown International Division   
230218    30-Sep-2013    RC LIGHT Costa Rica    Cott Beverages Inc./Royal Crown
International Division    230220    30-Sep-2013    RCQ Croatia    Cott Beverages
Inc./Royal Crown International Division    Z20040208    10-Feb-2004    RC
Croatia    Cott Beverages Inc./Royal Crown International Division    Z20040209
   10-Feb-2004    RCQ Croatia    Cott Beverages Inc./Royal Crown International
Division    Z20041531    04-Oct-2004    RCQ (Stylized) Croatia    Cott Beverages
Inc./Royal Crown International Division    Z20060595    11-Dec-2006    ROYAL
CROWN Croatia    Cott Beverages Inc./Royal Crown International Division   
Z20060594    11-Dec-2006    RED RAIN Croatia    Cott Beverages Inc./Royal Crown
International Division    Z941764    16-May-1996    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Cuba    Cott Beverages Inc./Royal Crown International Division    115017   
20-Jul-1984    ROYAL CROWN COLA RC (Stylized) Curacao    Cott Beverages
Inc./Royal Crown International Division    4906    28-Apr-2012    RC Cyprus,
Republic of    Cott Beverages Inc./Royal Crown International Division    10554
   03-May-1967    RC & Design Cyprus, Republic of    Cott Beverages Inc./Royal
Crown International Division    10552    03-May-1967    ROYAL CROWN (English &
Greek Characters) Czech Republic    Cott Beverages Inc./Royal Crown
International Division    211950    25-Aug-1998    KICK Czech Republic    Cott
Beverages Inc./Royal Crown International Division    164169    17-Sep-1979    RC
Czech Republic    Cott Beverages Inc./Royal Crown International Division   
221169    22-Nov-1999    ROYAL CROWN Czech Republic    Cott Beverages Limited   
996972    11-Mar-2009    EMERGE Czech Republic    Cott Beverages Limited   
467589    27-Apr-2009    U FORCE device Denmark    Cott Beverages Inc./Royal
Crown International Division    VR197000734    20-Feb-1970    ROYAL CROWN
Denmark    Cott Beverages Inc./Royal Crown International Division    VR197000737
   20-Feb-1970    DIET-RITE Denmark    Cott Beverages Limited    996972   
23-Apr-2010    EMERGE Dominican Republic    Cliffstar LLC    198911   
31-Oct-2012    GOLDEN CROWN Dominican Republic    Cott Beverages Inc./Royal
Crown International Division    17477    24-Apr-1969    RC Dominican Republic   
Cott Beverages Inc./Royal Crown International Division    17481    24-Apr-1969
   UPPER 10 Dominican Republic    Cott Beverages Inc./Royal Crown International
Division    17480    24-Apr-1969    ROYAL CROWN Dominican Republic    Cott
Beverages Inc./Royal Crown International Division    153474    17-Mar-2006   
ROYAL CROWN COLA & RC Design Ecuador    Cott Beverages Inc./Royal Crown
International Division    2573    27-Mar-1942    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Ecuador    Cott Beverages Inc./Royal Crown International Division    110   
17-Apr-1973    RC Ecuador    Cott Beverages Inc./Royal Crown International
Division    428495    18-Dec-1995    DIET-RITE Ecuador    Cott Beverages
Inc./Royal Crown International Division    262912    06-Feb-2012    RCQ Egypt   
Cott Beverages Inc./Royal Crown International Division    90789    04-Dec-1997
   ROYAL CROWN (Stylized English & Arabic Characters) Egypt    Cott Beverages
Inc./Royal Crown International Division    43700    15-Sep-1968    RC Egypt   
Cott Beverages Inc./Royal Crown International Division    43701    15-Sep-1968
   ROYAL CROWN El Salvador    DS Waters of America, Inc.    110121   
08-JAN-2009    NURSERY El Salvador    Cott Beverages Inc./Royal Crown
International Division    127 book 100    30-Jan-2008    ROYAL CROWN COLA RC &
Design Estonia    Cott Beverages Inc./Royal Crown International Division   
44958    21-Apr-2008    RC & Design Estonia    Cott Beverages Inc./Royal Crown
International Division    29909    13-Dec-1999    KICK Estonia    Cott Beverages
Inc./Royal Crown International Division    19289    19-Apr-1996    ROYAL CROWN
Ethiopia    Cott Beverages Inc./Royal Crown International Division    3035   
22-Jul-1999    RC Ethiopia    Cott Beverages Inc./Royal Crown International
Division    3034    22-Jul-1999    ROYAL CROWN European Community    Cott
Beverages Inc./Royal Crown International Division    1393701    26-Feb-01    RC
EDGE European Community    Cott Beverages Inc./Royal Crown International
Division    576041    17-NOV-1998    HEAD KICK European Community    Cott
Beverages Inc./Royal Crown International Division    8673162    19-May-2010   
UPPER 10



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

European Community    Cott Beverages Inc./Royal Crown International Division   
8774119    15-Jun-2010    RC LIGHT European Community    Cott Beverages
Inc./Royal Crown International Division    4338067    19-JUN-2006    RC European
Community    Cott Beverages Inc./Royal Crown International Division    4338075
   29-May-2008    ROYAL CROWN European Community    Cott Beverages Inc./Royal
Crown International Division    4380143    25-Apr-2006    RC & Design European
Community    Cott Beverages Inc./Royal Crown International Division    4436473
   10-May-2007    DIET RITE European Community    Cott Beverages Inc./Royal
Crown International Division    4436481    24-May-2006    RCQ European Community
   DS Waters of America, Inc.    2628451    30-Aug-2004    LOGO
[g832943gra007.jpg] European Community    DS Waters of America, Inc.    1814110
   19-Dec-2001    European Union    Cott Beverages Limited    6198949   
25-July-2008    ALL AND NOTHING European Union    Cott Beverages Limited   
5847629    13-Mar-2008    LOGO [g832943gra004.jpg] European Union    Cott
Beverages Limited    5801105    17-Apr-2008    BARE ALL European Union    Sangs
(Banff) Limmited    8271132    22-Nov-2009    LOGO [g832943gra001.jpg]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

European Union    Cott Beverages Limited    2655900    14-Aug-2003    LOGO
[g832943gra014.jpg] European Union    Cott Beverages Limited    1211010   
12-Sept-2000    BEN SHAWS European Union    Cott Beverages Limited    9017121   
24-Aug-2010    CARTER European Union    Cott Beverages Limited    8932932   
5-Oct-2010    COTT European Union    Cott Beverages Limited    6790158   
13-Dec-2008    LOGO [g832943gra012.jpg] European Union    Cott Beverages Limited
   6021687    22-May-2008    GL-7 European Union    Sangs (Banff) Limited   
8271199    21-Oct-2009    JETPOP European Union    Cott Beverages Limited   
9017195    27-Sept-2010    JUICEFUL European Union    Cott Beverages Limited   
2655892    26-Sept-2003    MACAW European Union    Sangs (Banff) Limited   
8270944    21-Oct-2009    MacB European Union    Cott Beverages Limited   
6164297    11-Sept-2008    No Can’t Do European Union    Cott Beverages Limited
   5934435    25-Apr-2008    ORIENT EMPORIUM TEA CO European Union    Cott
Beverages Limited    8500084    27-Jan-2010    RED RAIN European Union    Cott
Beverages Limited    8385262    12-Jan-2010    RED ROOSTER ENERGY SHOT European
Union    Cott Beverages Limited    3033172    20-Dec-2004    RED ROOSTER
European Union    Suso Drinks Limited    9793217    18-Aug-2011    STAND UP.
STAND OUT. European Union    Cott Beverages Limited    7548662    20-Apr-2011   
SUSO European Union    Cott Beverages Limited    5246723    20-May-2009    SUSO
European Union    Cott Beverages Limited    6928584    9-June-2009    SUSOLOGY
European Union    Cott Beverages Limited    8387334    12-Jan-2010    LOGO
[g832943gra010.jpg] Fiji    Cott Beverages Inc./Royal Crown International
Division    3970    11-Oct-1961    ROYAL CROWN COLA



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Finland    Cott Beverages Inc./Royal Crown International Division    58291   
21-Apr-1971    DIET RITE Finland    Cott Beverages Inc./Royal Crown
International Division    57662    09-Nov-1970    ROYAL CROWN France    Cott
Beverages Inc./Royal Crown International Division    1470582    26-Jul-1968   
ROYAL CROWN France    Cott Beverages Inc./Royal Crown International Division   
1470581    26-Jul-1968    RC France    Cott Beverages Inc./Royal Crown
International Division    95593742    23-Oct-1995    ROYAL CROWN DRAFT France   
Cott Beverages Limited    093659405    23-June-2009    CARTERS STAR France   
Cott Beverages Limited    093654844    04-June-2009    CARTERS France    Cott
Beverages Limited    996972       EMERGE France    Cott Beverages Limited   
93640210    30-Mar-2009    RED RAIN Gaza District    Cott Beverages Inc./Royal
Crown International Division    3322    14-Sep-1996    RC Gaza District    Cott
Beverages Inc./Royal Crown International Division    3321    14-Sep-1996   
ROYAL CROWN Gaza District    Cott Beverages Inc./Royal Crown International
Division    13517    06-Jul-2009    Tattoo Logo Gaza District    Cott Beverages
Inc./Royal Crown International Division    5860    30-Jan-2000    ROYAL CROWN
COLA & RC Design (in English) (Label in color) Gaza District    Cott Beverages
Inc./Royal Crown International Division    5859    30-Jan-2000    ROYAL CROWN
COLA & RC Design (in Arabic) (Label in color) Georgia    Cott Beverages
Inc./Royal Crown International Division    4362    17-Jan-1997    ROYAL CROWN
Georgia    Cott Beverages Inc./Royal Crown International Division    4361   
16-Jan-1997    ROYAL CROWN COLA RC (Stylized) Germany    Cott Beverages
Inc./Royal Crown International Division    39510662    05-Dec-1995    ROYAL
CROWN COLA RC COLA (Stylized) Germany    Cott Beverages Inc./Royal Crown
International Division    39539153    12-Feb-1996    ROYAL CROWN DRAFT



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Germany    Cott Beverages Inc./Royal Crown International Division    786315   
31-Mar-1964    DIET-RITE Germany    Cott Beverages Inc./Royal Crown
International Division    2097827    02-Aug-1995    UPPER 10 Germany    Cott
Beverages Inc./Royal Crown International Division    779444    15-Dec-1959   
ROYAL CROWN Ghana    Cott Beverages Inc./Royal Crown International Division   
17853    06-May-1978    ROYAL CROWN Ghana    Cott Beverages Inc./Royal Crown
International Division    B17912    06-May-1971    RC (Stylized) Greece    Cott
Beverages Inc./Royal Crown International Division    58128    03-Feb-1977   
DIET RITE Greece    Cott Beverages Inc./Royal Crown International Division   
46834    11-Aug-1971    RC Greece    Cott Beverages Inc./Royal Crown
International Division    129463    29-May-1996    ROYAL CROWN Greece    Cott
Beverages Inc./Royal Crown International Division    153347    17-Dec-2009    RC
ZERO Greece    Cott Beverages Limited    226490    02-Oct-2014    EMERGE
Guatemala    Cott Beverages Inc./Royal Crown International Division    22789   
17-Nov-1970    ROYAL CROWN Guatemala    Cott Beverages Inc./Royal Crown
International Division    22791    17-Nov-1970    RC Guatemala    Cott Beverages
Inc./Royal Crown International Division    20525    18-Mar-1969    DIET-RITE
Guatemala    Cott Beverages Inc./Royal Crown International Division    487530221
   18-Feb-1942    ROYAL CROWN Guatemala    Cott Beverages Inc./Royal Crown
International Division    20526    18-Mar-1969    UPPER 10 (Stylized) Guatemala
   Cott Beverages Inc./Royal Crown International Division    174209   
07-Feb-2011    EDGE Guatemala    DS Waters of America, Inc.    182861   
4-May-12    NURSERY



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Guyana    Cott Beverages Inc./Royal Crown International Division    10051C   
02-Oct-1976    ROYAL CROWN Guyana    Cott Beverages Inc./Royal Crown
International Division    22663    28-May-2008    RED RAIN Haiti    Cott
Beverages Inc./Royal Crown International Division    234143    06-Oct-2004   
ROYAL CROWN Haiti    Cott Beverages Inc./Royal Crown International Division   
311139    07-May-1973    RC Honduras    Cott Beverages Inc./Royal Crown
International Division    22549    22-Oct-1975    RC Honduras    Cott Beverages
Inc./Royal Crown International Division    23190    20-Sep-1976    ROYAL CROWN
Honduras    Cott Beverages Inc./Royal Crown International Division    81108   
26-Mar-2001    UPPER 10 Hong Kong    DS Services of America, Inc.    300163124
   02-Aug-2004    LOGO [g832943gra006.jpg] 3 Hong Kong    Cott Beverages Inc.   
300855405    17-Aug-2007    ORIENT EMPORIUM TEA CO. Hong Kong    Cott Beverages
Inc.    300842779    29-Mar-2007    GL-FIT Hong Kong    Cott Beverages
Inc./Royal Crown International Division    300842788    29-Mar-2007    RCQ Hong
Kong    Cott Beverages Inc./Royal Crown International Division    300842797   
29-Mar-2007    UPPER 10 Hong Kong    Cott Beverages Inc./Royal Crown
International Division    300685666    06-Feb-2007    COTT Hong Kong    Cott
Beverages Inc./Royal Crown International Division    300915057    8-Jan-2008   
COTT (in Chinese) Hong Kong    Cott Beverages Inc./Royal Crown International
Division    9781965    16-Oct-1965    ROYAL CROWN COLA

 

 

3  Registration not identified in independent foreign trademark database search.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Hungary    Cott Beverages Inc./Royal Crown International Division    143507   
28-Mar-1997    RC Hungary    Cott Beverages Inc./Royal Crown International
Division    133619    30-Mar-1993    UPPER 10 Hungary    Cott Beverages
Inc./Royal Crown International Division    154446    05-Oct-1998    ROYAL CROWN
Hungary    Cott Beverages Inc./Royal Crown International Division    190510   
07-Aug-2007    RC & Design Hungary    Cott Beverages Limited    996972   
11-Mar-2009    EMERGE Hungary    Cott Beverages Limited    199160    24-Apr-2009
   LOGO [g832943gra010.jpg] Iceland    Cott Beverages Inc./Royal Crown
International Division    2092007    06-Feb-2007    ROYAL CROWN COLA & RC Design
Iceland    Cott Beverages Inc./Royal Crown International Division    1162013   
31-Jan-2013    RCQ Iceland    Cott Beverages Inc./Royal Crown International
Division    1152013    31-Jan-2013    RC Iceland    Cott Beverages Inc./Royal
Crown International Division    1142013    31-Jan-2013    ROYAL CROWN Iceland   
Cott Beverages Inc./Royal Crown International Division    1132013    31-Jan-2013
   RED RAIN India    Cott Beverages Inc./Royal Crown International Division   
639691    06-Jun-2007    RCQ (Stylized) India    Cott Beverages Inc./Royal Crown
International Division    909192    21-May-2005    RC EDGE India    Cott
Beverages Inc./Royal Crown International Division    1267219    14-Mar-2008   
RCQ



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

India    Cott Beverages Inc./Royal Crown International Division    1149220   
05-May-2005    COTT India    Cott Beverages Inc./Royal Crown International
Division    337035    03-Jul-1980    ROYAL CROWN India    Cott Beverages
Inc./Royal Crown International Division    665825    16-May-1995    ROYAL CROWN
COLA RC COLA (Stylized) India    Cott Beverages Inc./Royal Crown International
Division    265536    23-Feb-1972    RC (Stylized) India    Cott Beverages
Limited    1957346    15-May-2013    EMERGE Indonesia    Cott Beverages
Inc./Royal Crown International Division    IDM000018600    18-Mar-1968    ROYAL
CROWN Indonesia    Cott Beverages Inc./Royal Crown International Division   
448987    14-Jun-2000    KICK Indonesia    Cott Beverages Inc./Royal Crown
International Division    457082    22-Apr-1999    RC EDGE Indonesia    Cott
Beverages Inc./Royal Crown International Division    445284    01-May-2000    RC
Indonesia    DS Waters of America, Inc.    IDM000191315    23-Jan-09    NURSERY
Iran (Islamic Republic of)    Cott Beverages Inc./Royal Crown International
Division    158199    14-Sep-2008    RC Iraq    Cott Beverages Inc./Royal Crown
International Division    6011    26-Nov-2013    UPPER 10 Israel    Cott
Beverages Inc.    90836    08-Oct-1996    COTT Israel    Cott Beverages Inc.   
88825    08-Oct-1996    COTT Ireland    Cott Beverages Limited    241884   
29-July-2009    CARTERS STAR Ireland    Cott Beverages Limited    996972   
28-July-2009    EMERGE Ireland    Cott Beverages Limited    221106   
04-Apr-2001    RED ROOSTER Israel    Cott Beverages Inc./Royal Crown
International Division    262217    19-Jan-2014    RC NEO Israel    Cott
Beverages Inc./Royal Crown International Division    235575    05-Mar-2012    RC
(Arabic Characters) Israel    Cott Beverages Inc./Royal Crown International
Division    221833    08-Nov-2009    Tattoo Logo



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Israel    Cott Beverages Inc./Royal Crown International Division    207425   
06-May-2009    RC Israel    Cott Beverages Inc./Royal Crown International
Division    207427    08-Nov-2009    RC COLA ONE Israel    Cott Beverages
Inc./Royal Crown International Division    208203    08-Nov-2009    RC COLA FREE
Israel    Cott Beverages Inc./Royal Crown International Division    127345   
06-Apr-2000    RC EDGE Israel    Cott Beverages Inc./Royal Crown International
Division    156307    02-Jun-2003    RCQ Israel    Cott Beverages Inc./Royal
Crown International Division    236854    05-Aug-2012    ICON Israel    Cott
Beverages Inc./Royal Crown International Division    236853    01-Jan-2013    RC
COLA LEMON Israel    Cott Beverages Inc./Royal Crown International Division   
236855    01-Jan-2013    DIET RC COLA Israel    Cott Beverages Inc./Royal Crown
International Division    219310    08-Mar-2009    UPPER 10 Israel    Cott
Beverages Inc./Royal Crown International Division    70517    06-Dec-1992   
ROYAL CROWN Israel    Cott Beverages Inc./Royal Crown International Division   
70518    06-Dec-1992    ROYAL CROWN COLA RC (Stylized) Israel    Cott Beverages
Inc./Royal Crown International Division    70519    17-Mar-1993    UPPER 10
(Stylized) Israel    Cott Beverages Inc./Royal Crown International Division   
70515    17-Mar-1993    DIET RITE Italy    Cott Beverages Inc./Royal Crown
International Division    1043598    11-Jan-1967    DIET-RITE Italy    Cott
Beverages Inc./Royal Crown International Division    720619    27-Sep-1997   
ROYAL CROWN DRAFT Italy    Cott Beverages Inc./Royal Crown International
Division    1272710    14-Feb-1968    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Italy    Cott Beverages Inc./Royal Crown International Division    989334   
30-Dec-2005    RC EDGE Italy    Cott Beverages Inc./Royal Crown International
Division    1272720    14-Feb-1968    RC Italy    Cott Beverages Inc./Royal
Crown International Division    1316594    15-Jul-2010    RC ZERO Italy    Cott
Beverages Limited    1094195    15-Feb-2008    EMERGE Jamaica    Cott Beverages
Inc./Royal Crown International Division    52032    25-Apr-2008    RED RAIN
Jamaica    Cott Beverages Inc./Royal Crown International Division    48109   
08-Dec-2006    ROYAL CROWN COLA RC & Design Jamaica    Cott Beverages Inc./Royal
Crown International Division    26790    01-Aug-1996    UPPER 10 Jamaica    DS
Waters of America, Inc.    51887    4-Apr-08    NURSERY Japan    Cott Beverages
Inc./Royal Crown International Division    4116722    20-Feb-1998    DIET RITE
Japan    Cott Beverages Inc./Royal Crown International Division    4195568   
09-Oct-1998    ROYAL CROWN DRAFT Japan    Cott Beverages Inc./Royal Crown
International Division    4199861    16-Oct-1998    ROYAL CROWN Japan    Cott
Beverages Inc./Royal Crown International Division    5106214    18-Jan-2008   
RC & Design Japan    DS Waters of America, Inc.    5117890    14-Mar-08   
NURSERY Jordan    Cott Beverages Inc./Royal Crown International Division   
74601    25-Apr-2004    RCQ Jordan    Cott Beverages Inc./Royal Crown
International Division    18440    11-Nov-1971    ROYAL CROWN Jordan    Cott
Beverages Inc./Royal Crown International Division    14364    11-Nov-1971    RC
Kazakhstan    Cott Beverages Inc./Royal Crown International Division    8098   
30-Dec-1998    KICK



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Kazakhstan    Cott Beverages Inc./Royal Crown International Division    7107   
08-Jun-1998    ROYAL CROWN Kazakhstan    Cott Beverages Inc./Royal Crown
International Division    19651    30-Jan-2006    RC & Design Kazakhstan    Cott
Beverages Inc./Royal Crown International Division    27047    17-Nov-2008    RCQ
Kenya    Cott Beverages Inc./Royal Crown International Division    26133   
25-May-1979    ROYAL CROWN COLA RC (Stylized) Korea, Republic of    Cliffstar
LLC    1037868    16-May-2014    CHADWICK BAY Korea, Republic of    Cott
Beverages Inc./Royal Crown International Division    658956    18-Apr-2006   
ROYAL CROWN COLA & RC Design Korea, Republic of    Cott Beverages Inc./Royal
Crown International Division    460261    07-Dec-1999    RC EDGE Kosovo    Cott
Beverages Inc./Royal Crown International Division    13252    02-Sep-2014   
KICK Kosovo    Cott Beverages Inc./Royal Crown International Division    11734
   26-Sep-2013    RCQ EXOTIC Kosovo    Cott Beverages Inc./Royal Crown
International Division    11735    26-Sep-2013    RCQ BITTER LEMON Kosovo   
Cott Beverages Inc./Royal Crown International Division    8012    29-May-2012   
ROYAL CROWN COLA & RC Design Kosovo    Cott Beverages Inc./Royal Crown
International Division    8013    29-May-2012    RED RAIN Kosovo    Cott
Beverages Inc./Royal Crown International Division    8862    21-Jan-2013    RCQ
Kosovo    Cott Beverages Inc./Royal Crown International Division    8861   
21-Jan-2013    ORIENT EMPORIUM TEA CO. Kosovo    Cott Beverages Inc./Royal Crown
International Division    11736    26-Sep-2013    RCQ ORANGE Kuwait    Cott
Beverages Inc.    57503    23-Apr-2006    COTT Kuwait    Cott Beverages
Inc./Royal Crown International Division    17230    30-Sep-1985    UPPER 10
(English & Arabic Characters)



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Kuwait    Cott Beverages Inc./Royal Crown International Division    8833   
18-Feb-1978    DIET-RITE (English & Arabic Characters) Kuwait    Cott Beverages
Inc./Royal Crown International Division    8834    18-Feb-1978    ROYAL CROWN
(Arabic Characters) Kuwait    Cott Beverages Inc./Royal Crown International
Division    8836    18-Feb-1978    RC (Arabic Characters) Kuwait    Cott
Beverages Inc./Royal Crown International Division    3519    14-Oct-1968    RC
Kuwait    Cott Beverages Inc./Royal Crown International Division    41780   
31-Oct-2000    RC EDGE Kuwait    Cott Beverages Inc./Royal Crown International
Division    3713    14-Oct-1968    ROYAL CROWN Kuwait    Cott Beverages
Inc./Royal Crown International Division    50622    16-Feb-2003    RCQ Kyrgyz
Republic    Cott Beverages Inc./Royal Crown International Division    7295   
31-Mar-2005    RC & Design Kyrgyz Republic    Cott Beverages Inc./Royal Crown
International Division    2701    20-Dec-1995    ROYAL CROWN Kyrgyz Republic   
Cott Beverages Inc./Royal Crown International Division    4132    30-Dec-1997   
KICK Laos    Cott Beverages Inc./Royal Crown International Division    9943   
18-Sep-2002    ROYAL CROWN Laos    Cott Beverages Inc./Royal Crown International
Division    9942    18-Sep-2002    RC Latvia    Cott Beverages Inc./Royal Crown
International Division    M54696    20-Mar-2005    RC Latvia    Cott Beverages
Inc./Royal Crown International Division    M34880    20-Dec-1996    ROYAL CROWN
Latvia    Cott Beverages Inc./Royal Crown International Division    M40210   
20-Mar-1998    KICK Lebanon    Cott Beverages Inc./Royal Crown International
Division    80683    25-Sep-1969    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Lebanon    Cott Beverages Inc./Royal Crown International Division    82447   
12-Feb-1970    ROYAL CROWN (Arabic Characters) Lebanon    Cott Beverages
Inc./Royal Crown International Division    68738    26-Jan-1966    DIET-RITE
(English & Arabic Characters) Lebanon    Cott Beverages Inc./Royal Crown
International Division    82446    12-Feb-1970    RC (Arabic Characters) Lebanon
   Cott Beverages Inc./Royal Crown International Division    80682   
24-Sep-1969    RC Lebanon    Cott Beverages Inc./Royal Crown International
Division    107431    06-Jul-2006    RCQ (Stylized) Lesotho    Cott Beverages
Inc./Royal Crown International Division    LSM0700012    24-Oct-2008    ROYAL
CROWN COLA & RC Design Lesotho    Cott Beverages Inc./Royal Crown International
Division    LSM9002820    31-Jul-1967    RC Lesotho    Cott Beverages Inc./Royal
Crown International Division    LSM9001883    12-Sep-1967    ROYAL CROWN Liberia
   Cott Beverages Inc./Royal Crown International Division    41289274   
18-Nov-1959    ROYAL CROWN Liberia    Cott Beverages Inc./Royal Crown
International Division    200400047    18-May-2004    RC Libya    Cott Beverages
Inc./Royal Crown International Division    10157    2/7/2007    DIET RITE &
Design Libya    Cott Beverages Inc./Royal Crown International Division    10156
   2/7/2007    ROYAL CROWN COLA & RC Design Lithuania    Cott Beverages
Inc./Royal Crown International Division    24909    29-May-1997    ROYAL CROWN
Lithuania    Cott Beverages Inc./Royal Crown International Division    32577   
08-Apr-1999    KICK Lithuania    Cott Beverages Inc./Royal Crown International
Division    50920    10-Feb-2006    RC Macau    Cott Beverages Inc.    N27077   
03-Jan-2008    ORIENT EMPORIUM TEA CO.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Macau    Cott Beverages Inc.    N27078    03-Jan-2008    ORIENT EMPORIUM TEA CO.
Macau    Cott Beverages Inc./Royal Crown International Division    N26982   
30-Jul-2007    RCQ Macau    Cott Beverages Inc./Royal Crown International
Division    5665M    12-Feb-1988    RC Macau    Cott Beverages Inc./Royal Crown
International Division    5668M    12-Feb-1988    ROYAL CROWN Macau    Cott
Beverages Inc./Royal Crown International Division    5667M    12-Feb-1988   
DIET-RITE Macau    Cott Beverages Inc./Royal Crown International Division   
N23288    07-Dec-2006    COTT Macedonia    Cott Beverages Inc.    14995   
03-Mar-2008    ORIENT EMPORIUM TEA CO. Macedonia    Cott Beverages Inc./Royal
Crown International Division    13697    11-Feb-2008    ROYAL CROWN Macedonia   
Cott Beverages Inc./Royal Crown International Division    13695    11-Feb-2008
   RED RAIN Macedonia    Cott Beverages Inc./Royal Crown International Division
   1853    05-Feb-1996    ROYAL CROWN Macedonia    Cott Beverages Inc./Royal
Crown International Division    2243    05-Mar-1996    UPPER 10 Macedonia   
Cott Beverages Inc./Royal Crown International Division    5333    13-Jul-1997   
ROYAL CROWN COLA RC (Stylized) Macedonia    Cott Beverages Inc./Royal Crown
International Division    13064    10-Mar-2005    KICK Macedonia    Cott
Beverages Limited    941160    02-Oct-2007    ORIENT EMPORIUM TEA CO Madagascar
   Cott Beverages Inc./Royal Crown International Division    298    23-Mar-1995
   RC Madagascar    Cott Beverages Inc./Royal Crown International Division   
296    23-Mar-1995    ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Malawi    Cott Beverages Inc./Royal Crown International Division    108562   
31-Oct-1962    ROYAL CROWN COLA Malaya    Cott Beverages Inc./Royal Crown
International Division    M049284    04-Jan-1968    ROYAL CROWN COLA Malta   
Cott Beverages Inc./Royal Crown International Division    8570    02-Mar-1966   
ROYAL CROWN Martinique    Cott Beverages Inc./Royal Crown International Division
   M49283    04-Jan-1968    ROYAL CROWN COLA RC (Stylized) Martinique    Cott
Beverages Inc./Royal Crown International Division    M49284    04-Jan-1968   
ROYAL CROWN COLA Mauritius    Cott Beverages Inc./Royal Crown International
Division    146922013    28-Jun-2013    RC Mauritius    Cott Beverages
Inc./Royal Crown International Division    146932013    28-Jun-2013    ROYAL
CROWN Mauritius    Cott Beverages Inc./Royal Crown International Division   
A24133    29-Jun-1982    ROYAL CROWN RC & Design Mexico    Cott Corporation   
1047802    30-Jun-2008    AGUA MIST / AQUA MIST Mexico    Cott Corporation   
1005619    05-Oct-2007    AMERICAN CLASSIC Mexico    Cott Corporation    1005618
   05-Oct-2007    AQUEL Mexico    Cott Corporation    1004667    27-Sep-2007   
COTT EAU NATURELLE Mexico    Cott Corporation    1005625    05-Oct-2007    DR.
EXTREME Mexico    Cott Corporation    1011396    15-Nov-2007    DR. STRIPES
Mexico    Cott Corporation    1005624    05-Oct-2007    EMERGE Mexico    Cott
Corporation    1004666    27-Sep-2007    GL-7 Mexico    Cott Corporation   
1005623    05-Oct-2007    GLFIT Mexico    Cott Corporation    1005621   
05-Oct-2007    MOUNTAIN STARS Mexico    Cott Corporation    1060056   
09-Sep-2008    ORIENT EMPORIUM TEA CO. Mexico    Cott Corporation    1005622   
05-Oct-2007    SILVER PEAK Mexico    Cott Corporation    1005614    05-Oct-2007
   SO CLEAR Mexico    Cott Corporation    1005615    05-Oct-2007    SO CLEAR
Mexico    Cott Corporation    516113    31-Jan-1996    STARS & STRIPES Mexico   
Cott Corporation    1097377    24-Apr-2009    STARS & STRIPES & Design Mexico   
Cott Corporation    1005620    05-Oct-2007    STARS UP



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Mexico    Cott Corporation    1005617    05-Oct-2007    SUN MOUNTAIN Mexico   
Cott Corporation    1005616    05-Oct-2007    TWICE UP Mexico    DS Waters of
America, LP    1024564    20-Feb-08    NURSERY Mexico    Danone Waters of North
America, Inc.    430226    27-Jan-93    SPARKLETTS Mexico    DS Waters of
America, LP    911955    30-Nov-2005    LOGO [g832943gra013.jpg] Mexico    DS
Waters of America, LP    928568    11-Apr-2006    LOGO [g832943gra011.jpg]
Mexico    DS Waters of America, LP    913221    09-Dec-2005    LOGO
[g832943gra009.jpg] Mexico    DS Waters of America, LP    776090    30-Jan-2003
   LOGO [g832943gra007.jpg] Mexico    DS Waters of America, LP    914751   
20-Dec-2005    LOGO [g832943gra005.jpg] Mexico    DS Waters of America, LP   
911899    30-Nov-2005    LOGO [g832943gra005.jpg] Mexico    DS Waters of
America, LP    945847    28-Jul-2006    LOGO [g832943gra002.jpg] Mexico    DS
Waters of America, LP    914752    20-Dec-2005    LOGO [g832943gra002.jpg]
Mexico    Suntory Water Group, Inc.    687862    27-Feb-2001    LOGO
[g832943gra006.jpg] Moldova    Cott Beverages Inc./Royal Crown International
Division    3439    22-Feb-1996    ROYAL CROWN Moldova    Cott Beverages
Inc./Royal Crown International Division    18496    19-Mar-2008    ORIENT
EMPORIUM TEA CO. Moldova    Cott Beverages Inc./Royal Crown International
Division    12430    04-Mar-2004    RC Monaco    Cott Beverages Inc./Royal Crown
International Division    R0424235    15-Jul-2004    RC



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Monaco    Cott Beverages Inc./Royal Crown International Division    R9516083   
09-Apr-1970    ROYAL CROWN Monaco    Cott Beverages Inc./Royal Crown
International Division    R9516084    09-Apr-1970    DIET-RITE Morocco    Cott
Beverages Inc./Royal Crown International Division    R46315    21-Mar-1991    RC
Morocco    Cott Beverages Inc./Royal Crown International Division    R46316   
21-Mar-1991    RC (Arabic Characters) Morocco    Cott Beverages Inc./Royal Crown
International Division    R46314    21-Mar-1991    ROYAL CROWN (Arabic
Characters) Morocco    Cott Beverages Inc./Royal Crown International Division   
R46313    21-Mar-1991    ROYAL CROWN Myanmar    Cott Beverages Inc./Royal Crown
International Division    3079    25-Jul-1995    ROYAL CROWN Myanmar    Cott
Beverages Inc./Royal Crown International Division    3075    25-Jul-1995    RC
Myanmar    Cott Beverages Inc./Royal Crown International Division    3076   
25-Jul-1995    DIET RITE Myanmar    Cott Beverages Inc./Royal Crown
International Division    3074    25-Jul-1995    UPPER 10 Namibia    Cott
Beverages Inc./Royal Crown International Division    20040354    05-Jul-2006   
RC Namibia    Cott Beverages Inc./Royal Crown International Division    68042   
12-Feb-1968    ROYAL CROWN COLA Namibia    Cott Beverages Inc./Royal Crown
International Division    71329    27-Jul-1971    ROYAL CROWN Netherlands
Antilles    Cott Beverages Inc./Royal Crown International Division    13549   
27-Jun-2008    ROYAL CROWN Netherlands Antilles    Cott Beverages Inc./Royal
Crown International Division    14627    19-Mar-2010    RC ZERO Netherlands
Antilles    Cott Beverages Inc./Royal Crown International Division    14628   
19-Mar-2010    RCQ



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Netherlands Antilles    Cott Beverages Inc./Royal Crown International Division
   14629    19-Mar-2010    UPPER 10 Netherlands Antilles    Cott Beverages
Inc./Royal Crown International Division    14630    19-Mar-2010    DIET UPPER 10
New Zealand    Cott Beverages Inc./Royal Crown International Division    262155
   12-Nov-1999    ROYAL CROWN New Zealand    Cott Beverages Inc./Royal Crown
International Division    240072    10-Aug-1998    RC COLA (Stylized) New
Zealand    Cott Beverages Inc./Royal Crown International Division    285601   
03-Dec-1997    ROYAL CROWN DRAFT Nicaragua    DS Waters of America, Inc.   
0800741LM    11-Apr-08    NURSERY Nigeria    Cott Beverages Inc./Royal Crown
International Division    28480    28-Apr-1992    ROYAL CROWN COLA RC (Stylized)
Nigeria    Cott Beverages Inc./Royal Crown International Division    41942   
29-May-1991    UPPER 10 Norway    Cott Beverages Inc.    274485    12-Feb-2014
   RC ZERO Norway    Cott Beverages Inc./Royal Crown International Division   
79079    16-Apr-1970    DIET-RITE Norway    Cott Beverages Inc./Royal Crown
International Division    79512    19-Jun-1970    RC Norway    Cott Beverages
Inc./Royal Crown International Division    183082    26-Jun-1997    ROYAL CROWN
Norway    Cott Beverages Inc./Royal Crown International Division    238457   
22-Mar-2007    RC & Design Oman    Cott Beverages Inc./Royal Crown International
Division    66811    14-Jan-2012    RC (Arabic Characters) Oman    Cott
Beverages Inc./Royal Crown International Division    29995    19-Jun-2005    RCQ
Oman    Cott Beverages Inc./Royal Crown International Division    30249   
05-Jul-2005    COTT Oman    Cott Beverages Inc./Royal Crown International
Division    19970    09-Jun-2004    RC EDGE



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Oman    Cott Beverages Inc./Royal Crown International Division    4782   
07-Nov-1998    ROYAL CROWN Oman    Cott Beverages Inc./Royal Crown International
Division    9655    23-Jun-2002    RC ROYAL CROWN Oman    Cott Beverages
Inc./Royal Crown International Division    4781    07-Nov-1998    DIET-RITE
Pakistan    Cott Beverages Inc./Royal Crown International Division    68471   
23-Sep-1980    UPPER 10 Pakistan    Cott Beverages Inc./Royal Crown
International Division    60541    19-Oct-1976    RC COLA & Design (Urdu &
Arabic Characters) Pakistan    Cott Beverages Inc./Royal Crown International
Division    60540    22-Apr-1974    ROYAL CROWN RC (Stylized) Pakistan    Cott
Beverages Inc./Royal Crown International Division    138411    29-Oct-1996    RC
Pakistan    Cott Beverages Inc./Royal Crown International Division    261777   
16-Feb-2009    RCQ Pakistan    Cott Beverages Inc./Royal Crown International
Division    138422    29-Oct-1996    ROYAL CROWN Panama    Cott Beverages Inc.
   20407301    29-Mar-2012    RCQ Panama    Cott Beverages Inc.    20410501   
13-Mar-2012    RC LIGHT Panama    Cott Beverages Inc./Royal Crown International
Division    23001    27-Aug-2012    ROYAL CROWN (Stylized) Panama    Cott
Beverages Inc./Royal Crown International Division    15670601    15-Apr-2008   
RC & Design Papua New Guinea    Cott Beverages Inc./Royal Crown International
Division    A65259    16-Sep-1975    RC & Design Papua New Guinea    Cott
Beverages Inc./Royal Crown International Division    A2564R    09-Jun-2004   
ROYAL CROWN COLA Paraguay    Cott Beverages Inc./Royal Crown International
Division    318255    17-Sep-1998    ROYAL CROWN Paraguay    Cott Beverages
Inc./Royal Crown International Division    350112    25-Oct-1971    RC



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Paraguay    Cott Beverages Inc./Royal Crown International Division    221950   
18-Jan-2000    KICK Paraguay    Cott Beverages Inc./Royal Crown International
Division    328876    10-Mar-2010    EMERGE Paraguay    Cott Beverages
Inc./Royal Crown International Division    327887    19-Jan-2010    RED RAIN
Paraguay    DS Waters of America, Inc.    308310    15-Apr-08    NURSERY Peru   
Cott Beverages Inc./Royal Crown International Division    9037    29-Oct-1981   
RC Peru    Cott Beverages Inc./Royal Crown International Division    61835   
15-May-1991    DIET-RITE Peru    Cott Beverages Inc./Royal Crown International
Division    9018    27-Oct-1986    ROYAL CROWN Peru    DS Waters of America,
Inc.    134901    4-Feb-08    NURSERY Philippines    Cott Beverages Inc./Royal
Crown International Division    58817    12-Jul-1994    ROYAL CROWN Philippines
   Cott Beverages Inc./Royal Crown International Division    42002006443   
17-Jan-2005    RC Philippines    Cott Beverages Inc./Royal Crown International
Division    42012007476    21-Jan-2010    UPPER 10 Philippines    Cott Beverages
Inc./Royal Crown International Division    42012007477    21-Jan-2010    RCQ
Philippines    Cott Beverages Inc./Royal Crown International Division   
42013009297    12-Dec-2013    RC COLA FREE Poland    Cott Beverages Inc./Royal
Crown International Division    R75903    21-Jan-1994    ROYAL CROWN Poland   
Cott Beverages Inc./Royal Crown International Division    R75904    21-Jan-1994
   RC Poland    Cott Beverages Limited    996972    11-Mar-2009    EMERGE



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Poland    Cott Beverages Limited    R-229903    23-Apr-2009    LOGO
[g832943gra010.jpg] Portugal    Cott Beverages Inc./Royal Crown International
Division    156787    10-Dec-1970    DIET-RITE Portugal    Cott Beverages
Inc./Royal Crown International Division    231177    08-Oct-1991    UPPER 10
Portugal    Cott Beverages Inc./Royal Crown International Division    162246   
12-Apr-1972    ROYAL CROWN Portugal    Cott Beverages Inc./Royal Crown
International Division    350353    01-Oct-2001    RC Portugal    Cott Beverages
Limited    996972    11-Mar-2009    EMERGE Qatar    Cott Beverages Inc./Royal
Crown International Division    34921    11-Sep-2007    ROYAL CROWN COLA
(English) & RC (Arabic) Qatar    Cott Beverages Inc./Royal Crown International
Division    4738    19-Feb-1991    DIET RITE (English & Arabic Characters) Qatar
   Cott Beverages Inc./Royal Crown International Division    12048   
29-Oct-2002    ROYAL CROWN COLA RC COLA & Design Qatar    Cott Beverages
Inc./Royal Crown International Division    12047    29-Oct-2002    ROYAL CROWN
Romania    Cott Beverages Inc./Royal Crown International Division    R21130   
05-Jun-1991    ROYAL CROWN Romania    Cott Beverages Inc./Royal Crown
International Division    36233    02-Aug-1996    KICK Romania    Cott Beverages
Inc./Royal Crown International Division    R18359    21-Jul-1995    UPPER 10
Romania    Cott Beverages Inc./Royal Crown International Division    R22046   
25-Feb-1996    RC



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Romania    Cott Beverages Inc./Royal Crown International Division    114520   
20-Dec-2010    RED RAIN Romani    Cott Beverages Limited    996972   
11-Mar-2009    EMERGE Russian Federation    Cott Beverages Inc./Royal Crown
International Division    225247    18-Oct-2002    RC EDGE Russian Federation   
Cott Beverages Inc./Royal Crown International Division    108301    05-Oct-1992
   ROYAL CROWN Russian Federation    Cott Beverages Inc./Royal Crown
International Division    288664    12-May-2005    RC & Design Russian
Federation    Cott Beverages Inc./Royal Crown International Division    285281
   29-Mar-2005    RCQ (Stylized) Russian Federation    Cott Beverages Inc./Royal
Crown International Division    149515    15-Jan-1997    DIET RITE Russian
Federation    Cott Beverages Inc./Royal Crown International Division    157246
   13-Oct-1997    KICK Russian Federation    Cott Beverages Inc./Royal Crown
International Division    136917    25-Jan-1996    ROYAL CROWN Russian
Federation    Cott Beverages Inc./Royal Crown International Division    174076
   13-Apr-1999    ROYAL CROWN DRAFT Saudi Arabia    Cott Beverages Inc.    71688
   04-Mar-2004    COTT Saudi Arabia    Cott Beverages Inc./Royal Crown
International Division    16392    17-Nov-1986    DIET RITE Saudi Arabia    Cott
Beverages Inc./Royal Crown International Division    49771    02-Oct-1999    RC
EDGE Saudi Arabia    Cott Beverages Inc./Royal Crown International Division   
6422    01-Dec-1976    ROYAL CROWN (English & Arabic Characters) Saudi Arabia   
Cott Beverages Inc./Royal Crown International Division    79575    23-Jul-2005
   RC Saudi Arabia    Cott Beverages Inc./Royal Crown International Division   
10489    18-Feb-2009    UPPER 10 Saudi Arabia    Cott Beverages Inc./Royal Crown
International Division    143941    25-May-2013    RC Logo (Arabic Characters in
Color)



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Serbia    Cott Beverages Inc./Royal Crown International Division    21300   
26-Jan-1976    RC Serbia    Cott Beverages Inc./Royal Crown International
Division    21677    15-Aug-1976    ROYAL CROWN Serbia    Cott Beverages
Inc./Royal Crown International Division    52881    19-Jul-2007    ROYAL CROWN
Serbia    Cott Beverages Inc./Royal Crown International Division    52882   
19-Jul-2007    RED RAIN Serbia    Cott Beverages Limited    941160   
02-Oct-2007    ORIENT EMPORIUM TEA CO Seychelles    Cott Beverages Inc./Royal
Crown International Division    1214    10-Mar-1973    RC Seychelles    Cott
Beverages Inc./Royal Crown International Division    1215    10-Mar-1973   
ROYAL CROWN Singapore    Cott Beverages Inc./Royal Crown International Division
   T7048364A    10-Feb-1970    ROYAL CROWN Singapore    Cott Beverages
Inc./Royal Crown International Division    T9509167D    26-Sep-1995    ROYAL
CROWN DRAFT Singapore    Cott Beverages Inc./Royal Crown International Division
   T0515816B    30-Aug-2005    RC & Design Slovakia    Cott Beverages Inc./Royal
Crown International Division    164169    19-Sep-1979    RC Slovakia    Cott
Beverages Inc./Royal Crown International Division    189218    27-Jan-2000   
ROYAL CROWN Slovakia    Cott Beverages Limited    996972    11-Mar-2009   
EMERGE Slovakia    Cott Beverages Limited    226531    11-Dec-2009    LOGO
[g832943gra010.jpg]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Slovenia    Cott Beverages Inc./Royal Crown International Division    9471087   
12-Feb-1996    ROYAL CROWN Slovenia    Cott Beverages Inc./Royal Crown
International Division    9570803    10-Jun-1998    DIET RITE Slovenia    Cott
Beverages Inc./Royal Crown International Division    200470653    24-Mar-2004   
RC South Africa    Cott Beverages Inc./Royal Crown International Division   
196703337    30-May-1968    RC South Africa    Cott Beverages Inc./Royal Crown
International Division    9605824    01-Jul-1999    ROYAL CROWN DRAFT COLA Label
South Africa    Cott Beverages Inc./Royal Crown International Division   
196202134    26-Jun-1962    ROYAL CROWN South Korea    DS Waters of America,
Inc.    40-0867189    2-Jun-11    NURSERY Spain    Cott Beverages Inc./Royal
Crown International Division    431779    30-June-1967    DIET-RITE Spain   
Cott Beverages Inc./Royal Crown International Division    622002    05-Apr-1973
   RC Spain    Cott Corporation    1951513    05-Oct-1995    COTT Spain    Cott
Beverages Limited    996972       EMERGE Spain    Cott Beverages Inc./Royal
Crown International Division    622003    03-Oct-1974    ROYAL CROWN St. Lucia
   Cott Beverages Inc./Royal Crown International Division    1051970   
25-Aug-1970    ROYAL CROWN St. Lucia    Cott Beverages Inc./Royal Crown
International Division    1041970    25-Aug-1970    RC (Stylized) St. Lucia   
Cott Beverages Inc./Royal Crown International Division    TM2013000137   
24-May-2013    RC St. Maarten    Cott Beverages Inc./Royal Crown International
Division    4175    20-Jan-1984    RC Suriname    Cott Beverages Inc./Royal
Crown International Division    21595    03-Oct-2008    RED RAIN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Suriname    Cott Beverages Inc./Royal Crown International Division    21923   
26-May-2009    RC ZERO Suriname    Cott Beverages Inc./Royal Crown International
Division    7390    08-Oct-1971    RC Suriname    Cott Beverages Inc./Royal
Crown International Division    7389    08-Oct-1971    ROYAL CROWN Swaziland   
Cott Beverages Inc./Royal Crown International Division    2471971SA   
16-Aug-1971    RC Swaziland    Cott Beverages Inc./Royal Crown International
Division    3952012    13-Sep-2012    ROYAL CROWN Sweden    Cott Beverages
Inc./Royal Crown International Division    128904    24-Oct-1969    DIET-RITE
Sweden    Cott Beverages Inc./Royal Crown International Division    323317   
09-May-1997    UPPER 10 Sweden    Cott Beverages Inc./Royal Crown International
Division    322345    21-Mar-1997    ROYAL CROWN Sweden    Cott Beverages
Inc./Royal Crown International Division    125386    15-Nov-1968    DIET-RITE
Switzerland    Cott Beverages Inc./Royal Crown International Division    395685
   05-Jun-1972    ROYAL CROWN COLA RC (Stylized) Switzerland    Cott Beverages
Inc./Royal Crown International Division    628460    19-Apr-2012    RC
Switzerland    Cott Beverages Inc./Royal Crown International Division    628466
   19-Apr-2012    ROYAL CROWN Syria    Cott Beverages Inc./Royal Crown
International Division    19781    03-Oct-1974    ROYAL CROWN (Arabic
Characters) Syria    Cott Beverages Inc./Royal Crown International Division   
10179    03-Oct-2009    RC (Arabic Characters) Syria    Cott Beverages
Inc./Royal Crown International Division    127061    21-Dec-2013    RCQ (Latin &
Arabic Characters) Syria    Cott Beverages Inc./Royal Crown International
Division    127060    18-Dec-2013    RC ZERO (Latin & Arabic Characters)



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Syria    Cott Beverages Inc./Royal Crown International Division    13605   
03-Aug-1967    RC Syria    Cott Beverages Inc./Royal Crown International
Division    24911    23-Dec-1975    UPPER 10 Syria    Cott Beverages Inc./Royal
Crown International Division    13606    03-Aug-1967    ROYAL CROWN Taiwan   
Cliffstar LLC    1375619    01-Sep-2009    SHANSTAR & Design Taiwan    Cott
Beverages Inc./Royal Crown International Division    790102    16-Dec-1997   
ROYAL CROWN Taiwan    Cott Beverages Inc./Royal Crown International Division   
782264    16-Oct-1997    RC Taiwan    Cott Beverages Inc./Royal Crown
International Division    738695    01-Dec-1996    ROYAL CROWN DRAFT Taiwan   
Cott Beverages Inc./Royal Crown International Division    818609    16-Sep-1998
   DIET RITE Taiwan    Cott Beverages Inc./Royal Crown International Division   
1144574    16-Mar-2005    RC EDGE Taiwan    DS Waters of America, Inc.   
1442340    1-Dec-10    NURSERY Tajikistan    Cott Beverages Inc./Royal Crown
International Division    TJ6624    18-Mar-2005    ROYAL CROWN COLA & RC Design
Tajikistan    Cott Beverages Inc./Royal Crown International Division    TJ2538
   13-Jul-1994    UPPER 10 (Stylized) Tajikistan    Cott Beverages Inc./Royal
Crown International Division    1733    03-Jan-1995    RC (Stylized) Tajikistan
   Cott Beverages Inc./Royal Crown International Division    3823    12-May-1999
   KICK Tajikistan    Cott Beverages Inc./Royal Crown International Division   
1747    23-Jan-1995    ROYAL CROWN COLA RC (Stylized) Tajikistan    Cott
Beverages Inc./Royal Crown International Division    TJ2555    13-Jul-1994   
ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Thailand    Cott Beverages Inc./Royal Crown International Division    KOR79581
   28-Jun-1972    ROYAL CROWN Thailand    Cott Beverages Inc./Royal Crown
International Division    KOR79285    02-Nov-1979    RC COLA & Design (Thai
Characters) Thailand    Cott Beverages Inc./Royal Crown International Division
   KOR80619    14-Jul-1972    RC Thailand    Cott Beverages Inc./Royal Crown
International Division    KOR229506    08-Nov-2005    RCQ (Stylized) Trinidad
and Tobago    Cott Beverages Inc./Royal Crown International Division    1362   
28-Nov-1963    ROYAL CROWN COLA Trinidad and Tobago    Cott Beverages Inc./Royal
Crown International Division    6018    01-Oct-1974    ROYAL CROWN Tunisia   
Cott Beverages Inc./Royal Crown International Division    EE060192    2/3/2006
   UPPER 10 (Stylized) Tunisia    Cott Beverages Inc./Royal Crown International
Division    EE85314    17-Dec-1970    RC (Latin & Arabic Characters) Tunisia   
Cott Beverages Inc./Royal Crown International Division    EE910016   
13-Jan-1976    DIET RITE (Stylized) Tunisia    Cott Beverages Inc./Royal Crown
International Division    EE85313    17-Dec-1970    ROYAL CROWN (Latin & Arabic
Characters) Turkey    Cott Beverages Inc./Royal Crown International Division   
176002    24-Jun-1996    RC Turkey    Cott Beverages Inc./Royal Crown
International Division    94630    19-Nov-1973    ROYAL CROWN Turkey    Cott
Beverages Inc./Royal Crown International Division    200635555    21-Jul-2006   
RC & Design Turkmenistan    Cott Beverages Inc./Royal Crown International
Division    9201    12-Apr-2007    RCQ (Stylized) Turkmenistan    Cott Beverages
Inc./Royal Crown International Division    9202    12-Apr-2007    ROYAL CROWN
COLA & RC Design Turks and Caicos    DS Waters of America, Inc.    15476   
24-June-2008    NURSERY



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Ukraine    Cott Beverages Inc.    120638    25-Mar-2010    ORIENT EMPORIUM TEA
CO. Ukraine    Cott Beverages Inc./Royal Crown International Division    10867
   30-Oct-1998    ROYAL CROWN Ukraine    Cott Beverages Inc./Royal Crown
International Division    16622    16-Oct-2000    KICK Ukraine    Cott Beverages
Inc./Royal Crown International Division    67288    15-Sep-2006    ROYAL CROWN
COLA & RC Design United Arab Emirates    Cott Beverages Inc./Royal Crown
International Division    59591    16-Apr-2006    RC United Arab Emirates   
Cott Beverages Inc./Royal Crown International Division    164430    15-Feb-2012
   RC ZERO United Arab Emirates    Cott Beverages Inc./Royal Crown International
Division    44580    06-Jan-2004    COTT United Arab Emirates    Cott Beverages
Inc./Royal Crown International Division    23530    18-Oct-2000    RC EDGE
United Arab Emirates    Cott Beverages Inc./Royal Crown International Division
   161778    02-Jan-2012    RC (Arabic Characters) United Arab Emirates    Cott
Beverages Inc./Royal Crown International Division    40448    21-May-2003   
ROYAL CROWN Uruguay    Cott Beverages Inc./Royal Crown International Division   
391789    13-May-2008    ORIENT EMPORIUM TEA CO. Uruguay    Cott Beverages
Inc./Royal Crown International Division    391788    13-May-2008    EMERGE
Uruguay    Cott Beverages Inc./Royal Crown International Division    391790   
13-May-2008    RED RAIN Uruguay    Cott Beverages Inc./Royal Crown International
Division    391866    05-Jun-1998    RC Uruguay    Cott Beverages Inc./Royal
Crown International Division    391865    31-May-1976    ROYAL CROWN Uruguay   
Cott Beverages Inc./Royal Crown International Division    383114    7/23/2007   
ROYAL CROWN COLA & RC Design



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

Uruguay    DS Waters of America, Inc.    381925    28-Apr-08    NURSERY
Uzbekistan    Cott Beverages Inc./Royal Crown International Division    5471   
18-Nov-1996    ROYAL CROWN Uzbekistan    Cott Beverages Inc./Royal Crown
International Division    5473    16-Nov-1996    UPPER 10 (Stylized) Uzbekistan
   Cott Beverages Inc./Royal Crown International Division    7183    19-Mar-1998
   KICK Uzbekistan    Cott Beverages Inc./Royal Crown International Division   
13425    27-Apr-2005    RC & Design Venezuela    Cott Beverages Inc.    P189755
   29-May-1996    STARS & STRIPES Venezuela    Cott Beverages Inc./Royal Crown
International Division    P292190    02-Mar-2009    RC & Design Venezuela   
Cott Beverages Inc./Royal Crown International Division    F118455    22-Apr-1986
   RC Venezuela    Cott Beverages Inc./Royal Crown International Division   
157687F    02-May-1994    ROYAL CROWN Venezuela    Cott Beverages Inc./Royal
Crown International Division    139275    09-Oct-1990    ROYAL CROWN Venezuela
   DS Waters of America, Inc.    P284667    21-Apr-08    NURSERY Vietnam    Cott
Beverages Inc./Royal Crown International Division    2344    03-Mar-1991   
ROYAL CROWN Vietnam    Cott Beverages Inc./Royal Crown International Division   
1975    11-Dec-1990    UPPER 10 Vietnam    Cott Beverages Inc./Royal Crown
International Division    142224    08-Feb-2010    RC & Design West Bank    Cott
Beverages Inc./Royal Crown International Division    3949    29-Mar-2000    RC
West Bank    Cott Beverages Inc./Royal Crown International Division    3950   
29-Mar-2000    ROYAL CROWN West Bank    Cott Beverages Inc./Royal Crown
International Division    6582    13-May-2002    ROYAL CROWN COLA & RC Design
(in English) (Label in color)



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country

  

Owner

   Registration
Number   

Date

  

Trademark

West Bank    Cott Beverages Inc./Royal Crown International Division    6580   
13-May-2002    ROYAL CROWN COLA & RC Design (in Arabic) (Label in color) Yemen,
Republic of    Cott Beverages Inc./Royal Crown International Division    28411
   17-Oct-2006    RC (Block Letters) Yemen, Republic of    Cott Beverages
Inc./Royal Crown International Division    6097    07-Jan-1997    ROYAL CROWN
Yemen, Republic of    Cott Beverages Inc./Royal Crown International Division   
6403    19-Mar-1997    ROYAL CROWN COLA RC COLA & Design Zambia    Cott
Beverages Inc./Royal Crown International Division    55394    19-Dec-1994   
DIET-RITE Zambia    Cott Beverages Inc./Royal Crown International Division   
55494    19-Dec-1994    ROYAL CROWN RC (Stylized) Zambia    Cott Beverages
Inc./Royal Crown International Division    55594    19-Dec-1994    ROYAL CROWN
Zimbabwe    Cott Beverages Inc./Royal Crown International Division    62071   
05-Aug-1971    ROYAL CROWN Zimbabwe    Cott Beverages Inc./Royal Crown
International Division    44499    08-Apr-1999    RC EDGE Zimbabwe    Cott
Beverages Inc./Royal Crown International Division    7202006    30-Apr-2007   
ROYAL CROWN COLA & RC Design WIPO    Cott Beverages Limited    996972   
11-Mar-2009    EMERGE WIPO    Cott Beverages Limited    941160    02-OCT-2007   
ORIENT EMPORIUM TEA CO



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

International

Trademark Applications

 

Country Name

  

Owner

   Application
Number   

Date

  

Trademark

Albania    Cott Beverages Inc./Royal Crown International Division    ALT2014116
   10-Mar-2014    UPPER 10 Argentina    Cott Beverages Inc./Royal Crown
International Division    3208309    19-Nov-2012    RC Bahamas    DS Waters of
America, Inc.    30640    14-Jun-07    NURSERY Bangladesh    Cott Beverages
Inc./Royal Crown International Division    173100    09-Mar-2014    RC
Bangladesh    Cott Beverages Inc./Royal Crown International Division    173101
   09-Mar-2014    UPPER 10 Bangladesh    Cott Beverages Inc./Royal Crown
International Division    174472    22-Apr-2014    ROYAL CROWN Bangladesh   
Cott Beverages Inc./Royal Crown International Division    45413    05-Dec-1995
   RC Bangladesh    Cott Beverages Inc./Royal Crown International Division   
45412    05-Dec-1995    UPPER 10 Bangladesh    Cott Beverages Inc./Royal Crown
International Division    142326    27-Apr-2011    RC ZERO Bangladesh    Cott
Beverages Inc./Royal Crown International Division    178844    21-Sep-2014    RC
ZERO (Stylized) Barbados    Cott Beverages Inc./Royal Crown International
Division    8122795    01-Mar-2007    RC & Design Bermuda    Cott Beverages
Inc./Royal Crown International Division    53665    03-June-2014    ROYAL CROWN
COLA RC (Stylized) Bermuda    Cott Beverages Inc./Royal Crown International
Division    53666    03-June-2014    RC (Stylized) Bermuda    Cott Beverages
Inc./Royal Crown International Division    53667    03-June-2014    ROYAL CROWN
Brazil    Cott Beverages Inc./Royal Crown International Division    831266813   
22-Nov-2011    ROYAL CROWN BAM



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country Name

  

Owner

   Application
Number   

Date

  

Trademark

China    DS Waters of America, Inc.    6513836    16-Jan-08    WATER.COM China
   DS Waters of America, Inc.    6513628    16-Jan-08    WATER.COM Colombia   
Cott Beverages Inc./Royal Crown International Division    14249717   
12-Nov-2014    STARS & STRIPES Cuba    Cott Beverages Inc./Royal Crown
International Division    20130775    27-Nov-2013    RC Cuba    Cott Beverages
Inc./Royal Crown International Division    20130774    27-Nov-2013    ROYAL
CROWN Cuba    Cott Beverages Inc./Royal Crown International Division    20130776
   27-Nov-2013    RCQ Dominican Republic    Cott Beverages Inc.    20145311   
24-Feb-2014    MULBERRY FARMS Logo Dominican Republic    Cott Beverages Inc.   
20145310    24-Feb-2014    MULBERRY FARMS Ecuador    Cott Beverages Inc./Royal
Crown International Division    201224512    04-Jul-2012    COTT Egypt    Cott
Beverages Inc./Royal Crown International Division    299949    19-Mar-2014   
ROYAL CROWN (Arabic Characters) Egypt    Cott Beverages Inc./Royal Crown
International Division    252885    01-Nov-2012    RC Arabic Logo in Color Egypt
   Cott Beverages Inc./Royal Crown International Division    215805   
29-Apr-2008    ROYAL CROWN COLA & RC Design Egypt    Cott Beverages Inc./Royal
Crown International Division    266653    30-Oct-2011    RC COLA & Design
(Color) Ethiopia    Cott Beverages Inc./Royal Crown International Division   
FTM/
4887/2014    24-Sep-2014    ROYAL CROWN Ethiopia    Cott Beverages Inc./Royal
Crown International Division    FTM/
4882/2014    24-Sep-2014    RC India    Cott Beverages Inc./Royal Crown
International Division    1802620    02-Apr-2009    RC ZERO Iraq    Cott
Beverages Inc./Royal Crown International Division    60555    21-Dec-2011   
ROYAL CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country Name

  

Owner

   Application
Number   

Date

  

Trademark

Iraq    Cott Beverages Inc./Royal Crown International Division    60554   
21-Dec-2011    RCQ Iraq    Cott Beverages Inc./Royal Crown International
Division    60556    21-Dec-2011    RC Iraq    Cott Beverages Inc./Royal Crown
International Division    63046    23-Oct-2012    COTT RAIN Kenya    Cott
Beverages Inc./Royal Crown International Division    81625    31-Jan-2014   
ROYAL CROWN Kenya    Cott Beverages Inc./Royal Crown International Division   
81624    31-Jan-2014    RC Korea, Republic of    Cliffstar LLC    4020140066513
   06-Oct-2014    GOLDEN CROWN Korea, Republic of    Cott Beverages Inc./Royal
Crown International Division    528732012    22-Aug-2012    VESS Kosovo    Cott
Beverages Inc./Royal Crown International Division    KSM2013234    11-Mar-2013
   RED RAIN Lion Design Kosovo    Cott Beverages Inc./Royal Crown International
Division    KSM201422    17-Jan-2014    RC NEO Kuwait    Cott Beverages
Inc./Royal Crown International Division    115659    01-Nov-2010    RC COLA
(Stylized) in Arabic Characters Lebanon    Cott Beverages Inc./Royal Crown
International Division    160228    16-Sep-2014    UPPER 10 Lebanon    Cott
Beverages Inc./Royal Crown International Division    133655    31-Mar-2011    RC
Logo (Arabic Characters in Black & White) Malaysia    Cott Beverages Inc./Royal
Crown International Division    2013001523    25-Jan-2013    ROYAL CROWN
Malaysia    Cott Beverages Inc./Royal Crown International Division    6000013   
1/3/2006    ROYAL CROWN COLA & RC Design Mexico    DS Waters of America, Inc.   
1036846    28-Sep-09    LOGO [g832943gra003.jpg] Mexico    DS Waters of America,
Inc.    1165198    22-Mar-11    SPARKLETTS



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Country Name

  

Owner

   Application
Number   

Date

  

Trademark

Nigeria    Cott Beverages Inc./Royal Crown International Division   
FTM201111962    12-Jul-2011    RC Nigeria    Cott Beverages Inc./Royal Crown
International Division    FTM201111963    12-Jul-2011    ROYAL CROWN Panama   
Cliffstar LLC    22305001    22-May-2013    GOLDEN CROWN Panama    Cott
Beverages Inc./Royal Crown International Division    22163201    03-Jun-2013   
ROYAL CROWN Serbia    Cott Beverages Inc./Royal Crown International Division   
Z20141163    07-Aug-2014    RC COLA (Color label) Serbia    Cott Beverages
Inc./Royal Crown International Division    Z79606    3/31/2006    RED RAIN Syria
   Cott Beverages Inc./Royal Crown International Division    5923    18-Sep-2012
   DIET RC Syria    Cott Beverages Inc./Royal Crown International Division   
5839    11-Sep-2012    ROYAL CROWN Syria    Cott Beverages Inc./Royal Crown
International Division    5838    11-Sep-2012    ROYAL CROWN (Arabic characters)
Syria    Cott Beverages Inc./Royal Crown International Division    667   
13-Jan-2011    RC Syria    Cott Beverages Inc./Royal Crown International
Division    668    13-Jan-2011    RC Logo (Arabic characters in color)
Tajikistan    Cott Beverages Inc.    14013064    02-Jun-2014    MULBERRY FARMS
Logo Tajikistan    Cott Beverages Inc.    14013065    02-Jun-2014    MULBERRY
FARMS Tajikistan    Cott Beverages Inc.    14013066    02-Jun-2014    MULBERRY
FARMS ICE Tajikistan    Cott Beverages Inc./Royal Crown International Division
   14012954    20-Feb-2014    UPPER 10 Uzbekistan    Cott Beverages Inc./Royal
Crown International Division    MGU20140311    20-Feb-2014    UPPER 10 Venezuela
   Cliffstar LLC    2012003275    24-Feb-2012    GOLDEN CROWN



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Copyrights

Canada

 

Recordation Title

  

Recordation
Number

  

Date

  

Unregistered Copyrights Referenced

Release of security interest in copyrights (reg. no. 1057660) of JP Morgan Chase
Bank, N.A. in favor of Cott Corporation Corporation Cott    1080098    9/17/10
   HAPPY-UP, HAPPY POP, GIGGLE, HAPPY NATURAL, C’MON GET HAPPY, HIGHLAND SPRING,
HAPPY POP & DESIGN, NICE-N-LIFE Assignment from Brio Beverages Inc. to Cott
Beverages West Ltd.    46786    5/15/97    HAPPY NATURAL, HIGHLAND SPRING,
NICE-N-LITE, HAPPY-UP, C’MON GET HAPPY, HAPPY POP & DESIGN, GIGGLE, HAPPY POP
Certificate of amalgamation (reg. #46786) granting interest from Cott Beverages
West Ltd. to Cott Corporation Corporation Cott    1057443    4/8/08    HAPPY
NATURAL, HIGHLAND SPRING , NICE-N-LITE, HAPPY-UP, C’MON GET HAPPY, HAPPY POP &
DESIGN, GIGGLE, HAPPY POP

United States

 

Owner

  

Registration

Number

  

Date

  

Copyright

DS Services of America, Inc. (claimant in Copyright Office records is Suntory
Water Group, Inc.)    TX0003653712**    9/27/93    The book of water DS Services
of America, Inc. (claimant in Copyright Office records is Suntory Water Group,
Inc.)    TX0003647986**    9/27/93    The 10-k thirst quencher really, really
good stuff stuffing contest: Official Rules DS Services of America,
Inc.(claimant in Copyright Office records is Cloister Spring Water Company)   
VA0000843419**    3/13/97    Mountain scene DS Services of America, Inc.
(claimant in Copyright Office records is DS Waters of America, Inc.)   
VA0001385440**    9/25/93    Water delivery man

 

** These four registrations have unreleased security interests in favor of JP
Morgan Chase Bank and DS Services of America, Inc. will use commercially
reasonable efforts to obtain releases for each prior to Closing.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Licenses [***] [Certain License information redacted]

Canada

 

Licensor

  

Licensee

  

Registration / Application
Number

 

Date

  

Description

S.M. Jaleel & Company Limited    Cott Beverages Canada    492,131   31-JAN-1999
   CHUBBY Character and Design S.M. Jaleel & Company Limited    Cott Beverages
Canada    891,288   31-JAN-1999    CHUBBY S.M. Jaleel & Company Limited    Cott
Beverages Canada    844,168   31 JAN 1999    Chubby Bottle Distinguishing Guise
Star Child Design Inc.    Cott Corporation    TMA484207/0794806(CIPO)   1 AUG
2007    SIMPLY KIDS Star Child Design Inc.    Cott Corporation   
TMA568790/1058837(CIPO)   10 OCT 2002    Star Child Design Star Child Design
Inc.    Cott Corporation    TMA568791/1058703(CIPO)   10 OCT 2002    Simply Kids
and Design Star Child Design Inc.    Cott Corporation    TAM648138/1238948(CIPO)
  15 SEPT 2005    100% Petit Copyright Clearance Center    Cott Beverages Inc.
   None Indicated   12 NOV 2013    Renewal of the Annual copyright license
agreement with CCC Skinny Nutritional Corp.    Cott Beverages Inc.    2,557,075
  31 JAN 2012    Pop Shoppe    Cott Corporation    None Indicated   26 FEB 2012
   License of the Pop Shoppe brand Orthodox Union    Cott Corporation    None
Indicated   19 JULY 2012    Kosher Certification License



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

United Kingdom

 

Licensor

  

Licensee

   Registration/
Application
Number   

Date

  

Description

[***]    Cott Beverages Limited       [***]    [***] Caribbean Flavors, Ltd.   
Cott Beverages Limited       6/29/06   

License of the following marks in conjunction with a Manufacturing and
Distribution agreement:

D&G

TING

KOLA CHAMPAGNE

KOOL KAT

OLD JAMAICAN

DESNOES & GEDDES

Cott Beverages Limited   

1) Choice Brands Europe Limited

2) Retail Brands (Holdings) BV

3) Cott UK Limited

   1585494    12-SEP-1994    COTT (Classes 30 and 32) Cott Beverages Limited   
Cott Beverages Limited    2102231    7-OCT-1999    BEN SHAWS (Class 32)

 

1. Strategic Alliance Agreement dated as of November 12, 2013 by and between DS
Waters of America, Inc. and Primo Water Corporation.

2. Oracle License and Services Agreement dated November 30, 2004, by and between
DS Waters of America, Inc. and Oracle Corporation, as amended by Amendment One
dated November 30, 2004, by and between the parties; Service Contract Details,
dated September 1, 2012; Ordering Document, dated September 30, 2012; Service
Contract Details, dated October 31, 2012.

3. Master Services Agreement dated January 9, 2013, by and between DS Waters of
America, Inc. and Rimini Street, Inc., Statement of Work No. 1 Oracle Technology
Support Services, dated January 9, 2013 and Statement of Work No. 2 Oracle
Technology Support Services, dated January 9, 2013.

4. Microsoft Volume Licensing Agreement dated April 1, 2014, by and between DS
Services of America, Inc. and Microsoft Licensing, GP.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

5. DS Waters of America, Inc. licenses certain Owned Intellectual Property to
third parties to produce products on behalf of DS Waters of America, Inc.
including the Contracts with Advanced Refreshment LLC and Niagara Bottling, LLC,
set forth on Section 4.11(a)(ii).

6. Private Label Supply Agreement dated October 30, 2014, by and between Unified
Grocers, Inc. and DS Services of America, Inc.

7. Supplier Business Relationship Agreement dated November 17, 2005, by and
between Sonic Industries, Inc. and The Standard Companies, Inc.

8. Supply Agreement dated October 1, 2013, between DS Services of America, Inc.
and Winn-Dixie Stores, Inc.

9. Master Agreement dated January 1, 2007, by and between DS Waters of America,
Inc. (as assignee of The Standard Companies, Inc.) and G6 Hospitality LLC (as
successor to Accor North America, Inc.).

10. Packaging and Distribution Agreement dated March 24, 2012, by and between
Reily Foods Company and DS Waters of America, Inc.

11. Distribution Agreement between Mars Drinks North America, LLC and DS Waters
of America, Inc., dated May 2014.

12. Amended and Restated Provider Agreement dated September 13, 2011, by and
between DS Waters of America, Inc. and Costco Wholesale Corporation.

13. Supply Agreement with Target Stores, Inc.

14. Supply Agreement dated August 4, 2011, between Sodexo Operations, LLC and DS
Waters of America, Inc.

15. Supply Agreement dated October 1, 2013, between DS Services of America, Inc.
and Winn-Dixie Stores, Inc.

16. Non-Stocked Product Vendor Program Agreement dated May 23, 2013, between DS
Waters of America, Inc. and Staples the Office Superstore, LLC and its
Affiliates.

17. Notwithstanding its expiration, DS Waters of America, Inc. continues to
purchase certain products from Solo Cup Operating Corporation and its parent
company Dart Container Corporation pursuant to the terms and conditions of that
certain Supply Agreement for Cups dated July 1, 2008, by and between DS Waters
of America, Inc. and Solo Cup Operating Corporation.

18. Product Supply Agreement dated August 9, 2013, between Cascade Coffee, Inc.
and DS Waters of America, Inc.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

19. Amended and Restated Provider Agreement dated September 13, 2011, by and
between DS Waters of America, Inc. and Costco Wholesale Corporation.

20. Private Label Purchase Agreement dated January 1, 2007, by and between DS
Waters of America, Inc. and Polar Corp. d/b/a Polar Beverages.

21. Product Sales Agreement dated September 30, 2005, by and between DS Waters
of America, LP and International Paper Company.

22. Distributorship Agreement dated January 23, 2014, by and between Mountain
Valley Spring Company, LLC and DS Waters of America, Inc.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Industrial Designs

Canada

 

Owner

  

Registration
Number

  

Date

  

Description

Cott Beverages Inc.    126935    20-Mar-2009    Bottle Cott Beverages Inc.   
129656    20-Mar-2009    Bottle

United Kingdom

 

Owner

  

Registration
Number

  

Date

  

Description

Cott Beverages Limited    3011241    28-FEB-2003    Design of Bottle Cott
Beverages Limited    3011014    20-FEB-2003    Design of Bottle Cott Beverages
Limited    3011013    20-FEB-2003    Design of Bottle



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Internet Domain Names

 

Owner

  

Registrar

  

Expiration Date

  

Domain Name

Cott Corporation    Network Solutions    June 13, 2015    Bombshellenergy.com
Cott Corporation    Network Solutions    June 13, 2015   
Drinkstarsandstripes.com Cott Corporation    Network Solutions    June 29, 2015
   superfruitsbrand.com Cott Corporation    Network Solutions    July 3, 2015   
Rccolainternational.com Cott Corporation    Network Solutions    July 31, 2015
   cott-beverages.com Cott Corporation    Network Solutions    August 8, 2015   
barealldrinks.com Cott Corporation    Network Solutions    September 7, 2015   
Orientemporium.com Cott Corporation    Network Solutions    September 7, 2015   
Orientemporiumteaco.com Cott Corporation    Network Solutions   
September 8, 2015    Cott.com Cott Corporation    Network Solutions    October
11, 2015    Cottvending.com Cott Corporation    Network Solutions    October 28,
2015    Drinksas.com Cott Corporation    Network Solutions    October 28, 2015
   Billionbubbles.com Cott Corporation    Network Solutions    October 28, 2015
   Drinkvess.com Cott Corporation    Network Solutions    October 28, 2015   
Vesswhistle.com Cott Corporation    Network Solutions    October 28, 2015   
Whistleorange.com Cott Corporation    Network Solutions    October 29, 2015   
Drinkvintage.com Cott Corporation    Network Solutions    October 29, 2015   
Fruitrefreshers.com Cott Corporation    Network Solutions    October 29, 2015   
Seltzer.biz Cott Corporation    Network Solutions    October 28, 2015    Vess.us
Cott Corporation    Network Solutions    October 29, 2015    Vesssoda.com Cott
Corporation    Network Solutions    January 7, 2016    Cottsoda.com Cott
Corporation    Network Solutions    January 12, 2016    Aftershockenergy.com
Cott Corporation    Network Solutions    May 10, 2015    Drinkclearchoice.com
Cott Corporation    Network Solutions    December 27, 2015    Cottnet.com Cott
Corporation    Network Solutions    February 2, 2016    Redrainenergy.com Cott
Corporation    Network Solutions    November 26, 2015    drinkemerge.com North
East Retailer Brands LLC    Network Solutions    November 6, 2017   
neretailerbrands.com Cott Corporation    Internic.ca Inc.    December 1, 2014   
Cott.ca Cott Corporation    Internic.ca Inc.    October 11, 2015   
Cottvending.ca Cott Corporation    Internic.ca Inc.    February 2, 2015   
Redrainenergy.ca Patrick Parker    Webfusion Ltd    May 11, 2015   
bare-all.co.uk Cott Beverages Ltd.    Webfusion Ltd    June 24, 2015   
cott.co.uk Cott Beverages Ltd.    Webfusion Ltd    February 3, 2015   
emergesport.com Cott Beverages Ltd.    Webfusion Ltd.    May 20, 2016   
favouritefamilychippy.co.uk



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Macaw Soft Drinks Ltd. Webfusion Ltd November 4, 2015 h2drinks.co.uk Cott
Corporation (JoAnn Holmes) Webfusion Ltd November 4, 2015 h2drinks.com Macaw
Soft Drinks Ltd. Webfusion Ltd November 4, 2015 h2kids.co.uk Macaw Soft Drinks
Ltd. Webfusion Ltd November 4, 2015 h2sport.co.uk Macaw Soft Drinks Ltd.
Webfusion Ltd November 4, 2015 h2spring.co.uk Macaw Soft Drinks Ltd. Webfusion
Ltd November 4, 2015 h2water.co.uk Cott Beverages Ltd. Webfusion Ltd
November 20, 2015 redroosterdrinks.co.uk Cott Beverages Ltd. Webfusion Ltd
November 20, 2015 redroosterdrinks.com Cott Beverages Ltd.
Fasthosts Internet Ltd July 22, 2015 505ifty.co.uk Cott Beverages Ltd. Tucows,
Inc. July 22, 2015 505ifty.com Cott Beverages Ltd. Fasthosts Internet Ltd April
8, 2015 benshawsdrinks.co.uk Cott Beverages Ltd Tucows, Inc. April 8, 2015
benshawsdrinks.com Cott Beverages Ltd Fasthosts Internet Ltd April 8, 2015
drinksofyesteryear.co.uk Mark Edge (Cott Beverages Ltd) Fasthosts Internet Ltd
July 30, 2015 emergeenergy.co.uk Cott Beverages Ltd Fasthosts Internet Ltd June
30, 2015 emergeenergyshot.co.uk Private registration Tucows, Inc. June 30, 2015
emergeenergyshot.com Cott Beverages Ltd Fasthosts Internet Ltd June 30, 2015
emergeshot.co.uk Private registration Tucows, Inc. June 30, 2015 emergeshot.com
Cott Beverages Ltd Webfusion Ltd April 8, 2015 emergestimulation.co.uk Private
registration Tucows, Inc. April 8, 2015 emergestimulation.com Cott Beverages Ltd
Fasthosts Internet Ltd June 18, 2015 redroosterenergyshot.co.uk Private
registration Tucows, Inc. June 18, 2015 redroosterenergyshot.com Cott Beverages
Ltd Fasthosts Internet Ltd September 8, 2015 redroostersport.co.uk Cott
Beverages Ltd Tucows, Inc. September 8, 2015 redroostersport.com Cott Beverages
Ltd Fasthosts Internet Ltd September 8, 2015 redroosterstimulation.co.uk Cott
Beverages Ltd Tucows, Inc. September 8, 2016 redroosterstimulation.com Cott
Beverages Ltd Fasthosts Internet Ltd June 18, 2015 roostershot.co.uk Private
registration Tucows, Inc. June 18, 2015 roostershot.com Cott Beverages Ltd
Fasthosts Internet Ltd June 18, 2015 theenergyshot.co.uk Private registration
Tucows, Inc. June 18, 2015 theenergyshot.com Cott Beverages Ltd Fasthosts
Internet Ltd July 22, 2015 thejuiciercompany.co.uk Cott Beverages Ltd Tucows,
Inc. July 22, 2015 thejuiciercompany.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Cott Beverages Ltd Fasthosts Internet Ltd June 18, 2015 wakeupwithrooster.co.uk
Private registration Tucows, Inc. June 18, 2015 wakeupwithrooster.com Cliffstar
Network Solutions January 18, 2016 Cliffstar.com Private registration Network
Solutions November 24, 2015 Chadwickbaybeverages.com Private registration
Network Solutions February 25, 2016 Cwaymail.com Cliffstar Network Solutions
January 13, 2016 Harborsidebev.com Cliffstar Network Solutions January 13, 2016
Harborsideproducts.com Cliffstar Network Solutions March 2, 2016 Juicedoit.com
Cliffstar Network Solutions January 13, 2016 Mychadwickbay.com Cliffstar Network
Solutions February 11, 2016 Shanstar.com Cliffstar Network Solutions November 7,
2015 Starworldtrading.biz Cliffstar Network Solutions November 8, 2015
Starworldtrading.com Cliffstar Network Solutions February 12, 2016
Theseawitch.com Cliffstar Network Solutions January 13, 2016 Yourchadwickbay.com
Cott Beverages Ltd. Webfusion Ltd. March 26, 2015 Emergedrinks.com JoAnn Holmes
Webfusion Ltd March 26, 2015 Emergedrinks.co.uk Calypso Soft Drinks Ltd. Easily
Limited April 4, 2016 Diferyn.co.uk Cliffstar Network Solutions May 3, 2015
Chadwickbay.com Calypso Soft Drinks Ltd Easily Limited May 30, 2016
Calypsocups.co.uk Calypso Soft Drinks Ltd Easily Limited May 30, 2016
Calypsoice.co.uk Calypso Soft Drinks Ltd. Easily Limited May 30 2016
Ice-cubes.co.uk Calypso Soft Drinks Ltd. Easily Limited June 9, 2016
Calypsoshop.co.uk Calypso Soft Drinks Ltd. Easily Limited June 9, 2016
Freeze-pops.co.uk Calypso Soft Drinks Ascio Technologies, Inc. June 21, 2016
Sparkling-rapidz.com Calypso Soft Drinks Easily Limited June 21, 2016
Calypso-rapidz.co.uk Calypso Soft Drinks Easily Limited June 21, 2016
Sparkling-rapidz.co.uk Calypso Soft Drinks Ascio Technologies, Inc. August 16,
2015 Calypsosoftdrinks.com Cott Beverages Ltd. Webfusion Ltd August 22, 2015
Macb.co.uk Calypso Soft Drinks Ltd Easily Limited August 22, 2015
Umbroisotonic.co.uk Calypso Soft Drinks Ascio Technologies, Inc. August 23, 2015
Aquajuicejuicywater.com Calypso Soft Drinks Ascio Technologies, Inc. August 23,
2015 Calypsoaquajuice.com Calypso Soft Drinks Ascio Technologies, Inc. August
23, 2015 Jubbly-ice.com Calypso Soft Drinks Ascio Technologies, Inc. August 23,
2016 Jubbly-icelollies.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Calypso Soft Drinks Ascio Technologies, Inc. August 23, 2016 Jubblyice.com
Calypso Soft Drinks Ascio Technologies, Inc. August 23, 2016
Jubblyicelollies.com Calypso Soft Drinks Ascio Technologies, Inc. August 23,
2015 Sparklingrapidz.com Calypso Soft Drinks Easily Limited August 23, 2015
Aquajuicejuicywater.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Calypsoaquajuice.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Jubbly-ice.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Jubbly-icelollies.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Jubblyice.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Jubblyicelollies.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Juicywater.co.uk Calypso Soft Drinks Easily Limited August 23, 2015
Sparklingrapidz.co.uk Calypso Soft Drinks Ascio Technologies Inc. August 31,
2015 Mrfreeze.eu Cott Beverages Ltd. Webfusion Ltd September 1, 2016 Suso.co.uk
Calypso Soft Drinks Ascio Technologies, Inc. September 6, 2015 Aquajuice67.com
Calypso Soft Drinks Easily Limited September 6, 2015 Aquajuice67.co.uk Calypso
Soft Drinks Easily Limited September 19, 2015 Calypsosoftdrinks.info Cott
Beverages Ltd. Network Solutions September 26, 2015 Deveronspring.com Cott
Beverages Ltd. Webfusion Ltd September 26, 2015 Deveronspring.co.uk Cott
Corporation Network Solutions September 30, 2015 Radrainenergy.com Cott
Corportion Network Solutions September 30, 2015 Vintageseltzer.com Calypso Soft
Drinks Ltd Easily Limited October 1, 2018 Calypsosoftdrinks.co.uk Calypso Soft
Drinks Easily Limited October 12, 2018 Peckforton.co.uk Cott Beverages Ltd.
Webfusion Ltd October 13, 2016 Winwithrccola.co.uk Calypso Soft Drinks Easily
Limited October 19, 2018 Aquajuice.co.uk Cott Corporation Network Solutions
October 22, 2015 Scioptrient.com McCann Central Webfusion Ltd. November 15, 2015
Oldjamaicagingerbeer.com Cott Corporation Network Solutions November 23, 2015
Redrain.com Cott Beverages Ltd Webfusion Ltd. December 4, 2014 Macbwater.com
Calypso Soft Drinks Melbourne IT, Ltd. December 17, 2014 Youcansurfanywhere.com
Calypso Soft Drinks UKServers Ltd December 17, 2014 Youcansurfanywhere.co.uk
Cott Beverages Ltd. Webfusion Ltd. January 17, 2015 Susodrinks.com Cott
Beverages Ltd. Webfusion Ltd January 17, 2015 Susodrinks.co.uk Cott Corporation
Network Solutions January 18, 2016 Cottpop.com Madhouse Easily Limited January
20, 2015 Mrfreezepops.co.uk Calypso Soft Drinks Ascio Technologies, Inc. August
16, 2015 Calypsosoftdrinks.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Calypso Soft Drinks Easily Limited February 21, 2015 Calypsoclear.co.uk Calypso
Soft Drinks Easily Limited February 21, 2015 Calypsojubbly.co.uk Calypso Soft
Drinks Ltd. Easily Limited February 24, 2015 Coolcalypso.co.uk Calypso Soft
Drinks Ltd. Easily Limited February 24, 2015 Cupdrinks.co.uk Calypso Soft Drinks
Ltd. Easily Limited February 24, 2015 Cuplets.co.uk Calypso Soft Drinks Ltd.
Easily Limited February 24, 2015 Freezedrinks.co.uk Calypso Soft Drinks Ltd.
Easily Limited February 24, 2015 Fruitdrinks.co.uk Calypso Soft Drinks Ltd.
Easily Limited February 24, 2015 Juicedrinks.co.uk Calypso Soft Drinks Ltd.
Easily Limited February 26, 2015 Calypsorapidz.co.uk Cott Corporation Network
Solutions March 2, 2015 Starphytonutrients.com Private registration Tucows, Inc.
April 8, 2015 Drinksofyesteryear.com Private registration GoDaddy.com December
4, 2018 Rcinsight.com McCann Central Webfusion Ltd. July 21, 2015
Jamaicating.com Cott Beverages Ltd. Webfusion Ltd August 8, 2015 Rcrefresh.co.uk
Cott Beverages Ltd. Webfusion Ltd October 19, 2015 Sangs.co.uk Calypso Soft
Drinks Ltd. Tucows Inc. November 11, 2015 Calypso.co.uk Cott Beverages Ltd.
Webfusion Ltd December 4, 2015 Macbwater.co.uk Calypso Soft Drinks Ltd. Easily
Limited March 1, 2016 Calypsoland.co.uk Calypso Soft Drinks Easily Limited March
6, 2016 Mr-freezepops.co.uk Calypso Soft Drinks Ltd. Easily Limited March 6,
2016 Totalwatersolutions.co.uk Private registration Network Solutions May 21,
2016 18004waters.com DS Services of America, Inc. Network Solutions January 5,
2015 4wateronline.com DS Waters of America, Inc. Network Solutions May 2, 2015
4waters.com DS Services of America, Inc. Network Solutions January 5, 2015
4watersonline.com Private registration Network Solutions May 10, 2016
8004waters.com Private registration Network Solutions December 8, 2016
abitaman.com DS Services of America, Inc. Network Solutions February 24, 2015
abitamom.com Private registration Network Solutions May 4, 2016 abitasprings.com
Private registration Network Solutions February 2, 2016 agua.com DS Waters of
America, Inc. GoDaddy.com September 18, 2015 aguacafe.com Private registration
Network Solutions November 14, 2016 albertsonswater.com Private registration
Network Solutions November 10, 2015 alhambrabites.com Private registration
Network Solutions November 10, 2017 alhambrablows.com Private registration
Network Solutions November 10, 2017 alhambrastinks.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions October 6, 2015 alhambrasucks.com Private
registration Network Solutions May 19, 2016 alhambrawater.com DS Services of
America, Inc. Network Solutions April 24, 2015 alhambrawater.info Private
registration Network Solutions May 2, 2016 alhambrawateremail.com Private
registration Network Solutions June 6, 2016 alhambrawaters.com Private
registration Network Solutions April 25, 2015 alhambrawaters.info Private
registration Network Solutions April 25, 2015 alhambrawaters.net Private
registration Network Solutions April 25, 2015 alhambrawaters.org DS Waters of
America, Inc. Network Solutions August 22, 2016 annandalespringwater.com
AquaSpring Water Company GoDaddy.com January 11, 2015 aquaspring.biz DS Services
of America, Inc. Network Solutions January 6, 2015 arcticspringwater.com Private
registration Network Solutions October 22, 2015 articspringwater.com Private
registration Network Solutions October 1, 2015 athenachocolate.com Private
registration Network Solutions October 1, 2015 athenachocolate.net DS Services
of America, Inc. Network Solutions February 5, 2016 athenachocolate.org DS
Services of America, Inc. Network Solutions October 1, 2015 athenachocolates.com
Private registration Network Solutions October 1, 2014 athenachocolates.net DS
Services of America, Inc. Network Solutions February 5, 2016
athenachocolates.org DS Services of America, Inc. Network Solutions October 1,
2016 athenapartners.net DS Services of America, Inc. Network Solutions January
17, 2016 athenapartners.org Private registration Network Solutions October 1,
2015 athenatea.com DS Services of America, Inc. Network Solutions October 1,
2015 athenatea.net DS Services of America, Inc. Network Solutions February 5,
2016 athenatea.org Private registration Network Solutions October 1, 2015
athenawater.com Private registration Network Solutions October 1, 2018
athenawater.net Private registration Network Solutions September 22, 2015
athenawater.org Private registration Network Solutions May 2, 2016
athenawateremail.com Private registration Network Solutions February 2, 2016
atlantabottledwater.com Private registration Network Solutions April 3, 2015
atlantabottledwater.info Private registration Network Solutions February 2, 2016
atlantabottledwater.net Private registration Network Solutions February 2, 2016
atlantabottledwater.org Private registration Network Solutions February 19, 2016
atlantaspringwater.com Private registration Network Solutions February 19, 2016
atlantaspringwater.net DS Services of America, Inc. Network Solutions February
19, 2016 atlantaspringwater.org Private registration Network Solutions November
7, 2015 azwaters.com DS Services of America, Inc. Network Solutions January 28,
2015 belmontsprings.com DS Services of America, Inc. Network Solutions April 24,
2015 belmontsprings.info DS Services of America, Inc. Network Solutions April
24, 2015 belmontsprings.net



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. Network Solutions April 24, 2015 belmontsprings.org
Private registration Network Solutions November 11, 2015 belmontspringsbites.com
Private registration Network Solutions November 11, 2017 belmontspringsblows.com
Private registration Network Solutions May 2, 2016 belmontspringsemail.com
Private registration Network Solutions November 11, 2015
belmontspringsstinks.com Private registration Network Solutions October 6, 2015
belmontspringssucks.com Private registration Network Solutions August 20, 2016
beveragebrewers.com Private registration Network Solutions August 20, 2016
beveragebrewerservice.com DS Services of America, Inc. Network Solutions January
3, 2015 beveragesdelivered.biz DS Services of America, Inc. Network Solutions
January 3, 2015 beveragesdelivered.co DS Services of America, Inc. Network
Solutions January 4, 2015 beveragesdelivered.com DS Services of America, Inc.
Network Solutions January 4, 2015 beveragesdelivered.info DS Services of
America, Inc. Network Solutions January 4, 2015 beveragesdelivered.net DS
Services of America, Inc. Network Solutions January 3, 2015
beveragesdelivered.us DS Services of America, Inc. Network Solutions January 4,
2015 beveragesdelivered.us.com DS Services of America, Inc. Network Solutions
December 21, 2015 bigbearspring.com DS Services of America, Inc. Network
Solutions January 6, 2015 bigbearsprings.com DS Services of America, Inc.
Network Solutions January 10, 2015 blueridgemountainwater.biz Private
registration Network Solutions January 25, 2018 blueridgemountainwater.com DS
Services of America, Inc. Network Solutions January 11, 2016
blueridgemountainwater.info DS Services of America, Inc. Network Solutions
February 2, 2015 blueridgemountainwater.net DS Services of America, Inc. Network
Solutions February 2, 2015 blueridgemountainwater.org DS Services of America,
Inc. Network Solutions January 2, 2016 bottledwater.com Audience Portal
GoDaddy.com September 30, 2015 bottlewater.co Private registration Network
Solutions July 30, 2016 bottomloadcooler.com Private registration Network
Solutions July 30, 2016 bottomloadcoolers.com Rob Chaput Enom, Inc. October 9,
2015 breastcancerresearchfoundation.com Private registration Network Solutions
August 20, 2016 brewedbeverage.com Private registration Network Solutions
February 11, 2016 brewerrepair.com Private registration Network Solutions
February 11, 2016 brewerservice.com Private registration Network Solutions
August 20, 2016 brewer-service.com Private registration Network Solutions August
20, 2016 brewerservice.net DS Services of America, Inc. Register.com, Inc.
December 2, 2015 chestermountain.com DS Services of America, Inc. Network
Solutions January 11, 2017 cleanwater.mobi DS Services of America, Inc. Network
Solutions April 14, 2015 cloisterwater.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions February 16, 2016
coffeeandwaterservice.com Private registration Network Solutions February 16,
2016 coffeeandwaterservices.com DS Services of America, Inc. Network Solutions
March 20, 2015 coffeeservice.com Private registration Network Solutions July 12,
2015 coffeeservicemail.com DS Services of America, Inc. Network Solutions June
15, 2015 costcowater.com Private registration Network Solutions August 18, 2015
createdforthecause.com Private registration Network Solutions August 18, 2016
createdforthecause.net Private registration Network Solutions August 8, 2015
crystal-springs.com Private registration Network Solutions April 24, 2015
crystal-springs.info Private registration Network Solutions June 11, 2016
crystalsprings.net Private registration Network Solutions November 10, 2015
crystalspringsbites.com Private registration Network Solutions November 10, 2015
crystalspringsblows.com DS Services of America, Inc. Network Solutions July 25,
2019 crystalspringsdeal.com Private registration Network Solutions May 2, 2016
crystal-springsemail.com Private registration Network Solutions November 11,
2015 crystalspringsstinks.com Private registration Network Solutions October 6,
2015 crystalspringssucks.com Private registration Network Solutions September 5,
2018 crystalspringswater.org Private registration Network Solutions December 20,
2016 crystalspringswatercompany.com DS Services of America, Inc. Network
Solutions January 23, 2016 crystalwater.com DS Services of America, Inc. Network
Solutions January 23, 2016 crystalwaters.com Private registration Network
Solutions November 14, 2016 cubfoodswater.com Private registration Network
Solutions February 16, 2016 customwaterlabels.com Private registration Network
Solutions February 16, 2016 customwaterlabels.net DS Services of America, Inc.
Network Solutions July 26, 2017 dailyperk.com Private registration Network
Solutions September 13, 2018 dailyrefresher.com Private registration Network
Solutions September 13, 2018 dailyrefresher.net DS Services of America, Inc.
Network Solutions May 26, 2015 deeprockcustomlabel.com DS Services of America,
Inc. Network Solutions May 26, 2015 deeprockfiltration.com DS Services of
America, Inc. Network Solutions February 22, 2016 deeprockwater.com Private
registration Network Solutions September 25, 2015 directbev.solutions Private
registration Network Solutions September 25, 2015 directbeverage.solutions
Private registration Network Solutions October 14, 2016 directbeverages.com
Private registration Network Solutions September 25, 2015
directbeveragesolutions.com Private registration Network Solutions September 24,
2015 directbeveragesolutions.net Private registration Network Solutions
September 25, 2015 directbeveragesolutions.org DS Services of America, Inc.
Network Solutions September 24, 2015 directbeveragesolutions.us Private
registration Network Solutions September 25, 2015 directbevsolutions.com Private
registration Network Solutions September 25, 2015 directbevsolutions.net Private
registration Network Solutions September 25, 2015 directbevsolutions.org DS
Services of America, Inc. Network Solutions September 24, 2015
directbevsolutions.us Private registration Network Solutions July 8, 2017
directcoffee.com Private registration Network Solutions October 7, 2015
directcoffeemail.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions August 22, 2015 directcoffeeservice.com
DS Services of America, Inc. Network Solutions January 1, 3000 dmz.water.com DS
Services of America, Inc. Network Solutions December 6, 2015 dssainc.com Private
registration Network Solutions January 6, 2016 dsscrm.com Private registration
Network Solutions February 24, 2019 dsservices.com Private registration Network
Solutions January 11, 2016 ds-services.com Private registration Network
Solutions March 31, 2016 dsservices.mobi Private registration Network Solutions
March 31, 2016 ds-services.mobi Private registration Network Solutions November
11, 2015 dssllp.com Private registration Network Solutions March 31, 2016
dssservices.mobi DS Services of America, Inc. Network Solutions February 15,
2018 dswatelco.com DS Services of America, Inc. Network Solutions
October 8, 2016 dswaters.com Private registration Network Solutions October 8,
2015 dswaters.net DS Services of America, Inc. Network Solutions
January 15, 2015 echotabeverage.com Private registration Network Solutions
November 14, 2016 farmfreshwater.com Private registration Network Solutions
August 28, 2015 fetch2o.biz Private registration Network Solutions August 28,
2015 fetch2o.co Private registration Network Solutions August 29, 2015
fetch2o.com Private registration Network Solutions August 29, 2015 fetch2o.info
Private registration Network Solutions August 29, 2015 fetch2o.net DS Services
of America, Inc. Network Solutions August 28, 2015 fetch2o.us DS Services of
America, Inc. Network Solutions February 11, 2016 fixmybrewer.com DS Services of
America, Inc. Network Solutions February 11, 2016 fixyourbrewer.com DS Services
of America, Inc. Network Solutions January 5, 2015 forwateronline.com Private
registration Network Solutions May 3, 2015 forwaters.com DS Services of America,
Inc. Network Solutions January 5, 2015 forwatersonline.com Private registration
Network Solutions April 6, 2016 fountainheadwater.com DS Services of America,
Inc. Network Solutions January 5, 2015 fourwateronline.com DS Services of
America, Inc. Network Solutions January 5, 2015 fourwatersonline.com DS Services
of America, Inc. Network Solutions December 3, 2015 getofficecoffee.com DS
Services of America, Inc. Network Solutions December 3, 2015 getofficewater.com
DS Services of America, Inc. Network Solutions October 19, 2019
hillcrestsprings.com DS Services of America, Inc. Network Solutions November 24,
2016 hillcrestspringwater.com Private registration Network Solutions July 16,
2015 hinckleysprings.com Private registration Network Solutions April 24, 2015
hinckleysprings.info Private registration Network Solutions April 24, 2015
hinckleysprings.net Private registration Network Solutions April 24, 2015
hinckleysprings.org



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions November 11, 2015
hinckleyspringsbites.com Private registration Network Solutions November 11,
2017 hinckleyspringsblows.com Private registration Network Solutions May 2, 2016
hinckleyspringsemail.com Private registration Network Solutions November 16,
2015 hinckleyspringsevents.com Private registration Network Solutions November
11, 2015 hinckleyspringsstinks.com Private registration Network Solutions
October 6, 2015 hinckleyspringssucks.com Private registration Network Solutions
November 14, 2016 hornbacherswater.com DS Services of America, Inc. Network
Solutions November 12, 2019 imthirsty.com Private registration Network Solutions
October 8, 2016 javarama.com Private registration Network Solutions October 8,
2016 javarama.net DS Services of America, Inc. Network Solutions July 27, 2015
javaramacoffee.com Private registration Network Solutions November 14, 2016
jeweloscowater.com Private registration Network Solutions March 19, 2016
kentwoodcoffee.com Private registration Register.com, Inc. July 14, 2015
kentwoodsprings.com Private registration Network Solutions April 24, 2015
kentwoodsprings.info Private registration Network Solutions April 24, 2015
kentwoodsprings.net Private registration Network Solutions April 24, 2015
kentwoodsprings.org Private registration Network Solutions November 11, 2015
kentwoodspringsbites.com Private registration Network Solutions November 11,
2017 kentwoodspringsblows.com Private registration Network Solutions May 2, 2016
kentwoodspringsemail.com Private registration Network Solutions November 11,
2015 kentwoodspringsstinks.com Private registration Network Solutions October 6,
2015 kentwoodspringssucks.com Private registration Network Solutions March 8,
2016 kidslovewater.com DS Services of America, Inc. Network Solutions November
27, 2016 kwencher.net Private registration Network Solutions April 1, 2016
milliondollarmountain.com Private registration Network Solutions June 26, 2016
mountolympuswater.com Private registration Network Solutions May 2, 2016
mountolympuswateremail.com DS Services of America, Inc. Network Solutions
February 28, 2018 mountolympuswaters.com Private registration Network Solutions
July 10, 2016 mowi.com DS Services of America, Inc. Network Solutions November
27, 2016 mtowater.com DS Services of America, Inc. Network Solutions January 20,
2015 mycoffeeaccount.com DS Services of America, Inc. Network Solutions January
25, 2024 mysplashwater.com Private registration Network Solutions August 11,
2016 myutapia.com Private registration Network Solutions August 11, 2016
myutapia.net Ice River Springs Water Co. Inc. Webnames.ca Inc. March 24, 2015
nurserywater.ca Private registration Network Solutions October 1, 2015
nurserywater.com Richard Warner Name.com LLC February 6, 2015
nurserywater.com.mx DS Services of America, Inc. Network Solutions March 24,
2015 officewater.com Private registration Network Solutions June 30, 2016
opremium.com Private registration Network Solutions October 19, 2015
opremium.net Private registration Network Solutions November 16, 2015
opremiumcustomlabels.com Private registration Network Solutions March 24, 2016
opremiumwater.com Private registration Network Solutions March 26, 2016
o-premium-water.com Private registration Network Solutions April 3, 2016
opremiumwaters.biz



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions April 9, 2016 opremiumwaters.com Private
registration Network Solutions March 26, 2016 o-premium-waters.com Private
registration Network Solutions April 4, 2016 opremiumwaters.info Private
registration Network Solutions October 19, 2015 opremiumwaters.net Private
registration Network Solutions April 4, 2016 opremiumwaters.org DS Services of
America, Inc. Network Solutions November 21, 2015 opw-bottledwaterdelivery.com
Private registration Network Solutions April 29, 2016 opwftp.com Private
registration Network Solutions June 1, 2016 opwro.com Private registration
Network Solutions July 20, 2016 opwrr.com Private registration Network Solutions
July 20, 2016 opwsupport.com Private registration Network Solutions
November 7, 2015 owaters.com DS Services of America, Inc. Network Solutions
March 24, 2016 owaters.net DS Services of America, Inc. Network Solutions
December 9, 2015 owatersrapidresponse.com Private registration Network Solutions
April 16, 2016 owatertreatment.biz Private registration Network Solutions April
17, 2016 owatertreatment.com Private registration Network Solutions April 17,
2016 owatertreatment.info Private registration Network Solutions April 17, 2016
owatertreatment.net Private registration Network Solutions August 12, 2015
polandspringsplans.com Private registration Network Solutions August 12, 2015
polandspringsplans.info Private registration Network Solutions August 12, 2015
polandspringsplans.net Private registration Network Solutions August 12, 2015
polandspringsplans.org DS Services of America, Inc. Network Solutions August 11,
2015 polandspringsplans.us Private registration GoDaddy.com May 13, 2015
polycyclesolutions.com Private registration Network Solutions October 9, 2015
promowaterbottles.com DS Services of America, Inc. Network Solutions August 1,
2015 purewaterdispensers.biz DS Services of America, Inc. Network Solutions
August 1, 2015 purewaterdispensers.com DS Services of America, Inc. Network
Solutions August 2, 2015 purewaterdispensers.info DS Services of America, Inc.
Network Solutions August 2, 2015 purewaterdispensers.net DS Services of America,
Inc. Network Solutions August 1, 2015 purewaterdispensers.us Private
registration Network Solutions June 1, 2016 purification-water.com DS Services
of America, Inc. Network Solutions February 28, 2016 rainbowmidland.com Private
registration Network Solutions July 29, 2016 relyantfiltration.biz Private
registration Network Solutions July 30, 2016 relyantfiltration.com Private
registration Network Solutions July 30, 2016 relyantfiltration.info Private
registration Network Solutions July 30, 2016 relyantfiltration.mobi DS Services
of America, Inc. Network Solutions July 29, 2016 relyantfiltration.us DS
Services of America, Inc. Network Solutions June 13, 2015 relyantservice.biz DS
Services of America, Inc. Network Solutions June 13, 2015 relyantservice.co DS
Services of America, Inc. Network Solutions June 14, 2015 relyantservice.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. Network Solutions June 14, 2015 relyantservice.info
DS Services of America, Inc. Network Solutions June 14, 2015 relyantservice.mobi
DS Services of America, Inc. Network Solutions June 14, 2015 relyantservice.net
DS Services of America, Inc. Network Solutions June 13, 2015 relyantservice.us
DS Services of America, Inc. Network Solutions June 13, 2015 relyantservices.biz
DS Services of America, Inc. Network Solutions June 13, 2015 relyantservices.co
DS Services of America, Inc. Network Solutions June 14, 2015 relyantservices.com
DS Services of America, Inc. Network Solutions June 14, 2015
relyantservices.info DS Services of America, Inc. Network Solutions June 14,
2015 relyantservices.mobi DS Services of America, Inc. Network Solutions June
14, 2015 relyantservices.net DS Services of America, Inc. Network Solutions June
13, 2015 relyantservices.us Private registration Network Solutions July 29, 2016
relyantwater.biz Private registration Network Solutions July 30, 2016
relyantwater.com DS Services of America, Inc. Network Solutions July 30, 2016
relyantwater.info DS Services of America, Inc. Network Solutions July 30, 2016
relyantwater.mobi DS Services of America, Inc. Network Solutions July 29, 2016
relyantwater.us Private registration Network Solutions August 20, 2016
repairmybrewer.com Private registration Network Solutions June 1, 2016
reverse-osmosis-o-premium-waters.com DS Services of America, Inc. Network
Solutions July 23, 2015 roast2coast.com DS Services of America, Inc. Network
Solutions July 23, 2015 roast2coast.net Private registration Network Solutions
July 23, 2016 roast2coastcoffee.com Private registration Network Solutions July
23, 2016 roast2coastcoffee.net Private registration Network Solutions July 23,
2016 roast2coastcoffeeservice.com Private registration Network Solutions
July 23, 2016 roast2coastcoffeeservice.net Private registration Network
Solutions July 23, 2016 roast2coastofficecoffeeservice.com DS Services of
America, Inc. Network Solutions July 23, 2015 roast2coastofficecoffeeservice.net
Private registration Network Solutions July 23, 2015 roasttocoast.com DS
Services of America, Inc. Network Solutions July 23, 2015 roasttocoast.net DS
Services of America, Inc. Network Solutions July 23, 2015 roasttocoastcoffee.com
Private registration Network Solutions July 23, 2016 roasttocoastcoffee.net DS
Services of America, Inc. Network Solutions July 23, 2015
roasttocoastcoffeeservice.com Private registration Network Solutions July 23,
2016 roasttocoastcoffeeservice.net DS Services of America, Inc. Network
Solutions July 23, 2015 roasttocoastofficecoffee.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Private registration Network Solutions July 23, 2016
roasttocoastofficecoffee.net Private registration Network Solutions July 23,
2016 roasttocoastofficecoffeeservice.com Private registration Network Solutions
July 23, 2016 roasttocoastofficecoffeeservice.net DS Services of America, Inc.
Network Solutions February 24, 2016 rosevillebottledwater.com DS Services of
America, Inc. Network Solutions November 24, 2017 sacramentobottledwater.com DS
Services of America, Inc. Network Solutions January 22, 2017
sacramentowaterdelivery.com Private registration Network Solutions
November 14, 2016 shawswater.com DS Services of America, Inc. Network Solutions
October 24, 2016 shop4athena.com Private registration Network Solutions October
24, 2016 shop4athenawater.com DS Services of America, Inc. Network Solutions
August 5, 2015 shop4cafe.com Private registration Network Solutions August 11,
2015 shop4coffee.biz DS Services of America, Inc. Network Solutions August 5,
2015 shop-4-coffee.com Private registration Network Solutions August 12, 2015
shop4coffee.info Private registration Network Solutions August 12, 2015
shop4coffee.mobi Private registration Network Solutions June 5, 2015
shop4coffee.tel DS Services of America, Inc. Network Solutions August 11, 2015
shop4coffee.us DS Services of America, Inc. Network Solutions July 28, 2015
shop4coolers.com Private registration Network Solutions August 17, 2016
shop4filtration.com DS Services of America, Inc. Network Solutions August 13,
2016 shop4tea.com DS Services of America, Inc. Network Solutions July 28, 2015
shop4water.com Private registration Network Solutions August 17, 2016
shop4watercoolers.com Private registration Network Solutions August 17, 2016
shop4waterfiltration.com Private registration Network Solutions October 24, 2016
shopforathena.com Private registration Network Solutions October 24, 2016
shopforathenawater.com DS Services of America, Inc. Network Solutions August 5,
2015 shopforcofee.net Private registration Network Solutions June 5, 2015
shopforcoffee.biz Private registration Network Solutions June 6, 2015
shop-for-coffee.com Private registration Network Solutions June 6, 2015
shopforcoffee.info Private registration Network Solutions June 6, 2015
shopforcoffee.mobi Private registration Network Solutions August 5, 2015
shopforcoffee.net DS Services of America, Inc. Network Solutions June 6, 2015
shopforcoffee.pro Private registration Network Solutions June 5, 2015
shopforcoffee.tel DS Services of America, Inc. Network Solutions June 5, 2015
shopforcoffee.us Private registration Network Solutions August 17, 2016
shopforcoolers.com Private registration Network Solutions August 17, 2016
shopforfiltration.com Private registration Network Solutions August 17, 2016
shopforwater.com Private registration Network Solutions August 17, 2016
shopforwatercoolers.com Private registration Network Solutions August 17, 2016
shopforwaterfiltration.com Private registration Network Solutions November 14,
2016 shopperswater.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. Network Solutions April 2, 2015 sierrasprings.com
DS Services of America, Inc. Network Solutions April 2, 2015 sierra-springs.com
Private registration Network Solutions April 24, 2015 sierrasprings.info DS
Services of America, Inc. Network Solutions April 1, 2015 sierrasprings.net DS
Services of America, Inc. Network Solutions March 31, 2015 sierra-springs.net
Private registration Network Solutions November 11, 2015 sierraspringsbites.com
Private registration Network Solutions November 11, 2015 sierraspringsblows.com
Private registration Network Solutions May 2, 2016 sierraspringsemail.com
Private registration Network Solutions November 11, 2015 sierraspringsstinks.com
Private registration Network Solutions October 6, 2015 sierraspringssucks.com
Private registration Network Solutions February 10, 2016 sparkletts.co Private
registration Network Solutions October 23, 2015 sparkletts.com Private
registration Network Solutions April 24, 2015 sparkletts.info Private
registration Network Solutions February 11, 2016 sparkletts.mobi Private
registration Network Solutions February 11, 2016 sparkletts.net Private
registration Network Solutions April 24, 2015 sparkletts.org DS Services of
America, Inc. Network Solutions February 10, 2016 sparkletts.us DS Services of
America, Inc. Network Solutions February 10, 2016 sparklettsbites.com DS
Services of America, Inc. Network Solutions February 10, 2016
sparklettsblows.com Private registration Network Solutions May 2, 2016
sparklettsemail.com DS Services of America, Inc. Network Solutions February 10,
2016 sparklettsstinks.com DS Services of America, Inc. Network Solutions
November 12, 2019 splashwaterco.com DS Services of America, Inc. Network
Solutions March 13, 2015 standardcoffee.com DS Services of America, Inc. Network
Solutions October 2, 2015 standardcoffeecompany.com Private registration Network
Solutions August 22, 2015 standardcoffeedirect.com Private registration Network
Solutions May 7, 2016 standardcoffeemail.com DS Services of America, Inc.
Network Solutions January 16, 2016 standardcoffeeservice.com DS Services of
America, Inc. Network Solutions September 30, 2015
standardcoffeeservicecompany.com Private registration Network Solutions July 12,
2015 standarddirectmail.com DS Services of America, Inc. Network Solutions
December 28, 2015 standguard.com Private registration Network Solutions October
26, 2016 stdcoffee.com Private registration Network Solutions November 14, 2016
supervaluwater.com Private registration Network Solutions August 18, 2015
tappyhour.net DS Services of America, Inc. GoDaddy.com June 29, 2017
teaexpress.mobi DS Services of America, Inc. GoDaddy.com December 23, 2016
teakettle.mobi DS Services of America, Inc. Network Solutions June 29, 2017
tealeafstore.com



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. GoDaddy.com June 29, 2017 tealeafstore.mobi DS
Services of America, Inc. GoDaddy.com April 12, 2017 teatime.mobi Private
registration Network Solutions August 15, 2016 thepurewaterpeople.com DS
Services of America, Inc. Network Solutions October 5, 2015
thestandardcompaniesinc.com DS Services of America, Inc. Network Solutions May
8, 2015 tsccoffeeservice.com DS Services of America, Inc. Network Solutions June
13, 2015 tsc-i.com Private registration Network Solutions June 28, 2016
utapia.net Private registration Network Solutions June 28, 2016 utapia.org
Private registration Network Solutions August 18, 2016 utapiafiltration.com
Private registration Network Solutions August 18, 2016 utapiafiltration.net
Private registration Network Solutions August 18, 2016 utapiawater.com Private
registration Network Solutions August 18, 2016 utapiawater.net Private
registration Network Solutions August 18, 2015 utapiawaterfiltration.com Private
registration Network Solutions August 18, 2016 utapiawaterfiltration.net Private
registration Network Solutions October 1, 2015 vendbottle.com Private
registration Network Solutions October 1, 2015 victorystartshere.com DS Services
of America, Inc. Network Solutions October 1, 2015 victorystartshere.net Private
registration Network Solutions February 1, 2016 victorystartshere.org DS
Services of America, Inc. Network Solutions August 30, 2021 water.com Private
registration Network Solutions December 20, 2016 waterannouncements.com Private
registration Network Solutions February 16, 2016 water-coffeeservice.com Private
registration Network Solutions February 16, 2016 water-coffeeservices.com DS
Services of America, Inc. Network Solutions March 15, 2016 waterdeliveries.com
Private registration Network Solutions May 2, 2016 wateremail.com Private
registration Network Solutions June 12, 2016 water-enewsletter.com Private
registration Network Solutions June 1, 2016 water-filter-o-premium-waters.com
Private registration Network Solutions July 13, 2015 waterinvoice.com Private
registration Network Solutions June 1, 2016
water-purification-o-premium-waters.com Private registration Network Solutions
May 17, 2016 waterrefresher.com Private registration Network Solutions December
7, 2016 waterrsr.com Private registration Network Solutions October 1, 2015
wheresathena.com Private registration Network Solutions October 1, 2015
wheresathena.net Private registration Network Solutions June 11, 2016
wheresathena.org Private registration Network Solutions September 24, 2018
yosemitewaters.com DS Services of America, Inc. Network Solutions January 31,
2015 yosemitewaters.net DS Services of America, Inc. Network Solutions January
31, 2017 yosemitewaters.org



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.10

Canadian Union Plans, Canadian Benefit Plans and Canadian Pension Plans

The following are Canadian Union Pension Plans:

 

  •   Viscount Union: Teamster Canadian Pension Trust Fund; and

 

  •   Plan Pointe Claire Union: Teamsters Canadian Pension Plan, Soft Drink
Industry Division;

The following are Canadian Retirement Plans:

 

  •   Surrey Union: Employee Registered Retirement Savings Plan (RRSP);

 

  •   Calgary Union: Cott Corporation Deferred Profit Sharing Plan/Group
Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

 

  •   Salaried and Non-Union Hourly: Cott Corporation Deferred Profit Sharing
Plan/Group Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

The following are Canadian Benefit Plans:

 

  •   Common Share Option Plan

 

  •   Share Appreciation Rights

 

  •   Performance Share Unit Plan;

 

  •   Officers and Senior Management Executives Performance Bonus; and

The Canadian Retirement Plans are Registered Retirement Savings Plans.

The Canadian Union Plans (Viscount and Pointe Claire) are defined benefit plans.

Canadian Group Benefit Plans:

 

  •   Extended Health

 

  •   Dental

 

  •   Life Insurance

 

  •   Dependent Life

 

  •   Optional Life

 

  •   Accidental Death & Dismemberment insurance (AD&D)

 

  •   Voluntary Accidental Death & Dismemberment insurance

 

  •   Short Term Disability

 

  •   Long Term Disability

Each union has benefit plan specific to their union

Salaried and non-union hourly employees have their own benefit plan

Great-West Life is provider for all benefits except AD&D

Industrial Alliance Pacific is provider for AD&D



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.14

Insurance

See attached Annex 1 to Schedule 3.14 for a description of all additional
insurance maintained by or on behalf of the Loan Parties (except for the Water
Group) as of the Amendment No. 5 Effective Date.

See attached Annex 2 to Schedule 3.14 for a description of all additional
insurance maintained by or on behalf of the Water Group as of the Amendment
No. 5 Effective Date.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Annex 1 to Schedule 3.14

Description of all additional insurance maintained by or on behalf of the Loan
Parties (except for the Water Group) as of the Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943ex10_7p195.jpg]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Contents

 

Global Master Property Program

  3   

NFIP – Columbus, Georgia

  6   

NFIP – Maryland Heights, Missouri

  7   

NFIP – Tampa, Florida

  8   

NFIP – San Bernardino, California

  9   

US, Canada & Mexico Terrorism

  10   

UK Terrorism

  11   

Global Master General Liability Program

  12   

US Automobile

  15   

Canadian Automobile

  16   

Mexican Automobile & Legal Assistance

  17   

Workers’ Compensation

  19   

Foreign Voluntary Compensation/Employer’s Liability & Foreign Travel
Accident/Sickness

  21   

Global Lead Umbrella

  22   

1st Excess Liability

  23   

2nd Excess Liability (Quote Share)

  24   

2nd Excess Liability (Quote Share)

  25   

Global Marine Cargo

  26   

Global Products Contamination Issued in Canada

  28   

Surety- Soft Drinks Crown Purchase Bond for West Virginia

  30   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 1



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Cott Beverages West Limited Customs (Calgary AB)

  31   

Surety- Georgia Alcohol Bond

  32   

Surety- Canadian Goods and Services Tax / Harmonized Sales Tax

  33   

Surety- NY Department of Agriculture & Markets (NY Farm Products)

  34   

Surety- Department of Treasury US Customs

  35   

Surety- Brewers’ Bond (TX)

  36   

Surety- Distilled Spirits Bond

  37   

Surety- Fee Interest Bond (Distiller’s & Rectifier’s Permit)

  38   

Surety- Brewers’ Bond (WI)

  39   

Surety- Self Insurance Bond for Washington

  40   

Surety- Self Insurance Bond for Missouri

  41   

Employer’s Liability (UK)

  42   

UK Automobile (Motor Fleet Insurance)

  43   

Engineering Inspection (UK)

  45   

Fixed Wiring Inspection (UK)

  46   

Pollution Policy

  47   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 2



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Global Master Property Program

Master Policy Issued in the Canada

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurers (Master Policies)

ACE INA Insurance – [***]

Allianz Insurance Company of Canada– [***]

Arch Insurance Canada Ltd. – [***]

Westport Insurance Corporation – [***]

Royal and Sun Alliance Insurance Company – [***]

Master Policy Number [***] Local Admitted Policies Fronted by Allianz are issued
in the Following Countries for 20% of the limit:

US – Allianz Global Risks US Insurance Company, Policy # [***]

UK – Allianz Global Corporate & Specialty SE, Policy # [***]

Mexico – Allianz Mexico S.A., Policy # [***]

Local Admitted Policies by RSA are issued in the Following Countries for 80% of
the limit:

US – Sompo Japan Insurance Company of America, Policy # [***]

UK – Royal & Sun Alliance Insurance plc, Policy # [***]

Mexico – Royal & SunAlliance Seguros (México), S.A. de C.V., Policy # [***]

Policy Period

 

Currency

[***]

 

US Dollars except as noted otherwise

 

 

Limits of Liability

 

Total

  [***]   

Any one Occurrence in Mexico (only applies to RSA)

  [***]   

Catastrophe Sublimits of Liability

 

Flood

Flood, except:

  [***]   

Flood – with Respect to locations situated in 100 year Flood Zones

  [***]   

Earthquake

Earthquake, except:

  [***]   

New Madrid Seismic Earthquake

  [***]   

California Earthquake

  [***]   

Mexico Earthquake

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 3



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Deductibles

[***] per occurrence in the United States or [***] per occurrence in the rest of
the world

Earthquake

[***] per occurrence except;

California Earthquake [***] per TIV, subject to minimum of [***]

Foreign High Hazard Areas [***] per TIV subject to minimum of [***]

Flood

[***] per occurrence except;

Locations in 100 year Flood Zones or Foreign Equivalent [***] per TIV, subject
to minimum of [***].

Named Windstorm

USD [***] per occurrence except;

Locations in High Hazard Tier 1 Countries including the entire State of Florida
[***] of TIV, subject to minimum of [***]

Sublimits

 

Applies to each of the following (per occurrence):

  [***]   

Property in Transit; Course of Construction; Course of Construction – Testing;
Debris Removal; Errors & Omissions; Valuable Papers; Accounts Receivable; Fine
Arts; Leaseholder Interest – 365 Consecutive Days; Electronic Data Processing
Media; Extra Expenses; Expediting Expense; Service Interruption (PD & BI
Combined); Ingress/Egress, Co-Insurance Deficiency; Currency Devaluation; Civil
Authority; Rental income; Research & Development; Soft Costs; Tenants Legal
Liability; Computer (Non-Physical Damage); Exhibitions, Expositions, Fairs &
Trade Shows; Miscellaneous Unnamed Locations; Off Premises Storage for Property
under Construction. Non-Admitted Tax Liability

Boiler & Machinery

  [***]   

B&M – Ammonia Contamination

  [***]   

B&M – Hazardous Substances

  [***]   

B&M – Spoilage

  [***]   

B&M – Water Damage

  [***]   

Contingent Business Interruption (Contribution & Recipient)

  [***]   

Professional Fees

  [***]   

Warehouse Legal Liability

  [***]   

Temporary Removal of Property

  [***]   

Pollution Cleanup/Removal – Land & Water

  [***]   

Newly Acquired Locations subject to 90 days reporting except [***] limit for
locations in Mexico

  [***]   

Difference in Conditions/Limits for International Locations

  [***]   

Firefighting Expenses

  [***]   

Demolition and Increased Cost of Construction

  [***]   

Installment or Deferred Payments

  [***]   

Miscellaneous Personal Property

  [***]   

Miscellaneous Unnamed Locations in Mexico

  [***]   

Course of Construction and Delayed Start-Up

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 4



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Special Endorsements/Extensions

Replacement Cost

Consequential Loss

Defense Costs

Consequential Damage by Service Interruption

Interruption by Civil Authority – 30 Days

Ingress/Egress – 30 Days

EDP Equipment and Media Coverage - Includes Mechanical and Electrical Breakdown

Money & Stamps

Lawn, Trees and Shrubs

Permission for Vacancy

Breach of Conditions

Severability of Interest

Control of Damaged Stock

Scope of Coverage

Joint Loss Agreement

Impounded Water

Blanket Waiver of Subrogation

Special Exclusions/Restrictions

Terrorism Exclusion

Data Exclusion

Mold/Fungi Exclusion

Flood in Netherlands & Thailand

Earth Movement in Japan

Other Restrictions, Limitations, Conditions & Exclusions as per Policy Wordings

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 5



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

NFIP – Columbus, Georgia

 

Insured

Cott Beverages Inc.

1001 10th Ave.

Columbus, GA 31901

Insurer Wright National Flood Insurance Company Policy Number [***] Policy
Period [***]

 

 

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 6



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

NFIP – Maryland Heights, Missouri

 

Insured

Cott Corporation

2525 Schuetz Road

Maryland Heights, MO 63043

Insurer Wright National Flood Insurance Company Policy Number [***] Policy
Period [***]

 

 

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 7



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

NFIP – Tampa, Florida

 

Insured

Cott Beverages USA Inc.

4506 Acline Dr. E

Tampa, FL 33605

Insurer American Bankers Insurance Company of Florida Policy Number [***] Policy
Period [***]

 

 

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 8



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

NFIP – San Bernardino, California

 

Insured

Cott Corporation

499 East Mill Street

San Bernardino, CA 92408

Insurer Wright National Flood Insurance Company Policy Number [***] Policy
Period [***]

 

 

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 9



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

US, Canada & Mexico Terrorism

 

Insured Cott Corporation Insurer Lloyds of London Policy Number [***]

Policy Period

Currency

[***]

US Dollars

 

 

Property/Risk Insured

Insures the property described in the Risk Details against direct physical loss
or physical damage by an Insured Event(s), as herein defined, occurring during
the Period.

To indemnify the Insured for loss or damage resulting from Insured Events, as
defined in the Certificate, to all real and personal property of the Insured,
including Business Interruption.

Terrorism Definition

An act or series of acts, including the use of force or violence, of any person
or group(s) of persons, whether acting alone or on behalf of or in connection
with any organization(s), committed for political, religious or ideological
purposes including the intention to influence any government and/or to put the
public in fear for such purposes

Sabotage Definition

A subversive act or series of such acts committed for political, religious or
ideological purposes including the intention to influence any government and/or
to put the public in fear for such purposes

Limits of Liability

 

Any one Occurrence and in all for the Period in respect of Property Damage and
Business Interruption combined

  [***]   

Deductible

 

Per Occurrence

  [***]   

Special Endorsements/Extensions

 

Indemnity Period – 12 months

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 10



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

UK Terrorism

 

Insured Cott Corporation Insurer Lloyds of London Policy Number [***]

Policy Period

Currency

[***]

GBP (billed in USD)

 

 

Coverage

Terrorism including Sabotage Insurance

Limits of Liability

 

Up to full value any one Occurrence and in all during the Period, but not
exceeding (any one location)

  [***]   

Deductible

 

Per Occurrence

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 11



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Global Master General Liability Program

Master policy issued in the US

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurers

US - Allianz Global Risks US Insurance Company, Policy #[***] (Global Master
issued in the US), USD

Foreign (DIC/DIL) - Allianz Global Risks US Insurance Company, Policy #[***],
USD

Canada - Allianz Global Risks US Insurance Company, Policy #[***] (locally
admitted policy), USD

Mexico – Allianz Mexico S.A., Policy # [***] (locally admitted policy), USD

United Kingdom - Allianz Global Corporate and Specialty, Policy # [***] (locally
admitted policy), GBP

Policy Period [***]

 

 

Currency

US Dollars except as noted otherwise

Limits of Liability (US)

 

Each Occurrence

  [***]   

Personal Injury and Advertising Injury Aggregate

  [***]   

Damage to Premises Rented to You

  [***]   

Medical Expense, Any one person

  [***]   

General Aggregate

  [***]   

Products and Completed Operations Aggregate

  [***]   

Employee Benefits Liability, each claim and aggregate

  [***]   

Liquor Liability, each claim and aggregate

  [***]   

Foreign Voluntary Workers’ Compensation

  [***]   

Foreign Employer’s Liability

  [***]   

Repatriation Expense – Each Employee

  [***]   

Repatriation Expense – Aggregate

  [***]   

Excess/ DIC Automobile Liability

  [***]   

International General Liability (with DIC/DIL provisions)

  [***]   

Limits of Liability (Canada)

 

Each Occurrence

  [***]   

Personal Injury and Advertising Injury Aggregate

  [***]   

Medical Expense

  [***]   

Tenants Legal Liability

  [***]   

Products and Completed Operations Aggregate

  [***]   

Employee Benefits Errors and Omissions

  [***]   

Employer’s Liability

  [***]   

General Aggregate

  [***]   

Legal Liability for Damage to Hired Automobiles

  [***]   

Non-Owned Automobile

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 12



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

Cott Corporation  

Program at A Glance 2014-2015  

LOGO [g832943aon_logo.jpg]

 

 

 

Limits of Liability (Mexico)

 

Each Occurrence and Aggregate

  [***]   

Limits of Liability (UK)

 

Each Occurrence and Aggregate

  [***]   

Deductibles (US)

 

Per Occurrence

  [***]   

Aggregate Deductible

  [***]   

Employee Benefits Liability

  [***]   

Deductibles (Canada)

 

Per Occurrence

  [***]   

Aggregate Deductible

  [***]   

Tenants’ Legal Liability per Occurrence

  [***]   

Employee Benefits Liability

  [***]   

Legal Liability for Damage to Hired Automobiles

  [***]   

Deductibles (Mexico)

 

Per Event

  [***]   

Deductibles (UK)

 

Per Event

  [***]   

US Policy Form Highlights

 

  •   Defense Costs in Addition to Limits of Liability

 

  •   Additional Insured Vendors

 

  •   Additional Insured Managers or Lessors of Premises

 

  •   Additional Insured Lessor of Leased Equipment – Automatic when required in
Lease Agreement with you

 

  •   Caps on Losses From Certified Acts Of Terrorism

 

  •   Medical Payments

 

  •   Coverage for Newly Acquired or Created Entities

 

  •   Bodily Injury Definition to include mental anguish

 

  •   Blanket Waiver of Subrogation

 

  •   Blanket Additional Insured

 

  •   Liquor Liability

 

  •   Non-owned Watercraft – 75 Feet Limitation

 

  •   Chartered Aircraft

 

  •   Incidental Medical Malpractice

US Additional Exclusions or Limitations

See policy for complete details

 

  •   Fungi or Bacteria

 

  •   Nuclear Energy Liability

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 13



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

  •   Employment-Related Practices

 

  •   Access or Disclosure of Confidential or Personal Information and Data
Related Liability w/BI exception

 

  •   Asbestos

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 14



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

US Automobile

Issued in the US

 

Insured Cott Corporation Insurer Zurich American Insurance Company Policy Number
[***] Policy Period [***]

 

 

Limits

 

Combined Single Limit

  [***]   

Auto Medical Payments (applies to Owned Auto only)

  [***]   

Uninsured Motorists (applies to Owned and Hired Autos only)

  [***]   

Underinsured Motorists (applies to Owned and Hired Autos only)

  [***]   

Deductibles

 

Auto Liability

  [***]   

Tractors/Tandem (Physical Damage)

Comprehensive

  [***]   

Collision

  [***]   

Private Passenger Vehicles/Trucks (Physical Damage)

Comprehensive

  [***]   

Collision

  [***]   

Trailers – Open Lot Comprehensive (Physical Damage)

Comprehensive

  [***]   

Deductible is capped at (for all vehicles per location),

  [***]   

Subject to a policy limit

  [***]   

Special Endorsements/Extensions

 

  •   Additional Insured – Lessor

 

  •   Auto Medical Payments Coverage

 

  •   Employees as Insureds

 

  •   Employee Hired Autos

 

  •   Fellow Employee Coverage

 

  •   Hired Autos Specified as Covered Autos you Own

 

  •   Limited Mexico Coverage

 

  •   Motor Carrier Policies of Insurance for Public Liability (MCS 90)

 

  •   Broad Form Named Insured

 

  •   Named Insured – Broadened PIP Coverage

 

  •   Pollution Liability – Broadened Coverage for Covered Autos

 

  •   Rental Reimbursement Coverage

 

  •   Truckers Intermodal Interchange Endorsement

 

  •   UM/UIM Insurance Limits by State and Medical Payments

 

  •   Drive Other Car Coverage

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 15



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Canadian Automobile

Issued in Canada

 

Insured Cott Corporation Insurer Zurich Insurance Company Ltd. Policy Number
[***]

Policy Period

Currency

[***]

Canadian Dollars

 

 

Limits of Liability

 

Third Party Liability per Occurrence

  [***]   

Family Protection per Occurrence

  [***]   

Deductibles

 

Private Passenger/Light Commercial/Straight Truck/Trailers/Heavy Commercial

Comprehensive

  [***]   

Collision

  [***]   

Tractor

Comprehensive

  [***]   

Collision

  [***]   

Special Endorsements/Extensions

 

  •   OPCF/SEF 5 – Permission to Rent or Lease (as applicable to vehicle(s)
leased to the Insured for a period in excess of 30 days where the Insured as the
Lessee is responsible under a written lease agreement to insure the vehicle(s))

 

  •   OPCF/SEF 23A – Lienholder Protection as applicable to financed vehicles

 

  •   OPCF/SEF 44R – Family Protection (applies to all Private Passenger & Light
Commercial vehicles only. Limit is the lesser of the Third Party
Liability/Liability limit provided or [***])

 

  •   OPCF/SEF 20 – Coverage for Transportation Replacement (applies to all
vehicles registered in the provinces of Ontario and Alberta)

 

  •   OPCF 21B – Blanket Basis Fleet (annual adjustment on a 50-50 basis)

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 16



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Mexican Automobile & Legal Assistance

Issued in Mexico

 

Insured Cott Corporation Insurer Qualitas Policy Number [***] (Vehicles), [***]
(Trucks) Policy Period [***]

 

 

Auto Liability

Coverages and Limits for Vehicles and Trucks

 

Property Damage

[***]

Total Robbery

[***]

Civil Liability

[***]

Civil Liability per Damage to Occupants

[***] only for vehicles and pick-ups until 2.5 tons (not trucks)

Medical Expenses (per Occupant)

[***] for Vehicles; [***] for Trucks

Legal Assistance

[***]

Trip Assistance

[***]

Nil Deductible in Case of Total Loss due to Property Damage or Total Robbery

[***] only for Vehicles (not Trucks)

Accidental Death for the Driver

[***]

Load Damages (trucks)

[***]

Crossed Civil Liability

[***]

Extension of Civil Liability, Legal & Trip Insurance, and Medical Expenses

[***] only for vehicles and pick-ups until 2.5 tons (not trucks), for all
coverages mentioned

Deductibles for Vehicles and Trucks

 

Property Damage

[***]

Total Robbery

[***] for vehicles (with Identicar engraving) and [***] for trucks

Legal Assistance

Coverages, Special Services

 

Service of Call Center

  [***]   

Exclusive System for Claims Report

  [***]   

Coverages, Judicial

 

Legal Assistance in the Place of the Accident

  [***]   

Lawyers’ Fees, Covers, and Experts’ Reports

  [***]   

Victim’s Abandonment, in accordance with the established Penal Current Code

  [***]   

Transmission of Urgent Messages

  [***]   

Consultancy in Any Brach of Right

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 17



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Guarantees for the Emission of Deposits

  [***]   

Deposits and Cautions Procedural Obligations

  [***]   

Bail to Guarantee the Damages to Third, When the freedom of driver is in the way

  [***]   

Deposits and Cautions Pecuniary Sanction

  [***]   

Coverages, Legal Representation

 

Denunciations and Step for Entire Theft of the Vehicle

  [***]   

Consultancy to Recover Damages for Car Accident

  [***]   

Legal Assistance in Claims to the Insurer for Car Accident

  [***]   

Assistance for Liberation of Units Stopped by Theft or Accident

  [***]   

Legal Expenses, Payments for Certificated copies

  [***]   

Defense for Use and Property of Vehicle Stolen (Buy of Good Faith)

  [***]   

Legal Steps of Transfer in Case of Death of the Driver

  [***]   

Coverages, Audit and Pursuit in Workshops

 

Pursuit of the Repairs of the Damaged Units in Workshops

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 18



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Workers’ Compensation

Issued in the US

 

Insured Cott Corporation Insurer

New Hampshire Insurance Company (AOS)

New Hampshire Insurance Company (CA)

New Hampshire Insurance Company (FL)

The Insurance Company of the State of Pennsylvania (MA)

New Hampshire Insurance Company (OH, WA, WI)

New Hampshire Insurance Company (IL, NC, UT)

New Hampshire Insurance Company (NJ, PA)

New Hampshire Insurance Company (GA, VA)

Policy Number [***] (AOS), [***] (CA), [***] (FL), [***] (MA), [***] (OH, WA,
WI), [***] (IL, NC, UT), [***] (NJ, PA), [***] (GA, VA) Policy Period [***]

 

 

Limits

 

Workers’ Compensation

  [***]   

Employer’s Liability by Accident (Each Accident)

  [***]   

Employer’s Liability by Disease (Each Employee)

  [***]   

Employer’s Liability by Disease (Policy Limit)

  [***]   

Deductibles/ Loss Limitation

 

[***]]

Endorsements and Extensions

 

Advance Notice of Cancellation or Non-Renewal by Us Extended

Alternate Employer

Amendment of Your Duties if Injury Occurs

Catastrophe (Other than Certified Acts of Terrorism) Premium Endorsement

Employers Liability Coverage Endorsement

Federal Employers Liability Act Coverage Endorsement

Limited Advice of Cancellation Provided via E-Mail to Entities Other than the
Named Insured

Limited Maritime Endorsement

Longshore and Harbor Workers Compensation Act Coverage Endorsement

Loss Reimbursement Endorsement

Maritime Coverage Endorsement

Notice of Cancellation and Nonrenewal to Certificate Holder

Outer Continental Shelf Lands Act Coverage Endorsement

Premium Due Date Endorsement

Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement

Unintentional Errors and Omissions

Voluntary Compensation and Employers Liability Coverage Endorsement

Voluntary Compensation Maritime Coverage Endorsement

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 19



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Waiver of Our Right to Recover from Others Endorsement

Ohio Workers Compensation Coverage Exclusion Endorsement

Non-Appropriated Fund Instrumentalities Act Coverage Endorsement

Notification of Change in Ownership Endorsement

Large Risk Rating Plan Endorsement

Retrospective Premium Endorsement

All Mandatory State Endorsements

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 20



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Foreign Voluntary Compensation/Employer’s Liability & Foreign Travel
Accident/Sickness

Issued in the US

 

Insured Cott Corporation Insurer The Insurance Company of the State of PA
Policy Number [***] Policy Period [***]

 

 

Foreign Voluntary Compensation & Employer’s Liability Limits

 

Supplemental Repatriation Expense Per Person

  [***]   

Employer’s Liability Injury by Accident Each Accident

  [***]   

Employer’s Liability Injury by Disease Coverage Part Limit

  [***]   

Employer’s Liability Injury by Disease Each Employee

  [***]   

Foreign Travel Accident & Sickness

 

Coverage A – B: Accidental Death & Dismemberment (24 hour protection)

Principal Sum Insured, each Insured person or five times the insured person’s
annual salary (whichever is lower)

  [***]   

Aggregate Limit

  [***]   

Coverage C: Accidental & Sickness Medical Expense

Covered Medical Expense, each Insured person each Injury/Sickness

  [***]   

Deductible per Insured person, per each Injury/Sickness

  [***]   

Coverage D: Emergency Medical Evacuation

Covered Expenses, each Insured person each Serious injury/sickness

  [***]   

Coverage E: Emergency Family Travel

Covered Expenses, each Insured person

  [***]   

Maximum for all Insured person(s) any one Accident/Sickness

  [***]   

Coverage F: Repatriation of Remains

Covered Expense, each Insured person

  [***]   

Maximum of all Insured person(s) any one Accident/Sickness

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 21



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Global Lead Umbrella

Master Policy Issued in the US

 

Insured Cott Corporation Insurers

US- Commerce and Industry Insurance Company, Policy # [***]

Canada- AIG Insurance Company of Canada, Policy # [***]

Policy Period [***]

 

 

 

Limits of Liability

 

Each Occurrence

  [***]   

General Aggregate

  [***]   

Products and Completed Operations Aggregate

  [***]   

CrisisResponse Limit

  [***]   

Excess Casualty CrisisFund Limit

  [***]   

Excess of

 

  •   Master Global General Liability (contains a global extension endorsement
that sits DIC/DIL over local admitted Mexico and UK GL and Auto policies)

 

  •   Employee Benefits Liability

 

  •   US Automobile Liability

 

  •   US Employer’s Liability

 

  •   Foreign Automobile Liability

 

  •   Foreign Employer’s Liability

 

  •   UK Employers Liability

 

  •   Canadian General Liability (Canada)

 

  •   Canadian Automobile Liability (Canada)

 

  •   Canadian Employee Benefits Liability (Canada)

 

  •   Canadian Employers Liability (Canada)

Self-insured Retention

 

[***]

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 22



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

1st Excess Liability

Issued in the US

 

Insured Cott Corporation Insurer Federal Insurance Company (Chubb)

Policy Number

Layer

[***]

[***]

Policy Period [***]

 

 

Limits of Liability

 

Each Occurrence

  [***]   

Aggregate Limit

  [***]   

Products and Completed Operations Aggregate

  [***]   

Policy Form

Follow Form

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 23



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

2nd Excess Liability (Quote Share)

Issued in the US

 

Insured Cott Corporation Insurer QBE Insurance Corporation

Policy Number

Layer

[***]

[***]

Policy Period [***]

 

 

Limits of Liability

 

Each Occurrence

  [***]   

Aggregate Limit

  [***]   

Products and Completed Operations Aggregate

  [***]   

Policy Form

Follow Form

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 24



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

2nd Excess Liability (Quote Share)

Issued in the US

 

Insured Cott Corporation Insurer National Surety Corporation (Fireman’s Fund)

Policy Number

Layer

[***]

[***]

Policy Period [***]

 

 

Limits of Liability

 

Each Occurrence

  [***]   

Aggregate Limit

  [***]   

Policy Form

Follow Form

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 25



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Global Marine Cargo

Master Policy Issued in the US

 

Insured Cott Corporation Insurer Federal Insurance Company Policy Number [***]

Policy Period

Currency

[***]

US Dollars

 

 

Voyages Covered

World to world, but excluding shipments to or from countries which the Assured
is legally prohibited from trading or where there is a legal or regulatory
prohibition against providing insurance

Conveyances Covered

Metal-hulled self-propelled vessels, aircraft, and connecting conveyances by
land, sea or air, including messenger, if required. Shipments aboard
metal-hulled barges as the principal conveyance are also insured if a limit is
shown in the Declaration.

Limits of Liability

 

Any one conveyance or in any one place at any one time

  [***]   

Except

Inland Transit for US and UK

  [***]   

On deck, subject to an on deck bill of lading

  [***]   

In any one package by mail or parcel post

  [***]   

Via messenger as a connecting conveyance

  [***]   

Aboard any one barge or any one tow as a principle conveyance

  [***]   

Capital Equipment (Cott to give notice to Chubb when aware of shipment)

  [***]   

Additional Coverage

Consolidation

  [***]   

Exhibitions

  [***]   

Extra Expense

  [***]   

Salespersons Samples

  [***]   

Deductible

 

Flat

  [***]   

Except

Inland Transit for US and UK

  [***]   

Capital Equipment

  [***]   

Additional Coverage:

Consolidation

  [***]   

Exhibitions

  [***]   

Extra Expense

  [***]   

Salespersons Samples

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 26



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Valuation

Invoice, Freight Advance + 10% except for inter-company shipments which will be
Invoice, Freight Advance + 50%

Adjustment

25% Swing Clause

Profit Sharing

50/50/50

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 27



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Global Products Contamination

Issued in Canada

 

Insured Cott Corporation Insurer AIG Insurance Company of Canada Policy Number
[***]

Policy Period

Currency

[***]

US Dollars

 

 

Coverage

 

  •   Accidental Contamination

 

  •   Malicious Product Tampering

 

  •   Product Extortion

 

  •   Rehabilitation Expenses

Territory

Worldwide

Limits of Liability

 

Accidental Contamination

Limit

  [***]   

Annual aggregate

  [***]   

Malicious Product Tampering

Limit

  [***]   

Annual aggregate

  [***]   

Product Extortion

Limit

  [***]   

Annual aggregate

  [***]   

Consultant and Advisor Costs (outside annual policy aggregate)

  [***]   

Policy aggregate

  [***]   

Sublimits

 

Rehabilitation Expense

  [***]   

Raw and Finished Stock (applicable to Accidental Contamination only)

  [***]   

Third Party Liability Damages

  [***]   

Deductible

 

Accidental Contamination, per event

  [***]   

Malicious Product Tampering, per event

  [***]   

Product Extortion, per event

  [***]   

Third Party Liability Damages

  [***]   

Special Endorsements/Extensions

 

  •   Adverse Publicity Endorsement

 

  •   Breakthrough Consulting Endorsement - at a rate of no more than [***] per
hour for post incident consulting

 

  •   Broad Form Named Insured Endorsement

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 28



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Excess Global Products Contamination

Issued in Canada

 

Insured Cott Corporation Insurer XL Insurance Company Ltd. Policy Number [***]

Policy Period

Currency

[***]

US Dollars

Coverage

 

  •   Follow Form

Territory

Worldwide

Limits of Liability

 

Accidental Contamination

Limit

  [***]   

Annual aggregate

  [***]   

Malicious Contamination

Limit

  [***]   

Annual aggregate

  [***]   

Extortion

Limit

  [***]   

Annual aggregate

  [***]   

Overall Policy Aggregate

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 29



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Soft Drinks Crown Purchase Bond for West Virginia

 

Insured

Cott Beverages Inc.

5519 West Idlewild Avenue

Tampa, FL 33634

Insurer Fidelity & Deposit Company of Maryland

Bond Number

Obligee

[***]

State of West Virginia

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 30



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Cott Beverages West Limited Customs (Calgary AB)

 

Insured

Cott Beverages West Ltd.

4810 76th Ave. SE

Calgary, AB, T2C 2V2, Canada

Insurer Great American Alliance Insurance Company Bond Number [***] Obligee

Department of Homeland Security

U.S. Customs and Border Protection

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 31



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Georgia Alcohol Bond

 

Insured

Cott Beverages Inc.

1000 10th Ave.

Columbus, GA 31901-2617

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee United
States Department of the Treasury Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 32



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Canadian Goods and Services Tax / Harmonized Sales Tax

 

Insured

Cliffstar LLC

5519 W. Idlewild Ave.

Tampa, FL 33634

Insurer Zurich Insurance Company Ltd. Bond Number [***] Obligee

Canada Revenue Agency

Windsor Tax Service Office

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 33



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- NY Department of Agriculture & Markets (NY Farm Products)

 

Insured

Cliffstar LLC

1 Cliffstar Ave

Dunkirk, NY 14048

Insurer Fidelity & Deposit Company of Maryland

Bond Number

Obligee

[***]

State of New York

Department of Agriculture & Markets

Division of Agricultural Protection & Development Services

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 34



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Department of Treasury US Customs

 

Insured

Cliffstar LLC

1 Cliffstar Ave

Dunkirk, NY 14048

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee

US Customs and Border Protection

Department of Homeland Security

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 35



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Brewers’ Bond (TX)

 

Insured

Cott Beverages Inc.

5519 West Idlewild

Tampa, FL 33634

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee

Department of The Treasury

Alcohol and Tobacco Tax and Trade Bureau

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 36



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Distilled Spirits Bond

 

Insured

Cott Beverages Inc.

5519 West Idlewild

Tampa, FL 33634

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee

Department of The Treasury

Alcohol and Tobacco Tax and Trade Bureau

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 37



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Fee Interest Bond (Distiller’s & Rectifier’s Permit)

 

Insured

Cott Beverages Inc.

5519 West Idlewild

Tampa, FL 33634

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee

State of Texas

Texas Alcoholic Beverage Commission

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 38



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Brewers’ Bond (WI)

 

Insured

Cott Beverages Inc.

5519 West Idlewild

Tampa, FL 33634

Insurer Fidelity & Deposit Company of Maryland Bond Number [***] Obligee

Department of The Treasury

Alcohol and Tobacco Tax and Trade Bureau

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 39



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Self Insurance Bond for Washington

 

Insured Cott Corporation Insurer Fidelity & Deposit Company of Maryland
Bond Number [***] Obligee

State of Washington

Dept. of Labor and Industries

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 40



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Surety- Self Insurance Bond for Missouri

 

Insured Cott Corporation and Cliffstar LLC Insurer Fidelity & Deposit Company of
Maryland Bond Number [***] Obligee

State of Missouri

Missouri Department of Labor And Industrial Relations

Policy Period [***]

 

 

 

Limit

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 41



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Employer’s Liability (UK)

Issued in the UK

 

Insured Cott Retail Brands Ltd and Subsidiary Companies (including Cott
Beverages Limited, Cott UK Acquisitions Limited, Cott Acquisition Limited, Cooke
Bros Holdings Limited, Calypso Soft Drinks Limited, Mr Freeze (Europe) Limited)
Insurer Zurich Insurance plc Policy Number [***]

Policy Period

Currency

[***]

GBP

 

 

Cover

Indemnity against legal liability for damages and claimants’ costs and expenses
in respect of Bodily Injury to any Employee caused during any Period of
Insurance arising out of an in the course of employment and indemnity for costs
of legal representation

Definition of Employee

 

  •   Person engaged under a contract of service or apprenticeship

 

  •   Person acting in the capacity of non executive director

 

  •   Equity partner

 

  •   Employee or director of any overseas subsidiary (or parent company) whilst
working for or on behalf of the Insured in or from Great Britain, Northern
Ireland, the Channel Islands or the Isle of Man

 

  •   Labor Masters and persons supplied by them, labor only subcontractors,
self-employed persons, and drivers or operators of hired-in plant

 

  •   Persons engaged under work experience, training, study, exchange or
similar schemes

 

  •   Any officer, member or voluntary helper of the organizations or services
stated in the Business definition

 

  •   Voluntary workers, helpers or instructors

 

  •   Persons working under the Community Offenders Act 1978, the Community
Offenders (Scotland) Act 1978 or similar legislation

 

  •   Employees elected on any industry users committee

 

  •   Outworkers or homeworkers employed under contracts to personally execute
any work in connection with the Business whilst they are engaged in that work

 

  •   Any other person defined under Sections 35-(2) and 54-(3)(b) of the
National Minimum Wage Act 1998

 

  •   Prospective employees who are being assessed by the Insured as to their
suitability for employment

 

  •   Any person a Court of Law in the UK deems to be an employee

 

Limits of Indemnity

Offshore

  [***]   

Terrorism

  [***]   

Any Other Claim

  [***]   

Premium Basis

Clerical Staff Wages

  [***]   

Bottlers Wages

  [***]   

All Other Employees Wages

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 42



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

UK Automobile (Motor Fleet Insurance)

Issued in the UK

 

Insured Cott Retail Brands Ltd. and Subsidiary Companies Insurer Zurich
Insurance plc Policy Number [***] Policy Period [***] Currency GBP

 

 

Cover

Policy covers legal liability arising out of the use of an Insured Vehicle in
respect of damages and claimant’s costs and expenses arising from death or
bodily injury and loss of or damage to property

Territorial Limits

Great Britain, Northern Ireland, the Isle of Man and the Channel Islands

Any member country of the European Union

Any other country which satisfies the insurance conditions of and is approved by
the Commission of the European Union

Any other country for which the Company has been requested and has agreed to
provide cover by the issue of an International Motor Insurance Green Card

Jurisdiction

English law and the decisions of English Courts

 

Policy Excesses (Each and Every Loss in Respect of)

Accidental Damage, Fire, Theft

  [***]   

Windscreen

  [***]   

Personal Effects

  [***]   

Limits of Liability

Death/Injury to any Person

  [***]   

Private Cars, Estate Cars, Utility Cars, Minibuses

  [***]   

Motorcycles, Motorcycle and Sidecar, Mopeds

  [***]   

All other Vehicles (Commercial vehicles)

  [***]   

Goods Carrying Vehicles ([***] for Vehicle carrying any goods which have to be
carried in accordance with the Carriage of Dangerous Goods Regulations 2007)

  [***]   

Terrorism

  [***]   

Corporate Manslaughter Defense Costs

  [***]   

Medical Expenses

  [***]   

Uninsured Loss Recovery / Motor Prosecution Defense Costs

  [***]   

Personal Effects

  [***]   

Personal Accident Benefits

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 43



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Principal Extensions

The Insurance provided hereby is extended to cover:

 

  •   Personal Effects Limit [***]

 

  •   Driver Personal Accident, Death/Loss of Sight or Limb – Limit [***]
Benefit

 

  •   Emergency Accommodation Costs – Limit [***] per person

 

  •   Loss or Theft of Keys (replacement of locks, keys, etc. following loss or
theft of original keys)

 

  •   Medical Expenses – Limit [***]

 

  •   Occasional Business Use (vehicles belonging to or provided by employees
being used on company business)

 

  •   Unauthorized Use (Vehicles used without your knowledge for purposes not
allowed under the policy)

 

  •   Trailers and Attachments (cover whilst attached to/ detached from insured
vehicles)

 

  •   Unlicensed Drivers (in circumstances where a license is not required by
law)

 

  •   Vehicles in the custody of the motor trade for service or repair

Principal Exclusions

The cover afforded hereby specifically excludes the following:

 

  •   Contractual Liability

 

  •   Fines or Penalties

 

  •   Other Insurance- where any person is entitled to indemnity under any other
policy (waived in respect to Occasional Business Use Extension)

 

  •   Rallies, Competitions, or Trials

 

  •   Riot and Civil Commotion (In Northern Ireland)

 

  •   Unauthorized Use or Driving (if with insured’s knowledge)

 

  •   Vehicles with trade plates off-road

 

  •   War

 

  •   Drivers under 25 in respect of Mercedes C220

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 44



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Engineering Inspection (UK)

Issued In the UK

 

Insured Cott Retail Brands Ltd. & Subsidiary Companies Insurer Zurich Insurance
plc Policy Number [***]

Policy Period

Currency

[***]

GBP

 

 

Cover/Inspection Frequency

Inspection services for Lifting Equipment and Pressure Plants are provided in
respect of the Plant, at intervals in accordance with statutory requirements

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 45



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Fixed Wiring Inspection (UK)

Issued In the UK

 

Insured Cott Retail Brands Ltd. & Subsidiary Companies Insurer Zurich Insurance
plc Policy Number [***]

Policy Period

Currency

[***]

GBP

 

 

Cover/Inspection Frequency

Fixed wiring inspection services are provided in respect of the Plant, at
intervals in accordance with statutory requirements.

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 46



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Pollution Policy

Master policy issued in the US

 

Insured Cott Corporation Insurers & Policy Numbers

US - AIG Specialty Insurance Company, Inc.; Policy # [***]

Canada - AIG Insurance Company of Canada; Policy # [***]

UK – AIG Europe Limited, Policy # [***]

Policy Period [***]

 

Coverages for US & Canada

  

B: On-Site Clean-Up of New Conditions

D: Third Party Claims for Off-Site Clean-Up Resulting from New Conditions

E: Third Party Claims for Bodily Injury and Property Damage

F: Emergency Response Costs

G: Third Party Claims for Non-Owned Locations

H: Third Party Claims for Covered Operations

I: Third Party Claims Resulting from the Transportation of Cargo

J: Business Interruption Expenses

Limits (US)

Each Incident Limit

  [***]   

Coverage Section Aggregate Limit

  [***]   

Business Interruption

  [***]   

Emergency Response Costs, Each incident & in the aggregate

  [***]   

Policy Aggregate Limit

  [***]   

Limits (Canada)

Each Incident Limit

  [***]   

Coverage Section Aggregate Limit

  [***]   

Business Interruption

  [***]   

Emergency Response Costs, Each incident & in the aggregate

  [***]   

Policy Aggregate Limit

  [***]   

Limits (UK)

Each Incident Limit

  [***]   

Coverage Section Aggregate Limit

  [***]   

Policy Aggregate Limit

  [***]   

Business Interruption

  [***]   

Deductible (US, Canada, UK)

Each Incident

  [***]   

Business Interruption

  [***]   

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 47



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

LOGO [g832943aon_logo.jpg]

Cott Corporation  

Program at A Glance 2014-2015  

 

 

 

Special Endorsements/Extensions

Underground Storage Tanks Endorsement for Columbus, GA location (11/22/2011
Retro Date)

Linking of Limits with Canada policy – [***] each incident, [***] aggregate
limit

New Conditions Only Endorsement (11/22/11 Retro Date)

Biodiversity Coverage and Sublimit

Schedule of Insured Properties – per schedule on file with AIG

Retroactive Date Endorsement

 

 

 

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves. 48



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Annex 2 to Schedule 3.14

Description of all additional insurance maintained by or on behalf of the Water
Group as of

the Amendment No. 5 Effective Date



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

* The below policy digest is intended to be a quick reference guide and does not
reflect all terms and conditions of the policy. Please refer to the original
policy for complete coverage details.

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Loss Limit     [***]             Includes real, personal property, stock,
EDP, Business Income/Extra Expense/Rents         [***] Property Damage
and Time Element
Combined except:  

 

[***] Property

 

Property

[***]

 

 

MLP

[***]

 

 

Zurich North America

AM Best Rated A+ XV

 

 

- Earth Movement - all premises except below:

 

 

[***]

    [***] Except for locations
in CA ([***] value of the
property insured)  

 

[***] Terrorism

     

 

- All premises in Zone 1, except California

   

 

[***]

   

 

[***]/unit of insurance
per location subj to
minimum of [***] @ all
locations

 

 

State Taxes and Fees:

[***]

      California     [***]     [***]/unit of insurance
per location subj to
minimum of [***] @ all
locations  

 

Engineering Fees:

[***]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

 

 

- All premises in the aggregate Zone 2

   

 

 

[***]

    [***]/unit of insurance per location subj to minimum of [***] @ all
locations  

 

 

Total Premium:

[***]

     

 

 

- Flood for the total of all premises in aggregate

 

 

 

[***]

    [***] Any and All Locations - per occurrence        

- Flood: all premises in 500 yr plain but out of 100

  [***]     [***]        

- Flood- 100 year flood plain- Aggregate

    [***]     [***]        

- Named Storm Coverage - per occurrence

  [***]     [***]              

 

- Zone 1 Windstorm

  [***] per unit of insurance but not less than [***] for all premises in Zone 1
 



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

           

- Zone 2 Windstorm

 

  [***] per unit of insurance but not less than [***] for all premises in Zone 2
        Additional Sublimits                

- Accounts Receivable

    [***]            

- Computer Systems Damage (Annual Aggregate)

  [***]            

- Contingent Time Element other than Attraction

  [***]            

- Contingent Time Element - attraction properties

  [***]            

- Debris Removal

    [***]            

- Decontamination Costs

  [***]            

- Deferred Payments

  [***]            

- Errors and Omissions

    [***]            

- Expediting Costs

  [***]            

- Fine Arts

    [***]            

- Increased Cost of Construction and Demolition

  [***]            

- Land and Water Contaminant Cleanup

    [***]            

- Land Improvements

    [***]      



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Miscellaneous Personal Property

  [***]            

- Miscellaneous Unnamed Location

  [***]            

- Off Premises Service Interruption

    [***]            

- Professional Fees

    [***]            

- Tenants Prohibited Access

    [***]            

- Radioactive Contamination

    [***]            

- Tenants Prohibited Access

    [***]            

- Transit Property Damage and TE

    [***]            

- Valuable Papers & Records

    [***]            

- New Construction and Additions

    [***]            

- Off Premises Storage

    [***]             Breakdown of Equipment     [***]             Ammonia
Contamination     [***]             Spoilage     [***]            

- Terrorism

    [***]      



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Additional sublimits apply   Additional deductibles & Waiting Periods may
apply  

DIC (CA Only)

[***]

 

 

 

[***]

 

 

 

 

Liberty Surplus Ins. Corp. AM Best Rated A XV 50% Landmark American Ins. Co. AM
Best Rated A XIII 50%

           

Renewal Premium:

[***]

                     

 

Includes Buildings, Personal Property, BI including Extra Expenses, Rental
Value, Stock, and Improvements and Betterments

    [***] XS of [***] Per Occurrence/Annual Aggregate as respects Earth Movement
in California only   Earth Movement   [***] of the TIV at such unit of insurance
or [***]  

Surplus Lines Taxes and Fees:

[***]

 

 

[***]

 

 

Westchester Surplus Lines Insurance Co.

AM Best Rated A+ XV

                           

Renewal Premium:

[***]

 

     

 

Includes Buildings, Personal Property, BI including Extra Expenses, Rental
Value, Stock, and Improvements and Betterments

   

 

[***] XS of [***] Per Occurrence/Annual Aggregate as respects Earth Movement in
California only

  Earth Movement   [***] of the TIV at such unit of insurance or [***]  

Surplus Lines Taxes and Fees:

[***]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Additional terms and exclusions apply      

Total DIC Premium:

[***]

General Liability

[***]

  [***]  

Safety National Casualty Corp.

AM Best Rated A XI

 

                 

 

General Aggregate:

   

 

[***]

 

 

Per Occurrence- Self Insured Retention

 

 

[***]

 

 

Renewal Premium:

[***]

     

 

Prod/Comp Opps Aggregate:

   

 

[***]

     

 

State Surcharges:

[***]

     

 

Personal/Advertising Injury:

   

 

[***]

   

 

[***]

 

 

Total Premium:

[***]

     

 

Each Occurrence:

   

 

[***]

           

 

Damage to Premises Rented to You

   

 

[***]

   

 

[***]

       

 

Medical Expense:

   

 

[***]

     

 

25% deposit

     

 

Employee Benefit Liability - Each Employee Limit

   

 

[***]

     

 

Plus 9 installments

     

 

Employee Benefit Liability - Aggregate Limit

 

 

[***]

 

 

Retro Date 11/7/06

   



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- 90 Days Notice of Cancellation

                Broad Form Named Insured                 Waiver of Subrogation  
              Based upon Gross Receipts     [***]             Total Pollution
Exclusion Except Building Heating and Cooling and Hostile Fire                
Nuclear Energy Liability Exclusion                 Fungi or Bacteria Exclusion  
              Asbestos Exclusion                 Emp related practices exclusion
                ERISA Exclusion                 Amended Definition of Bodily
Injury                 Per Location Aggregate (Subject to [***] Cap)            
  Batch Clause                 Knowledge of Occurrence                
Co-Employee Exclusion Deleted                 Notice of Occurrence              
  Unintentional Errors and Omissions          



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Includes 10% swing clause                

 

Additional terms and exclusions apply

     

Auto

[***]

 

 

[***]

 

 

Safety National Casualty Corp.

AM Best Rated A XI

 

                  Liability (Symbol 1)     [***]   Per Accident   [***]  

Renewal Premium:

[***]

     

 

PIP: - Symbol 5- Minimum required by law

   

 

[***]

     

 

State Surcharges:

[***]

     

 

Medical Payments (Symbol 2)

   

 

[***]

     

 

Total Premium:

[***]

     

 

UM / UIM (Symbol 2)

   

 

[***]

           

 

Physical Damage

       

 

[***]

       

 

Comp/Collision (Symbol 8 Hired autos)

   

 

[***] or [***] which is less

     

 

25% deposit

     

- Mandatory State Endorsements

          Plus 9 installments      

- UM/UIM Anti-Stacking Endorsement

               

- Additional Insured Endorsement

          premium adjusted at audit      

- Knowledge of Occurrence Endorsement

          [***] per unit, [***] units



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Lessor: AI and Loss Payee

               

- Waiver of Subrogation

               

- Nuclear Energy Liability Exclusion

               

- Drive Other Car Coverage

               

- Fellow Employee Exclusion Deleted

               

- Rental Coverage (30 Days at $50/day)

               

- Hired Car Physical Damage

               

- Swing Clause

               

- The following unit types are covered at no charge for auto liability (Spares,
To Be Solds, Forklifts, Yard Dogs, Scrubbers, Sweepers, and Swampers)

               

- Employee as Insureds

             

- Pollution Coverage (PP Vehicles Only)

             

Composite Rated based upon:

    2869            

- Lease Gap Coverage

         



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Unintentional Errors and Omissions

               

 

Additional terms and exclusions apply

     

Umbrella

[***]

 

 

[***]

 

 

National Union Fire Ins. Co. (AIG)
AM Best Rated A XV

 

 

 

 

Each Occurrence

   

 

[***]

 

 

Self Insured Retention:

 

 

[***]

 

 

Total Premium: [***]

     

 

General Aggregate

    [***]            

 

Products/Completed Operations Aggregate

    [***]            

 

Crisis Response- Limit of Insurance

    [***]            

 

Excess Casualty Crisis Fund Limit of Insurance

  [***]            

 

Underlying:

               

 

General Liability, Foreign GL, Auto- Owned and Buffer

             

 

Employers Liability, Employee Benefits Liability

             

 

Coverage Extensions/Conditions/Limitations

             

 

- Crisis Response Coverage Enhancement Endt

             

 

- Coverage Territory Endorsement

         



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Employers Liability/Stop Gap Limitation Endt.

             

- Bacteria Exclusion Endorsement

             

- Fungus Exclusion with Edible Goods or Product Exception in insured’s products
are not excluded)

             

- Lot or Batch Limitation

             

- Knowledge or Occurrence Endorsement

             

- Discrimination Limition Endorsement

              Additional terms and exclusions apply      

Excess Umbrella

[***]

  [***]   Continental Casualty Company  

 

Per Occurrence

 

 

[***] X of [***]

     

 

Total Premium: [***]

     

 

General Aggregate

 

 

[***] X of [***]

           

 

Follows Form of Primary Umbrella

             

 

Major Exclusions

             

 

-Asbestos

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Pollution (coverage included for hostile fire, building heating equipt, upset
& overturn)

             

- Nuclear, Biological or Chemical Terrorism

             

- Intellectual Property

             

- Crisis Management, Response

              Additional terms and exclusions apply             Premium is 25%
minimum earned- no flat cancellations        

Excess Umbrella

[***]

  [***]   Great American AM Best Rated A XIV                

 

Per Occurrence

 

 

[***] X of [***]

     

 

Renewal Premium: [***]

     

 

General Aggregate

 

 

[***] X of [***]

     

 

Terrorism: [***]

     

 

Follows Form of Primary Umbrella

       

 

Total Premium: [***]

     

 

Major Exclusions

             

 

-Asbestos

             

 

- Pollution (coverage included for hostile fire, building heating equipt, upset
& overturn)

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- Nuclear, Biological or Chemical Terrorism

             

- Intellectual Property

             

- Crisis Management, Response

             

 

Additional terms and exclusions apply

            Premium is 25% minimum earned- no flat cancellations        

Excess Umbrella

[***]

  [***]  

Fireman’s Fund

AM Best Rated A XV

 

 

Per Occurrence

 

 

[***] X of [***]

     

 

Total Premium: [***]

     

 

General Aggregate

 

 

[***] X of [***]

           

 

Follows form with Lead

             

 

Additional terms and exclusions apply

     

Excess Auto

[***]

  [***]   Philadelphia Insurance Companies           Premium: [***]      

 

Each Occurrence

 

 

[***] xs Primary Auto

     

 

Surplus Lines Taxes and Fees: [***]

     

 

General Aggregate

 

 

[***] xs Primary Auto

     

 

Total Premium: [***]

 

Workers’ Compensation

[***]

 

 

[***]

[***]

[***]

 

 

Safety National Casualty Corp.

AM Best Rated A XI

 

 

Workers’ Compensation

 

 

Statutory

 

 

Deductible

 

 

[***]

 

 

Renewal Premium: [***]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Employers Liability         State Surcharge: [***]      

-Bodily Injury by Accident- Ea Accident

  [***]       Total Premium: [***]      

-Bodily Injury by Disease- Policy Limit

  [***]            

-Bodily Injury by Diseases- Ea Employee

  [***]             Based upon payroll of [***]               Rate per [***]
Payroll: [***]               Note: Premium is 85% Minimum and Deposit          
    Total estimated payroll [***]               Notable Endorsements            
 

- All states except OH, ND, WA, & WY

             

- Terrorism/ Domestic Terrorism

             

- Voluntary Compensation - All Other States

  State of Hire benefits            

- Voluntary Compensation - California only

  State of Hire benefits            

- Foreign Voluntary WC and Emp Liability

  US and Non-US Citizens            

- Waiver of Subrogation

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

     

- US Longshore and Harbor Workers Compensation Act

  Provided on “If Any” Basis            

- Swing Clause

              Additional terms and exclusions apply      

Flood Insurance

[***]

Fort Lauderdale location:

[***]

 

 

[***]

 

 

American Bankers

 

 

-2779 Northwest 112th Avenue, Doral, FL

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 2545 S Ferre St, Kansas City, KS

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 11485 Reiger Rd, Baton Rouge, LA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 3418 Howard St, New Orleans, LA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 45 Noblestown Rd, Carnegie, PA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 1313 Pacific Dr, Burlington, WA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 21605 85th Ave, Kent, WA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 11811 Highway 67, Lakeside, CA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 1522 N Newhope St, Santa Ana, CA

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]

 

 

[***]

 

 

American Bankers

 

 

- 5331 NW 35th Terrance, Fort Lauderdale, FL

 

 

[***]

 

 

Per Occurrence

 

 

[***]

 

 

[***]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

              Total Premium:       Terms:         [***]      

-National Flood Program does not provide:

Business Income, Rents, Extra Expense

             

-Coverage on an Actual Cash Value Basis- not replacement Cost

             

- 80% Coinsurance Applies

              Additional terms and exclusions apply       Ocean Cargo   [***]  

AGCS Marine Insurance Company (Allianz)

AM Best Rated A+ XV

 

 

Any One Vessel

 

 

[***]

   

 

[***]

 

 

Total Premium: [***]

     

 

Any One Aircraft

 

 

[***]

           

 

Any One Package Shipped by Government, Private Mail, or Parcel Post

 

 

[***]

           

 

Commodity- Water coolers, parts properly packed and containerized

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Valuation- Cost + Freight + 10% (selling price can be added)              
  Voyage - World to World (regular carriers)                 Perils- All risk
subject to policy exclusions                

- War, Strike, Riots, Civil Commotion

                Terrorism Coverage                 Additional terms and
exclusions apply        

Directors & Officers, Employment Practices and Fiduciary Liability

[***]

  [***]   Arch Insurance Company  

 

Coverage Effective [***] to [***]

               

 

Directors & Officers Liability Limit

   

 

[***]

   

 

Insuring Agreement A

 

 

[***]

 

 

Total Premium: [***]

       

 

Additional Limit for Claims against Insured Persons

 

 

[***]

   

 

Insuring Agreement B

 

 

[***]

               

 

Insuring Agreement C

 

 

[***]

       

 

Employment Practices Liability

   

 

[***]

     

 

[***]

 



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

        Third Party   [***]     [***]         Fiduciary Liability     [***]    
[***]           Settlement Program   [***]             Additional terms and
exclusions apply          

Excess Directors & Officers Liability

[***]

 

[***]

  Ace American Insurance Company  

 

Coverage Effective [***] to [***]

             

 

Directors & Officers Excess Limit of Liability

   

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]

     

 

Additional terms and exclusions apply

         

Excess Directors & Officers Liability

[***]

  [***]   AXIS Insurance Company  

 

Coverage Effective [***] to [***]

             

 

Directors & Officers Excess Limit of Liability

   

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      Additional terms and exclusions apply        

Excess Directors & Officers Side A Liability

[***]

  [***]   Illinois National Insurance Company (AIG)  

 

Coverage Effective [***] to [***]

             

 

Limit of Liability

 

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]

     

 

Additional terms and exclusions apply

       

Excess Fiduciary Liability

[***]

  [***]   AXIS Insurance Company  

 

Coverage Effective [***] to [***]

             

 

Limit of Liability

 

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]

     

 

Additional terms and exclusions apply

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

Excess Fiduciary Liability

[***]

  [***]   ACE American Insurance Company   Coverage Effective [***] to [***]    
         

 

Limit of Liability

   

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]

     

 

Additional terms and exclusions apply

         

Crime Insurance

[***]

  [***]   Massachusetts Bay Insurance Company (Hanover)  

 

Coverage Effective [***] to [***]

             

 

Limit of Liability

       

 

[***]

 

 

Total Premium: [***]

       

 

Employee Theft

 

 

[***]

   

 

[***]

         

 

Forgery or Alteration

 

 

[***]

   

 

[***]

         

 

Inside the Premises - Theft of Money and Securities

 

 

[***]

   

 

[***]

          Inside the Premises - Robbery or Safe Burglary of Other Property  
[***]     [***]          

 

Outside the Premises

 

 

[***]

   

 

[***]

 



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

        Computer Fraud   [***]     [***]           Funds Transfer Fraud   [***]
    [***]           Money Orders and Counterfeit Money   [***]     [***]        
  Credit, Debit or Charge Card Forgery   [***]     [***]           Clients
Property   [***]     [***]          

 

Destruction of Electronic Data

 

 

[***]

   

 

[***]

          Expenses Incurred   [***]             Additional terms and exclusions
apply          

Media & Cyber Liability [***]

  [***]   Illinois Union Insurance Company (ACE)   Coverage Effective [***] to
[***]              

 

Limit of Liability

   

 

[***]

   

 

[***]

 

 

Total Premium: [***]

       

 

Electronic Media Activities Liability

 

 

[***]

   

 

[***]

         

 

Network Securities Liability

 

 

[***]

   

 

[***]

         

 

Privacy Liability

 

 

[***]

   

 

[***]

         

 

Data Breach Fund

 

 

[***]

   

 

[***]

 



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

        Network Extortion Liability   [***]     [***]           Regulatory
Proceeding Sublimit   [***]     [***]        

 

Additional terms and exclusions apply

          Excess Media & Cyber Liability [***]   [***]   AIG Specialty Insurance
Company  

 

Coverage Effective [***] to [***]

             

 

Limit of Liability

   

 

[***]

   

 

Underlying [***]        

 

 

Total Premium: [***]

     

 

Additional terms and exclusions apply

          Pollution Liability [***]   [***]   Admiral Insurance Company  

 

Coverage Effective [***] to [***]

             

 

Limit of Liability

   

 

[***] per occurrence

    [***]  

 

Total Premium: [***]

         

 

[***] Aggregate

     



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Coverage Line

 

Policy Number

 

Carrier

 

Limits

 

Deductible

 

Estimated Premium

      SIR     [***]            

 

Additional terms and exclusions apply

         



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.15

Capitalization and Subsidiaries

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

156775 Canada Inc.

   Cott Corporation Corporation Cott/100%    Corporation    1 common share    1
common share

2011438 Ontario Limited

   Cott Corporation Corporation Cott/100%    Corporation    1 common share    1
common share

804340 Ontario Limited

   Cott Corporation Corporation Cott/100%    Corporation    1 common share    1
common share

967979 Ontario Limited

   Cott Corporation Corporation Cott/100%    Corporation   

a) 10,088,608 common shares

 

b) 800,000 Junior Preference shares

 

c) No Senior Preference shares

  

a) 10,088,608 common shares

 

b) 800,000 Junior Preference shares

 

c) No Senior Preference shares

AD Personales, S.A. de C.V.

  

Mexico Bottling Services, S.A. de C.V. 50%

 

Servicios Generales de México, S.A. de C.V. 50%

   Limited liability corporation of variable capital   

a) 25,000 Class I Shares

 

b) 25,000 Class I Shares

  

a) 25,000 Class I Shares - Mexico Bottling Services, S.A. de C.V.

 

b) 25,000 Class I Shares - Servicios Generales de México, S.A. de C.V.

Aimia Foods Holdings Limited

   Cott Ventures Limited/100%    Private company limited by shares    500,000
ordinary shares    500,000 ordinary shares

Aimia Foods Group Limited

   Aimia Foods Holdings Limited/100%    Private company limited by shares   
250,000 ordinary shares    250,000 ordinary shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Aimia Foods EBT Company Limited

   Aimia Foods Holdings Limited/100%    Private company limited by shares    1
ordinary share    1 ordinary share

Aimia Foods Limited

   Aimia Foods Group Limited/100%    Private company limited by shares    800
ordinary shares    800 ordinary shares

Calypso Soft Drinks Limited

   Cooke Bros (Tattenhall) Limited    Private company limited by shares    100
ordinary shares    100 ordinary shares

Caroline LLC

   Cott Corporation Corporation Cott/100%    Limited liability company    N/A   
N/A

Cliffstar LLC

   Cott Acquisition LLC/100%    Limited liability company    507,526,030 LLC
interests    507,526,030 LLC interests

Cooke Bros Holdings Limited

   Cott Developments Limited/100%    Private company limited by shares    55,000
ordinary shares    55,000 ordinary shares

Cooke Bros (Tattenhall) Limited

   Cooke Bros Holdings Limited/100%    Private company limited by shares   
500,000 ordinary shares    500,000 ordinary shares

Cott (Barbados) IBC Ltd.

   Cott Corporation Corporation Cott/100%    International business company   
100 common shares    100 common shares

Cott (Hong Kong) Limited

   Cott (Barbados) IBC Ltd./100%    Private limited liability company (limited
by shares)    1 ordinary share of US$1.00 each    1 ordinary share of US$1.00
each

Cott (Nelson) Limited

   Cott Nelson (Holdings) Limited/100%    Private company limited by shares   
88,751 ordinary £1 shares    88,751 ordinary £1 shares

Cott Acquisition Limited

   Cott UK Acquisition Limited/100%    Private company limited by shares   
265,732,801 ordinary shares £1 shares    265,732,801 ordinary shares £1 shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Acquisition LLC

  

Cott Acquisition Limited/82%

 

Cott U.S. Acquisition LLC/18%

   Limited liability company   

a) 415,000,085 LLC interests

 

b) 92,256,045 LLC interests

  

a) 415,000,085 LLC interests – Cott Acquisition Limited

 

b) 92,256,045 LLC interests – Cott U.S. Acquisition LLC

Cott Beverages Inc.

   Cott Holdings Inc./100%    Corporation   

a) 59,500,000 shares of Class A Common Stock

 

b) 152,001,794.519 shares of Class B Common Stock

  

a) 59,500,000 shares of Class A Common Stock

 

b) 152,001,794.519 shares of Class B Common Stock

Cott Beverages Limited

   Cott Retail Brands Limited/100%    Private company limited by shares   
94,808,317 ordinary shares    94,808,317 ordinary shares

Cott Corporation Corporation Cott

   Public Company    Corporation    N/A   

a) 93,736,940 common shares

 

b) 116,054.421 shares of Series A Convertible Preferred

 

c) 32,711.306 shares of Series B Non-Convertible Preferred

Cott Developments Limited

   Cott Beverages Limited    Private company limited by shares    1 ordinary
share    1 ordinary share

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

  

a) Cott Corporation Corporation Cott/99% and

 

b) 804340 Ontario Limited/1%

   Limited liability company   

a) 1,270,269 quotas

 

b) 12,831 quotas

  

a) 1,270,269 quotas

 

b) 12,831 quotas



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Embotelladores de Mexico, S.A. de C.V.

  

Cott Corporation

 

Corporation Cott/99.375%

 

Embotelladora de Puebla, S.A. de C.V./0.625%

   Limited liability corporation of variable capital   

a) 1 Series I, Class A Share

 

b) 49,999 Series I, Class B Shares

 

c) 399,999 Series II, Class A Shares

 

d) 3,550,001 Series II, Class B Shares

 

e) 60,000,000 Series II, Class C Shares

  

a) 1 Series I, Class A Share - Embotelladora de Puebla, S.A. de C.V.

 

b) 49,999 Series I, Class B Shares - Cott Corporation

 

Corporation Cott

 

c) 399,999 Series II, Class A Shares -Embotelladora de Puebla, S.A. de C.V.

 

d) 3,550,001 Series II, Class B Shares – Cott Corporation Corporation Cott

 

e) 60,000,000 Series II, Class C Shares –

 

Cott Corporation Corporation Cott

Cott Europe Trading Limited

   Cott Retail Brands Limited/100%    Private company limited by shares   
1,860,709 ordinary £1 shares    1,860,709 ordinary £1 shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Holdings Inc.

   Cott Beverages Limited/100%    Corporation   

a) 182 common shares

 

b) 696 Class A preferred shares

 

c) 2 Class B preferred shares

 

d) 42 Class C preferred shares

  

a) 182 common shares

 

b) 696 Class A preferred shares

 

c) 2 Class B preferred shares

 

d) 42 Class C preferred shares

Cott International SRL

  

Cott Investment, L.L.C./99%

 

Cott International Trading Ltd./1%

   International society with restricted liability   

a) 99 common quotas

 

b) 1 common quota

  

a) 99 common quotas

 

b) 1 common quota

Cott International Trading Ltd.

   Cott Corporation Corporation Cott/100%    International business company   
53,878,575 common shares    53,878,575 common shares

Cott Investment, L.L.C.

  

Cott Corporation Corporation Cott /90%

 

804340 Ontario Limited/10%

   Limited liability company   

LLC interest/90%

 

LLC interest/10%

  

LLC interest/90%

 

LLC interest/10%

Cott IP Holdings Corp.

   Cott Beverages Inc./100%    Corporation    100 shares    100 shares

Cott Limited

   Cott Retail Brands Limited/100%    Private company limited by shares   

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

 

b) 1,445,476 preferred ordinary shares of 10 pence each

 

c) No preference shares

  

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

 

b) 1,445,476 preferred ordinary shares of 10 pence each

 

c) No preference shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Luxembourg S. a r. l.

  

Cott Beverages Limited/0.000047%

 

Cott Retail Brands Limited/99.99%

   Private company limited by shares   

a) 2 ordinary shares

 

b) 4,260,646 ordinary shares

  

a) 2 ordinary shares- Cott Beverages Limited

 

b) 4,260,646 ordinary shares- Cott Retail Brands Limited

Cott Maquinaria y Equipo, S.A. de C.V.

  

Cott Embotelladores de México, S.A. de C.V. / 0.0019%

 

Cott Corporation / 97.49%

 

Embotelladora Puebla, S.A. de C.V. / 2.50%

   Limited liability corporation of variable capital   

a) 1 Series “A” Share

 

b) 49,999 Series “A” Share

 

c) 1,283 Series “B” Shares

  

a) 1 Series “A” Share

- Cott Embotelladores de México, S.A. de C.V.

 

b) 49,999 Series “A” Share - Cott Corporation

 

c) 1,283 Series “B” Shares – Cott Embotelladora de Puebla, S.A. de C.V.

Cott NE Holdings Inc.

   Northeast Finco Inc./100%    Corporation    100 shares    100 shares

Cott Nelson (Holdings) Limited

   Cott Beverages Limited/100%    Private company limited by shares    162,669
ordinary £1 shares    162,669 ordinary £1 shares

Cott Private Label Limited

   Cott Beverages Limited/100%    Private company limited by shares   

a) 25,000 ‘A’ ordinary shares

 

b) 221,469 ‘B’ ordinary shares

 

c) 753,531 ‘C’ ordinary shares

  

a) 25,000 ‘A’ ordinary shares

 

b) 221,469 ‘B’ ordinary shares

 

c) 753,531 ‘C’ ordinary shares

Cott Retail Brands Limited

   Cott Corporation Corporation Cott/100%    Private company limited by shares
   60,918,341 ordinary £1 shares    60,918,341 ordinary £1 shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Retail Brands Netherlands BV

   Cott Retail Brands Limited    Limited liability company    400 ordinary
shares    400 ordinary shares

Cott UK Acquisition Limited

   Cott Beverages Inc./100%    Private company limited by shares    131,088,002
ordinary £1 shares    131,088,002 ordinary £1 shares

Cott USA Finance LLC

   Cott Corporation Corporation Cott/100%    Limited liability company   
2,597,378 LLC interests    2,597,378 LLC interests

Cott U.S. Acquisition LLC

   Cott Beverages Inc./100%    Delaware limited liability company    72,526,130
LLC interests    72,526,130 LLC interests

Cott Vending Inc.

   Cott Beverages Inc./100%    Corporation    1,000 shares    1,000 shares

Cott Ventures Limited

   Cott Ventures UK Limited/100%    Private company limited by shares    3
ordinary shares    3 ordinary shares

Cott Ventures UK Limited

  

a) Cott Beverages Limited/100% of Ordinary A Shares

 

b) Cott Beverages Inc./100% of Ordinary B Shares, 100% of Voting Preferred Stock

   Private company limited by shares   

a) 2 Ordinary A Shares

 

b) 2 Ordinary B Share

 

c) 42,492,227 Voting Preferred Stock

  

a) 2 Ordinary A Shares

 

b) 2 Ordinary B Share

 

c) 42,492,227 Voting Preferred Stock

Crystal Springs of Alabama Holdings, LLC

   DS Services of America, Inc./100%    Limited Liability Company    N/A-
membership interests    N/A

DS Services Holdings, Inc.

   DSS Group, Inc./100%    Corporation    199 shares of common stock    199
shares of common stock

DS Services of America, Inc.

   DS Services Holdings, Inc./100%    Corporation    199 shares of common stock
   199 shares of common stock

DSS Group, Inc.

   Cott Beverages Inc.    Corporation    100 shares of common stock    100
shares of common stock

Interim BCB, LLC

   Cott Beverages Inc./100%    Limited liability company    None – Single Member
Limited Liability Company    None – Single Member Limited Liability Company



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Jay Juice Limited

   Cooke Bros (Tattenhall) Limited    Private company limited by shares   

a) 1,000 deferred shares

 

b) 1,000 ordinary shares

 

c) 273,000 preferred shares

  

a) 1,000 deferred shares- Cooke Bros (Tattenhall) Limited

 

b) 1,000 ordinary shares- Cooke Bros (Tattenhall) Limited

 

c) 273,000 preferred shares- Cooke Bros (Tattenhall) Limited

Mexico Bottling Services, S.A. de C.V.

  

2011438 Ontario Limited/2%

 

804340 Ontario Limited/98%

   Limited liability corporation of variable capital   

a) 1 Class I Share

 

b) 49 Class I Shares

  

a) 1 Class I Share -2011438 Ontario Limited

 

b) 49 Class I Shares - 804340 Ontario Limited

Mr. Freeze (Europe) Limited

   Cooke Bros Holdings Limited/100%    Private company limited by shares   
100,000 ordinary shares    100,000 ordinary shares

Northeast Finco Inc.

   Cott Beverages Inc./100%    Corporation    100 common shares    100 common
shares

Northeast Retailer Brands LLC

  

Cott NE Holdings Inc./51%

 

Polar Corp./48%

 

Adirondack Beverages Corp./1%

   Limited liability company    100 Limited Liability Company Interests    100
Limited Liability Company Interests



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exact Legal Name

of Entity

  

Record Owner

(Beneficial Owner if
Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Servicios Gerenciales de Mexico, S.A. de C.V.

  

2011438 Ontario Limited/2%

 

804340 Ontario Limited/98%

   Limited liability corporation of variable capital   

a) 1 Class I Share

 

b) 49 Class I Shares

  

a) 1 Class I Shares - 2011438 Ontario Limited

 

b) 49 Class I Shares - 804340 Ontario Limited

Star Real Property, LLC

  

Cliffstar LLC/99%

Cott Acquisition LLC/1%

   Limited liability company   

a) 7,920,000 LLC interests

 

b) 80,000 LLC interests

  

a) 7,920,000 LLC interests - Cliffstar LLC

 

b) 80,000 LLC interests - Cott Acquisition LLC

Stockpack Limited

   Aimia Foods Group Limited/100%    Private company limited by shares    6
ordinary shares    6 ordinary shares

Tip Top Soft Drinks Limited

   Cooke Bros (Tattenhall) Limited    Private company limited by shares    1
ordinary share    1 ordinary share

Total Water Solutions Limited

   Cooke Bros (Tattenhall) Limited    Private company limited by shares    100
ordinary shares    100 ordinary shares

TT Calco Limited

   Cooke Bros (Tattenhall) Limited    Private company limited by shares   
10,000 ordinary shares    10,000 ordinary shares



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.16

Jurisdictions for Filings and Mortgages

 

Type of Filing

  

Entity

  

Applicable Collateral

Document [Mortgage,

Security Agreement or

Other]

  

Jurisdictions and Filing

Offices

PPSA    156775 Canada Inc.    Security Agreement    Ontario UCC    156775 Canada
Inc.    UCC-1 Financing Statement    District of Columbia Recorder of Deeds
Security Instrument    156775 Canada Inc. on behalf of Cott Corporation Cott as
beneficial holder    Debenture, Deed of Hypothec, Assignment of Rents   
Alberta, Quebec and Ontario PPSA    2011438 Ontario Limited    Security
Agreement    Ontario UCC    2011438 Ontario Limited    UCC-1 Financing Statement
   District of Columbia Recorder of Deeds PPSA    804340 Ontario Limited   
Security Agreement    Ontario UCC    804340 Ontario Limited    UCC-1 Financing
Statement    District of Columbia Recorder of Deeds PPSA    967979 Ontario
Limited    Security Agreement    Ontario UCC    967979 Ontario Limited    UCC-1
Financing Statement    District of Columbia Recorder of Deeds UCC    Aimia Foods
EBT Company Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Aimia Foods Group Limited    UCC-1 Financing Statement
   District of Columbia Recorder of Deeds UCC    Aimia Foods Holdings Limited   
UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC    Aimia
Foods Limited    UCC-1 Financing Statement    District of Columbia Recorder of
Deeds UCC    Calypso Soft Drinks Limited    UCC-1 Financing Statement   
District of Columbia Recorder of Deeds UCC    Caroline LLC    UCC-1 Financing
Statement    Delaware Secretary of State UCC    Cliffstar LLC    UCC-1 Financing
Statement    Delaware Secretary of State UCC    Cooke Bros (Tattenhall) Limited
   UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC   
Cooke Bros Holdings Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Cott (Nelson) Limited    UCC-1 Financing Statement   
District of Columbia Recorder of Deeds UCC    Cott Acquisition Limited    UCC-1
Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Acquisition LLC    UCC-1 Financing Statement    Delaware Secretary of State



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Type of Filing

  

Entity

  

Applicable Collateral

Document [Mortgage,

Security Agreement or

Other]

  

Jurisdictions and Filing

Offices

UCC    Cott Beverages Inc.    UCC-1 Financing Statement    Georgia Secretary of
State UCC    Cott Beverages Inc.    UCC-1 Fixture Financing Statement    St.
Louis County Recorder of Deeds UCC    Cott Beverages Inc.    UCC-1 Fixture
Financing Statement    New Madrid County Recorder of Deeds UCC    Cott Beverages
Inc.    UCC-1 Fixture Financing Statement    Bexar County Clerk UCC    Cott
Beverages Inc.    UCC-1 Fixture Financing Statement    San Bernardino County
Clerk and Recorder UCC    Cott Beverages Inc.    UCC-1 Fixture Financing
Statement    Delaware County Recorder of Deeds UCC    Cott Beverages Inc.   
UCC-1 Fixture Financing Statement    Chautauqua County Clerk Mortgage    Cott
Beverages Inc.    Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filing    St. Louis County Recorder of Deeds Mortgage    Cott
Beverages Inc.    Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filing    New Madrid County Recorder of Deeds Mortgage   
Cott Beverages Inc.    Deed of Trust, Security Agreement, Assignment of Rents
and Leases and Fixture Filing    Bexar County Clerk Mortgage    Cott Beverages
Inc.    Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing    San Bernardino County Clerk and Recorder Mortgage    Cott
Beverages Inc.    Mortgage    Delaware County Recorder of Deeds Mortgage    Cott
Beverages Inc.    Mortgage    Chautauqua County Clerk UCC    Cott Beverages
Limited    UCC-1 Financing Statement    District of Columbia Recorder of Deeds
PPSA and RDPRM   

Cott Corporation

Corporation Cott

   Security Agreement and Hypothec    Ontario, British Columbia, Alberta,
Quebec, New Brunswick and Nova Scotia UCC   

Cott Corporation

Corporation Cott

   UCC-1 Financing Statement    District of Columbia Recorder of Deeds



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Type of Filing

  

Entity

  

Applicable Collateral

Document [Mortgage,

Security Agreement or

Other]

  

Jurisdictions and Filing

Offices

Security Instrument   

Cott Corporation

Corporation Cott

   Debenture, Deed of Hypothec, Assignment of Rents    Alberta, Quebec and
Ontario UCC    Cott Developments Limited    UCC-1 Financing Statement   
District of Columbia Recorder of Deeds UCC    Cott Europe Trading Limited   
UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Holdings Inc.    UCC-1 Financing Statement    Delaware Secretary of State PPSA
   Cott Holdings Inc.    Security Agreement    Ontario UCC    Cott Investment,
L.L.C.    UCC-1 Financing Statement    Delaware Secretary of State UCC    Cott
Limited    UCC-1 Financing Statement    District of Columbia Recorder of Deeds
UCC    Cott Luxembourg S. a r. l.    UCC-1 Financing Statement    District of
Columbia Recorder of Deeds UCC    Cott Nelson (Holdings) Limited    UCC-1
Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Private Label Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Cott Retail Brands Limited    UCC-1 Financing Statement
   District of Columbia Recorder of Deeds UCC    Cott U.S. Acquisition LLC   
UCC-1 Financing Statement    Delaware Secretary of State UCC    Cott UK
Acquisition Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Cott USA Finance LLC    UCC-1 Financing Statement   
Delaware Secretary of State UCC    Cott Vending Inc.    UCC-1 Financing
Statement    Delaware Secretary of State UCC    Cott Ventures Limited    UCC-1
Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Ventures UK Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Crystal Springs of Alabama Holdings, LLC    UCC-1
Financing Statement    Delaware Secretary of State UCC    DS Services Holdings,
Inc.    UCC-1 Financing Statement    Delaware Secretary of State UCC    DS
Services of America, Inc.    UCC-1 Financing Statement    Delaware Secretary of
State UCC    DS Services of America, Inc.    UCC-1 Fixture Financing Statement
   Orange County Comptroller UCC    DS Services of America, Inc.    UCC-1
Fixture Financing Statement    Los Angeles County Registrar-Recorder & County
Clerk’s Office



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Type of Filing

  

Entity

  

Applicable Collateral

Document [Mortgage,

Security Agreement or

Other]

  

Jurisdictions and Filing

Offices

UCC    DS Services of America, Inc.    UCC-1 Fixture Financing Statement   
Sacramento County Clerk-Recorder UCC    DS Services of America, Inc.    UCC-1
Fixture Financing Statement    Cook County Recorder of Deeds UCC    DS Services
of America, Inc.    UCC-1 Fixture Financing Statement    Allegheny County
Recorder of Deeds Mortgage    DS Services of America, Inc.    Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing    Orange
County Comptroller Mortgage    DS Services of America, Inc.    Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing    Los
Angeles County Registrar-Recorder & County Clerk’s Office Mortgage    DS
Services of America, Inc.    Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing    Sacramento County Clerk-Recorder Mortgage
   DS Services of America, Inc.    Deed of Trust, Security Agreement, Assignment
of Rents and Leases and Fixture Filing    Cook County Recorder of Deeds Mortgage
   DS Services of America, Inc.    Mortgage    Allegheny County Recorder of
Deeds UCC    DSS Group, Inc.    UCC-1 Financing Statement    Delaware Secretary
of State UCC    Interim BCB, LLC    UCC-1 Financing Statement    Delaware
Secretary of State UCC    Mr. Freeze (Europe) Limited    UCC-1 Financing
Statement    District of Columbia Recorder of Deeds UCC    Star Real Property
LLC    UCC-1 Financing Statement    Delaware Secretary of State UCC    Stockpack
Limited    UCC-1 Financing Statement    District of Columbia Recorder of Deeds
UCC    TT Calco Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 3.24

Intercompany Loans and Advances as of September 27, 2014

Note: A number of the following loans and advances are denominated in currencies
other than U.S. Dollars; therefore, amounts may change as the U.S. Dollar
fluctuates against such foreign currency.

 

  1. $1,547,214 owed by Cott Beverages Inc. to Cott Luxembourg S. a r. l.
evidenced by the Intercompany Subordinated Demand Promissory Note issued
December 20, 2013 in the original principal amount of $1,615,512.33.

 

  2. $166,715,840 owed by Cliffstar LLC to Cott Luxembourg S. a r. l. evidenced
by the Amended and Restated Intercompany Subordinated Demand Promissory Note
issued July 8, 2011 in the original principal amount of $166,715,840.

 

  3. $259,500,000 owed by Cott Holdings Inc. to Cott Luxembourg S. a r. l.
evidenced by (i) Intercompany Subordinated Demand Promissory Note – Note 2,
dated November 8, 2013 in the original principal amount of $41,000,000,
(ii) Intercompany Subordinated Demand Promissory Note – Note 4, dated
November 8, 2013 in the original principal amount of $18,500,000,
(iii) Intercompany Subordinated Demand Promissory Note – Note 5, dated
November 12, 2013 in the original principal amount of $110,000,000, and
(iv) Intercompany Subordinated Demand Promissory Note – Note 6, dated
November 13, 2013 in the original principal amount of $90,000,000.

 

  4. $110,806,000 owed by Cott Beverages Limited to Cott USA Finance LLC
evidenced by the Eurobond Instrument dated March 31, 2007 in the original
principal amount of £68,000,000 as amended by the Deed of Amendment dated
January 6, 2012.

 

  5. $124,361,485 owed by Cott US Acquisition LLC to Cott Beverages Inc.
evidenced by the Amended and Restated Intercompany Subordinated Promissory Note
dated November 15, 2010 in the original principal amount of £102,451,200.

 

  6. $165,396,101 owed by Cott UK Acquisition Limited to Cott US Acquisition LLC
evidenced by the Instrument constituting 1 Discounted Note dated November 15,
2010 in the original principal amount of £91,403,759.

 

  7. $113,366,291 owed by Cott Retail Brands Limited to Cott USA Finance LLC
evidenced by the Instrument constituting 1 Discounted Noted dated November 15,
2010 in the original principal amount of £48,966,551.

 

  8. $48,843,265 owed by Cott Ventures Limited to Cott Beverages Inc. evidenced
by the Unsecured Loan Note issued May 29, 2014 in the original principal amount
of $50,401,000.

 

  9. $5,013,888 owed by Cott Ventures Limited to Cott Beverages Limited
evidenced by the Unsecured Loan Note issued May 29, 2014 in the original
principal amount of $8,032,292.

 

  10.

$34,808,204 owed by Cott Embotelladores de Mexico SA de CV to Cott Corporation
evidenced by (i) the Loan Agreement dated as of January 3, 2004 in the original
principal amount of $6,000,000, (ii) the Promissory Note dated December 5, 2012
in the original principal amount of 64,635,485 Mexican Pesos, (iii) the
Promissory Note dated June 18, 2012 in the original principal amount of
33,091,043 Mexican Pesos, (iv) the Promissory



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

  Note dated January 15, 2010 in the original principal amount of 31,714,715
Mexican Pesos, (v) the Promissory Note dated July 7, 2010 in the original
principal amount of 12,898,200 Mexican Pesos, (vi) the Promissory Note dated
March 10, 2009 in the original principal amount of 7,623,680.15 Mexican Pesos,
(vii) the Promissory Note dated March 13, 2009 in the original principal amount
of 57,966,063.09 Mexican Pesos, (viii) the Promissory Note dated December 16,
2010 in the original principal amount of 48,561,630 Mexican Pesos, and (ix) the
Promissory Note dated December 22, 2009 in the original principal amount of
61,057,424.10 Mexican Pesos.

 

  11. $400,000,000 owed by Delivery Acquisition, Inc. to Cott Beverages Inc.
evidenced by the Intercompany Subordinated Promissory Note dated December 12,
2014.

 

  12. $148,765,727 owed by Delivery Acquisition, Inc. to Cott Corporation
evidenced by the Intercompany Subordinated Promissory Note dated December 12,
2014.

 

  13. The following intercompany payables are evidenced by the Second Amended
and Restated Intercompany Subordinated Demand Promissory Note dated the
Amendment No. 5 Effective Date:

 

U.S. Dollar

Equivalent Amount

          September 27, 2014    Owed By    Owed To

$1,432,845

   Cott Beverages Inc.    Cott Vending Inc.

$87,603

   Cott Corporation    Cott Vending Inc.

$2,316,023

   967979 Ontario Limited    Cott Corporation

$1,244,466

   Cott Corporation    804340 Ontario Limited

$1,085,623

   Cott Beverages Limited    Cott (Nelson) Limited

$313,659

   Cott Beverages Limited    Cott Retail Brands Limited

$2,092,278

   Cott Retail Brands Limited    Cott Ltd.

$162,950

   Cott Beverages Limited    Cott Private Label Limited

$4,038,295

   Cott Corporation    Cott Beverages Inc.

$72,928

   Cott Corporation    Cott Beverages Limited

$356,290

   Cott Beverages Inc.    Cott Beverages Limited

$607,812

   Cliffstar, LLC    Cott Corporation

$592,664

   Cott Beverages Limited    Cott Europe Trading Limited

$2,836,749

   Cott Beverages Inc.    Cott USA Finance LLC

$104,709

   Cott Beverages Inc.    Cott Corporation

$97,177,546

   Cott Beverages Inc.    Cliffstar, LLC

$1,002,828

   Cliffstar, LLC    Star Real Property LLC

$3,605

   Cott Beverages Inc.    Cott Vending Inc.

$554

   Cott Vending Inc.    Cliffstar, LLC

$1,360,162

   Cott Beverages Inc.    Cliffstar, LLC

$3,933,613

   Cooke Bros Holdings Limited    Calypso Soft Drinks Limited

$3,768,395

   Cooke Bros (Tattenhall), Limited    Calypso Soft Drinks Limited

$8,966,829

   Cooke Bros Holdings Limited    Cooke Bros (Tattenhall), Limited

$706,758

   Calypso Soft Drinks Limited    Cott Beverages Limited

$2,431

   Cott Luxembourg S. a r. l.    Cott Beverages Limited

$1,452,856

   Calypso Soft Drinks Limited    Mr. Freeze (Europe) Limited

$16,295

   Cooke Bros (Tattenhall), Limited    TT Calco Limited

$3,496

   Cott Beverages Inc.    Cott Beverages Limited

$965

   Cott Retail Brands Limited    Cott Beverages Inc.

$1,547,214

   Cott Beverages Inc.    Cott Luxembourg S. a r. l.

$25,567,814

   Cott Developments Limited    Cott Beverages Limited

$15,600,162

   Calypso Soft Drinks Limited    Cott Developments Limited



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

  14. The following includes a list of intercompany trade payables not
represented by any debt instrument:

 

U.S. Dollar

Equivalent Amount

          September 27, 2014    Owed By    Owed To

$43,558

   Cott Beverages Inc.    Northeast Retailer Brands LLC

$738,005

   Cott Beverages Limited    Cott Retail Brands Netherlands BV

$11,268

   Cott Maquinaria y Equipo, SA de CV    Cott Embotelladores de Mexico SA de CV

$14,208

   Cott Embotelladores de Mexico SA de CV    Ad Personales, SA de CV

$13,504

   Sevicios Gerenciales de Mexico SA de CV    Cott Embotelladores de Mexico SA
de CV

$1,798,303

   Cott Embotelladores de Mexico SA de CV    Cott Beverages Inc.

$29,080

   Cott Embotelladores de Mexico SA de CV    Cliffstar, LLC

$3,585

   Cott Vending Inc.    Northeast Retailer Brands LLC

$2

   Cooke Bros (Tattenhall), Limited    Tip Top Soft Drinks Limited

$163

   Cooke Bros (Tattenhall), Limited    Total Water Solutions Limited

$650

   Northeast Retailer Brands LLC    Cott Beverages Inc.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 6.01

Indebtedness

 

1. Cott Embotelladores de Mexico, S.A. de C.V. owes Qualamex S.A. de C.V.
$572,510 pursuant to the Manufacturing Contract dated December 14, 2012, between
Cott Embotelladores de Mexico, S.A. de C.V. and Qualamex S.A. de C.V., as
modified pursuant to the Modification Agreement dated January 7, 2013.

 

2. Cott Beverages Inc. owes $828,421 to Jeffrey D. Hettinger pursuant to the
Consulting Agreement dated June 25, 2002 between Jeffrey D. Hettinger and Cott
Beverages Inc.

 

3. Funding Circle Limited loaned Calypso Soft Drinks Limited £100,000.00
pursuant to the Key Contract Terms dated May 3, 2012. The current amount
outstanding thereunder as of the Amendment No. 5 Effective Date is $25,033.

 

4. See the Intercompany Indebtedness and Advances listed on Schedule 3.24.

 

5. Irrevocable Standby Letter of Credit No. HACH413636OS with an expiration date
of November 7, 2014 by BMO Harris Bank N.A. for the benefit of Safety National
Casualty Corporation on behalf of DS Waters of America, Inc. for $16,500,000.

 

6. Irrevocable Standby Letter of Credit No. HACH413623OS with an expiration date
of March 5, 2015 by BMO Harris Bank N.A. for the benefit of Liberty Mutual
Insurance Company on behalf of DS Waters of America, Inc. for $1,193,304.

 

7. Irrevocable Standby Letter of Credit No. HACH413628OS with an expiration date
of March 20, 2015 by BMO Harris Bank N.A. for the benefit of Zurich American
Insurance Company on behalf of DS Waters of America, Inc. for $10,750,000.

 

8. Irrevocable Standby Letter of Credit No. HACH413635OS with an expiration date
of April 12, 2015 by BMO Harris Bank N.A. for the benefit of Old Republic
Insurance Company on behalf of DS Waters of America, Inc. for $110,000.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 6.02

Existing Liens

1. Liens on the following assets:

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of UCC or
Equivalent

 

Description of Collateral

Cott Retail Brands Limited   Bicc Public Limited Company   England and Wales
(Companies House)  

Created 18/05/94

Filed 21/05/94

(Registered)

  Rent Deposit Deed   £21,385 deposited by the Company with its landlords Bicc
Public Company Limited Cliffstar Corporation   General Electric Capital
Corporation   Recorder of Deeds, Erie County, PA   Filed 6/16/2003   UCC-1  
2003 Xpedx model Q-300XT Lantech Auto Stretch Wrapper serial number QX-0118
Cliffstar Corporation   General Electric Capital Corporation   Chautauqua County
Clerk, NY   Filed 3/27/2003   UCC-1   2002 Lantech model S2503 Conveyorized
Stretch Wrap Machine serial number SS-001911+ Cliffstar Corporation   General
Electric Capital Corporation   Chautauqua County Clerk, NY   Filed 3/27/2003  
UCC-1   2003 Lantech model S-1502 Automatic Straddle Stretch Wrap Machine serial
number SC-001387 & 2003 Xpedx model S-2503 Lantech Fully Automatic Conveyorized
Stretch Machine serial number SS001914



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS Services of America, Inc. RockTenn CP, LLC Delaware Secretary of State
20143201951; Filed 8/11/2014 UCC-1 Douglas Axiom Case Packer – Serial # M113007;
Douglas Axiom Case Packer – Serial # M113031; Douglas Axiom Case Packer – Serial
# M113006 DS Waters of America, Inc. RockTenn CP, LLC Delaware Secretary of
State 20123488311; Filed 9/10/2012 UCC-1 Douglas Axiom Wrap 8 DS Waters of
America, Inc. United Rentals Northwest, Inc. Delaware Secretary of State
20104233890; Filed 12/2/2010 UCC-1 Equipment: #521506, Make: JLG, Model:
E300AJP, Description: BOOM 30FT-33FT ELEC ART NARR* and the proceeds of the
Equipment

2. Cash deposits with Ice River Springs in the amount of $423,305.00 as of
November 25, 2014.

3. Cash deposits with Tampa Electric Company in the amount of $80,850.00 as of
November 25, 2014.

4. Cash deposits with Receiver General of Canada in the amount of $735,349.28
(Canadian Dollars) as of November 25, 2014.

5. Workers’ Compensation Escrow account held at US Bank, 7th & Washington, St.
Louis, MO 63101, Acct# 0047886-00-00397-01 by Cliffstar LLC.

6. Workers’ Compensation Escrow account held at Citibank, N.A., Account #
30584369 by Cott Beverages Inc.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Cash Collateral for Existing Letters of Credit and Insurance Claims

 

Cott Corporation Cash in escrow with respect to the General Liability Insurance
for settled product defect claims and consultant claims. $50,000.00
DS Services of America, Inc. Irrevocable Standby Letter of Credit No.
HACH413623OS with an expiration date of March 5, 2015 by BMO Harris Bank N.A.
for the benefit of Liberty Mutual Insurance Company $475,000.00 DS Services of
America, Inc. Irrevocable Standby Letter of Credit No. HACH413628OS with an
expiration date of March 20, 2015 by BMO Harris Bank N.A. for the benefit of
Zurich American Insurance Company $1,258,537.00

At any time, cash collateral in an amount not to exceed the lesser of
(i) $29,980,969.20 and (ii) 103% of the aggregate face amount of the letters of
credit described in numbers 5 through 8 on Schedule 6.01, at such time, in the
case of clauses (i) and (ii), deposited with BMO Harris Bank N.A. solely for the
purpose of securing reimbursement obligations under the letters of credit
described in numbers 5 through 8 on Schedule 6.01; provided that such cash
collateral shall be reduced on a dollar for dollar basis by the face amount of
any back-to-back letters of credit issued for the benefit of BMO Harris Bank
N.A. for the purpose of securing reimbursement obligations under the letters of
credit described in numbers 5 through 8 on Schedule 6.01.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 6.04

Existing Investments

 

1. Permitted Margin Stock.

 

2. See the Intercompany Indebtedness and Advances listed on Schedule 3.24.

 

3. Cash deposits listed on Schedule 6.02.

 

4. DS Services of America, Inc. currently owns stock in former customers that
have reorganized in bankruptcy which stock was acquired as a result of DS
Services of America, Inc.’s position as a creditor of such companies. Such stock
is valued at less than $20,000 per former customer and no more than $200,000 in
the aggregate. DS Services of America, Inc. uses its commercially reasonable
efforts to liquidate such stock.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Schedule 6.11

Restrictive Agreements

The Cott Embotelladores de Mexico S.A. de C.V. (the “Company”) Shareholder
Agreement, dated June 20, 2002 (the “Shareholder Agreement”), contains
certain restrictions on the ability of the Company and any of its subsidiaries
to incur indebtedness, encumber assets, grant a guaranty, or dispose of certain
assets or capital stock without either the consent of Embotelladora de Puebla,
S.A. de C.V. (as Class A Shareholder) or the approval of the Class A Director
(as such term is defined in the Shareholder Agreement).



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exhibit B-1

FORM OF BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   COTT US BORROWING BASE REPORT             Rpt #    Obligor Number:         
Date:    Loan Number:          Period Covered:   

 

COLLATERAL CATEGORY

   A/R    Inventory   

Total Eligible Collateral

Description               

1

   Beginning Balance ( Previous report - Line 8)         

2

   Additions to Collateral (Gross Sales or Purchases)         

3

   Other Additions (Add back any non-A/R cash in line 3)         

4

   Deductions to Collateral (Cash Received)         

5

   Deductions to Collateral (Discounts, other)         

6

   Deductions to Collateral (Credit Memos, all)         

7

   Other non-cash credits to A/R         

8

   Total Ending Collateral Balance         

9

   Past Due > 60         

10

   Credits in Prior         

11

   Crossage         

12

   Contras         

13

   Foreign Not Covered by L/C         

14

   Federal Government         

15

   Loss of Profit Penalties Reserve         

16

   Chargebacks (Current)         

17

   Miscellaneous Sales Rent         

18

   Contamination Reserve         

19

   Intercompany/Affiliates         

20

   Shortpays (Current)         

21

   Debit Memos         

22

   Accruals for Billbacks         

23

   Volume Rebate Accruals         

24

   Dilution Reserve - Kegworth 7.9%         

25

   Accrued Deposits - POP         

26

   Cash Received not Posted         

27

   Less Ineligible - Other (includes bankruptcy customers)         

28

   Total Ineligibles -Accounts Receivable         

29

   Work In Process         

30

   Quarantine Stock (QA Stock)         

31

   Short Dated         

32

   Slow Moving/Obsolete         

33

   Retention of Title         

34

   Packaging Supplies         

35

   Held Goods         

36

   Capitalization/Revaluation Reserve         

37

   Co-pack Ingredients         

38

   Consigned Inventory         

39

   NRV Adjustment         

40

   Warehouse Overhead         

41

   Grape Bottoms         

42

   2009 Cranberry Crop Cost Test Reserve         

43

   Perpetuals Overstated to GL         

44

   Less Ineligible — Other (Fixed Cost All, Inventory Spare Parts)         

45

   Total Ineligibles Inventory         

21

   Total Eligible Collateral         

22

   Advance Rate Percentage         

23

   Net Available - Borrowing Base Value         

24

   Reserves - Canadian Priming Liens         

24

   Reserves - Rent         

24

   Reserves - Payroll         

24

   Reserves - Payments to Co-Packers         

24

   Reserves - PACA         

24

   Reserves - Ring Fence         

24

   Reserves - Earnout         



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line                         Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)*                         Total
Available

27A

Suppressed Availability LOAN STATUS

28

Previous Loan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

              B. Adjustments / Other                     

30

Add:      A. Request for Funds

              B. Adjustments / Other                     

31

New Loan Balance                         Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   CLIFFSTAR BORROWING BASE REPORT             Rpt #    Obligor Number:         
Date:    Loan Number:          Period Covered:   

 

COLLATERAL CATEGORY

  A/R   Raw Materials
Inventory   Finished Goods
Inventory  

Total Eligible Collateral

Description                

1

  

Beginning Balance ( Previous report - Line 8)

       

2

  

Additions to Collateral (Gross Sales or Purchases)

       

3

  

Other Additions (Add back any non-A/R cash in line 3)

       

4

  

Deductions to Collateral (Cash Received)

       

5

  

Deductions to Collateral (Discounts, other)

       

6

  

Deductions to Collateral (Credit Memos, all)

       

7

  

Other non-cash credits to A/R

       

8

  

Total Ending Collateral Balance

       

9

  

Past Due > 60

       

10

  

Credits in Prior

       

11

  

Crossage

       

12

  

Contras

       

13

  

Foreign Not Covered by L/C

       

14

  

Federal Government

       

15

  

Loss of Profit Penalties Reserve

       

16

  

Chargebacks (Current)

       

17

  

Miscellaneous Sales Rent

       

18

  

Contamination Reserve

       

19

  

Intercompany/Affiliates

       

20

  

Shortpays (Current)

       

21

  

Debit Memos

       

22

  

Accruals for Billbacks

       

23

  

Volume Rebate Accruals

       

24

  

Dilution Reserve - Kegworth 7.9%

       

25

  

Accrued Deposits - POP

       

26

  

Cash Received not Posted

       

27

  

Less Ineligible - Other (includes bankruptcy customers)

       

28

  

Total Ineligibles - Accounts Receivable

       

29

  

Work In Process

       

30

  

Quarantine Stock (QA Stock)

       

31

  

Short Dated

       

32

  

Slow Moving/Obsolete

       

33

  

Retention of Title

       

34

  

Packaging Supplies

       

35

  

Held Goods

       

36

  

Capitalization/Revaluation Reserve

       

37

  

Co-pack Ingredients

       

38

  

Consigned Inventory

       

39

  

NRV Adjustment

       

40

  

Warehouse Overhead

       

41

  

Grape Bottoms

       

42

  

2009 Cranberry Crop Cost Test Reserve

       

43

  

Perpetuals Overstated to GL

       

44

  

Less Ineligible — Other

       

45

  

Total Ineligibles Inventory

       

21

  

Total Eligible Collateral

       

22

  

Advance Rate Percentage

       

23

  

Net Available - Borrowing Base Value

       

24

  

Reserves - Canadian Priming Liens

       

24

  

Reserves - Rent

       

24

  

Reserves - Payroll

       

24

  

Reserves - Payments to Co-Packers

       

24

  

Reserves - PACA

       

24

  

Reserves - Ring Fence

       



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves - Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

PreviousLoan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

               B. Adjustments / Other                     

30

Add:       A. Request for Funds

               B. Adjustments / Other                    

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   DS SERVICES BORROWING BASE REPORT             Rpt #    Obligor Number:      
   Date:    Loan Number:          Period Covered:   

 

COLLATERAL CATEGORY

  A/R   Raw Materials
Inventory   Finished Goods
Inventory  

Total Eligible Collateral

Description                

1

  

Beginning Balance ( Previous report - Line 8)

       

2

  

Additions to Collateral (Gross Sales or Purchases)

       

3

  

Other Additions (Add back any non-A/R cash in line 3)

       

4

   Deductions to Collateral (Cash Received)        

5

   Deductions to Collateral (Discounts, other)        

6

   Deductions to Collateral (Credit Memos, all)        

7

   Other non-cash credits to A/R        

8

   Total Ending Collateral Balance        

9

   Past Due > 60        

10

   Credits in Prior        

11

   Crossage        

12

   Contras        

13

   Foreign Not Covered by L/C        

14

   Federal Government        

15

   Loss of Profit Penalties Reserve        

16

   Chargebacks (Current)        

17

   Miscellaneous Sales Rent        

18

   Contamination Reserve        

19

   Intercompany/Affiliates        

20

   Shortpays (Current)        

21

   Debit Memos        

22

   Accruals for Billbacks        

23

   Volume Rebate Accruals        

24

   Dilution Reserve - Kegworth 7.9%        

25

   Accrued Deposits - POP        

26

   Cash Received not Posted        

27

  

Less Ineligible - Other (includes bankruptcy customers)

       

28

   Total Ineligibles -Accounts Receivable        

29

   Work In Process        

30

   Quarantine Stock (QA Stock)        

31

   Short Dated        

32

   Slow Moving/Obsolete        

33

   Retention of Title        

34

   Packaging Supplies        

35

   Held Goods        

36

   Capitalization/Revaluation Reserve        

37

   Co-pack Ingredients        

38

   Consigned Inventory        

39

   NRV Adjustment        

40

   Warehouse Overhead        

41

   Grape Bottoms        

42

   2009 Cranberry Crop Cost Test Reserve        

43

   Perpetuals Overstated to GL        

44

   Less Ineligible – Other        

45

   Total Ineligibles Inventory        

21

   Total Eligible Collateral        

22

   Advance Rate Percentage        

23

   Net Available - Borrowing Base Value        

24

   Reserves - Canadian Priming Liens        

24

   Reserves - Rent        

24

   Reserves - Payroll        

24

   Reserves - Payments to Co-Packers        

24

   Reserves - PACA        

24

   Reserves - Ring Fence        



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves – Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

PreviousLoan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

              B. Adjustments / Other                     

30

Add:      A. Request for Funds

              B. Adjustments / Other                     

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

     COTT CANADA BORROWING BASE REPORT (IN US$)      LOGO [g832943g75n48.jpg]   
     Rpt #      Obligor Number:          Date:    Loan Number:          Period
Covered:   

 

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description             

A/R or inventory

in CAD $

    

1

   Beginning Balance ( Previous report - Line 8)            

2

  

Additions to Collateral (Gross Sales or Purchases)

           

3

  

Other Additions (Add back any non-A/R cash in line 3)

           

4

  

Deductions to Collateral (Cash Received)

           

5

   Deductions to Collateral (Discounts, other)            

6

   Deductions to Collateral (Credit Memos, all)            

7

   Other non-cash credits to A/R             FX Adjustment = Prior Balance *
Change in FX Rates

8

   Total Ending Collateral Balance            

9

   Past Due > 60            

10

   Credits in Prior            

11

   Crossage            

12

   Contras            

13

   Foreign Not Covered by L/C            

14

   Federal Government            

15

   Loss of Profit Penalties Reserve            

16

   Chargebacks (Current)            

17

   Miscellaneous Sales Rent            

18

   Contamination Reserve            

19

   Intercompany/Affiliates            

20

   Shortpays (Current)            

21

   Debit Memos            

22

   Accruals for Billbacks            

23

   Volume Rebate Accruals            

24

   Dilution Reserve            

25

   Accrued Deposits - POP            

26

   Cash Received not Posted            

27

  

Less Ineligible - Other (includes bankruptcy customers)

           

28

   Total Ineligibles -Accounts Receivable            

29

   Work In Process            

30

   Quarantine Stock (QA Stock)            

31

   Short Dated            

32

   Slow Moving/Obsolete            

33

   Retention of Title            

34

   Packaging Supplies            

35

   Held Goods            

36

   Capitalization/Revaluation Reserve            

37

   Co-pack Ingredients            

38

   Consigned Inventory            

39

   NRV Adjustment            

40

   Warehouse Overhead            

41

   Grape Bottoms            

42

   2009 Cranberry Crop Cost Test Reserve            

43

   Perpetuals Overstated to GL            

44

   Less Ineligible — Other (attach schedule)            

45

   Total Ineligibles Inventory            

21

   Total Eligible Collateral            

22

   Advance Rate Percentage            

23

   Net Available - Borrowing Base Value            

24

   Reserves - Canadian Priming Liens            

24

   Reserves - Rent            

24

   Reserves - Payroll            

24

   Reserves - Payments to Co-Packers            

24

   Reserves - PACA            



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves - Ring Fence

24

Reserves - Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

Previous Loan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

              B. Adjustments / Other                     

30

Add:      A. Request for Funds

              B. Adjustments / Other                     

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   COTT KEGWORTH BORROWING BASE REPORT (IN US$)          Rpt # Obligor Number:
         Date: Loan Number:          Period Covered:

 

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description             
A/R or Inventory
in Sterling     

1

   Beginning Balance ( Previous report - Line 8)            

2

   Additions to Collateral (Gross Sales or Purchases)            

3

   Other Additions (Add back any non-A/R cash in line 3)            

4

   Deductions to Collateral (Cash Received)            

5

   Deductions to Collateral (Discounts, other)            

6

   Deductions to Collateral (Credit Memos, all)            

7

   Other non-cash credits to A/R            

8

   Total Ending Collateral Balance            

9

   Past Due > 60            

10

   Credits in Prior            

11

   Crossage            

12

   Contras            

13

   Foreign Not Covered by L/C            

14

   Federal Government            

15

   Loss of Profit Penalties Reserve            

16

   Chargebacks (Current)            

17

   Miscellaneous Sales Rent            

18

   Contamination Reserve            

19

   Intercompany/Affiliates            

20

   Shortpays (Current)            

21

   Debit Memos            

22

   Accruals for Billbacks            

23

   Volume Rebate Accruals            

24

   Dilution Reserve - Kegworth 3.0%            

25

   Accrued Deposits - POP            

26

   Cash Received not Posted            

27

   Less Ineligible - Other (attach schedule)            

28

   Total Ineligibles -Accounts Receivable            

29

   Work In Process            

30

   Quarantine Stock (QA Stock)            

31

   Short Dated            

32

   Slow Moving/Obsolete            

33

   Retention of Title            

34

   Packaging Supplies            

35

   Held Goods            

36

   Capitalization/Revaluation Reserve            

37

   Co-pack Ingredients            

38

   Consigned Inventory            

39

   NRV Adjustment            

40

   Warehouse Overhead            

41

   Grape Bottoms            

42

   2009 Cranberry Crop Cost Test Reserve            

43

   Perpetuals Overstated to GL            

44

   Less Ineligible — Other (attach schedule)            

45

   Total Ineligibles Inventory            

21

   Total Eligible Collateral            

22

   Advance Rate Percentage            

23

   Net Available - Borrowing Base Value            

24

   Reserves - Canadian Priming Liens            

24

   Reserves - Rent            

24

   Reserves - Payroll            

24

   Reserves - Payments to Co-Packers            

24

   Reserves - PACA            

24

   Reserves - Ring Fence            



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves – Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

PreviousLoan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

               B. Adjustments / Other                     

30

Add:       A. Request for Funds

               B. Adjustments / Other                     

FX impact

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   COTT CALYPSO BORROWING BASE REPORT (IN US$)                          Rpt #
Obligor Number:          Date: Loan Number:          Period Covered:

 

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description             
A/R or Inventory
in Sterling     

1

  

Beginning Balance ( Previous report - Line 8)

           

2

  

Additions to Collateral (Gross Sales or Purchases)

           

3

  

Other Additions (Add back any non-A/R cash in line 3)

           

4

  

Deductions to Collateral (Cash Received)

           

5

  

Deductions to Collateral (Discounts, other)

           

6

  

Deductions to Collateral (Credit Memos, all)

           

7

   Other non-cash credits to A/R            

8

   Total Ending Collateral Balance            

9

   Past Due > 60            

10

   Credits in Prior            

11

   Crossage            

12

   Contras            

13

   Foreign Not Covered by L/C            

14

   Federal Government            

15

   Loss of Profit Penalties Reserve            

16

   Chargebacks (Current)            

17

   Miscellaneous Sales Rent            

18

   Contamination Reserve            

19

   Intercompany/Affiliates            

20

   Shortpays (Current)            

21

   Debit Memos            

22

   Accruals for Billbacks            

23

   Volume Rebate Accruals            

24

   Dilution Reserve - Calypso 3.0%            

25

   Accrued Deposits - POP            

26

   Cash Received not Posted            

27

   Less Ineligible - Other (attach schedule)            

28

   Total Ineligibles -Accounts Receivable            

29

   Work In Process            

30

   Quarantine Stock (QA Stock)            

31

   Short Dated            

32

   Slow Moving/Obsolete            

33

   Retention of Title            

34

   Packaging Supplies            

35

   Held Goods            

36

   Capitalization/Revaluation Reserve            

37

   Co-pack Ingredients            

38

   Consigned Inventory            

39

   NRV Adjustment            

40

   Warehouse Overhead            

41

   Grape Bottoms            

42

   2009 Cranberry Crop Cost Test Reserve            

43

   Perpetuals Overstated to GL            

44

   Less Ineligible — Other (attach schedule)            

45

   Total Ineligibles Inventory            

21

   Total Eligible Collateral            

22

   Advance Rate Percentage            

23

   Net Available - Borrowing Base Value            

24

   Reserves - Canadian Priming Liens            

24

   Reserves - Rent            

24

   Reserves - Payroll            

24

   Reserves - Payments to Co-Packers            

24

   Reserves - Ring Fence            



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves - Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

PreviousLoan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

               B. Adjustments / Other                     

30

Add:       A. Request for Funds

               B. Adjustments / Other                     

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

   COTT AIMIA BORROWING BASE REPORT (IN US$)                Rpt #    Obligor
Number:             Date:    Loan Number:             Period Covered:   

 

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description             
A/R or Inventory
in Sterling     

1

  Beginning Balance ( Previous report - Line 8)            

2

  Additions to Collateral (Gross Sales or Purchases)            

3

  Other Additions (Add back any non-A/R cash in line 3)            

4

  Deductions to Collateral (Cash Received)            

5

  Deductions to Collateral (Discounts, other)            

6

  Deductions to Collateral (Credit Memos, all)            

7

  Other non-cash credits to A/R            

8

  Total Ending Collateral Balance            

9

  Past Due > 60            

10

  Credits in Prior            

11

  Crossage            

12

  Contras            

13

  Foreign Not Covered by L/C            

14

  Federal Government            

15

  Loss of Profit Penalties Reserve            

16

  Chargebacks (Current)            

17

  Miscellaneous Sales Rent            

18

  Contamination Reserve            

19

  Intercompany/Affiliates            

20

  Shortpays (Current)            

21

  Debit Memos            

22

  Accruals for Billbacks            

23

  Volume Rebate Accruals            

24

  Dilution Reserve - Aimia 3.0%            

25

  Accrued Deposits - POP            

26

  Cash Received not Posted            

27

  Less Ineligible - Other (attach schedule)            

28

  Total Ineligibles -Accounts Receivable            

29

  Work In Process            

30

  Quarantine Stock (QA Stock)            

31

  Short Dated            

32

  Slow Moving/Obsolete            

33

  Retention of Title            

34

  Packaging Supplies            

35

  Held Goods            

36

  Capitalization/Revaluation Reserve            

37

  Co-pack Ingredients            

38

  Consigned Inventory            

39

  NRV Adjustment            

40

  Warehouse Overhead            

41

  Grape Bottoms            

42

  2009 Cranberry Crop Cost Test Reserve            

43

  Perpetuals Overstated to GL            

44

  Less Ineligible — Other (attach schedule)            

45

  Total Ineligibles Inventory            

21

  Total Eligible Collateral            

22

  Advance Rate Percentage            

23

  Net Available - Borrowing Base Value            

24

  Reserves -Canadian Priming Liens            

24

  Reserves - Rent            

24

  Reserves - Payroll            

24

  Reserves - Payments to Co-Packers            

24

  Reserves - Ring Fence            



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

24

Reserves - Earnout

25

Total Borrowing Base Value

25.A

Total Availability/ CAPS

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

PreviousLoan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

               B. Adjustments / Other                     

30

Add:       A. Request for Funds

               B. Adjustments / Other                     

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE: Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g75n48.jpg]

           COTT COMBINED BORROWING BASE REPORT          Rpt # Obligor Number:   
      Date: Loan Number:         
Period Covered:                                

 

COLLATERAL CATEGORY

   Real Estate
M & E   

Total Eligible Collateral

Description               

1

   Existing Real Estate (Appraised FMV)         

2

           

3

   Beginning Balance ( Previous report - Line 3)         

4

   Additions to Collateral         

5

   Deductions to Collateral         

6

   Total Ending Collateral Balance         

7

   Advance Rate Percentage         

8

   Net Available - Borrowing Base Value*          Mths Outstanding   
      *Rounded to tie to Credit Agreement          Per debt agreement

1

   Machinery & Equipment (Appraised NOLV)          RE Percentage

2

           

3

   Beginning Balance ( Previous report - Line 12)         

4

   Additions to Collateral         

5

   Deductions to Collateral          Mths Outstanding

6

   Total Ending Collateral Balance          Per debt agreement

7

   Advance Rate Percentage          Equip Percentage

8

   Net Available - Borrowing Base Value*                   *Rounded to tie to
Credit Agreement         

1

   New Real Estate (Appraised FMV)         

2

           

3

   Beginning Balance ( Previous report - Line 3)         

4

   Additions to Collateral         

5

   Deductions to Collateral         

6

   Total Ending Collateral Balance         

7

   Advance Rate Percentage         

8

   Net Available - Borrowing Base Value*          Mths Outstanding   
      *Rounded to tie to Credit Agreement          Per debt agreement

1

   Machinery & Equipment (Appraised NOLV)          RE Percentage

1

   Fixed Assets             Fixed Asset Sublimit         

2

   Combined Fixed Asset Availability         

3

           

4

           

5

           

6

   Total eligibles - M&E/Real Estate         

25

   Total Borrowing Base Value         

25.A

   Total Availability/ CAP         

26

   Revolver Line         

26A

   Line Reserve         

27

   Maximum Borrowing Limit (Lesser of 25. or 26.)*       Total Available   

27A

   Suppressed Availability         

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME:    AUTHORIZED SIGNATURE: Cott Corporation   



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exhibit B-2

FORM OF AGGREGATE BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

LOGO [g832943g14l22.jpg]    COTT COMBINED BORROWING BASE REPORT          Rpt #
   Obligor Number:          Date:    Loan Number:          Period Covered:   

 

COLLATERAL CATEGORY    A/R    Inventory    Real Estate
M & E   

Total Eligible Collateral

     Description                    

1

   Beginning Balance ( Previous report - Line 8)            

2

   Additions to Collateral (Gross Sales or Purchases)            

3

  

Other Additions (Add back any non - A/R cash in line 3)

           

4

   Deductions to Collateral (Cash Received)            

5

   Deductions to Collateral (Discounts, other)            

6

   Deductions to Collateral (Credit Memos, all)            

7

   Other non-cash credits to A/R            

8

   Total Ending Collateral Balance            

9

   Past Due > 60            

10

   Credits in Prior            

11

   Crossage            

12

   Contras            

13

   Foreign Not Covered by L/C            

14

   Federal Government            

15

   Loss of Profit Penalties Reserve            

16

   Chargebacks (Current)            

17

   Miscellaneous Sales Rent            

18

   Contamination Reserve            

19

   Intercompany/Affiliates            

20

   Shortpays (Current)            

21

   Debit Memos            

22

   Accruals for Billbacks            

23

   Volume Rebate Accruals            

24

   Dilution Reserve - Various            

25

   Accrued Deposits - POP            

26

   Cash Received not Posted            

27

  

Less Ineligible - Other (includes bankruptcy customers)

           

28

   Total Ineligibles - Accounts Receivable            

29

   Work In Process            

30

   Quarantine Stock (QA Stock)            

31

   Short Dated            

32

   Slow Moving/Obsolete            

33

   Retention of Title            

34

   Packaging Supplies            

35

   Held Goods            

36

   Capitalization/Revaluation Reserve            

37

   Co-pack Ingredients            

38

   Consigned Inventory            

39

   NRV Adjustment            

40

   Warehouse Overhead            

41

   Grape Bottoms            

42

   2009 Cranberry Crop Cost Test Reserve            

43

   Perpetuals Overstated to GL            

44

   Less Ineligible — Other (attach schedule)            

45

   Total Ineligibles Inventory            

21

   Total Eligible Collateral            

22

   Advance Rate Percentage            

23

   Net Available - Borrowing Base Value            

24

   Reserves - Canadian Priming Liens            

24

   Reserves - Rent            

24

   Reserves - Payroll            

24

   Reserves - Payments to Co-Packers            

24

   Reserves - PACA            

24

   Reserves - Ring Fence            

24

   Reserves - Earnout            

25

   Total Borrowing Base Value            

25A

   Total Availability/ Eligible INV CAP            



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

26

Revolver Line Total Revolver Line

26A

Line Reserve

27

Maximum Borrowing Limit (Lesser of 25. or 26.)* Total Available

27A

Suppressed Availability LOAN STATUS

28

Previous Loan Balance (Previous Report Line 31)

29

Less:      A. Net Repayments

               B. Adjustments / Other                     

30

Add:       A. Request for Funds

               B. Adjustments / Other                     

31

New Loan Balance Total New Loan Balance:

32

Letters of Credit/Bankers Acceptance Outstanding

33

Availability Not Borrowed (Lines 27 less 31 & 32)

34

Term Loan

35

OVERALL EXPOSURE (lines 31 & 34)

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, as amended by Amendment No. 1, dated as of April 19, 2012, as
further amended by Amendment No. 2, dated as of July 19, 2012, as further
amended by Amendment No. 3, dated as of October 22, 2013, as further amended by
Amendment No. 4, dated as of May 28, 2014, and as further amended by Amendment
No. 5, dated as of December 12, 2014 (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Borrower Representative”), COTT BEVERAGES INC., a Georgia
corporation, CLIFFSTAR LLC, a Delaware limited liability company, COTT BEVERAGES
LIMITED, a company organized under the laws of England and Wales, and DS
SERVICES OF AMERICA, INC., a Delaware corporation, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as UK Security Trustee, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, Borrower Representative is
executing and delivering to the Administrative Agent and the Collateral Agents
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as a “Report”). Borrower Representative warrants and represents to
the Secured Parties that this Report is true, correct, and based on information
contained in the applicable Loan Parties’ own financial accounting records.
Borrower Representative, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement and the other Loan Documents, and further certifies on this 12th day
of December, 2014 that the Loan Parties are in compliance with the Agreement and
the other Loan Documents. Capitalized terms used but not defined in this Report
shall have the meaning assigned to such term in the Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE Cott Corporation



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exhibit C

FORM OF COMPLIANCE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of August 17, 2010 (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of April 19, 2012, and further amended by
that certain Amendment No. 2 to Credit Agreement, dated as of July 19, 2012, and
further amended by that certain Amendment No. 3 to Credit Agreement, dated as of
October 22, 2013, and further amended by that certain Amendment No. 4 to Credit
Agreement, dated as of May 28, 2014, and further amended by that certain
Amendment No. 5 to Credit Agreement, dated as of December 12, 2014, and s may be
further amended, restated, supplemented, modified, renewed or extended from time
to time, the “Agreement”), among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, Cliffstar LLC, a Delaware limited liability company, DS Services of
America, Inc., a Delaware corporation, and Cott Beverages Limited, a company
organized under the laws of England and Wales, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A.,
London Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, General Electric
Capital Corporation, as Co-Collateral Agent, and the other parties thereto.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                     1 of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

 

 

1  Financial Officer or Treasurer of the Borrower Representative.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) its principal place of business, (iv) the type of entity
it is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by Section 4.15 of the U.S.
Security Agreement or Section 4.15 of the Canadian Security Agreement, as
applicable;

[5. (i) Schedule I(a) attached hereto sets forth financial data and computations
of the Fixed Charge Coverage Ratio for the fiscal quarter most recently ended
and, if applicable, evidencing the Borrowers’ compliance with the covenant
contained in Section 6.13 of the Agreement, all of which data and computations
are true, complete and correct in all material respects and (ii) Schedule I(b)
attached hereto sets forth financial data and computations of the Consolidated
Leverage Ratio as of the last day of the fiscal quarter most recently ended, all
of which data and computations are true, complete and correct in all material
respects;]2

[6. Schedule II attached hereto sets forth an updated Customer List;]3

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Effective Date);

[8. Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry which has been acquired, filed or issued since
the delivery of the last Compliance Certificate (or if no Compliance Certificate
has been previously delivered, since the Effective Date), and (ii) any material
licenses of Intellectual Property to which any Loan Party has become a party to
or otherwise bound by (whether as licensor or licensee) since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date);]4

[9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;]5

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date); and

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Agent) in excess of $1,000,000 as to which any Loan Party is the
beneficiary and acquired by the Loan Parties since the delivery of the last
Compliance Certificate (or if no Compliance Certificate has been previously
delivered, since the Effective Date).

 

 

2  Schedule I is only required for each quarter of each fiscal year of the
Company.

3  Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

4  Schedule IV is only required for the fourth quarter of each fiscal year of
the Company.

5  Schedule V is only required for each quarter of each fiscal year of the
Company.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, since the delivery of the last Compliance Certificate
(or if no Compliance Certificate has been previously delivered, since the
Effective Date).

[Enclosed with this Compliance Certificate is a certificate of good standing for
each U.S. Co-Borrower from the appropriate governmental officer in its
jurisdiction of incorporation (or if such certificate of good standing is not
enclosed with this Compliance Certificate, then an order has been placed by such
U.S. Co-Borrower to obtain the same prior to the date hereof).]6

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the (i) nature of the condition or event, the period during which it has existed
and the action which the Borrowers have taken, are taking, or propose to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:

 

                        

The foregoing certifications[, together with the computations set forth in
[Schedule I] [and] [Schedule V] hereto] and the financial statements delivered
with this Certificate in support hereof, are made and delivered this      day of
            ,         .

 

COTT CORPORATION

CORPORATION COTT,

  as Borrower Representative By:

 

Name:

 

Title:

 

 

 

6  The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[SCHEDULE I]

(a)

[Calculations of Fixed Charged Coverage Ratio as of                     ,
        ]

(b)

[Calculations of Consolidated Leverage Ratio as of                     ,
        ]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[SCHEDULE II]

[Customer List]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

SCHEDULE III

Intercompany Loans



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[SCHEDULE IV]

[Intellectual Property]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[SCHEDULE V]

[Calculation of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries ended             ,         ]

[Calculation of consolidated total assets of the Company and its Subsidiaries as
at the last day of             ,         ]

[Calculations demonstrating compliance with the limitations set forth in
Section 5.13(a)(iii) of the Agreement]



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

SCHEDULE VI

Commercial Tort Claims



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

SCHEDULE VII

Letters of Credit



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

SCHEDULE VIII

Change of Mailing Address and Location



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exhibit G

FORM OF INTERCREDITOR AGREEMENT

See attached.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

dated as of

December 12, 2014

among

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent, a Credit Agreement Collateral Agent,

and a First-Priority Collateral Agent,

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as a Credit Agreement Collateral Agent

and a First-Priority Collateral Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Collateral Agent and Second-Priority Collateral Agent,

each Other First-Priority Representative from time to time party hereto,

each Other Second-Priority Representative from time to time party hereto,

COTT CORPORATION CORPORATION COTT,

COTT BEVERAGES INC.,

COTT BEVERAGES LIMITED,

CLIFFSTAR LLC,

DS SERVICES HOLDINGS, INC.,

DS SERVICES OF AMERICA, INC.,

and

The Subsidiaries of Cott Corporation Corporation Cott from time to time party
hereto



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

TABLE OF CONTENTS

 

          Page   Section 1.    Definitions      2       1.1      Defined Terms
     2       1.2      Terms Generally      11    Section 2.    Lien Priorities
     11       2.1      Subordination of Liens      11       2.2      Prohibition
on Contesting Liens      12       2.3      No New Liens      12       2.4     
Perfection of Liens      13       2.5      Nature of First-Priority Secured
Party Claims      13       2.6      Certain Cash Collateral      14   
Section 3.    Enforcement      14       3.1      Exercise of Remedies      14   
   3.2      Cooperation      16       3.3      Second-Priority Collateral Agent
and Second-Priority Secured Parties Waiver      17       3.4      Actions Upon
Breach      17    Section 4.    Payments      18       4.1      Application of
Proceeds      18       4.2      Payments Over      18    Section 5.    Other
Agreements      18       5.1      Releases      18       5.2      Insurance     
19       5.3      Amendments to Second-Priority Collateral Documents      20   
   5.4      Rights as Unsecured Creditors      22       5.5      First-Priority
Collateral Agents as Gratuitous Bailees/Agents for Perfection      22       5.6
     Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection
     24       5.7      When Discharge of First-Priority Obligations Deemed to
Not Have Occurred      26       5.8      No Release Upon Discharge of
First-Priority Obligations      27    Section 6.    Insolvency or Liquidation
Proceedings      27       6.1      Financing Issues      27       6.2     
Relief from the Automatic Stay      27       6.3      Adequate Protection     
28       6.4      Preference Issues      29       6.5      Application      29
      6.6      506(c) Claims      29   

 

i



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

6.7 Separate Grants of Security and Separate Classifications   30    6.8 Section
1111(b)(2) Waiver   30    6.9 Asset Sales   30    6.10 Reorganization Securities
  31    6.11 No Waivers of Rights of First-Priority Secured Parties   31    6.12
Post-Petition Interest   32    6.13 Other Matters   32    6.14 Filing of Motions
  32    Section 7. Reliance; Waivers; Etc.   32    7.1 Reliance   32    7.2 No
Warranties or Liability   33    7.3 Obligations Unconditional   33    7.4 No
Waivers   34    Section 8. Miscellaneous   34    8.1 Conflicts   34    8.2
Continuing Nature of this Agreement; Severability   34    8.3 Amendments;
Waivers   35    8.4 Information Concerning Financial Condition of the Company
and the Subsidiaries   36    8.5 Subrogation   36    8.6 Application of Payments
  36    8.7 Consent to Jurisdiction; WAIVER OF JURY TRIAL; Other Waivers   37   
8.8 Notices   37    8.9 Further Assurances   37    8.10 Governing Law   38   
8.11 Binding on Successors and Assigns   38    8.12 Specific Performance   38   
8.13 Section Titles   38    8.14 Counterparts   38    8.15 Authorization   38   
8.16 No Third Party Beneficiaries; Successors and Assigns   39    8.17
Effectiveness   39    8.18 First-Priority Representatives and Second-Priority
Representatives   39    8.19 Relative Rights   39    8.20 Second-Priority
Collateral Agent   40    8.21 Joinder Requirements   40    8.22 Intercreditor
Agreements   41   

 

ii



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Exhibits and Schedule

 



Exhibit A Form of Joinder Agreement (Other First-Priority Obligations)

Exhibit B Form of Joinder Agreement (Other Second-Priority Obligations)

Exhibit C Form of Joinder Agreement (New Grantor)

 

Schedule I Subsidiary Parties

 

iii



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of December 12, 2014,
among JPMORGAN CHASE BANK, N.A. (“Chase”), as Credit Agreement Administrative
Agent, a Credit Agreement Collateral Agent, and a First-Priority Collateral
Agent, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Notes Collateral Agent and Second-Priority Collateral
Agent, each additional Other First-Priority Representative and Other
Second-Priority Representative that from time to time becomes a party hereto
pursuant to Section 8.21, COTT CORPORATION CORPORATION COTT, a corporation
organized under the laws of Canada (the “Company”), COTT BEVERAGES INC., a
Georgia corporation (“Cott Beverages”), CLIFFSTAR LLC, a Delaware limited
liability company (“Cliffstar”), COTT BEVERAGES LIMITED, a company organized
under the laws of England and Wales (“CBL”), DS SERVICES OF AMERICA, INC., a
Delaware corporation (formerly known as DS Waters of America, Inc.) (“DS
Services”), DS SERVICES HOLDINGS, INC., a Delaware corporation (formerly known
as DS Waters Enterprises, Inc.) (“DS Holdings”), and each Subsidiary of the
Company listed on Schedule I hereto or that otherwise becomes a party hereto
pursuant to Section 8.21.

A. DS Services is party to an asset based lending facility (the “Existing ABL”)
and a term loan (the “Existing Term Loan”), each dated August 30, 2013, in
connection with which it entered into intercreditor agreements, each dated as of
August 30, 2013 (the “Existing Intercreditor Agreements”) that govern the
relative priority of the liens securing DS Services’ obligations under the
Existing ABL, the Existing Term Loan, its existing 10.000% Second-Priority
Senior Secured Notes due 2021, and other obligations. In connection with the
repayment of the obligations and the termination of the commitments under the
Existing ABL and the Existing Term Loan and the entry into the Credit Agreement
(as defined below), the Existing Intercreditor Agreements are being amended and
restated by way of this Amended and Restated Intercreditor Agreement.

B. The Company, Cott Beverages, Cliffstar, CBL and DS Services, as borrowers,
the other loan parties party thereto from time to time, the lenders party hereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent and
administrative collateral agent, the other agents from time to time party
thereto, and the other parties from time to time party thereto are party to the
Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented, Refinanced, or otherwise modified from time to time, the “Credit
Agreement”).

C. The Credit Agreement is included in the definition of “New Credit Agreement”
under the Notes Indenture (as defined below), and the Credit Agreement Secured
Obligations of the Company and certain of its Subsidiaries under the Credit
Agreement and the Credit Agreement Documents constitute Credit Agreement Secured
Obligations and First-Priority Obligations hereunder.

D. DS Services, as issuer, the Company, Cott Beverages, Cliffstar, CBL and DS
Services, and certain of their Subsidiaries and Wilmington Trust, National
Association, as trustee and collateral agent, are party to that certain
Indenture, dated as of August 30, 2013, among DS Services of America, Inc., the
guarantors party thereto and Wilmington Trust,



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

National Association, as trustee and collateral agent, as amended by the
Supplemental Indenture dated as of August 30, 2013, that certain Second
Supplemental Indenture dated as of December 2, 2014 and that certain Third
Supplemental Indenture dated as of December 12, 2014 (as the foregoing are
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Indenture”) pursuant to which the 10.000% Second Priority Senior Secured
Notes due 2021 were originally issued on August 30, 2013. The Obligations of the
Company and certain of its Subsidiaries under the Notes Indenture and the other
Notes Documents constitute Notes Obligations and Second-Priority Obligations
hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
federal, state or foreign law for the relief of debtors, and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto, and including any provision for arrangement of debt
obligations under applicable constating corporate laws.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” means, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with the following banking services: (a) commercial credit cards, (b) stored
value cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), including all “Banking
Services Obligations”, as defined in the Credit Agreement, or any equivalent
term under any future Credit Agreement.

“CBL” shall have the meaning set forth in the preamble.

“Chase” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“Cliffstar” shall have the meaning set forth in the preamble.

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

“Cott Beverages” shall have the meaning set forth in the preamble.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Administrative Agent” shall mean Chase, in its capacity as
administrative agent under the Credit Agreement and the other Credit Agreement
Documents, and its permitted successors in such capacity, or any other Person
acting in an equivalent capacity under any future Credit Agreement.

“Credit Agreement Collateral” shall mean all of the assets of any Grantor,
whether now owned or hereafter acquired by any Grantor, whether real, personal
or mixed, in which a Lien is granted or purported to be granted to any Credit
Agreement Secured Party as security for any Credit Agreement Secured
Obligations.

“Credit Agreement Collateral Agents” shall mean (i) JPMorgan Chase Bank, N.A.,
London Branch, as UK security trustee, and (ii) Chase, as administrative
collateral agent, in each case under the Credit Agreement Documents, together
with its successors and permitted assigns under the Credit Agreement Documents
exercising substantially the same rights and powers, or any other Person or
Persons acting in an equivalent capacity under any future Credit Agreement
Documents.

“Credit Agreement Collateral Documents” means all “Collateral Documents” as
defined in the Credit Agreement (or any equivalent term under any future Credit
Agreement), and any other documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any Credit Agreement Secured Obligations, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement (or any equivalent term under any future Credit Agreement), in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Credit Agreement Obligations” means (i) all “Secured Obligations” as such term
is defined in the Credit Agreement (including any Post-Petition Interest), and
(ii) all other

 

3



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

obligations to pay principal, premium, if any, and interest (including any
Post-Petition Interest) when due and payable, and all other amounts due or to
become due under or in connection with the Credit Agreement Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Credit Agreement Documents, according to the respective
terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Secured
Obligations” as defined in the Credit Agreement. To the extent any payment with
respect to any Credit Agreement Secured Obligation (whether by or on behalf of
any Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance, a preference, a transfer
for undervalue or equivalent or similar transaction under the laws of any
jurisdiction in any respect, set aside or required to be paid to a debtor in
possession, any Second-Priority Secured Party, receiver, trustee in bankruptcy
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Credit Agreement Secured Parties and the Second-Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or any equivalent term under any future Credit Agreement).

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, the first date on which (a) the
First-Priority Obligations (except for contingent indemnities and cost and
reimbursement obligations to the extent no claim has been made) have been
indefeasibly paid in cash in full (or cash collateralized or defeased in
accordance with the terms of the First-Priority Documents), (b) all commitments
to extend credit under the First-Priority Documents have been terminated,
(c) there are no outstanding letters of credit or similar instruments issued
under the First-Priority Documents (other than such as have been cash
collateralized or defeased in accordance with the terms of the First-Priority
Documents), and (d) the First-Priority Collateral Agent and each other
First-Priority Representative has delivered a written notice to the
Second-Priority Representative stating that the events described in clauses (a),
(b) and (c) have occurred to the satisfaction of the First-Priority Secured
Parties.

“DS Holdings” shall have the meaning set forth in the preamble.

“DS Services” shall have the meaning set forth in the preamble.

 

4



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by or purported to be secured by any Common Collateral under
the First-Priority Collateral Documents.

“First-Priority Collateral” shall mean the Credit Agreement Collateral and all
of the assets of any Grantor, whether now owned or hereafter acquired by any
Grantor, whether real, personal or mixed, in which a Lien is granted or
purported to be granted to any Other First-Priority Secured Party as security
for any Other First-Priority Obligations.

“First-Priority Collateral Agent” shall mean (a) at any time the Credit
Agreement is in effect, the Credit Agreement Collateral Agents and (b) at any
other time, such agent, representative or trustee (or Person acting in an
equivalent capacity) as is designated “First-Priority Collateral Agent” by the
First-Priority Secured Parties pursuant to the terms of the First-Priority
Documents.

“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any First-Priority Cash-Management Obligations,
First-Priority Hedging Obligations or any Other First-Priority Obligations.

“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.

“First-Priority Documents” means (a) the Credit Agreement Documents, (b) the
Other First-Priority Documents, and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by or
purported to be secured by any Common Collateral under the First-Priority
Collateral Documents.

“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) the First-Priority Hedging
Obligations and First-Priority Cash Management Obligations (including without
limitation any Post-Petition Interest thereon) (which, in the case of Other
First-Priority Obligations, shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Document).

“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Secured Obligations, the Credit Agreement Administrative Agent and
(b) in the case of any Series of First-Priority Obligations, the Other
First-Priority Representative with respect thereto. The term “First-Priority
Representatives” shall include the First-Priority Collateral Agents as the
context requires.

 

5



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives and the First Priority Collateral Agents.

“Grantors” shall mean the Company and each of its Subsidiaries that has executed
and delivered a First-Priority Collateral Document or a Second-Priority
Collateral Document.

“Hedging Obligations” means, with respect to any Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any agreement with
respect to (i) the purchase of any commodity (including, without limitation,
resin) used or consumed in the ordinary course of the Company’s business
(including any commodity sold by the Company or any of its Subsidiaries directly
to a vendor solely for the purpose of being used or consumed to manufacture
products of the Company or any of its Subsidiaries in the ordinary course of
such vendor’s business), in each case by any Grantor and (ii) any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be an agreement in respect of
Hedging Obligations and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any transaction described in clause (a) of this
definition, including all “Swap Agreement Obligations”, as defined in the Credit
Agreement, or any equivalent term under any future Credit Agreement.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, administration,
reorganization, arrangement of debt obligations under constating corporate
statutes or bankruptcy case or proceeding, or any receivership, liquidation,
administration, reorganization or other similar case or proceeding with respect
to any Grantor or with respect to any of its assets, (c) any liquidation,
dissolution, reorganization, administration or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
(except for any voluntary liquidation, dissolution or other winding up to the
extent expressly permitted by the applicable First-Priority Documents and
Second-Priority Documents) or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or encumbrance in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

6



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“Notes Collateral” shall mean all of the assets of any Grantor, whether now
owned or hereafter acquired by any Grantor, whether real, personal or mixed, in
which a Lien is granted or purported to be granted to any Notes Secured Party as
security for any Notes Obligations.

“Notes Collateral Agent” shall mean Wilmington Trust, National Association, in
its capacity as collateral agent under the Notes Indenture and the Notes
Collateral Documents, and its permitted successors in such capacity.

“Notes Collateral Agreement” means the Amended and Restated Collateral Agreement
(Second Lien) dated as of the date hereof, among the Company, certain of its
Subsidiaries and the Notes Collateral Agent, as amended, restated, supplemented
or modified from time to time.

“Notes Collateral Documents” means the Notes Collateral Agreement, and any
documents now existing or entered into after the date hereof that create (or
purport to create) Liens on any assets or properties of any Grantor to secure
any Notes Obligations, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Notes Documents” shall mean (a) the Notes Indenture and the Notes Collateral
Documents and (b) any other related document or instrument executed and
delivered pursuant to any Notes Document described in clause (a) above
evidencing or governing any Obligations thereunder, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Notes Indenture” shall have the meaning set forth in the recitals.

“Notes Obligations” means all “Obligations” (as such term is defined in the
Notes Indenture) of the Company and other obligors under the Notes Indenture or
any of the other Notes Documents, and all other obligations to pay principal,
premium, if any, and interest (including without limitation any Post-Petition
Interest) when due and payable, and all other amounts due or to become due under
or in connection with the Notes Documents and the performance of all other
Obligations of the obligors thereunder to the Notes Secured Parties under the
Notes Documents, according to the respective terms thereof.

“Notes Secured Parties” shall mean the holders of any Notes Obligations,
including the Trustee and the Notes Collateral Agent.

“Obligations” means any principal, interest (including without limitation any
Post-Petition Interest), premium, penalties, fees indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances and interest thereon (including without
limitation any Post-Petition Interest)), damages and other liabilities payable
under the documentation governing any indebtedness; provided, that Obligations
with respect to the Notes Obligations shall not include fees or indemnifications
in favor of third parties other than the Trustee, the Notes Collateral Agent and
the Notes Secured Parties.

 

7



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent (or in an equivalent capacity) with
respect thereto.

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing (or purporting to secure) any
Other First-Priority Obligations of the Grantors and any other related document
or instrument executed or delivered pursuant to any Other First-Priority
Document at any time or otherwise evidencing or securing (or purporting to
secure) any indebtedness or other obligations arising under any Other
First-Priority Document, in each case as the same may be amended, restated,
supplemented, Refinanced or otherwise modified from time to time in accordance
with the terms thereof.

“Other First-Priority Obligations” means any indebtedness or Obligations (other
than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the Notes
Obligations and are designated by the Company as Other First-Priority
Obligations hereunder; provided, however, that the requirements set forth in
Section 8.21 shall have been satisfied.

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent (or in an equivalent capacity) with
respect thereto.

“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing (or purporting to secure) any
Other Second-Priority Obligations and any other related document or instrument
executed or delivered pursuant to any Other Second-Priority Document at any time
or otherwise evidencing or securing (or purporting to secure) any indebtedness
arising under any Other Second-Priority Document, in each case as the same may
be amended, restated, supplemented, Refinanced or otherwise modified from time
to time in accordance with the terms thereof.

“Other Second-Priority Obligations” means (a) all “Obligations” as defined in
the Notes Indenture (other than the Notes Obligations) and (b) any other any
indebtedness or Obligations (other than the Notes Obligations) of any Grantors
that are to be equally and ratably secured with the Notes Obligations and are
designated by the Company as Other Second-Priority Obligations hereunder;
provided, however, that with respect to this clause (b), the requirements set
forth in Section 8.21 shall have been satisfied.

“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected,

 

8



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

designated or appointed as the administrative agent, trustee or other
representative of such Series or facility by or on behalf of the holders of such
Series or facility, and its respective successors in substantially the same
capacity as may from time to time be appointed.

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” shall mean the Common Collateral to the extent that
possession thereof is necessary to perfect a Lien thereon under the Uniform
Commercial Code.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues (or which would have accrued but for the
commencement of any Insolvency or Liquidation Proceeding) after the commencement
of any Insolvency or Liquidation Proceeding, whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter into alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

“Second-Priority Collateral” shall mean the Notes Collateral and all of the
assets of any Grantor, whether now owned or hereafter acquired by any Grantor,
whether real, personal or mixed, in which a Lien is granted or purported to be
granted to any Other Second-Priority Secured Party as security for any Other
Second-Priority Obligations.

 

9



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

“Second-Priority Collateral Agent” shall mean such agent or trustee (or Person
acting in an equivalent capacity) as is designated “Second-Priority Collateral
Agent” by Second-Priority Secured Parties holding a majority in principal amount
of the Second-Priority Obligations then outstanding; it being understood that as
of the date of this Agreement, the Notes Collateral Agent shall be so designated
Second-Priority Collateral Agent.

“Second-Priority Collateral Documents” shall mean (a) the Notes Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create (or purport to create) Liens on any assets or properties of
any Grantor to secure any Other Second-Priority Obligations.

“Second-Priority Credit Documents” shall mean (a) the Notes Indenture and
(b) the Other Second-Priority Documents.

“Second-Priority Documents” shall mean (a) the Notes Documents and (b) the Other
Second-Priority Documents.

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing (or purporting to secure) any Second-Priority
Obligations.

“Second-Priority Obligations” means (a) the Notes Obligations, (b) the Other
Second-Priority Obligations and (c) all other Obligations in respect of, or
arising under, the Second-Priority Obligations Documents, including all fees and
expenses of the collateral agent (or Person acting in an equivalent capacity)
for any Other Second-Priority Obligations and shall include any Post-Petition
Interest thereon.

“Second-Priority Representatives” shall mean (a) in the case of the Notes
Obligations, the Notes Collateral Agent and (b) in the case of any Series of
Other Second-Priority Obligations, the Other Second-Priority Representative with
respect thereto. The term “Second-Priority Representatives” shall include the
Second-Priority Collateral Agent as the context requires.

“Second-Priority Secured Parties” shall mean (a) the Notes Secured Parties and
(b) the Other Second-Priority Secured Parties, including the Second-Priority
Representatives and the Second-Priority Collateral Agent.

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of

 

10



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Other First-Priority Obligations shall collectively constitute a single Series
and (b) the Notes Obligations and each series of Other Second-Priority
Obligations, each of which shall constitute a separate Series Second-Priority
Obligations, except that to the extent that the Notes Obligations and/or any one
or more series of such Other Second-Priority Obligations (i) are secured by
identical collateral held by a common collateral agent and (ii) have their
security interests documented by a single set of security documents, such Notes
Obligations and/or each such series of Other Second-Priority Obligations shall
collectively constitute a single Series.

“Subsidiary” means any “subsidiary”, as defined in the Credit Agreement, and,
with respect to any person (herein referred to as the “parent”), any
corporation, partnership, association or other business entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Trustee” means Wilmington Trust, National Association, as trustee for the
noteholders under the Notes Indenture, together with its successors or co-agents
or co-trustees in substantially the same capacity as may from time to time be
appointed.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding the date, time, manner or order of
filing, registration or recordation of any document or instrument (including any
financing statement) or grant, attachment or perfection of any Liens granted to
the Second-Priority Secured Parties on the Common Collateral or of any Liens
granted to the First-Priority Secured Parties on the Common Collateral (or any
actual or alleged defect in any of the foregoing), and

 

11



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

notwithstanding any provision of the UCC, or any applicable law or the
Second-Priority Documents or the First-Priority Documents or any other
circumstance whatsoever (including any non-perfection of any Lien purporting to
secure the First-Priority Obligations and/or the Second-Priority Obligations),
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any First-Priority Obligations now or hereafter held by or
on behalf of any First-Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Common Collateral securing any Second-Priority
Obligations, (b) any Lien on the Common Collateral securing any Second-Priority
Obligations now or hereafter held by or on behalf of any Second-Priority Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and (c) with respect to any Second-Priority
Obligations (and as among the Second-Priority Secured Parties), the Liens on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall rank equally and ratably in all respects,
subject to the terms of the Second-Priority Documents. All Liens on the Common
Collateral securing any First-Priority Obligations shall be and remain senior in
all respects and prior to all Liens on the Common Collateral securing any
Second-Priority Obligations for all purposes, whether or not such Liens securing
any First-Priority Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, and each
First-Priority Representative, for itself and on behalf of each applicable
First-Priority Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority, or enforceability of (a) a Lien securing any
First-Priority Obligations held (or purported to be held) by or on behalf of any
of the First-Priority Secured Parties or any agent or trustee therefor in any
First-Priority Collateral or (b) a Lien securing any Second-Priority Obligations
held (or purported to be held) by or on behalf of any Second-Priority Secured
Party in the Common Collateral, as the case may be; provided, however, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First-Priority Secured Party or any agent or trustee therefor to enforce
this Agreement (including the priority of the Liens securing the First-Priority
Obligations as provided in Section 2.1) or any of the First-Priority Documents.

2.3 No New Liens. Subject to Section 11.04 of the Notes Indenture and the
corresponding provision of any other Second-Priority Credit Document, so long as
the Discharge of First-Priority Obligations has not occurred, the parties hereto
agree that, after the date hereof, (a) none of the Grantors shall grant or
permit any additional Liens on any asset or property of any Grantor to secure
any Second-Priority Obligations unless it has granted, or concurrently therewith
grants, a Lien on such asset or property of such Grantor to secure the
First-Priority Obligations, and (b) if any Second-Priority Representative or any
other Second-Priority Secured

 

12



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Party shall acquire or hold any Lien on any assets of the Company or any other
Grantor securing any Second-Priority Obligations that are not also subject to
the first-priority Lien in respect of the First-Priority Obligations under the
First-Priority Documents, such Second-Priority Representative or such other
Second-Priority Secured Party (i) shall notify the First-Priority
Representatives promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such asset to each applicable
First-Priority Representative as security for the applicable First-Priority
Obligations, will (unless the First-Priority Collateral Agent shall agree to
defer the same) either (x) release such Lien or (y) assign such Lien to the
applicable First-Priority Collateral Agent (and/or its designee) as security for
all First-Priority Obligations for the benefit of the all First-Priority Secured
Parties (and, in the case of an assignment, each Second-Priority Representative
may retain a junior lien on such assets subject to the terms hereof) and
(ii) until such release, assignment or such grant of a similar Lien to each
First-Priority Representative or the applicable First-Priority Collateral Agent
(and/or its designee), shall be deemed to hold and have held in trust such Lien
for the benefit of each First-Priority Representative and the other
First-Priority Secured Parties as security for the First-Priority Obligations.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the
First-Priority Secured Parties, the Second-Priority Representative on its behalf
and on behalf of the other Second-Priority Secured Parties, agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4. Subject to Section 11.04 of the Notes Indenture and the corresponding
provision of any Second-Priority Credit Document, each Second-Priority
Representative agrees that, after the date hereof, if it shall hold any Lien on
any assets of the Company or any other Grantor securing any Second-Priority
Obligations that are not also subject to the Lien in favor of each other
Second-Priority Representative such Second-Priority Representative shall notify
any other Second-Priority Representative promptly upon becoming aware thereof.

2.4 Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

2.5 Nature of First-Priority Secured Party Claims. Each Second-Priority
Representative, for itself and on behalf of each applicable Second-Priority
Secured Party, acknowledges that (a) all or a portion of the First-Priority
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the First-Priority Documents and the
First-Priority Obligations may be amended, restated, supplemented, extended or
otherwise modified, and the First-Priority Obligations, or a portion thereof,
may be Refinanced from time to time and (c) the aggregate amount of the
First-Priority Obligations may be increased, in each case, without notice to or
consent by any Second-Priority Representatives or any Second-Priority Secured
Parties and without affecting the provisions hereof. The Lien

 

13



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

priorities provided for in Section 2.1 shall not be altered or otherwise
affected by any amendment, supplement, extension or other modification, or any
Refinancing, of either the First-Priority Obligations or the Second-Priority
Obligations, or any portion thereof. As between the Company and the other
Grantors party to the Second-Priority Credit Documents and the Second-Priority
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and such Grantors contained in any Second-Priority
Document with respect to the incurrence of additional First-Priority
Obligations.

2.6 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other First-Priority Documents or Second-Priority Documents to the contrary,
collateral consisting of cash and cash equivalents pledged to secure the Credit
Agreement Secured Obligations consisting of reimbursement obligations in respect
of Letters of Credit (as defined in the Credit Agreement) or otherwise held by
the Credit Agreement Administrative Agent pursuant to the Credit Agreement (or
any equivalent successor provision or arrangement under any Refinancing thereof
or any future Credit Agreement) shall be applied as specified in the Credit
Agreement and will not constitute Common Collateral.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second-Priority Representative
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in
respect of any applicable Second-Priority Obligations, or institute any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by any First-Priority
Collateral Agent or any First-Priority Secured Party in respect of the
First-Priority Obligations, the exercise of any right by any First-Priority
Collateral Agent or any First-Priority Secured Party (or any agent or sub-agent
on their behalf) in respect of the First-Priority Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any First-Priority Representative or any
First-Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Common Collateral under the First-Priority Documents or
otherwise in respect of First-Priority Obligations, or (z) object to the
forbearance by the First-Priority Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral in respect of First-Priority Obligations and
(ii) except as otherwise provided in the proviso to this clause (ii) of
Section 3.1(a), the First-Priority Collateral Agents and the First-Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt), institute
actions or proceedings and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral without any
consultation with or the consent of any Second-Priority Representative or any
Second-Priority Secured Party, and shall have the exclusive right to determine
and direct the time, method, order, manner and place for enforcing or exercising
such right or remedy or instituting or conducting

 

14



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

any proceeding with respect thereto; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, each Second-Priority Representative may file a claim or statement
of interest with respect to the applicable Second-Priority Obligations and
(B) each Second-Priority Representative may take any action (not adverse to the
prior Liens on the Common Collateral securing the First-Priority Obligations, or
the rights of the First-Priority Collateral Agents or the First-Priority Secured
Parties to exercise remedies or to institute actions or proceedings in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Common
Collateral. In exercising rights and remedies or instituting actions or
proceedings with respect to the First-Priority Collateral, the First-Priority
Collateral Agents and the First-Priority Secured Parties may enforce the
provisions of the First-Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent, receiver, interim receiver or receiver and manager appointed by them or
upon their application to sell or otherwise dispose of Common Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
the Bankruptcy Law of any applicable jurisdiction.

(b) So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not take or receive any
Common Collateral or any proceeds of Common Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Common
Collateral in respect of the applicable Second-Priority Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
First-Priority Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Second-Priority
Representatives and the Second-Priority Secured Parties with respect to the
Common Collateral is to hold a Lien on the Common Collateral in respect of the
applicable Second-Priority Obligations pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
First-Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party (i) agrees that no Second-Priority Representative
or Second-Priority Secured Party will contest, oppose, object to, or take any
other action that would interfere with, hinder or delay, in any manner, any
exercise of remedies or the conduct of any actions or proceedings undertaken by
any First-Priority Collateral Agent or any First-Priority Secured Parties with
respect to the Common Collateral under the First-Priority Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral, whether by foreclosure or otherwise, (ii) hereby waives any and all
rights it or any Second-Priority Secured Party may have as a junior lien
creditor or otherwise to direct any First-Priority Representative or any other
First-Priority Secured Party to exercise any right or remedy or power with
respect to the Common Collateral or pursuant to the First-Priority Collateral
Documents or consent or object to the exercise by the First-Priority Collateral
Agent or any First-Priority Secured Party of any right, remedy or power with
respect to the Common Collateral or pursuant to the First-Priority Collateral
Documents or

 

15



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

to the timing or manner in which any such right is exercised or not exercised
(including to enforce or collect the First-Priority Obligations or the Liens
granted in any of the First-Priority Collateral), regardless of whether any
action or failure to act by or on behalf of any First-Priority Collateral Agent
or any First-Priority Secured Parties is adverse to the interests of the
Second-Priority Secured Parties, (iii) agrees that no Second-Priority
Representative or Second-Priority Secured Party will take or cause to be taken
any action, the purpose or effect of which is to make any Lien in respect of any
Second-Priority Obligation pari passu with or senior to, or to give any
Second-Priority Secured Party any preference or priority relative to, the Liens
with respect to the First-Priority Obligations or the First-Priority Secured
Parties with respect to the Common Collateral, (iv) agrees that no
Second-Priority Representative or Second-Priority Secured Party will institute
any suit or other proceeding or assert in any suit, Insolvency or Liquidation
Proceeding or other proceeding any claim against any First-Priority Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no First-Priority Secured Party
shall be liable for, any action taken or omitted to be taken by any
First-Priority Secured Party with respect to the Common Collateral or pursuant
to the First-Priority Documents, and (v) agrees that no Second-Priority
Representative or Second-Priority Secured Party will seek, and hereby waive any
right, to have the Common Collateral or any part thereof marshaled upon any
foreclosure or other disposition of the Common Collateral.

(d) Each Second-Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second-Priority
Document shall be deemed to restrict in any way the rights and remedies of the
First-Priority Collateral Agents or the First-Priority Secured Parties or the
instituting or conduct of any action or proceeding with respect to the
First-Priority Collateral as set forth in this Agreement and the First-Priority
Documents.

(e) Subject to the proviso in clause (ii) of Section 3.1(a), until the Discharge
of the First-Priority Obligations, the First-Priority Collateral Agents and the
First-Priority Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt),
institute actions or proceedings and make determinations regarding the release,
disposition or restrictions with respect to the Common Collateral without any
consultation with or the consent of any Second-Priority Representative or any
Second-Priority Secured Party, and shall have the exclusive right to determine
and direct the time, method and place for enforcing or exercising such right or
remedy or initiating or conducting any action or proceeding with respect
thereto.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
First-Priority Obligations has occurred, it will not commence, or join with any
Person (other than the First-Priority Secured Parties and the First-Priority
Collateral Agents upon the request thereof) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral under any of the applicable
Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that each of
them shall take such actions as the First-Priority Collateral Agents shall
request in connection with the exercise by the First-Priority Secured Parties of
the rights set forth herein.

 

16



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

3.3 Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver.
The Second-Priority Collateral Agent and the Second-Priority Secured Parties
hereby waive any claim they may now or hereafter have against any First-Priority
Collateral Agent or any First-Priority Secured Parties arising out of (i) any
actions which any First-Priority Collateral Agent or any First-Priority
Representative (or any of their respective representatives) takes or omits to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First-Priority Obligations or Second-Priority Obligations from
any account debtor, guarantor or any other party) in accordance with any
relevant First-Priority Collateral Documents or any other agreement related
thereto, or to the collection of the First-Priority Obligations or
Second-Priority Obligations or the valuation, use, protection or release of any
security for the First-Priority Obligations or Second-Priority Obligations,
(ii) any election by any First-Priority Collateral Agent, any of the other
First-Priority Secured Parties, or any of their respective agents or
representatives, in any proceeding instituted under Title 11 of the United
States Code or any equivalent provision of the Bankruptcy Law of any other
jurisdiction, of the application of Section 1111(b) of Title 11 of the United
States Code or any equivalent provision of the Bankruptcy Law of any other
jurisdiction, or (iii) subject to Section 6, any borrowing by, or grant of a
security interest, charge or administrative expense priority under Section 364
of Title 11 of the United States Code or any equivalent provision of the
Bankruptcy Law of any other jurisdiction by, the Company or any of its
Subsidiaries, as debtor-in-possession.

3.4 Actions Upon Breach.

(a) Should any Second-Priority Representative or any Second-Priority Secured
Party, contrary to this Agreement, in any way, take, attempt to take or threaten
to take any action with respect to the Common Collateral (including any attempt
to realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, any First-Priority Collateral Agent
or any First Priority Representative or any other First-Priority Secured Party
(in its or their own name or in the name of the Company or any other Grantor)
may obtain relief against such Second-Priority Representative or such
Second-Priority Secured Party by injunction, specific performance or other
appropriate equitable relief. Each Second-Priority Representative, for itself
and on behalf of each applicable Second-Priority Secured Party, hereby
(i) agrees that the First-Priority Secured Parties’ damages from the actions of
the Second-Priority Representatives or any Second-Priority Secured Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Company or any other Grantor may have, and waives any defense
that any First-Priority Secured Party cannot demonstrate damage or be made whole
by the awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
First-Priority Collateral Agent, any First-Priority Representative or any other
First-Priority Secured Party.

 

17



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Section 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First-Priority
Obligations has not occurred, all Common Collateral or proceeds thereof
(including without limitation any interest earned thereon) resulting from the
sale or other disposition of, or collection on, such Common Collateral, whether
or not pursuant to an Insolvency or Liquidation Proceeding, upon the enforcement
or exercise of any right or remedy (including any right of setoff or recoupment
or the release of Liens in respect of any such sale or other disposition of
Collateral) by any First-Priority Collateral Agent in accordance with the
applicable provisions hereof or of the applicable First-Priority Documents,
shall be applied by the applicable First-Priority Collateral Agent to the
First-Priority Obligations in accordance with the terms of the applicable
First-Priority Documents. Upon the Discharge of First-Priority Obligations, the
applicable First-Priority Collateral Agent shall deliver promptly to the
Second-Priority Collateral Agent any Common Collateral or proceeds thereof held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the
Second-Priority Collateral Agent ratably to the Second-Priority Obligations and,
with respect to each class of Second-Priority Obligations, in such order as
specified in the relevant Second-Priority Documents.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral (or any distribution in respect of the Common
Collateral, whether or not expressly characterized as such) or otherwise
received in violation of this Agreement, in each case prior to the Discharge of
the First-Priority Obligations shall be segregated and held in trust for the
benefit of and forthwith paid over to the applicable First-Priority Collateral
Agent (and/or its designees) for the benefit of the applicable First-Priority
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. Each First-Priority
Collateral Agent is hereby authorized to make any such endorsements as agent for
any Second-Priority Representative or any such Second-Priority Secured Party.
This authorization is coupled with an interest and is irrevocable.

Section 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Common Collateral (including all or substantially all of
the equity interests of a Grantor or any of its Subsidiaries) is sold,
transferred or otherwise disposed of (x) by the owner of such Common Collateral
in a transaction not prohibited by any First-Priority Credit Document or any
Second-Priority Credit Document or (y) during the existence of any Event of
Default under (and as defined in) the Credit Agreement or any comparable
definition in any other First-Priority Credit Document, in the case of this
clause (y) to the extent any First-Priority Collateral Agent has consented to
such sale, transfer or disposition (to the extent such consent is required under
the terms of the applicable First-Priority Credit Documents), then (whether or
not any Insolvency or Liquidation Proceeding is pending at the time) the Liens
in favor of the Second-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on

 

18



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

such Common Collateral securing First-Priority Obligations are released and
discharged. Upon (i) delivery to each Second-Priority Representative of a notice
from any First-Priority Collateral Agent or the Company stating that any release
of Liens securing or supporting the First-Priority Obligations has become
effective (or shall become effective upon each First-Priority Representative’s
release), and (ii) in the case of the Notes Collateral Agent, delivery of such
certificates and other documents required to be delivered under the Notes
Documents, whether in connection with a sale of such assets by the relevant
owner pursuant to the preceding clauses or otherwise, each Second-Priority
Representative will promptly execute and deliver such instruments, releases,
termination statements or other documents confirming such release on customary
terms. In the case of the sale of all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of First-Priority Obligations is
released and discharged.

(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints each First-Priority Collateral Agent and any officer or agent of such
First-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Second-Priority Representative or such holder or in such
First-Priority Collateral Agent’s own name, from time to time in such
First-Priority Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of First-Priority Obligations has occurred,
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default under any First-Priority Document, of Deposit Account
Collateral or proceeds of Common Collateral to the repayment of First-Priority
Obligations pursuant to the First-Priority Documents; provided that nothing in
this Section 5.1(c) shall be construed to prevent or impair the rights of the
Second-Priority Representatives or the Second-Priority Secured Parties to
receive proceeds in connection with the Second-Priority Obligations not
otherwise in contravention of this Agreement.

5.2 Insurance. Unless and until the Discharge of First-Priority Obligations has
occurred, the First-Priority Collateral Agents and the First-Priority Secured
Parties shall have the sole and exclusive right, subject to the rights of the
Grantors under the First-Priority Documents, (i) to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder, and (ii) to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
First-Priority Obligations has occurred, all proceeds of any such policy and any
such award, if in respect of the Common Collateral, shall be paid, subject to
the rights of the Grantors under the First-Priority Documents, (x) first, prior
to the occurrence of the Discharge of First-Priority Obligations, to the
applicable First-Priority Collateral Agent for the benefit of the applicable
First-Priority Secured Parties pursuant to the terms of the First-Priority
Documents, (y) second,

 

19



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

after the occurrence of the Discharge of First-Priority Obligations, to the
Second-Priority Collateral Agent for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(z) third, if no Second-Priority Obligations are outstanding, to the owner of
the subject property, such other person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the applicable First-Priority
Collateral Agent in accordance with the terms of Section 4.2.

5.3 Amendments to Second-Priority Collateral Documents.

(a) So long as the Discharge of the First-Priority Obligations has not occurred,
without the prior written consent of the First-Priority Collateral Agents and
the Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement or any other First-Priority Document. Each First-Priority
Representative may conclusively rely on an officer’s certificate of the Company
with respect to whether any such amendment, supplement or other modification is
permitted by the foregoing sentence. Unless otherwise agreed to by the
First-Priority Collateral Agents, each Grantor and each Second-Priority
Representative, for itself and on behalf of each Second-Priority Secured Party,
agrees that each applicable Second-Priority Collateral Document shall include
language substantially the same as the following paragraph (or language to
similar effect approved by the First-Priority Collateral Agents, such approval
not to be unreasonably withheld):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Secured Parties] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
(a) JPMorgan Chase Bank, N.A., as administrative collateral agent or the other
agents, as applicable, in each case under or in connection with that certain
Credit Agreement, dated as of August 17, 2010 (as amended by that certain
Amendment No. 1 to Credit Agreement, dated as of April 19, 2012, as further
amended by that certain Amendment No. 2 to Credit Agreement, dated as of
July 19, 2012, as further amended by that certain Amendment No. 3 to Credit
Agreement, dated as of October 22, 2013, as further amended by that certain
Amendment No. 4 to Credit Agreement, dated as of May 28, 2014, as further
amended by that certain Amendment No. 5 to Credit Agreement, dated as of
December 12, 2014, and as may be further amended, restated, supplemented or
otherwise modified from time to time), among Cott Corporation Corporation Cott,
a corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, Cliffstar LLC, a Delaware limited liability company, Cott Beverages
Limited, a company organized under the laws of England and Wales, DS Services of
America, Inc., a Delaware corporation (formerly known as DS Waters of America,
Inc.), DS Services Holdings,

 

20



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Inc., a Delaware corporation (formerly known as DS Waters Enterprises, Inc.),
each other Subsidiary of the Cott Corporation Corporation Cott party thereto,
JPMorgan Chase Bank, N.A., as administrative collateral agent, the other agents
from time to time party thereto, and the other parties from time to time party
thereto , and the “Loan Documents” as defined therein, and (b) any agent or
trustee for any Other First-Priority Secured Parties (as defined in the Amended
and Restated Intercreditor Agreement referred to below) and (ii) the exercise of
any right or remedy by the [insert the relevant Second-Priority Representative]
hereunder or the application of proceeds (including insurance proceeds and
condemnation proceeds) of any Common Collateral is subject to the limitations
and provisions of the Amended and Restated Intercreditor Agreement dated as of
December 12, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), by and among JPMorgan Chase Bank, N.A., as Credit Agreement
Administrative Agent, a Credit Agreement Collateral Agent, and a First-Priority
Collateral Agent, JPMorgan Chase Bank, N.A., London Branch, as a Credit
Agreement Collateral Agent and a First-Priority Collateral Agent, Wilmington
Trust, National Association, in its capacity as the Notes Collateral Agent and
Second-Priority Collateral Agent, each additional Other First-Priority
Representative and Other Second-Priority Representative that from time to time
becomes a party hereto pursuant to Section 8.21 thereof, Cott Corporation
Corporation Cott, a corporation organized under the laws of Canada, Cott
Beverages Inc., a Georgia corporation, Cliffstar LLC, a Delaware limited
liability company, Cott Beverages Limited, a company organized under the laws of
England and Wales, DS Services of America, Inc., a Delaware corporation
(formerly known as DS Waters of America, Inc.), DS Services Holdings, Inc., a
Delaware corporation (formerly known as DS Waters Enterprises, Inc.), each other
Subsidiary of the Cott Corporation Corporation Cott from time to time party
thereto. In the event of any conflict between the terms of the Amended and
Restated Intercreditor Agreement and the terms of this Agreement, the terms of
the Amended and Restated Intercreditor Agreement shall govern.”

(b) In the event that any First-Priority Collateral Agent or the First-Priority
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the First-Priority Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First-Priority Collateral Document or changing in any manner
the rights of such First-Priority Collateral Agent, the First-Priority Secured
Parties, the Company or any other Grantor thereunder (including the release of
any Liens in First-Priority Collateral), then such amendment, waiver or consent
shall apply automatically to any comparable provision of each Comparable
Second-Priority Collateral Document without the consent of any Second-Priority
Representative or any Second-Priority Secured Party and without any action by
any Second-Priority Representative, Second-Priority Secured Party, the Company
or any other Grantor; provided, however, that (A) without in any way limiting
the provisions relating to the release of Liens on Collateral as described
above, such amendment, waiver or consent does not (i) amend, modify or otherwise
materially adversely

 

21



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

affect the rights or duties of any Second-Priority Representative without its
prior written consent or (ii) otherwise materially adversely affect the rights
of the Second-Priority Secured Parties or the interests of the Second-Priority
Secured Parties in the Second-Priority Collateral and not the First-Priority
Collateral Agents or the First-Priority Secured Parties, as the case may be,
that have a security interest in the affected collateral in a like or similar
manner, and (B) written notice of such amendment, waiver or consent shall have
been given to each Second-Priority Representative by the applicable
First-Priority Collateral Agent within 10 Business Days after the effectiveness
of such amendment, waiver or consent.

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Representatives and the Second-Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Company or any Subsidiary of the Company that has guaranteed the
Second-Priority Obligations in accordance with the terms of the applicable
Second-Priority Documents and applicable law, so long as such rights and
remedies do not violate (or are otherwise not prohibited by) an express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second-Priority Representative or any Second-Priority Secured
Party of the required payments of interest and principal so long as such receipt
is not the direct or indirect result of the exercise by any Second-Priority
Representative or any Second-Priority Secured Party of rights or remedies as a
secured creditor in respect of Common Collateral or enforcement in contravention
of this Agreement of any Lien in respect of Second-Priority Obligations held by
any of them. In the event any Second-Priority Representative or any
Second-Priority Secured Party becomes a judgment lien creditor in respect of
Common Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second-Priority Obligations, such judgment lien shall be
subordinated to the Liens securing First-Priority Obligations on the same basis
as the other Liens securing the Second-Priority Obligations are so subordinated
to such Liens securing First-Priority Obligations under this Agreement. Nothing
in this Agreement impairs or otherwise adversely affects any rights or remedies
the First-Priority Collateral Agents or the First-Priority Secured Parties may
have with respect to the First-Priority Collateral.

5.5 First-Priority Collateral Agents as Gratuitous Bailees/Agents for
Perfection.

(a) Each First-Priority Collateral Agent agrees to hold the Pledged Collateral
that is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of the relevant Second-Priority Representatives
and any assignee solely for the purpose of perfecting the Lien granted in such
Pledged Collateral pursuant to the relevant Second-Priority Collateral
Documents, subject to the terms and conditions of this Section 5.5.

(b) Each First-Priority Collateral Agent agrees that if at any time it shall
obtain any landlord waiver or bailee’s letter or similar agreement or
arrangement granting it rights of access to Common Collateral, such
First-Priority Collateral Agent shall take such actions with respect to such
landlord waiver, bailee letter or similar agreement or arrangement, as
gratuitous bailee and/or gratuitous agent for the benefit of the relevant
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the Lien granted the Common Collateral subject to such landlord
waiver, bailee letter or similar agreement or arrangement, pursuant to the
relevant Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.5.

 

22



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) Each First-Priority Collateral Agent agrees to hold the Deposit Account
Collateral (if any) that is part of the Common Collateral and controlled by such
First-Priority Collateral Agent as gratuitous bailee and/or gratuitous agent for
the benefit of the relevant Second-Priority Representatives and any assignee
solely for the purpose of perfecting the Lien granted in such Deposit Account
Collateral pursuant to the relevant Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.

(d) In the event that any First-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the Notes
Collateral Agreement) that is part of the Common Collateral that are necessary
for the perfection of Liens in such Common Collateral, such First-Priority
Collateral Agent agrees to hold such Liens as gratuitous bailee and/or
gratuitous agent for the benefit of each relevant Second-Priority Representative
and any assignee solely for the purpose of perfecting the Lien granted in such
Common Collateral pursuant to the relevant Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.

(e) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Collateral Agents and the other First-Priority Secured Parties
shall be entitled to deal with the Common Collateral described in, or that is
subject to, clauses (a), (b), (c) and (d) above in accordance with the terms of
the First-Priority Documents as if the Liens under the Second-Priority
Collateral Documents did not exist. The rights of the Second-Priority
Representatives and the Second-Priority Secured Parties with respect to such
Common Collateral shall at all times be subject to the terms of this Agreement.

(f) The First-Priority Collateral Agents and the First-Priority Secured Parties
shall have no obligation whatsoever to any Second-Priority Representative or any
Second-Priority Secured Party to assure that any of the Common Collateral
described in, or that is subject to, clauses (a), (b), (c) and (d) above is
genuine or owned by any Grantor or to protect or preserve rights or benefits of
any Person or any rights pertaining to the Common Collateral except as expressly
set forth in this Section 5.5. The duties or responsibilities of the
First-Priority Collateral Agents under this Section 5.5 shall be limited solely
to holding or controlling the Common Collateral described in, or that is subject
to, clauses (a) and (c) above, and the related Liens referred to in clauses
(b) and (d) above, gratuitous bailee and/or gratuitous agent for the benefit of
each relevant Second-Priority Representative for purposes of perfecting the Lien
held by the relevant Second-Priority Secured Parties.

(g) The First-Priority Collateral Agents shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party, and each Second-Priority Representative, for
itself and on behalf of each Second-Priority Secured Party, hereby waives and
releases the First-Priority Collateral Agents from all claims and liabilities
arising pursuant to each First-Priority Collateral Agent’s role under this
Section 5.5, as gratuitous bailee and/or gratuitous agent with respect to the
Common Collateral.

 

23



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(h) Upon the Discharge of First-Priority Obligations, the applicable
First-Priority Collateral Agent shall deliver to the Second-Priority Collateral
Agent, at the Company’s reasonable expense, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) that is part of the Common Collateral together with any
necessary endorsements (or otherwise allow the Second-Priority Collateral Agent
to obtain control of such Pledged Collateral and Deposit Account Collateral) or
as a court of competent jurisdiction may otherwise direct. The Company shall
take such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify each First-Priority Collateral Agent for any loss or
damage suffered by such First-Priority Collateral Agent as a result of such
transfer except for any loss or damage suffered by such First-Priority
Collateral Agent as a result of such First-Priority Collateral Agent’s own
willful misconduct or gross negligence. The First-Priority Collateral Agents
have no obligation to follow instructions from any Second-Priority
Representative or any other Second-Priority Secured Party in contravention of
this Agreement.

(i) Neither the First-Priority Collateral Agents nor the First-Priority Secured
Parties shall be required to marshal any present or future collateral security
for the Company’s or its Subsidiaries’ obligations to the First-Priority
Collateral Agents or the First-Priority Secured Parties under the First-Priority
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

(j) The agreement of each First-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.5 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC and any other applicable personal property
security laws.

5.6 Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection.

(a) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the Lien granted in such Pledged Collateral pursuant
to the applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(b) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees that if at any time it shall obtain any landlord waiver
or bailee’s letter or similar agreement or arrangement granting it rights of
access to Common Collateral, such Second-Priority Collateral Agent shall take
such actions with respect to such landlord waiver, bailee letter or similar
agreement or arrangement, as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the Lien granted the Common Collateral subject to such
landlord waiver, bailee letter or similar agreement or arrangement, pursuant to
the relevant Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.6.

 

24



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Deposit Account Collateral (if any) that is
part of the Common Collateral and controlled by the Second-Priority Collateral
Agent as gratuitous bailee and/or gratuitous agent for the benefit of the other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the Lien granted in such Deposit Account Collateral pursuant to the
applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(d) In the event that the Second-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the Notes
Collateral Agreement) that is part of the Common Collateral that are necessary
for the perfection of Liens in such Common Collateral, upon the Discharge of
First-Priority Obligations, the Second-Priority Collateral Agent agrees to hold
such Liens as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
applicable Second-Priority Collateral Document, subject to the terms and
conditions of this Section 5.6.

(e) The Second-Priority Collateral Agent, in its capacity as gratuitous bailee
and/or gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that any of the Common Collateral
described in, or that is subject to, clauses (a), (b), (c) and (d) above is
genuine or owned by any Grantor or to protect or preserve rights or benefits of
any Person or any rights pertaining to the Common Collateral except as expressly
set forth in this Section 5.6. The duties or responsibilities of the
Second-Priority Collateral Agent under this Section 5.6 shall be limited solely
to holding or controlling the Common Collateral described in, or that is subject
to, clauses (a) and (c) above, and the related Liens referred to in clauses
(b) and (d) above, gratuitous bailee and/or gratuitous agent for the benefit of
each relevant Second-Priority Representative for purposes of perfecting the Lien
held by the relevant Second-Priority Secured Parties.

(f) The Second-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Representatives
(or the Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Collateral Agent from all claims and
liabilities arising pursuant to the Second-Priority Collateral Agent’s role
under this Section 5.6, as gratuitous bailee and/or gratuitous agent with
respect to the Common Collateral.

(g) In the event that the Second-Priority Collateral Agent shall cease to be so
designated the Second-Priority Collateral Agent pursuant to the definition of
such term, the then Second-Priority Collateral Agent shall deliver to the
successor Second-Priority Collateral Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the successor Second-Priority Collateral Agent to obtain control of such Pledged
Collateral

 

25



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

and Deposit Account Collateral) or as a court of competent jurisdiction may
otherwise direct, and such successor Second-Priority Collateral Agent shall
perform all duties of the Second-Priority Collateral Agent as set forth herein.
The Company shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the Second-Priority Collateral
Agent for any loss or damage suffered by the Second-Priority Collateral Agent as
a result of such transfer except for any loss or damage suffered by the
Second-Priority Collateral Agent as a result of its own willful misconduct or
gross negligence. The Second-Priority Collateral Agent has no obligation to
follow instructions from the successor Second-Priority Collateral Agent in
contravention of this Agreement.

(h) The agreement of the Second-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.6 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC and any other applicable personal property
security laws.

5.7 When Discharge of First-Priority Obligations Deemed to Not Have Occurred.
If, at any time concurrently with or after the Discharge of First-Priority
Obligations has occurred, the Company or any of its Subsidiaries enters into any
Refinancing of any First-Priority Obligations or incurs and designates any Other
First-Priority Obligations, then such Discharge of First-Priority Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of
First-Priority Obligations), and the applicable agreement governing such Other
First-Priority Obligations shall automatically be treated as a First-Priority
Credit Document (and, upon designation by the Company thereof, the “Credit
Agreement” hereunder) for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First-Priority Collateral Agents of amendments,
waivers and consents hereunder, and the agent, representative or trustee for the
holders of such Other First-Priority Obligations shall be a First-Priority
Representative and, if so designated, a First-Priority Collateral Agent for all
purposes of this Agreement. Upon receipt of notice of such Refinancing,
incurrence or designation (including the identity of the new First-Priority
Collateral Agent), each Second-Priority Representative shall promptly (i) enter
into such documents and agreements (at the expense of the Company), including
amendments or supplements to this Agreement, as the Company or such new
First-Priority Collateral Agent shall reasonably request in writing in order to
provide the new First-Priority Collateral Agent the rights of a First-Priority
Collateral Agent contemplated hereby, (ii) to the extent then held by any
Second-Priority Representative, deliver to such new First-Priority Collateral
Agent all Common Collateral, including all proceeds thereof, held or controlled
by such Second-Priority Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
Collateral and the Deposit Account Collateral, together with all necessary
endorsements and notices to or other arrangements with depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver, bailee’s letter or any similar agreement or
arrangement granting it rights or access to Common Collateral, (iii) notify any
applicable insurance carrier that it is no longer entitled to receive any
proceeds under the insurance policies of any Grantor issued by such insurance
carrier and request that such insurance carrier direct any such proceeds to such
new First-Priority Collateral Agent and (iv) notify any governmental authority
involved in any condemnation or similar proceeding involving any Grantor that
such new First-Priority Collateral Agent is entitled to approve any awards
granted in such proceeding.

 

26



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

5.8 No Release Upon Discharge of First-Priority Obligations. Notwithstanding any
other provisions contained in this Agreement, if a Discharge of First-Priority
Obligations occurs, the second-priority Liens on the Second-Priority Collateral
securing the Second-Priority Obligations will not be released, except to the
extent such Second-Priority Collateral or any portion thereof was disposed of in
order to repay the First-Priority Obligations secured by such Second-Priority
Collateral (including as contemplated under Section 6.9 below) or otherwise as
permitted under the First-Priority Documents and the Second-Priority Documents,
as applicable.

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First-Priority Collateral Agent
or any other First-Priority Secured Party shall desire to consent to (or not
object to) the sale, use or lease of cash or other collateral or to consent to
(or not object to) the Company or any other Grantor obtaining financing under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision in any Bankruptcy Law (“DIP Financing”), then each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, agrees that it will be deemed to have consented to, and will raise no
(a) objection to (and will not otherwise contest or join with or support any
third party opposing, objecting to or contesting) such sale, use or lease of
cash or other collateral or such DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by the proviso in clause (ii) of Section 3.1(a) and Section 6.3) and,
to the extent the Liens securing any First-Priority Obligations under any
First-Priority Documents are subordinated or pari passu with such DIP Financing,
will subordinate (and will be deemed hereunder to have subordinated) its Liens
in the Common Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second-Priority Obligations
are so subordinated to Liens securing First-Priority Obligations under this
Agreement (and such subordination will not alter in any manner the terms of this
Agreement) (y) to any adequate protection provided to the First-Priority Secured
Parties and (z) to any “carve-out” or “administrative charges” for professional
and United States Trustee fees agreed to by any First-Lien Representatives, or
(b) objection to (and will not otherwise contest or join with or support any
third party opposing, objecting to or contesting) any order relating to a sale
or other disposition of assets of any Grantor for which the applicable
First-Priority Collateral Agent or First-Priority Secured Party has consented
that provides, to the extent the sale or other disposition is to be free and
clear of Liens, that the Liens securing the First-Priority Obligations and the
Second-Priority Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens securing the First-Priority Collateral rank to
the Liens securing the Second-Priority Collateral in accordance with this
Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of First-Priority
Obligations has occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action

 

27



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

in derogation thereof, in each case in respect of the Common Collateral, without
the prior written consent of the First-Priority Collateral Agents and the
Required Lenders. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that it will raise no
objection to (and will not otherwise contest or join with or support any third
party opposing, objecting to or contesting) any motion for relief from the
automatic stay or any other stay or from any injunction against foreclosure or
enforcement in respect of First-Priority Obligations made by any First-Priority
Collateral Agent or any holder of First-Priority Obligations.

6.3 Adequate Protection. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall object or contest (or support any other Person objecting to or
contesting) (a) any request by any First-Priority Collateral Agent or the
First-Priority Secured Parties for adequate protection, (b) any objection by any
First-Priority Collateral Agent or the First-Priority Secured Parties to any
motion, relief, action or proceeding based on any First-Priority Collateral
Agent’s or the First-Priority Secured Parties’ claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any First-Priority Collateral Agent, any First-Priority Representative or any
other First Priority Secured Party under Section 506(b) or 506(c) of Title 11 of
the United States Code or any similar provisions of any other Bankruptcy Law or
otherwise. Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (i) if the First-Priority Secured Parties (or any subset thereof)
are granted adequate protection in the form of Liens on additional or
replacement collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or Section 364 of Title 11
of the United States Code or any similar provisions of any other Bankruptcy Law,
then each Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a Lien on such additional or replacement collateral or superpriority
claim, which Lien or superpriority claim is subordinated to the Liens securing
or the superpriority claim in respect of the First-Priority Obligations and such
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens securing the Second-Priority Obligations are so subordinated to the
Liens securing First-Priority Obligations under this Agreement, (ii) in the
event any Second-Priority Representative, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of Liens on additional or replacement
collateral, then such Second-Priority Representative, on behalf of itself or
each such Second-Priority Secured Party, agrees that the First-Priority
Representatives shall also be granted a senior Lien on such additional or
replacement collateral as security for the applicable First-Priority Obligations
and any such DIP Financing and that any Lien on such additional or replacement
collateral securing the Second-Priority Obligations shall be subordinated to the
Liens on such collateral securing the First-Priority Obligations and any such
DIP Financing (and all obligations relating thereto) and any other Liens granted
to the First-Priority Secured Parties as adequate protection on the same basis
as the other Liens securing the Second-Priority Obligations are subordinated to
such Liens securing First-Priority Obligations under this Agreement, and
(iii) in the event any Second-Priority Representative, on behalf of itself or
any applicable Second-Priority Secured Party, seek or request adequate
protection and such adequate protection is granted in the form of a
superpriority claim, then such Second-Priority Representative, on behalf of
itself or each such Second-Priority Secured Party, agree that the First-Priority
Collateral Agents and each applicable First-Priority Secured Party shall also be
granted adequate protection in the form of a

 

28



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Second-Priority Representatives and the
Second-Priority Secured Parties; provided, however, that the Second-Priority
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
Title 11 of the United States Code or the equivalent provision of the Bankruptcy
Law of any other relevant jurisdiction, on behalf of itself and the
Second-Priority Secured Parties, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims. Each Second-Priority Representative, on behalf of itself
and each applicable Second-Priority Secured Party, agrees that except as
expressly set forth in this Section 6.3, none of them shall seek or accept
adequate protection without the prior written consent of the First-Priority
Collateral Agents.

6.4 Preference Issues. If any First-Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar person therefor), because the payment of such
amount was avoided or ordered to be paid or disgorged for any reason, including
without limitation because it was found or declared to be fraudulent or
preferential or a transfer at undervalue in any respect or for any other reason,
any amount (a “Recovery”), whether received as proceeds of security, enforcement
of any right of setoff or otherwise, then the First-Priority Obligations shall
be reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First-Priority Secured Parties shall be
(or remain) entitled to the benefits of this Agreement until the Discharge of
First-Priority Obligations with respect to all such recovered amounts and shall
have all rights hereunder until such time. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
Each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby agrees that none of them shall be entitled
to benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

6.5 Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law, shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding. All references herein to any Grantor shall apply to any trustee,
receiver or similar person for such Person and such Person as debtor in
possession and any receiver, interim receiver, receiver and manager, trustee or
similar person of such Grantor. The relative rights as to the Common Collateral
and proceeds thereof shall continue after the filing thereof on the same basis
as prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

6.6 506(c) Claims. Until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-

 

29



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Priority Secured Party, will not assert or enforce any claim under
Section 506(c) of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law senior to or on a parity with the Liens securing the
First-Priority Obligations for costs or expenses of preserving or disposing of
any Common Collateral.

6.7 Separate Grants of Security and Separate Classifications. Each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, acknowledges and agrees that (a) the grants of
Liens pursuant to the First-Priority Collateral Documents and the
Second-Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Second-Priority Obligations are fundamentally different
from the First-Priority Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the
First-Priority Secured Parties and the Second-Priority Secured Parties in
respect of the Common Collateral constitute a single class of claims (rather
than separate classes of senior and junior secured claims), then each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Common Collateral,
with the effect being that, to the extent that the aggregate value of the Common
Collateral is sufficient (for this purpose ignoring all claims held by the
Second-Priority Secured Parties), the First-Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, fees and expenses (whether or not allowed or
allowable) before any distribution is made in respect of the Second-Priority
Obligations, with each Second-Priority Representative, for itself and on behalf
of each applicable Second-Priority Secured Party, hereby acknowledging and
agreeing to turn over to the applicable First-Priority Collateral Agent amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second-Priority Secured Parties.

6.8 Section 1111(b)(2) Waiver. Each Second-Priority Representative, for itself
and on behalf of the other Second-Priority Secured Parties, shall not object to,
oppose, support any objection, or take any other action to impede, the right of
any First-Priority Secured Party to make an election under Section 1111(b)(2) of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law, and waives any claim it may hereafter have against any
First-Priority Secured Party (or any of their respective agents or
representatives) arising out of the election by any First-Priority Secured Party
of the application to the claims of any First-Priority Secured Party of
Section 1111(b)(2) of Title 11 of the of the United States Code or any similar
provision of any other Bankruptcy Law, and/or out of any sale, use, or lease of
cash or other collateral or DIP Financing arrangement or out of any grant of a
security interest in connection with the Common Collateral in any Insolvency or
Liquidation Proceeding.

6.9 Asset Sales. Each Second-Priority Representative agrees, for and on behalf
of itself and the applicable Second-Priority Secured Parties represented
thereby, that it will not oppose (and shall be deemed to have consented to) any
sale, or any procedures governing the sale or disposition, of any Collateral
pursuant to Section 363(f) of Title 11 of the

 

30



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

of the United States Code (or any similar provision under the law applicable to
any Insolvency or Liquidation Proceeding) consented to by any First-Priority
Collateral Agent or any First-Priority Representative, or any motion or pleading
with respect thereto, and shall release their Liens on the assets sold or
disposed of pursuant thereto, and shall be deemed to have consented to such
release, except to the extent such proceeds of such sale are not applied in
accordance with this Agreement (in which case the Second-Priority
Representative, for the benefit of the Second-Priority Secured Parties, shall
retain a Lien on the proceeds of such sale on the same basis of priority as the
Liens securing the Second-Priority Obligations that are subordinated to Liens
securing First-Priority Obligations under this Agreement). Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, agrees that it will raise no objection to (and will not otherwise contest
or join with or support any third party opposing, objecting to or contesting)
any lawful exercise by any holder of First-Priority Obligations of the right to
credit bid First-Priority Obligations at any sale in foreclosure of
First-Priority Collateral.

6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a Plan of Reorganization or similar dispositive
restructuring plan, on account of both the First-Priority Obligations and the
Second-Priority Obligations, then, to the extent the debt obligations
distributed on account of the First-Priority Obligations and on account of the
Second-Priority Debt Obligations are secured by Liens upon the same assets or
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations. Any such reorganization debt obligations
distributed on account of the Second-Priority Obligations must provide (i) for
the payment of interest thereon in kind until such time as the reorganization
debt obligations distributed on account of the First-Priority Obligations are
paid in full and Discharged in accordance with the terms thereof and (ii) for a
maturity date and weighted average life to maturity that is later than the
maturity date, or longer than the weighted average life to maturity, as the case
may be, of the reorganization debt obligations distributed on account of the
First-Priority Obligations.

(b) Each Second-Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization (and each
shall be deemed to have voted to reject any such plan of reorganization),
(a) unless such plan indefeasibly pays off, in cash in full, all First-Priority
Obligations, (b) unless such plan is proposed or supported by the number of
First-Priority Secured Parties required under Section 1126(d) of Title 11 of the
United States Code and the equivalent provision of the Bankruptcy Law of any
other relevant jurisdiction, or (c) other than with the prior written consent of
the First-Priority Collateral Agents.

6.11 No Waivers of Rights of First-Priority Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any First-Priority Representative or any other First-Priority Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second-Priority Secured Party, including the seeking by any
Second-Priority Secured Party of adequate protection or the assertion by any
Second-Priority Secured Party of any of its rights and remedies under the
Second-Priority Documents or otherwise.

 

31



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

6.12 Post-Petition Interest. No Second-Priority Representative, on behalf of
itself or any Second-Priority Secured Party, shall oppose or seek to challenge
any claim by the First-Priority Representative or any other First-Priority
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of the First-Priority Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of the value of the Liens securing the
First-Priority Collateral, without regard to the existence of the Liens securing
the Second-Priority Collateral, and whether or not such Post-Petition Interest,
fees or expenses are allowed or allowable under applicable Bankruptcy Law in
such Insolvency or Liquidation Proceeding.

6.13 Other Matters. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that it will raise no
objection to (and will not otherwise contest or join with or support any third
party opposing, objecting to or contesting) any other request for judicial
relief made in any court by any holder of First-Priority Obligations relating to
the lawful enforcement of any Lien on First-Priority Collateral. To the extent
that any Second-Priority Representative or any Second-Priority Secured Party has
or acquires rights under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law with respect to
any of the Common Collateral, such Second-Priority Representative, on behalf of
itself and each Second-Priority Secured Party, or such Second-Priority Secured
Party agrees not to assert any such rights without the prior written consent of
each First-Priority Representative, provided that if requested by any
First-Priority Representative, such Second-Priority Representative shall timely
exercise such rights in the manner requested by the First-Priority
Representatives (acting unanimously), including any rights to payments in
respect of such rights.

6.14 Filing of Motions. Until the Discharge of First Priority Obligations has
occurred, the Second-Priority Representative agrees on behalf of itself and the
other Second-Priority Secured Parties that no Second-Priority Secured Party
shall, in or in connection with any Insolvency or Liquidation Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by any First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
Title 11 of the United States Code or the equivalent provision of the Bankruptcy
Law of any other relevant jurisdiction or otherwise; provided that the
Second-Priority Representative may file a proof of claim in an Insolvency or
Liquidation Proceeding, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Second-Priority
Representative imposed hereby.

Section 7. Reliance; Waivers; Etc.

7.1 Reliance. All loans and other extensions of credit made or deemed made on
and after the date hereof by the First-Priority Secured Parties to the Company
or any Subsidiary of the Company shall be deemed to have been given and made in
reliance upon this

 

32



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Agreement. Each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party (other than the Trustee and the Notes
Collateral Agent), acknowledges that it and the applicable Second-Priority
Secured Parties (other than the Trustee and the Notes Collateral Agent) have,
independently and without reliance on any First-Priority Collateral Agent or any
First-Priority Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
applicable Second-Priority Documents, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under the applicable Second-Priority
Documents or this Agreement.

7.2 No Warranties or Liability. Each Second-Priority Representative, on behalf
of itself and each applicable Second-Priority Secured Party, acknowledges and
agrees that neither any First-Priority Collateral Agent nor any First-Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First-Priority Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon. The First-Priority Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the
First-Priority Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the First-Priority Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that any Second-Priority Representative or any of the Second-Priority
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither any First-Priority Collateral Agent nor any
First-Priority Secured Party shall have any duty to any Second-Priority
Representative or any Second-Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second-Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First-Priority Collateral Agents, the
First-Priority Secured Parties, the Second-Priority Representatives and the
Second-Priority Secured Parties have not otherwise made to each other, nor do
they hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Second-Priority Obligations, the
First-Priority Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) the Company’s or any other
Grantor’s title to or right to transfer any of the Common Collateral or (c) any
other matter except as expressly set forth in this Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Priority Collateral Agents and the First-Priority Secured Parties,
and the Second-Priority Representatives and the Second-Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Priority Obligations or Second-Priority Obligations,
or any

 

33



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, or any Refinancing of, the
terms of the Credit Agreement or any other First-Priority Document or of the
terms of the Notes Indenture or any other Second-Priority Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, or any Refinancing of, all or any of the First-Priority
Obligations or Second-Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

7.4 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Grantor with
the terms and conditions of any of the First-Priority Documents or the
Second-Priority Documents.

Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Representative or any Second-Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any other Grantor constituting First-Priority
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding, any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions of this Agreement with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

34



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

8.3 Amendments; Waivers. No amendment, supplement, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each Second-Priority Representative (or
its authorized agent) and First-Priority Representative (or its authorized
agent), in each case, acting in accordance with the applicable First-Priority
Documents and Second-Priority Documents, and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time; provided
that any such amendment, supplement, modification or waiver which by the terms
of this Agreement requires the Company or any other Grantor’s consent or which
increases the obligations or reduces the rights of, or otherwise materially
adversely affects, the Company or any Grantor, shall require the consent of the
Company. Notwithstanding anything in this Section 8.3 to the contrary, this
Agreement may be amended from time to time at the request of the Company, at the
Company’s expense, and without the consent of any First-Priority Representative,
any Second-Priority Representative, any First-Priority Secured Party or any
Second-Priority Secured Party, but subject to the requirements and consent
rights set forth in Section 8.21, to (i) add other parties holding Other
First-Priority Obligations (or any agent or trustee therefor) (subject to the
prior written consent of the First-Priority Collateral Agents and each other
First-Priority Representative, and subject to the negotiation of an
intercreditor agreement in form and substance reasonably satisfactory to the
existing First-Priority Representatives and the existing Required Lenders) and
Other Second-Priority Obligations (or any agent or trustee therefor) in each
case to the extent such Obligations are not prohibited by any First-Priority
Credit Document or any Second-Priority Credit Document, (ii) in the case of
Other Second-Priority Obligations, (a) establish that the Lien on the Common
Collateral securing such Other Second-Priority Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second-Priority Obligations (subject to the terms of the Second-Priority
Documents), and (b) provide to the holders of such Other Second-Priority
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First-Priority Collateral Agents) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
Second-Priority Documents), and (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Liens on the Common Collateral securing any
First-Lien Obligations to the extent set forth in an intercreditor agreement
negotiated by, and in form and substance reasonably satisfactory to, the
existing First-Priority Representatives and the existing Required Lenders
(subject to the terms of the First-Priority Documents), and (b) subject to the
prior written consent of the First-Priority Collateral Agents and each other
First-Priority Representative, provide to the holders of such Other
First-Priority Obligations (or any agent or trustee thereof) the comparable
rights and benefits as are provided to the holders of First-Priority Obligations
under this Agreement (subject to the terms of the intercreditor agreement
referred to in clause (a) above and the terms of the other First-Priority
Documents), in each case so long as such modifications are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document. Any such
additional party and each First-Priority Representative and

 

35



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

each Second-Priority Representative shall be entitled to rely on the
determination of an officer of the Company that such modifications are not
prohibited by any First-Priority Credit Document or any Second-Priority Credit
Document if such determination is set forth in an officer’s certificate
delivered to such party, each First-Priority Representative and each
Second-Priority Representative. At the request (and sole expense) of the
Company, without the consent of any other First-Priority Secured Party or other
Second-Priority Secured Party except as otherwise provided in this Section 8.3,
each of the First-Priority Collateral Agents (solely to the extent such Person
consents to the same), the Second-Priority Collateral Agent and each other
First-Priority Representative (solely to the extent such Person consents to the
same) and Second-Priority Representative shall execute and deliver an
acknowledgment and confirmation of such permitted modifications and/or enter
into an amendment, a restatement or a supplement of this Agreement to facilitate
such permitted modifications (it being understood that such actions shall not be
required for the effectiveness of any such modifications).

8.4 Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Priority Collateral Agents, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries of the Company and all
endorsers and/or guarantors of the Second-Priority Obligations or the
First-Priority Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Second-Priority Obligations or the First-Priority
Obligations. The First-Priority Collateral Agents, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that any First-Priority Collateral Agent, any
First-Priority Secured Party, any Second-Priority Representative or any
Second-Priority Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it or they shall be under no obligation (w) to make, and the
First-Priority Collateral Agents, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5 Subrogation. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First-Priority Obligations has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the First-Priority Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First-Priority Obligations
as the First-Priority Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the First-Priority Documents. Except
as otherwise provided herein, each Second-Priority Representative, on behalf

 

36



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

of itself and each applicable Second-Priority Secured Party, assents to any such
extension or postponement of the time of payment of the First-Priority
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the First-Priority Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7 Consent to Jurisdiction; WAIVER OF JURY TRIAL; Other Waivers. The parties
hereto irrevocably and unconditionally agree that they will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any First-Priority
Secured Party, or any affiliate of the foregoing in any way relating to this
Agreement or the transactions relating hereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof. The parties hereto consent to the jurisdiction of any
state or federal court located in New York County, New York, and consent that
all service of process may be made by registered mail directed to such party as
provided in Section 8.8 for such party. Service so made shall be deemed to be
completed three days after the same shall be posted as aforesaid. The parties
hereto waive any objection to any action instituted hereunder in any such court
based on forum non conveniens, and any objection to the venue of any action
instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

8.8 Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Collateral Agents, the Notes Collateral Agent, or
any other First-Priority Representative or Second-Priority Representative as
provided in the Credit Agreement, the Notes Indenture, the relevant
First-Priority Document or the relevant Second-Priority Document, as applicable.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, faxed, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, as
provided in the Credit Agreement, the Notes Indenture, the relevant
First-Priority Document or the relevant Second-Priority Document, as applicable,
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties. Each First-Priority
Representative hereby agrees to promptly notify each Second-Priority
Representative upon payment in full in cash of all indebtedness under the
applicable First-Priority Documents (except for contingent indemnities and cost
and reimbursement obligations to the extent no claim therefor has been made).

8.9 Further Assurances. Each of the Second-Priority Representatives, on behalf
of itself and each applicable Second-Priority Secured Party, and each of the
First-Priority

 

37



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Representatives, on behalf of itself and each applicable First-Priority Secured
Party, agrees that each of them shall take such further action and shall execute
and deliver to the First-Priority Collateral Agents and the First-Priority
Secured Parties such additional documents and instruments (in recordable form,
if requested) as the First-Priority Collateral Agents or the First-Priority
Secured Parties may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement.

8.10 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First-Priority Collateral Agents, the other First-Priority Representatives, the
First-Priority Secured Parties, the Second-Priority Representatives, the
Second-Priority Secured Parties, the Company, the Company’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12 Specific Performance. Each First-Priority Collateral Agent may demand
specific performance of this Agreement. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any First-Priority Collateral Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First-Priority
Representative represents and warrants that this Agreement is binding upon the
applicable First-Priority Secured Parties for which such First-Priority
Representative is acting. Each Second-Priority Representative represents and
warrants that this Agreement is binding upon the applicable Second-Priority
Secured Parties for which such Second-Priority Representative is acting.

 

38



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure solely to the benefit of the
First-Priority Representatives, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties, and
their respective permitted successors and assigns, and no other Person
(including the Company and its Subsidiaries). This Agreement and the rights and
benefits hereof shall be binding upon each of the parties hereto and their
respective permitted successors and assigns and the holders of First-Priority
Obligations and Second-Priority Obligations and their respective permitted
successors and assigns. No other Person shall have or be entitled to assert
rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver, interim
receiver, receiver and manager or trustee or similar person for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

8.18 First-Priority Representatives and Second-Priority Representatives. It is
understood and agreed that (a) JPMorgan is entering into this Agreement in its
capacity as administrative agent and administrative collateral agent under the
Credit Agreement and the provisions of Article VIII of the Credit Agreement
applicable to JPMorgan as administrative agent and administrative collateral
agent thereunder shall also apply to JPMorgan as a Credit Agreement Collateral
Agent and a First-Priority Collateral Agent hereunder, (b) JPMorgan Chase Bank,
N.A., London Branch, is entering into this Agreement in its capacity as UK
security trustee under the Credit Agreement and the provisions of Article VIII
of the Credit Agreement applicable to JPMorgan Chase Bank, N.A., London Branch,
as UK security trustee thereunder, shall also apply to JPMorgan Chase Bank,
N.A., London Branch, as a Credit Agreement Collateral Agent and a First-Priority
Collateral Agent hereunder, and (c) Wilmington Trust, National Association is
entering into this Agreement in its capacity as Notes Collateral Agent under the
Notes Collateral Agreement, and the provisions of Article XI of the Notes
Indenture applicable to the Notes Collateral Agent thereunder shall also apply
to it as Second-Priority Collateral Agent and Notes Collateral Agent hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Notes Indenture or any other
First-Priority Document or Second-Priority Document entered into in connection
with the Credit Agreement, the Notes Indenture or any other First-Priority
Document or Second-Priority Document or permit the Company or any Subsidiary of
the Company to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement, the Notes Indenture or any other First-Priority Document or
Second-Priority Document entered into in connection with the Credit Agreement,
the Notes Indenture or any other First-Priority Document or Second-Priority
Credit Document, (b) change the relative priorities of the First-Priority
Obligations or the Liens granted under the First-Priority Documents on the
Common Collateral (or any other assets) as among the First-Priority Secured
Parties or (c) otherwise

 

39



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

change the relative rights of the First-Priority Secured Parties in respect of
the Common Collateral as among such First-Priority Secured Parties or
(d) obligate the Company or any Subsidiary of the Company to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement, the Notes Indenture or any other First-Priority
Document or Second-Priority Document entered into in connection with the Credit
Agreement, the Notes Indenture or any other First-Priority Document or
Second-Priority Document.

8.20 Second-Priority Collateral Agent. The Second-Priority Collateral Agent is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Notes Indenture; and in so doing, the
Second-Priority Collateral Agent shall not be responsible for the terms or
sufficiency of this Agreement for any purpose. The Second-Priority Collateral
Agent shall not have duties or obligations under or pursuant to this Agreement
other than such duties expressly set forth in this Agreement as duties on its
part to be performed or observed. In entering into this Agreement, or in taking
(or forbearing from) any action under or pursuant to this Agreement, the
Second-Priority Collateral Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Notes Indenture and, as applicable, the Notes Collateral Agreement.

8.21 Joinder Requirements.

(a) The Company may designate additional obligations as Other First-Priority
Obligations or Other Second-Priority Obligations pursuant to this Section 8.21
if (x) the First-Priority Collateral Agents and each other First-Priority
Representative consents in writing to such designation prior to the
effectiveness of any such Other First-Priority Obligations, (y) the incurrence
of such obligations is not prohibited by any First-Priority Document or
Second-Priority Document then in effect and (z) the Company shall have delivered
an officer’s certificate to each First-Priority Representative and each
Second-Priority Representative certifying the same. If not so prohibited, upon
satisfaction of the requirements in the immediately preceding sentence, the
Company shall (i) notify each First-Priority Representative and each
Second-Priority Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

(b) The Company and each Grantor agrees that, if any Subsidiary shall become a
Grantor after the date hereof, it will promptly cause such Subsidiary to become
party hereto by executing and delivering an instrument in the form of Exhibit C
hereto. Upon such execution and delivery, such Subsidiary will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged by the
First-Priority Collateral Agents. The Company shall deliver a copy of each such
instrument to each First-Priority Representative and each Second-Priority
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

 

40



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

8.22 Intercreditor Agreements.

(a) Each party hereto agrees that the First-Priority Secured Parties (as among
themselves) and the Second-Priority Secured Parties (as among themselves) may
each enter into intercreditor agreements (or similar arrangements) with the
applicable First-Priority Representatives or Second-Priority Representatives, as
the case may be, governing the rights, benefits and privileges as among the
First-Priority Secured Parties or as among the Second-Priority Secured Parties,
as the case may be, in respect of any or all of the Common Collateral, this
Agreement and the other First-Priority Collateral Documents or the other
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of any Common Collateral, voting rights, control of any
Common Collateral and waivers with respect to any Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other First-Priority Collateral Documents or
Second-Priority Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

(b) In addition, in the event that the Company or any Subsidiary thereof incurs
any Obligations secured by a Lien on any Common Collateral that is junior to
Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Company as Second-Priority Obligations, then the First-Priority Collateral
Agents and/or Second-Priority Collateral Agent shall upon the request of the
Company enter into an intercreditor agreement with the agent or trustee for the
creditors with respect to such secured Obligations to reflect the relative Lien
priorities of such parties with respect to the relevant portion of the Common
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of such Common Collateral, including as to application
of the proceeds of such Common Collateral, voting rights, control of such Common
Collateral and waivers with respect to such Common Collateral, in each case, so
long as such Liens and the Obligations secured thereby are not prohibited by,
and the terms of such intercreditor agreement are in form and substance
reasonably satisfactory to each First-Priority Representative, the Required
Lenders and each Second-Priority Representative and do not violate or conflict
with, the provisions of this Agreement or any of the First-Priority Documents or
Second-Priority Documents, as the case may be. If any such intercreditor
agreement (or similar arrangement) is entered into, the provisions thereof shall
not be (or be construed to be) an amendment, modification or other change to
this Agreement or any First-Priority Documents, and the provisions of this
Agreement, the First-Priority Documents and the Second-Priority Documents shall
remain in full force and effect in accordance with the terms hereof and thereof
(as such provisions may be amended, modified or otherwise supplemented from time
to time in accordance with the respective terms thereof, including to give
effect to any intercreditor agreement (or similar arrangement)).

 

41



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

(c) This Agreement is deemed to be an amendment of the Existing Intercreditor
Agreements.

[Remainder of page intentionally left blank]

 

42



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent,

a Credit Agreement Collateral Agent, and a First-Priority Collateral Agent

By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent By:

 

Name: Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent
and Second-Priority Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

COTT CORPORATION

CORPORATION COTT

By:

 

Name: Title: COTT BEVERAGES INC. By:

 

Name: Title: COTT BEVERAGES LIMITED By:

 

Name: Title: CLIFFSTAR LLC By:

 

Name: Title: DS SERVICES HOLDINGS, INC. By:

 

Name: Title: DS SERVICES OF AMERICA, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

DS WATERS ENTERPRISES, INC. By:

 

Name: Title: DS WATERS OF AMERICA, INC. By:

 

Name: Title: CRYSTAL SPRINGS OF ALABAMA HOLDINGS, LLC POLYCYCLE SOLUTIONS, LLC
By: DS Waters of America, Inc., the sole member of each of the foregoing By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [                    ],
[                    ], among [                    ] (the “New Representative”),
as an Other First-Priority Representative, [[                    ] (the “New
Collateral Agent”)]7, as an Other First-Priority Collateral Agent, JPMORGAN
CHASE BANK, N.A., as Credit Agreement Administrative Agent, a Credit Agreement
Collateral Agent, and a First-Priority Collateral Agent, JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as a Credit Agreement Collateral Agent and a First-Priority
Collateral Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent
for the Notes Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Notes Collateral Agent and Second-Priority Collateral Agent, each additional
Other First-Priority Representative (other than the New Representative) and
Other Second-Priority Representative party thereto, COTT CORPORATION CORPORATION
COTT on behalf of itself and its Subsidiaries.

This Agreement is supplemental to that certain Amended and Restated
Intercreditor Agreement, dated as of [                    ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other First-Priority Representative[s] under the Intercreditor Agreement [and to
record the accession of the New Collateral Agent as an Other First-Priority
Collateral Agent under the Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees, on behalf of itself and the related Other
First-Priority Secured Parties, to be bound by the terms of, the Intercreditor
Agreement as an Other First-Priority Representative, and the related Other
First-Priority Obligations and Other First-Priority Secured Parties become
subject to and bound by the terms of, the Intercreditor Agreement as

 

1 To be included if applicable.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Other First-Priority Obligations and Other First-Priority Secured Parties,
respectively, with the same force and effect as if the New Representative had
originally been party to the Intercreditor Agreement as an Other First-Priority
Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees, on behalf of itself and the related Other First-Priority
Secured Parties, to be bound by the terms of, the Intercreditor Agreement as an
Other First-Priority Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an Other First-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent each confirm
the designation and appointment of the First-Priority Collateral Agent as
provided in the Intercreditor Agreement.

SECTION 2.04 Each of the New Representative[s] and the New Collateral Agent
represents and warrants to the other First-Priority Representatives,
Second-Priority Representatives and the other Secured Parties that (a) it has
full power and authority to enter into this Agreement, in its capacity as
[agent][trustee] and (ii) this Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof, except as may be
limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.05 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Intercreditor Agreement
[is][/are] as follows: [        ].

SECTION 2.06 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the Intercreditor Agreement.

SECTION 2.07 [        ] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [        ] is acting in its capacity as
Other First-Priority Collateral Agent solely for the [Secured Parties] under
[        ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ],

as an Other First-Priority Representative[and

as an Other First-Priority Collateral Agent]

By:

 

Name: Title:

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Administrative Agent, a Credit Agreement Collateral Agent,
and a First-Priority Collateral Agent

By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent By:

 

Name: Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent
and Second-Priority Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[                    ], as an Other First-Priority Representative By:

 

Name: Title:

[                    ],

as an Other Second-Priority Representative

By:

 

Name: Title:

COTT CORPORATION

CORPORATION COTT

By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Other Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [                    ],
[                    ], among [                    ] (the “New Representative”),
as an Other Second-Priority Representative, [[                    ] (the “New
Collateral Agent”)]1, as an Other Second-Priority Collateral Agent, JPMORGAN
CHASE BANK, N.A., as Credit Agreement Administrative Agent, a Credit Agreement
Collateral Agent, and a First-Priority Collateral Agent, JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as a Credit Agreement Collateral Agent and a First-Priority
Collateral Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent
for the Notes Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Notes Collateral Agent and Second-Priority Collateral Agent, each additional
Other First-Priority Representative (other than the New Representative) and
Other Second-Priority Representative party thereto, COTT CORPORATION CORPORATION
COTT on behalf of itself and its Subsidiaries.

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [                    ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Representative and the New Collateral Agent) referred to above. This Agreement
has been entered into to record the accession of the New Representative[s] as
Other Second-Priority Representative[s] under the Intercreditor Agreement [and
to record the accession of the New Collateral Agent as an Other Second-Priority
Collateral Agent under the Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees, on behalf of itself and the related Other
Second-Priority Secured Parties, to be bound by the terms of, the Intercreditor
Agreement as an Other Second-Priority Representative, and the related Other
Second-Priority Obligations and Other Second-

 

1  To be included if applicable.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

Priority Secured Parties become subject to and bound by the terms of, the
Intercreditor Agreement as Other Second-Priority Obligations and Other
Second-Priority Secured Parties, respectively, with the same force and effect as
if the New Representative had originally been party to the Intercreditor
Agreement as an Other Second-Priority Representative. The Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees, on behalf of itself and the related Other Second-Priority
Secured Parties, to be bound by the terms of, the Intercreditor Agreement as an
Other Second-Priority Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an Other Second-Priority Collateral Agent.]

SECTION 2.03 Each of the New Representative[s] and the New Collateral Agent
represents and warrants to the other First-Priority Representatives,
Second-Priority Representatives and the other Secured Parties that (a) it has
full power and authority to enter into this Agreement, in its capacity as
[agent][trustee] and (ii) this Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof, except as may be
limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.04 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the Intercreditor Agreement
[is][/are] as follows: [        ].

SECTION 2.05 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the Intercreditor Agreement.

SECTION 2.06 [        ] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [        ] is acting in its capacity as
Other Second-Priority Collateral Agent solely for the [Secured Parties] under
[        ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ],

as an Other Second-Priority Representative[and as an Other Second-Priority
Collateral Agent] By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Credit Agreement Administrative
Agent, a Credit Agreement Collateral Agent, and a First-Priority Collateral
Agent By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent By:

 

Name: Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent
and Second-Priority Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[                    ], as an Other First-Priority Representative By:

 

Name: Title:

[                    ],

as an Other Second-Priority Representative

By:

 

Name: Title:

COTT CORPORATION

CORPORATION COTT

By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

EXHIBIT C

Joinder Agreement

JOINDER AGREEMENT

(New Grantor)

JOINDER AGREEMENT (this “Agreement”) dated as of [                    ],
[                    ], among [                    ] (the “New Grantor”), as a
Grantor, JPMORGAN CHASE BANK, N.A., as Credit Agreement Administrative Agent, a
Credit Agreement Collateral Agent, and a First-Priority Collateral Agent,
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement Collateral Agent
and a First-Priority Collateral Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as collateral agent for the Notes Secured Parties (together with its successors
and co-agents in substantially the same capacity as may from time to time be
appointed) and as Notes Collateral Agent and Second-Priority Collateral Agent,
each additional Other First-Priority Representative (other than the New
Representative) and Other Second-Priority Representative party thereto, COTT
CORPORATION CORPORATION COTT on behalf of itself and its Subsidiaries.

This Agreement is supplemental to that certain Amended and Restated
Intercreditor Agreement, dated as of [                    ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New
Grantor) referred to above. This Agreement has been entered into to record the
accession of the New Grantor as a Grantor under the Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Grantor agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of, the Intercreditor Agreement as a
Grantor, with the same force and effect as if the New Grantor had originally
been party to the Intercreditor Agreement as a Grantor. Each reference to a
“Grantor” in the Intercreditor Agreement shall be deemed to include the New
Grantor. The Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2.02 The New Grantor represents and warrants to the other First-Priority
Representatives, Second-Priority Representatives and the other Secured Parties
that (a) it has full power and authority to enter into this Agreement and
(ii) this Agreement has been duly



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms hereof,
except as may be limited by Bankruptcy Laws and by general principals of equity.

SECTION 2.03 The New Grantor confirms that their address details for notices
pursuant to the Intercreditor Agreement is as follows: [        ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in one or more counterparts,
including by means of facsimile or pdf, each of which shall be an original and
all of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or pdf shall be as
effective as delivery of a manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[                    ], as a New Grantor By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Credit Agreement Administrative
Agent, a Credit Agreement Collateral Agent, and a First-Priority Collateral
Agent By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Credit Agreement
Collateral Agent and a First-Priority Collateral Agent By:

 

Name: Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent
and Second-Priority Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

[                    ], as an Other First-Priority Representative By:

 

Name: Title:

[                    ],

as an Other Second-Priority Representative

By:

 

Name: Title:

COTT CORPORATION

CORPORATION COTT

By:

 

Name: Title:



--------------------------------------------------------------------------------

* * * CONFIDENTIAL * * *

 

SCHEDULE I

Subsidiary Parties

Caroline LLC

Cott USA Finance LLC

Cott Holdings Inc.

Interim BCB, LLC

Cott U.S. Acquisition LLC

Cott Acquisition LLC

Star Real Property LLC

Cott Vending Inc.

Cott Investment, L.L.C.

Crystal Springs of Alabama Holdings, LLC

DSS Group, Inc.

Cott Retail Brands Limited

Cott UK Acquisition Limited

Cott Acquisition Limited

Cott Limited

Cott Europe Trading Limited

Cott Ventures UK Limited

Cott Ventures Limited

Cott Nelson (Holdings) Limited

Cott (Nelson) Limited

Cott Private Label Limited

Cott Developments Limited

Cooke Bros Holdings Limited

Cooke Bros. (Tattenhall). Limited

Mr Freeze (Europe) Limited

Calypso Soft Drinks Limited

TT Calco Limited

Aimia Foods Holdings Limited

Aimia Foods EBT Company Limited

Aimia Foods Group Limited

Aimia Foods Limited

Stockpack Limited

2011438 Ontario Limited

804340 Ontario Limited

967979 Ontario Limited

156775 Canada Inc.

Cott Luxembourg S.A R.L.